Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 1 of 164




                   EXHIBIT H
      Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 2 of 164
                                                                                                                            C-1

                         《個人資料 ( 私隱 ) 條例》
                                           ( 第 486 章 )
                      Personal Data (Privacy) Ordinance
                                            (Cap. 486)

                                               版本日期
                                              Version date
                                               20.4.2018



                                       經核證文本
                                      Verified Copy
                                 ( 法例發布條例》( 第 614 章 ) 第 5 條 )
                                 《
                         (Legislation Publication Ordinance (Cap. 614), section 5)



如某內頁的頁底標明 :                                            A provision is presumed to be correctly stated as at the above
 ․“經核證文本”；及                                            version date if it is on a page marked at the bottom with:
 ․ 以下列表顯示的該頁的最後更新日期，                                     ․ the words “Verified Copy”; and
該頁所載條文即視作於上述“版本日期”的正確版本。                                 ․ the last updated date shown in this table for the page.

此文本所載條文，如並非正在實施，會有附註作說明。                               Any provision included in this copy that is not in force is marked
                                                       accordingly.

      條文 Provision                         頁數 Page number                            最後更新日期 Last updated date
      第 1 部 Part 1                             1-1—1-22                                         20.4.2018
      第 2 部 Part 2                             2-1—2-18                                         25.4.2013
      第 3 部 Part 3                              3-1—3-8                                         20.4.2018
      第 4 部 Part 4                             4-1—4-16                                         25.4.2013
      第 5 部 Part 5                             5-1—5-40                                         20.4.2018
      第 6 部 Part 6                             6-1—6-14                                         25.4.2013
     第 6A 部 Part 6A                           6A-1—6A-28                                        5.12.2014
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 3 of 164
                                                                                                                                                C-2
                        條文 Provision                頁數 Page number                    最後更新日期 Last updated date
                         第 7 部 Part 7                  7-1—7-56                                   25.4.2013
                         第 8 部 Part 8                  8-1—8-36                                   25.4.2013
                         第 9 部 Part 9                  9-1—9-16                                   25.4.2013
                        第 10 部 Part 10                10-1—10-10                                  25.4.2013
                       附表 1 Schedule 1                S1-1—S1-14                                  20.4.2018
                       附表 2 Schedule 2                S2-1—S2-10                                  25.4.2013
                       附表 3 Schedule 3                 S3-1—S3-2                                  25.4.2013
                       附表 4 Schedule 4                 S4-1—S4-2                                  25.4.2013
                       附表 5 Schedule 5                 S5-1—S5-4                                  25.4.2013
                       附表 6 Schedule 6                 S6-1—S6-6                                  25.4.2013



尚未實施的條文 / 修訂 ——                                               Provisions / Amendments not yet in operation —
尚未實施的條文及修訂的資料，可於「電子版香港法例」(http://www.elegislation.gov.hk)     Please see Hong Kong e-Legislation (http://www.elegislation.gov.hk) for information of
閱覽。                                                           provisions and amendments not yet in operation.
附註 ——                                                         Remarks —
有關《立法會決議》(2007 年第 130 號法律公告 ) 所作之修訂的保留及過渡性條文，見                For the saving and transitional provisions relating to the amendments made by the
載於該決議第 (12) 段。                                                Resolution of the Legislative Council (L.N. 130 of 2007), see paragraph (12) of that
                                                              Resolution.
                      Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 4 of 164
                 《個人資料 ( 私隱 ) 條例》                                            Personal Data (Privacy) Ordinance


E-1                                                                                                                           E-2
第 486 章                                                                                                                 Cap. 486

                      制定史                                                         Enactment History

本為 1995 年第 81 號 —— 1997 年第 80 號，1997 年第 362 號法律公告，      Originally 81 of 1995 — 80 of 1997, L.N. 362 of 1997, 4 of 1998, 25 of
1998 年第 4 號，1998 年第 25 號，1999 年第 34 號，2000 年第 12 號，     1998, 34 of 1999, 12 of 2000, 47 of 2000, 5 of 2002, L.N. 106 of 2002, 23
2000 年第 47 號，2002 年第 5 號，2002 年第 106 號法律公告，2002 年       of 2002, 18 of 2006, 20 of 2006, L.N. 130 of 2007, 1 of 2010, 18 of 2012,
第 23 號，2006 年第 18 號，2006 年第 20 號，2007 年第 130 號法律公告，     E.R. 1 of 2013, 18 of 2014, 12 of 2015, 17 of 2018
2010 年第 1 號，2012 年第 18 號，2013 年第 1 號編輯修訂紀錄，2014
年第 18 號，2015 年第 12 號，2018 年第 17 號




最後更新日期                                                                                                            Last updated date
20.4.2018                                                                                                                 20.4.2018
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 5 of 164
                   《個人資料 ( 私隱 ) 條例》                                         Personal Data (Privacy) Ordinance


T-1                                                                                                                            T-2
第 486 章                                                                                                                  Cap. 486



              《個人資料 ( 私隱 ) 條例》                                       Personal Data (Privacy) Ordinance

                     ( 第 486 章 )                                                      (Cap. 486)
                        目錄                                                             Contents

條次                                           頁次            Section                                                   Page
                        第1部                                                              Part 1
                        導言                                                             Preliminary
1.          簡稱及生效日期                          1-1           1.        Short title and commencement                    1-2
2.          釋義                               1-1           2.        Interpretation                                  1-2
3.          適用範圍                             1-21          3.        Application                                     1-22
4.          保障資料原則                           1-21          4.        Data protection principles                      1-22
                        第2部                                                              Part 2
                        執行                                                            Administration
5.          個人資料私隱專員職位的設立等                   2-1           5.        Establishment, etc. of Privacy Commissioner     2-2
                                                                     for Personal Data
6.          專員不得擔任其他職位                       2-3           6.        Commissioner to hold no other office            2-4
7.          臨時空缺的填補                          2-3           7.        Filling of temporary vacancy                    2-4
8.          專員的職能及權力                         2-5           8.        Functions and powers of Commissioner            2-6
9.          專員的職員等                           2-11          9.        Staff of Commissioner, etc.                     2-12
10.         專員作出轉授                           2-13          10.       Delegations by Commissioner                     2-14
11.         個人資料 ( 私隱 ) 諮詢委員會的設立             2-15          11.       Establishment of Personal Data (Privacy)        2-16
                                                                     Advisory Committee
11A.        豁免                               2-17          11A.      Immunity                                        2-18

最後更新日期                                                                                                             Last updated date
20.4.2018                                                                                                                  20.4.2018
                       Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 6 of 164
                 《個人資料 ( 私隱 ) 條例》                                          Personal Data (Privacy) Ordinance


T-3                                                                                                                                T-4
第 486 章                                                                                                                      Cap. 486


條次                                          頁次            Section                                                        Page
                        第3部                                                            Part 3
                       實務守則                                                       Codes of Practice
12.         實務守則由專員核准                       3-1           12.       Approval of codes of practice by                     3-2
                                                                    Commissioner
13.         在根據本條例進行的法律程序中使用核准              3-5           13.       Use of approved codes of practice in                 3-6
            實務守則                                                    proceedings under this Ordinance
                   第4部                                                              Part 4
            資料使用者申報表及資料使用者登記冊                                        Data User Returns and Register of Data
                                                                                     Users
14.         資料使用者申報表                        4-1           14.       Data user returns                                    4-2
14A.        資料使用者申報表的核實                     4-7           14A.      Verification of data user returns                    4-8
15.         資料使用者登記冊                        4-9           15.       Register of data users                               4-10
16.         登記冊的查閱                          4-13          16.       Inspection of register                               4-14
17.         登記冊不得對本條例的施行做成局限等               4-15          17.       Register shall not limit, etc. operation of this     4-16
                                                                    Ordinance
                     第5部                                                             Part 5
                 個人資料的查閱及更正                                         Access to and Correction of Personal Data
               第 1 分部 —— 查閱個人資料                                         Division 1—Access to Personal Data
17A.        第 5 部的釋義                        5-1           17A.      Interpretation of Part 5                             5-2
18.         查閱資料要求                          5-1           18.       Data access request                                  5-2
19.         依從查閱資料要求                        5-3           19.       Compliance with data access request                  5-4
20.         資料使用者須在或可在何種情況下拒絕依              5-11          20.       Circumstances in which data user shall               5-12
            從查閱資料要求                                                 or may refuse to comply with data access
                                                                    request



最後更新日期                                                                                                                 Last updated date
20.4.2018                                                                                                                      20.4.2018
                     Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 7 of 164
                《個人資料 ( 私隱 ) 條例》                                         Personal Data (Privacy) Ordinance


T-5                                                                                                                         T-6
第 486 章                                                                                                               Cap. 486


條次                                        頁次            Section                                                   Page
21.         拒絕依從查閱資料要求的通知                 5-19          21.       Notification of refusal to comply with data     5-20
                                                                  access request
              第 2 分部 —— 更正個人資料                                     Division 2—Correction of Personal Data
22.         改正資料要求                        5-19          22.       Data correction request                         5-20
23.         依從改正資料要求                      5-23          23.       Compliance with data correction request         5-24
24.         資料使用者須在或可在何種情況下拒絕依            5-25          24.       Circumstances in which data user shall or       5-26
            從改正資料要求                                               may refuse to comply with data correction
                                                                  request
25.         拒絕依從改正資料要求等的通知                5-29          25.       Notification of refusal to comply with data     5-30
                                                                  correction request, etc.
               第 3 分部 —— 雜項條文                                              Division 3—Miscellaneous
26.         刪除不再需要的個人資料                   5-31          26.       Erasure of personal data no longer required     5-32
27.         資料使用者須備存紀錄簿                   5-33          27.       Log book to be kept by data user                5-34
28.         資料使用者徵收費用                     5-35          28.       Imposition of fees by data user                 5-36
29.         某些通知的送達及語文                    5-37          29.       Service and language of certain notices         5-38
                   第6部                                                             Part 6
              個人資料等的核對程序及轉移                                         Matching Procedures and Transfers of
                                                                             Personal Data, etc.
30.         如無資料當事人同意等不得進行核對程序            6-1           30.       Matching procedure not to be carried out        6-2
                                                                  except with consent of data subject, etc.
31.         核對程序要求                        6-3           31.       Matching procedure request                      6-4
32.         核對程序要求的決定                     6-5           32.       Determination of matching procedure request     6-6
33.         禁止除在指明情況外將個人資料移轉至香            6-9           33.       Prohibition against transfer of personal data to 6-10
            港以外地方                                                 place outside Hong Kong except in specified
                                                                  circumstances

最後更新日期                                                                                                          Last updated date
20.4.2018                                                                                                               20.4.2018
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 8 of 164
                     《個人資料 ( 私隱 ) 條例》                                         Personal Data (Privacy) Ordinance


T-7                                                                                                                                 T-8
第 486 章                                                                                                                       Cap. 486


條次                                             頁次            Section                                                      Page
34.         ( 廢除 )                             6-11          34.       (Repealed)                                         6-12
35.         在相同情況下重複收集個人資料                     6-11          35.       Repeated collections of personal data in same      6-12
                                                                       circumstances
                    第 6A 部                                                               Part 6A
            在直接促銷中使用個人資料及提供個人資                                          Use of Personal Data in Direct Marketing
                 料以供用於直接促銷                                              and Provision of Personal Data for Use in
                                                                                    Direct Marketing
                     第 1 分部 —— 釋義                                               Division 1—Interpretation
35A.        第 6A 部的釋義                          6A-1          35A.      Interpretation of Part 6A                          6A-2
            第 2 分部 —— 在直接促銷中使用個人資                                      Division 2—Use of Personal Data in Direct
                        料                                                            Marketing
35B.        適用範圍                               6A-5          35B.      Application                                        6A-6
35C.        資料使用者將個人資料用於直接促銷前，                 6A-5          35C.      Data user to take specified action before using 6A-6
            須採取指明行動                                                    personal data in direct marketing
35D.        在何種情況下第 35C 條不適用                   6A-7          35D.      Circumstances under which section 35C does         6A-8
                                                                       not apply
35E.        如無資料當事人同意，資料使用者不得將                 6A-11         35E.      Data user must not use personal data in direct     6A-12
            個人資料用於直接促銷                                                 marketing without data subject’s consent
35F.        資料使用者首次將個人資料用於直接促銷                 6A-13         35F.      Data user must notify data subject when using 6A-14
            時須通知資料當事人                                                  personal data in direct marketing for first time
35G.        資料當事人可要求資料使用者停止將個人                 6A-15         35G.      Data subject may require data user to cease to 6A-16
            資料用於直接促銷                                                   use personal data in direct marketing
35H.        第 3 保障資料原則規定的對在直接促銷中               6A-15         35H.      Prescribed consent for using personal data         6A-16
            使用個人資料的訂明同意                                                in direct marketing under data protection
                                                                       principle 3



最後更新日期                                                                                                                  Last updated date
20.4.2018                                                                                                                       20.4.2018
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 9 of 164
                   《個人資料 ( 私隱 ) 條例》                                         Personal Data (Privacy) Ordinance


T-9                                                                                                                              T-10
第 486 章                                                                                                                     Cap. 486


條次                                           頁次            Section                                                      Page
            第 3 分部 —— 提供個人資料以供用於直                                    Division 3—Provision of Personal Data for
                       接促銷                                                    Use in Direct Marketing
35I.        適用範圍                             6A-17         35I.      Application                                        6A-18
35J.        資料使用者在提供個人資料前，須採取指               6A-17         35J.      Data user to take specified action before          6A-18
            明行動                                                      providing personal data
35K.        如無資料當事人同意，資料使用者不得提               6A-21         35K.      Data user must not provide personal data for       6A-22
            供個人資料以供用於直接促銷                                            use in direct marketing without data subject’s
                                                                     consent
35L.        資料當事人可要求資料使用者停止提供個               6A-23         35L.      Data subject may require data user to cease        6A-24
            人資料以供用於直接促銷                                              to provide personal data for use in direct
                                                                     marketing
35M.        第 3 保障資料原則規定的對提供個人資料             6A-25         35M.      Prescribed consent for providing personal          6A-26
            以供用於直接促銷的訂明同意                                            data for use in direct marketing under data
                                                                     protection principle 3
                       第7部                                                            Part 7
                    視察、投訴及調查                                         Inspections, Complaints and Investigations
36.         個人資料系統的視察                        7-1           36.       Inspections of personal data systems               7-2
37.         投訴                               7-1           37.       Complaints                                         7-2
38.         由專員進行的調查                         7-3           38.       Investigations by Commissioner                     7-4
39.         對由投訴引發的調查的限制                     7-5           39.       Restrictions on investigations initiated by        7-6
                                                                     complaints
40.         即使投訴被撤回專員仍可進行或繼續進行               7-11          40.       Commissioner may carry out or continue             7-12
            由投訴引發的調查                                                 investigation initiated by complaint
                                                                     notwithstanding withdrawal of complaint
41.         專員須將視察或調查告知有關的資料使用               7-11          41.       Commissioner to inform relevant data user of       7-12
            者                                                        inspection or investigation


最後更新日期                                                                                                                Last updated date
20.4.2018                                                                                                                     20.4.2018
                       Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 10 of 164
                   《個人資料 ( 私隱 ) 條例》                                        Personal Data (Privacy) Ordinance


T-11                                                                                                                            T-12
第 486 章                                                                                                                    Cap. 486


條次                                           頁次           Section                                                      Page
42.         為視察或調查而進入處所的權力                   7-13         42.       Power of entry on premises for the purposes        7-14
                                                                    of an inspection or investigation
43.         專員的處事程序                          7-17         43.       Proceedings of Commissioner                        7-18
44.         證據                               7-19         44.       Evidence                                           7-20
45.         證人等的保障                           7-27         45.       Protection of witnesses, etc.                      7-28
46.         專員等須保密                           7-29         46.       Commissioner, etc. to maintain secrecy             7-30
47.         須獲告知視察或調查結果的人                    7-37         47.       Persons to be informed of result of inspection     7-38
                                                                    or investigation
48.         專員作出的報告                          7-41         48.       Reports by Commissioner                            7-42
49.         第 47 及 48 條不適用的情況                7-43         49.       Cases in which sections 47 and 48 shall not        7-44
                                                                    apply
50.         執行通知                             7-45         50.       Enforcement notices                                7-46
50A.        關乎執行通知的罪行                        7-51         50A.      Offences relating to enforcement notices           7-52
50B.        關乎沒有遵從專員的要求等的罪行                  7-53         50B.      Offences relating to failure to comply with        7-54
                                                                    requirements of Commissioner etc.
                        第8部                                                            Part 8
                        豁免                                                           Exemptions
51.         釋義                               8-1          51.       Interpretation                                     8-2
51A.        執行司法職能                           8-1          51A.      Performance of judicial functions                  8-2
52.         家居用途                             8-1          52.       Domestic purposes                                  8-2
53.         僱傭 —— 職工策劃                       8-3          53.       Employment—staff planning                          8-4
54.         僱傭 —— 過渡性條文                      8-3          54.       Employment—transitional provisions                 8-4
55.         有關程序                             8-5          55.       Relevant process                                   8-6

最後更新日期                                                                                                               Last updated date
20.4.2018                                                                                                                    20.4.2018
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 11 of 164
                   《個人資料 ( 私隱 ) 條例》                                           Personal Data (Privacy) Ordinance


T-13                                                                                                                         T-14
第 486 章                                                                                                                 Cap. 486


條次                                            頁次           Section                                                  Page
56.         個人評介                              8-7          56.       Personal references                            8-8
57.         關於香港的保安等                          8-9          57.       Security, etc. in respect of Hong Kong         8-10
58.         罪行等                               8-11         58.       Crime, etc.                                    8-12
58A.        《截取通訊及監察條例》所指的受保護成果               8-19         58A.      Protected product and relevant records         8-20
             及有關紀錄                                                   under Interception of Communications and
                                                                     Surveillance Ordinance
59.         健康                                8-21         59.       Health                                         8-22
59A.        未成年人的照顧及監護                        8-21         59A.      Care and guardianship of minors                8-22
60.         法律專業保密權                           8-23         60.       Legal professional privilege                   8-24
60A.        導致自己入罪                            8-23         60A.      Self incrimination                             8-24
60B.        法律程序等                             8-25         60B.      Legal proceedings etc.                         8-26
61.         新聞                                8-25         61.       News                                           8-26
62.         統計及研究                             8-27         62.       Statistics and research                        8-28
63.         第 18(1)(a) 條的豁免                   8-29         63.       Exemption from section 18(1)(a)                8-30
63A.        人類胚胎等                             8-29         63A.      Human embryos, etc.                            8-30
63B.        盡職審查                              8-29         63B.      Due diligence exercise                         8-30
63C.        危急處境                              8-33         63C.      Emergency situations                           8-34
63D.        轉移紀錄予政府檔案處                        8-35         63D.      Transfer of records to Government Records      8-36
                                                                     Service
                        第9部                                                              Part 9
                       罪行及補償                                                   Offences and Compensation
64.         披露未經資料使用者同意而取得的個人資                9-1          64.       Offences for disclosing personal data obtained 9-2
            料屬罪行                                                     without consent from data users

最後更新日期                                                                                                            Last updated date
20.4.2018                                                                                                                 20.4.2018
                       Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 12 of 164
                   《個人資料 ( 私隱 ) 條例》                                           Personal Data (Privacy) Ordinance


T-15                                                                                                                            T-16
第 486 章                                                                                                                    Cap. 486


條次                                           頁次           Section                                                      Page
64A.        雜項罪行                             9-3          64A.         Miscellaneous offences                          9-4
64B.        提出告發等的時限                         9-3          64B.         Time limit for laying of information etc.       9-4
65.         僱主及主事人的法律責任                      9-5          65.          Liability of employers and principals           9-6
66.         補償                               9-7          66.          Compensation                                    9-8
66A.        協助受屈人士取得資料等                      9-9          66A.         Help for aggrieved persons in obtaining         9-10
                                                                       information, etc.
66B.        專員可就法律程序給予協助                     9-11         66B.         Commissioner may grant assistance in respect 9-12
                                                                       of proceedings
                        第 10 部                                                          Part 10
                        雜項條文                                                          Miscellaneous
67.         專員指明格式的權力                        10-1         67.          Power of Commissioner to specify forms          10-2
68.         通知的送達                            10-3         68.          Service of notices                              10-4
69.         規例 —— 費用                         10-7         69.          Regulations—fees                                10-8
70.         規例 —— 一般條文                       10-7         70.          Regulations—general                             10-8
71.         附表 2、4 及 6 的修訂                   10-9         71.          Amendment of Schedules 2, 4 and 6               10-10
72-73.      ( 已失時效而略去 )                      10-9         72-73.       (Omitted as spent)                              10-10
附表 1             保障資料原則                      S1-1         Schedule 1           Data Protection Principles              S1-2
附表 2             專員的財務事宜等                    S2-1         Schedule 2           Finances, etc. of Commissioner          S2-2
附表 3             訂明資訊                        S3-1         Schedule 3           Precribed Information                   S3-2
附表 4             規定須進行或准許進行的核對程序             S4-1         Schedule 4           Provisions of Ordinance under which     S4-2
                 所根據的各條例的條文                                                    Matching Procedures are Required or
                                                                               Permitted
附表 5             訂明事宜                        S5-1         Schedule 5           Prescribed Matters                      S5-2

最後更新日期                                                                                                               Last updated date
20.4.2018                                                                                                                    20.4.2018
                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 13 of 164
            《個人資料 ( 私隱 ) 條例》                                      Personal Data (Privacy) Ordinance


T-17                                                                                                             T-18
第 486 章                                                                                                     Cap. 486


條次                                    頁次           Section                                              Page
附表 6                                  S6-1         Schedule 6                                           S6-2




最後更新日期                                                                                                Last updated date
20.4.2018                                                                                                     20.4.2018
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 14 of 164
                    《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


1-1                                                第1部      Part 1                                                                     1-2
第 486 章                                            第1條      Section 1                                                          Cap. 486


本條例旨在在個人資料方面保障個人的私隱，並就附帶事宜及相關事                              An Ordinance to protect the privacy of individuals in relation to personal
   宜訂定條文。                                                         data, and to provide for matters incidental thereto or connected
                                                                  therewith.


                   [1996 年 8 月 1 日 ] (1996 年第 343 號法律公告 )                                            [1 August 1996] (L.N. 343 of 1996)

      ( 略去制定語式條文 2013 年第 1 號編輯修訂紀錄 )                                 (Enacting provision omitted—E.R. 1 of 2013)

                     ( 格式變更 ——2013 年第 1 號編輯修訂紀錄 )                                                      (Format changes—E.R. 1 of 2013)

                          第1部                                                                  Part 1
                           導言                                                              Preliminary
1.    簡稱及生效日期                                               1.       Short title and commencement
      (1)   本條例可引稱為《個人資料 ( 私隱 ) 條例》。                                 (1)   This Ordinance may be cited as the Personal Data (Privacy)
      (2)   本條例自政制及內地事務局局長以憲報公告指定的日期                                       Ordinance.
            起 實 施。 ( 由 1997 年 第 362 號 法 律 公 告 修 訂；由 2007             (2)   This Ordinance shall come into operation on a day to be
            年第 130 號法律公告修訂 )                                               appointed by the Secretary for Constitutional and Mainland
                                                                           Affairs by notice in the Gazette. (Amended L.N. 130 of 2007)

2.    釋義                                                    2.       Interpretation
      (1)   在本條例中，除文意另有所指外 ——                                        (1)   In this Ordinance, unless the context otherwise requires—
      不利行動 (adverse action)，就個人而言，指可對該人的權利、                          act (作為) includes a deliberate omission;
        利益、特權、責任或權益 ( 包括合法期望 ) 有不利影響的                                adverse action (不利行動), in relation to an individual, means
        任何行動；                                                             any action that may adversely affect the individual’s rights,
      不準確 (inaccurate)，就個人資料而言，指資料是不正確的、有                                 benefits, privileges, obligations or interests (including
        誤導性的、不完全的或過時的；                                                    legitimate expectations);
      切實可行 (practicable) 指合理地切實可行；                                   appointed day (指定日) means the day appointed under section
                                                                          1(2);

最後更新日期                                                                                                                   Last updated date
20.4.2018                 經核證文本                                                              Verified Copy                       20.4.2018
                               Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 15 of 164
                          《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


1-3                                                         第1部      Part 1                                                                   1-4
第 486 章                                                     第2條      Section 2                                                          Cap. 486

      文件 (document) 除包括書面文件外，包括 ——                                            approved code of practice (核准實務守則) means a code of
            (a)   包含視覺影像以外的資料的紀錄碟、紀錄帶或其他                                           practice approved under section 12;
                  器件，而所包含的資料能夠在有或沒有其他設備的                                      change notice (變更通知) means a notice served on the
                  輔助下，從該紀錄碟、紀錄帶或器件重現；及                                            Commissioner under section 14(8) and, if applicable,
            (b)   包含視覺影像的膠卷、紀錄帶或其他器件，而所包                                          corrected under section 14A(5); (Added 18 of 2012 s. 3)
                  含的影像能夠在有或沒有其他設備的輔助下，從該                                      code of practice (實務守則) includes—
                  膠卷、紀錄帶或器件重現；                                                     (a)   a standard;
      有關人士 (relevant person)，就個人 ( 不論如何描述該名個人 )                                    (b)   a specification; and
        而言 ——
                                                                                   (c)   any other documentary form of practical guidance;
            (a)   如該名個人是未成年人，指對該未成年人負有作為
                  父母親的責任的人；                                                   Commissioner (專員) means the Privacy Commissioner for
                                                                                 Personal Data established under section 5(1);
            (b)   如該名個人無能力處理其本身事務，指由法庭委任
                  以處理該等事務的人；                                                  Committee (諮詢委員會) means the Personal Data (Privacy)
                                                                                 Advisory Committee established under section 11(1);
            (c)   如該名個人屬《精神健康條例》( 第 136 章 ) 第 2 條所
                  指的精神上無行為能力 ——                                               complainant (投訴人) means the individual, or the relevant person
                                                                                  on behalf of an individual, who has made a complaint;
                  (i)    根據該條例第 44A、59O 或 59Q 條獲委任擔任
                         該名個人的監護人的人；或                                         complaint (投訴) means a complaint under section 37;
                                                                              correction (改正), in relation to personal data, means rectification,
                  (ii)   ( 如 根 據 該 條 例 第 44B(2A) 或 (2B) 或 59T(1) 或
                                                                                   erasure or completion;
                         (2) 條，該名個人的監護轉歸社會福利署署長或
                         任何其他人，或該監護人的職能由社會福利署                                 daily penalty (每日罰款) means a penalty for each day on which
                         署長或任何其他人執行 ) 社會福利署署長或該                                    the offence is continued after conviction therefor;
                         其他人； ( 由 2012 年第 18 號第 3 條代替 )                       data (資料) means any representation of information (including
      有關資料使用者 (relevant data user) ——                                              an expression of opinion) in any document, and includes a
                                                                                   personal identifier;
            (a)   就一項視察而言，指使用某個人資料系統的資料使
                  用者，而該系統是該項視察的對象；                                            data access request (查閱資料要求) means a request under section
                                                                                   18;
            (b)   就一項投訴而言，指該項投訴所指明的資料使用者；
                                                                              data correction request (改正資料要求) means a request under
            (c)   就 ——
                                                                                   section 22(1);
                  (i)    由一項投訴引發的調查而言，指該項投訴所指
                                                                              data protection principle (保障資料原則) means any of the data
                         明的資料使用者；
                                                                                   protection principles set out in Schedule 1;

最後更新日期                                                                                                                            Last updated date
20.4.2018                       經核證文本                                                                  Verified Copy                      20.4.2018
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 16 of 164
                         《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


1-5                                                   第1部       Part 1                                                                     1-6
第 486 章                                               第2條       Section 2                                                            Cap. 486

                  (ii)   其他調查而言，指屬該項調查的對象的資料使                            data subject (資料當事人), in relation to personal data, means the
                         用者；                                                  individual who is the subject of the data;
            (d)   就執行通知而言，指獲送達該通知的資料使用者；                                 data user (資料使用者), in relation to personal data, means a
      作為 (act) 包括故意的不作為；                                                      person who, either alone or jointly or in common with other
                                                                              persons, controls the collection, holding, processing or use of
      投訴 (complaint) 指根據第 37 條作出的投訴；                                          the data;
      投訴人 (complainant) 指已作出投訴的個人或已代表一名個人                                data user return (資料使用者申報表) means a return submitted
         作出投訴的有關人士；                                                           to the Commissioner under section 14(4) and, if applicable,
      改正 (correction)，就個人資料而言，指更正、刪除或填備；                                      corrected under section 14A(5); (Replaced 18 of 2012 s. 3)
      改正資料要求 (data correction request) 指根據第 22(1) 條提出的                   disclosing (披露), in relation to personal data, includes disclosing
         要求；                                                                   information inferred from the data;
      每日罰款 (daily penalty) 指就在定罪後該罪行持續的每一日所                              document (文件) includes, in addition to a document in writing—
         處的罰款；                                                                (a)   a disc, tape or other device in which data other than
      使用 (use)，就個人資料而言，包括披露或移轉該資料； ( 由                                              visual images is embodied so as to be capable, with
         2012 年第 18 號第 2 條修訂 )                                                      or without the aid of some other equipment, of being
      披露 (disclosing)，就個人資料而言，包括披露自資料推斷所得                                           reproduced from the disc, tape or other device; and
         的資訊；                                                                       (Amended 17 of 2018 s. 126)
      法律規則 (rule of law) 指 ——                                                 (b)   a film, tape or other device in which visual images are
                                                                                    embodied so as to be capable, with or without the aid
            (a)   普通法規則或衡平法規則；或
                                                                                    of some other equipment, of being reproduced from the
            (b)   習慣法； ( 由 2012 年第 18 號第 3 條增補 )                                    film, tape or other device;
      保障資料原則 (data protection principle) 指在附表 1 列明的任何                    employment (僱用) means employment under—
         保障資料原則；
                                                                              (a)   a contract of service or of apprenticeship; or
      指定日 (appointed day) 指根據第 1(2) 條指定的日子；
                                                                              (b)   a contract personally to execute any work or labour,
      指明 (specified)，就格式而言，指根據第 67 條指明；
                                                                              and related expressions shall be construed accordingly;
      查閱資料要求 (data access request) 指根據第 18 條提出的要求；
                                                                         enforcement notice (執行通知) means a notice under section
      相當可能損害 (would be likely to prejudice) 包括可能會損害；                          50(1);
      紀錄簿 (log book)，就資料使用者而言，指由資料使用者根據                                  financial regulator (財經規管者) means any of—
         第 27(1) 條備存及維持的紀錄簿；
                                                                              (a)   the Monetary Authority appointed under section 5A of
                                                                                    the Exchange Fund Ordinance (Cap. 66);

最後更新日期                                                                                                                         Last updated date
20.4.2018                    經核證文本                                                               Verified Copy                         20.4.2018
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 17 of 164
                     《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


1-7                                                   第1部       Part 1                                                                    1-8
第 486 章                                               第2條       Section 2                                                           Cap. 486

      訂明人員 (prescribed officer) 指根據第 9(1) 條獲僱用或聘用的                           (b)    the Securities and Futures Commission referred to in
          人；                                                                        section 3(1) of the Securities and Futures Ordinance
      訂 明 資 訊 (prescribed information) 指 附 表 3 指 明 的 任 何 資 訊；                       (Cap. 571); (Replaced 5 of 2002 s. 407)
          ( 由 2012 年第 18 號第 3 條增補 )                                           (c)   a recognized clearing house, a recognized exchange
      個人身分標識符 (personal identifier) 指 ——                                            company, a recognized exchange controller or a
                                                                                    recognized investor compensation company within the
            (a)   由資料使用者為其作業而編配予一名個人；及
                                                                                    meaning of section 1 of Part 1 of Schedule 1 to the
            (b)   就該資料使用者而言，能識辨該名個人的身分而不                                            Securities and Futures Ordinance (Cap. 571); (Replaced
                  虞混淆，                                                              5 of 2002 s. 407)
            的標識符，但用以識辨該名個人的該人的姓名，則不包                                         (d)    a person authorized under Part III of the Securities and
            括在內；                                                                    Futures Ordinance (Cap. 571) to provide automated
      個人資料 (personal data) 指符合以下說明的任何資料 ——                                          trading services as defined in Schedule 5 to that
                                                                                    Ordinance; (Replaced 5 of 2002 s. 407)
            (a)   直接或間接與一名在世的個人有關的；
                                                                         (e)-(ea)   (Repealed 5 of 2002 s. 407)
            (b)   從該資料直接或間接地確定有關的個人的身分是切
                  實可行的；及                                                      (f)   the Insurance Authority established under section 4AAA
                                                                                    of the Insurance Ordinance (Cap. 41); (Replaced 12 of
            (c)   該資料的存在形式令予以查閱及處理均是切實可行
                                                                                    2015 s. 133)
                  的； ( 由 2012 年第 18 號第 2 條修訂 )
                                                                             (g)    the Registrar of Occupational Retirement Schemes
      個人資料系統 (personal data system) 指全部或部分由資料使用
                                                                                    appointed under section 5 of the Occupational
          者用作收集、持有、處理或使用個人資料的任何系統 ( 不
                                                                                    Retirement Schemes Ordinance (Cap. 426);
          論該系統是否自動化的 )，並包括組成該系統一部分的任
          何文件及設備；                                                           (ga)    the Mandatory Provident Fund Schemes Authority
                                                                                    established by section 6 of the Mandatory Provident
      核准實務守則 (approved code of practice) 指根據第 12 條核准的
                                                                                    Fund Schemes Ordinance (Cap. 485); (Added 4 of 1998
          實務守則；
                                                                                    s. 14)
      核 對 程 序 (matching procedure) 指 將 為 1 個 或 1 個 以 上 的 目 的
                                                                            (gb)    the Financial Reporting Council established by section
          而取自 10 個或 10 個以上的資料當事人的個人資料與為
                                                                                    6(1) of the Financial Reporting Council Ordinance
          其他目的而自該等資料當事人收集的個人資料比較的程
                                                                                    (Cap. 588); (Added 18 of 2006 s. 84)
          序 ( 用人手方法的除外 )，而 ——
                                                                             (h)    a person specified in a notice under subsection (7) to be
            (a)   所作比較 ( 不論是全部的還是部分的 ) 是為了產生和
                                                                                    a regulator for the purposes of this definition;
                  核實可 ( 即時或於其後任何時間 ) 用作對任何該等資
                  料當事人採取不利行動的資料的；或                                       inaccurate (不準確), in relation to personal data, means the data is
                                                                              incorrect, misleading, incomplete or obsolete;

最後更新日期                                                                                                                        Last updated date
20.4.2018                 經核證文本                                                                  Verified Copy                        20.4.2018
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 18 of 164
                        《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


1-9                                                   第1部       Part 1                                                                        1-10
第 486 章                                               第2條       Section 2                                                              Cap. 486

             (b)   所作比較產生和核實資料，而就該資料而言可合理                                inspection (視察) means an inspection under section 36;
                   地相信將該資料 ( 即時或於其後任何時間 ) 用作對任                           investigation (調查) means an investigation under section 38;
                   何該等資料當事人採取不利行動是切實可行的； ( 由
                   2012 年第 18 號第 2 條修訂 )                                 log book (紀錄簿), in relation to a data user, means the log book
                                                                              kept and maintained by the data user under section 27(1);
      核對程序要求 (matching procedure request) 指根據第 31(1) 條提
        出的要求；                                                            matching procedure (核對程序) means any procedure whereby
                                                                             personal data collected for 1 or more purposes in respect of 10
      財經規管者 (financial regulator) 指任何以下人士或機構 ——                              or more data subjects is compared (except by manual means)
             (a)   根 據《外 匯 基 金 條 例》( 第 66 章 ) 第 5A 條 委 任 的 金                 with personal data collected for any other purpose in respect
                   融管理專員；                                                    of those data subjects where the comparison—  (Amended 18
             (b) 《證券及期貨條例》( 第 571 章 ) 第 3(1) 條提述的證券                          of 2012 s. 3)
                  及期貨事務監察委員會； ( 由 2002 年第 5 號第 407                            (a)   is (whether in whole or in part) for the purpose of
                 條代替 )                                                              producing or verifying data that; or
             (c) 《證券及期貨條例》( 第 571 章 ) 附表 1 第 1 部第 1 條                         (b)   produces or verifies data in respect of which it is
                  所指的認可結算所、認可交易所、認可控制人或認                                            reasonable to believe that it is practicable that the data,
                  可投資者賠償公司； ( 由 2002 年第 5 號第 407 條代替 )                        may be used (whether immediately or at any subsequent time)
             (d)   根據《證券及期貨條例》( 第 571 章 ) 第 III 部獲認可                          for the purpose of taking adverse action against any of those
                   提供該條例附表 5 所界定的自動化交易服務的人；                                   data subjects;
                   ( 由 2002 年第 5 號第 407 條代替 )                            matching procedure request (核對程序要求) means a request
       (e)-(ea)    ( 由 2002 年第 5 號第 407 條廢除 )                                under section 31(1);
             (f)   根據《保險業條例》( 第 41 章 ) 第 4AAA 條設立的保                      personal data (個人資料) means any data—
                   險業監管局； ( 由 2015 年第 12 號第 133 條代替 )                         (a)   relating directly or indirectly to a living individual;
             (g)   根據《職業退休計劃條例》( 第 426 章 ) 第 5 條委任的                           (b)   from which it is practicable for the identity of the
                   職業退休計劃註冊處處長；                                                     individual to be directly or indirectly ascertained; and
            (ga)   由《強制性公積金計劃條例》( 第 485 章 ) 第 6 條設立                           (c)   in a form in which access to or processing of the data is
                   的強制性公積金計劃管理局 ; ( 由 1998 年第 4 號第                                  practicable;
                   14 條增補 )
                                                                         personal data system (個人資料系統) means any system, whether
            (gb)   由《財務匯報局條例》( 第 588 章 ) 第 6(1) 條設立的財                         or not automated, which is used, whether in whole or in part,
                   務匯報局； ( 由 2006 年第 18 號第 84 條增補 )                           by a data user for the collection, holding, processing or use
             (h)   屬根據第 (7) 款刊登的公告為本定義的目的所指明為                                 of personal data, and includes any document and equipment
                   規管者的人；                                                     forming part of the system;

最後更新日期                                                                                                                           Last updated date
20.4.2018                    經核證文本                                                                Verified Copy                          20.4.2018
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 19 of 164
                         《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


1-11                                                  第1部       Part 1                                                                     1-12
第 486 章                                               第2條       Section 2                                                             Cap. 486

       執行通知 (enforcement notice) 指第 50(1) 條下的通知；                         personal identifier (個人身分標識符) means an identifier—
       專員 (Commissioner) 指根據第 5(1) 條設立的個人資料私隱專                                (a)   that is assigned to an individual by a data user for the
          員；                                                                        purpose of the operations of the user; and
       視察 (inspection) 指根據第 36 條進行的視察；                                       (b)    that uniquely identifies that individual in relation to the
       第三者 (third party)，就個人資料而言，指除以下人士外的任                                          data user,
          何人 ——                                                               but does not include an individual’s name used to identify
            (a)   資料當事人；                                                      that individual;
            (b)   就資料當事人而屬有關人士的人；                                        practicable (切實可行) means reasonably practicable;
            (c)   資料使用者；或                                                prescribed information (訂明資訊) means any information
                                                                              specified in Schedule 3; (Added 18 of 2012 s. 3)
            (d)   獲資料使用者為以下事情以書面授權的人 ——
                                                                         prescribed officer (訂明人員) means a person employed or
                  (i)    在資料使用者的直接控制下收集、持有、處理                                 engaged under section 9(1);
                         或使用有關的資料；或
                                                                         processing (處理), in relation to personal data, includes amending,
                  (ii)   代資料使用者收集、持有、處理或使用有關的                                 augmenting, deleting or rearranging the data, whether by
                         資料；                                                  automated means or otherwise;
       處理 (processing)，就個人資料而言，包括將資料修訂、擴增、                               register (登記冊) means the register of data users kept and
          刪去或重新排列 ( 不論是否藉自動化方法或其他方法 )；                                         maintained by the Commissioner under section 15(1);
       提出要求者 (requestor)，就 ——                                            relevant data user (有關資料使用者), in relation to—
            (a)   查閱資料要求或改正資料要求而言，指已提出該項                                      (a)   an inspection, means the data user who uses the personal
                  要求的個人或代該名個人提出該項要求的有關人士；                                           data system which is the subject of the inspection;
            (b)   核對程序要求而言，指已提出該項要求的資料使用                                     (b)    a complaint, means the data user specified in the
                  者；                                                                complaint;
       登記冊 (register) 指專員根據第 15(1) 條備存及維持的資料使用                                (c)   an investigation—
          者登記冊；
                                                                                    (i)      in the case of an investigation initiated by a
       資料 (data) 指在任何文件中資訊的任何陳述 ( 包括意見表達 )，                                                  complaint, means the data user specified in the
          並包括個人身分標識符；                                                                        complaint;
       資料使用者 (data user)，就個人資料而言，指獨自或聯同其他                                           (ii)     in any other case, means the data user the subject
          人或與其他人共同控制該資料的收集、持有、處理或使                                                           of the investigation;
          用的人； ( 由 2012 年第 18 號第 2 條修訂 )


最後更新日期                                                                                                                          Last updated date
20.4.2018                    經核證文本                                                                   Verified Copy                      20.4.2018
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 20 of 164
                    《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


1-13                                              第1部       Part 1                                                                      1-14
第 486 章                                           第2條       Section 2                                                              Cap. 486

       資料使用者申報表 (data user return) 指根據第 14(4) 條呈交予                       (d)   an enforcement notice, means the data user on whom
          專員並 ( 如適用的話 ) 根據第 14A(5) 條更正的申報表； ( 由                                the notice is served;
          2012 年第 18 號第 3 條代替 )                                      relevant person (有關人士), in relation to an individual (howsoever
       資料當事人 (data subject)，就個人資料而言，指屬該資料的當                               the individual is described), means—
          事人的個人； ( 由 2012 年第 18 號第 2 條修訂 )                               (a)   where the individual is a minor, a person who has
       僱用 (employment) 指根據以下合約的僱用 ——  ( 由 2014 年第                              parental responsibility for the minor;
          18 號第 42 條修訂 )                                                 (b)   where the individual is incapable of managing his own
          (a) 僱用合約或學徒訓練合約；或                                                    affairs, a person who has been appointed by a court to
            (b)   由個人親自進行任何工作或勞動的合約，                                           manage those affairs;
            而相關詞句均須據此解釋； ( 由 2014 年第 18 號第 42 條                          (c)   where the individual is mentally incapacitated within the
            修訂 )                                                               meaning of section 2 of the Mental Health Ordinance
                                                                               (Cap. 136)—
       實務守則 (code of practice) 包括 ——
                                                                               (i)      a person appointed under section 44A, 59O or
            (a)   標準；
                                                                                        59Q of that Ordinance to be the guardian of that
            (b)   規格；及                                                                  individual; or
            (c)   其他文件形式的實務性的指引；                                               (ii)     if the guardianship of that individual is vested in,
       調查 (investigation) 指根據第 38 條進行的調查；                                               or the functions of the appointed guardian are to
                                                                                        be performed by, the Director of Social Welfare or
       諮詢委員會 (Committee) 指根據第 11(1) 條設立的個人資料 ( 私
                                                                                        any other person under section 44B(2A) or (2B)
          隱 ) 諮詢委員會； ( 由 2012 年第 18 號第 3 條修訂 )
                                                                                        or 59T(1) or (2) of that Ordinance, the Director of
       變更通知 (change notice) 指根據第 14(8) 條送達專員並 ( 如適                                      Social Welfare or that other person; (Replaced 18
          用 的 話 ) 根 據 第 14A(5) 條 更 正 的 通 知。 ( 由 2012 年 第                                of 2012 s. 3)
          18 號第 3 條增補 )
                                                                     requestor (提出要求者), in relation to—
                                                                         (a)   a data access request or data correction request, means
                                                                               the individual, or the relevant person on behalf of an
                                                                               individual, who has made the request;
                                                                         (b)   a matching procedure request, means the data user who
                                                                               has made the request;
                                                                     rule of law (法律規則) means—
                                                                         (a)   a rule of common law or a rule of equity; or


最後更新日期                                                                                                                       Last updated date
20.4.2018                經核證文本                                                                  Verified Copy                        20.4.2018
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 21 of 164
                      《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


1-15                                               第1部       Part 1                                                                         1-16
第 486 章                                            第2條       Section 2                                                                 Cap. 486

       (2)   ( 由 2012 年第 18 號第 3 條廢除 )                                      (b)   customary law; (Added 18 of 2012 s. 3)
       (3)   凡根據本條例任何作為可經某人 ( 不論如何描述該人 ) 的                            specified (指明), in relation to a form, means specified under
             訂明同意而作出，該同意 ——                                                section 67;
             (a)   指該人自願給予的明示同意；                                      third party (第三者), in relation to personal data, means any
             (b)   不包括已藉向獲給予同意的人送達書面通知而予以                                  person other than—
                   撤回的任何同意 ( 但不損害在該通知送達前的任何                                 (a)   the data subject;
                   時間依據該同意所作出的所有作為 )。                                       (b)   a relevant person in the case of the data subject;
                                                                            (c)   the data user; or
                                                                            (d)   a person authorized in writing by the data user to
                                                                                  collect, hold, process or use the data—
                                                                                  (i)      under the direct control of the data user; or
                                                                                  (ii)     on behalf of the data user;
                                                                      use (使用), in relation to personal data, includes disclose or
                                                                          transfer the data;
                                                                      would be likely to prejudice (相當可能損害) includes would
                                                                          prejudice.
                                                                      (2)   (Repealed 18 of 2012 s. 3)
                                                                      (3)   Where under this Ordinance an act may be done with the
                                                                            prescribed consent of a person (and howsoever the person is
                                                                            described), such consent—
                                                                            (a)   means the express consent of the person given
                                                                                  voluntarily;
                                                                            (b)   does not include any consent which has been withdrawn
                                                                                  by notice in writing served on the person to whom the
                                                                                  consent has been given (but without prejudice to so
                                                                                  much of that act that has been done pursuant to the
                                                                                  consent at any time before the notice is so served).




最後更新日期                                                                                                                           Last updated date
20.4.2018                  經核證文本                                                                   Verified Copy                         20.4.2018
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 22 of 164
                       《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


1-17                                                 第1部      Part 1                                                                    1-18
第 486 章                                              第2條      Section 2                                                            Cap. 486

       (4)   在 不 抵 觸 第 64A 條 的 條 文 下，在 本 條 例 中 的 任 何 提                 (4)   Subject to section 64A, any reference in this Ordinance to the
             述，凡 其 意 思 是 指 某 資 料 使 用 者 ( 不 論 如 何 描 述 該                       effect that a data user (howsoever described)—  (Amended 18
             人 ) ——  ( 由 2012 年 第 18 號 第 3 條 修 訂；由 2018 年 第                  of 2012 s. 3; 17 of 2018 s. 126)
             17 號第 126 條修訂 )                                                 (a)    has contravened a requirement under this Ordinance; or
             (a)    已違反本條例下的規定；或                                             (b)    is contravening a requirement under this Ordinance,
             (b)    正在違反本條例下的規定，                                             includes—
             均 ——                                                            (i)    where paragraph (a) is applicable, any case where the
             (i)    ( 如 (a) 段適用 ) 包括指有關的資料使用者已作出某                                   data user has done an act, or engaged in a practice, in
                    作為或已從事某行為，而該作為或行為是違反保障                                          contravention of a data protection principle;
                    資料原則的；                                                   (ii)   where paragraph (b) is applicable, any case where the
             (ii)   ( 如 (b) 段適用 ) 包括指有關的資料使用者正在作出                                   data user is doing an act, or engaging in a practice, in
                    某作為或正在從事某行為，而該作為或行為是違反                                          contravention of a data protection principle.
                    保障資料原則的。                                           (5)   Notwithstanding any other provisions of this Ordinance,
       (5)   即使本條例有任何其他規定，投訴可就已不再是資料使                                        a complaint may be made (and an investigation, if any,
             用者的人提出，而由該項投訴引發的調查 ( 如有的話 ) 亦                                   initiated by the complaint may be carried out) in relation to
             可就該人進行；但如該人在緊接專員接獲該項投訴的日                                        a person who has ceased to be a data user except any such
             期前 2 年期間內任何時間不曾是資料使用者，則屬例外；                                     person who has not at any time been a data user during the
             而凡有投訴就任何人提出，該人亦據此須就該項投訴及                                        period of 2 years immediately preceding the date on which
             由該項投訴引發的調查 ( 如有的話 ) 被當作為資料使用者；                                  the Commissioner receives the complaint and, accordingly,
             而本條例其他條文須據此解釋。                                                  a person in relation to whom such a complaint is made shall
       (6)   在本條例中，凡提述帶有編號的保障資料原則之處，均                                        for the purposes of such complaint (and an investigation, if
             為提述附表 1 內所列明的有該編號的原則。                                           any, initiated by such complaint) be deemed to be a data user,
                                                                             and the other provisions of this Ordinance shall be construed
       (7)   行政長官可藉憲報公告指明某人為財經規管者 的定義所                                       accordingly.
             指的規管者。 ( 由 1999 年第 34 號第 3 條修訂；由 2002
             年第 23 號第 126 條修訂 )                                        (6)   Any reference in this Ordinance to a data protection principle
                                                                             followed by a number is a reference to the principle bearing
                                                                             that number set out in Schedule 1.
                                                                       (7)   The Chief Executive may, by notice in the Gazette, specify a
                                                                             person to be a regulator for the purposes of the definition of
                                                                             financial regulator. (Amended 34 of 1999 s. 3)



最後更新日期                                                                                                                       Last updated date
20.4.2018                  經核證文本                                                                 Verified Copy                       20.4.2018
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 23 of 164
                      《個人資料 ( 私隱 ) 條例》                                                 Personal Data (Privacy) Ordinance


1-19                                                第1部       Part 1                                                                      1-20
第 486 章                                             第2條       Section 2                                                              Cap. 486

        (8)   現聲明︰第 (7) 款下的公告是附屬法例。                                     (8)   It is hereby declared that a notice under subsection (7) is
        (9)   凡任何人 ——                                                         subsidiary legislation.
              (a)   擔任任何職位、從事任何職業或進行任何行業；及                              (9)   Where a person—
              (b)   按任何法律或根據或憑藉任何法律訂立的任何規則                                    (a)   holds any office, engages in any profession or carries on
                    規定須屬擔任該職位、從事該職業或進行該行業的                                          any occupation; and
                    適當人選 ( 或相似意思的字眼 )，                                        (b)   is required by any law, or by any rules made under or
              而該人因任何行為而令他不再是上述適當人選或該行為                                              by virtue of any law, to be a fit and proper person (or
              會令他不再是上述適當人選，則就本條例而言，該行為                                              words to the like effect) to hold that office, engage in
              須視為嚴重不當的行為。                                                           that profession or carry on that occupation,
       (10)   第 (9) 款的施行不阻止作出嚴重不當的行為 ( 就本條例而                                  then, for the purposes of this Ordinance, any conduct by that
              言，包括令任何人不再是適當人選或會令任何人不再是                                        person by virtue of which he ceases, or would cease, to be
              適當人選的行為，即使該行為並非該款所適用的行為 )。                                      such a fit and proper person shall be deemed to be seriously
                                                                              improper conduct.
       (11)   就資料使用者而言，凡不指明屬男性或女性的字及詞句，
              亦指男性及女性。                                                 (10)   Subsection (9) shall not operate to prevent seriously improper
                                                                              conduct including, for the purposes of this Ordinance, conduct
       (12)   如某人純粹代另一人持有、處理或使用的任何個人資料，                                       by virtue of which a person ceases, or would cease, to be a
              而該首述的人並非為其任何本身目的而持有、處理或使
                                                                              fit and proper person notwithstanding that the conduct is not
              用 ( 視屬何情況而定 ) 該資料，則 ( 但亦只有在此情況下 )
                                                                              conduct to which that subsection applies.
              該首述的人就該個人資料而言不算是資料使用者。 ( 由
              2012 年第 18 號第 2 條修訂 )                                    (11)   Words and expressions importing the neuter gender in relation
                                                                              to any data user shall include the masculine and feminine
       (13)   為免生疑問，現聲明︰就本條例而言，如一個人的行為                                        genders.
              已使他或可以使他根據不時生效的香港賽馬會賽事規例
              及董事局指示成為被吊銷資格的人或被暫時吊銷資格的                                 (12)   A person is not a data user in relation to any personal data
              人，則 該 等 行 為 屬 嚴 重 不 當 的 行 為。 ( 由 1999 年第 34                     which the person holds, processes or uses solely on behalf of
              號第 3 條修訂 )                                                      another person if, but only if, that first-mentioned person does
                                                                              not hold, process or use, as the case may be, the data for any
                       ( 編輯修訂 ——2013 年第 1 號編輯修訂紀錄 )                           of his own purposes. (Amended 18 of 2012 s. 2)
                                                                       (13)   For the avoidance of doubt, it is hereby declared that, for the
                                                                              purposes of this Ordinance, any conduct by a person by virtue
                                                                              of which he has or could become a disqualified person or a
                                                                              suspended person under the Rules of Racing and Instructions
                                                                              by the Stewards of the Hong Kong Jockey Club, as in force


最後更新日期                                                                                                                         Last updated date
20.4.2018                  經核證文本                                                                 Verified Copy                         20.4.2018
                       Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 24 of 164
                   《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


1-21                                            第1部       Part 1                                                                     1-22
第 486 章                                         第3條       Section 3                                                             Cap. 486

                                                                         from time to time, is seriously improper conduct. (Amended
                                                                         34 of 1999 s. 3)

3.     適用範圍                                               3.       Application
       (1)   本條例對政府具約束力。                                           (1)   This Ordinance binds the Government.
       (2)   (* 不採用為香港特別行政區法律 )                                    (2)   (*Not adopted as the laws of HKSAR)

       編輯附註：                                                       Editorial Note:
       * 見《全國人民代表大會常務委員會關於根據〈中華人民共和國香港特別行                          * See Decision of the Standing Committee of the National People’s
        政區基本法〉第一百六十條處理香港原有法律的決定》。該決定刊載於「電                            Congress Concerning the Handling of the Laws Previously in Force in
        子版香港法例」發布的文件 A206。                                           Hong Kong in accordance with Article 160 of the Basic Law of the Hong
                                                                     Kong Special Administrative Region of the People’s Republic of China
                                                                     which is published in Hong Kong e-Legislation as Instrument A206.

4.     保障資料原則                                             4.       Data protection principles
       資料使用者不得作出違反任何保障資料原則的作為或從事違                                  A data user shall not do an act, or engage in a practice, that
       反任何該等原則的行為，但如該作為或行為 ( 視屬何情況而定 )                             contravenes a data protection principle unless the act or practice, as
       是根據本條例規定須作出或進行或准許作出或進行的，則屬                                  the case may be, is required or permitted under this Ordinance.
       例外。




最後更新日期                                                                                                                    Last updated date
20.4.2018              經核證文本                                                                   Verified Copy                      20.4.2018
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 25 of 164
                          《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


2-1                                                    第2部       Part 2                                                                          2-2
第 486 章                                                第5條       Section 5                                                                 Cap. 486



                              第2部                                                                        Part 2
                               執行                                                                 Administration
5.    個人資料私隱專員職位的設立等                                             5.       Establishment, etc. of Privacy Commissioner for Personal Data
      (1)   為本條例的施行，現設立一名為 “ 個人資料私隱專員 ” 的                                 (1)   For the purposes of this Ordinance, there is hereby established
            職位。                                                                 an office by the name of the Privacy Commissioner for
      (2)   專員為永久延續的單一法團及 ——                                                    Personal Data.
            (a)   須具有並可使用印章；及                                             (2)   The Commissioner shall be a corporation sole with perpetual
                                                                                succession and—
            (b)   須可起訴及可被起訴。
                                                                                (a)   shall have and may use a seal; and
      (3)   行政長官須藉憲報公告委任一人為專員。 ( 由 1999 年第
            34 號第 3 條修訂 )                                                       (b)   shall be capable of suing and being sued.
      (4)   除第 (5) 款另有規定外，獲委任為專員的人的任期為 5 年，                               (3)   The Chief Executive shall, by notice in the Gazette, appoint a
            並有資格再獲委任，但再獲委任的任期只可為多 1 個 5                                         person to be the Commissioner. (Amended 34 of 1999 s. 3)
            年任期。                                                          (4)   Subject to subsection (5), the person appointed to be the
      (5)   獲委任為專員的人可 ——                                                        Commissioner shall hold office for a period of 5 years and
                                                                                shall be eligible for reappointment for not more than 1 further
            (a)   隨時藉書面通知向行政長官辭職；或                                              period of 5 years.
            (b)   基於以下理由，被行政長官經立法會藉決議批准免                                  (5)   The person appointed to be the Commissioner may—
                  任 ——
                                                                                (a)   at any time resign from his office by notice in writing to
                  (i)    無能力執行其職位的職能；或                                                the Chief Executive; or
                  (ii)   行為不當。 ( 由 1999 年第 34 號第 3 條修訂 )                        (b)   be removed from office by the Chief Executive with the
      (6)   行政長官須 ——  ( 由 1999 年第 34 號第 3 條修訂 )                                       approval by resolution of the Legislative Council on the
            (a)   釐定獲委任為專員的人的薪酬；及                                                     ground of—
            (b)   決定獲委任為專員的人的委任的條款與條件。                                                (i)      inability to perform the functions of his office; or
      (7)   附表 2 的條文就專員具有效力。                                                          (ii)     misbehaviour. (Amended 34 of 1999 s. 3)
      (8)   除第 (9) 款另有規定外，專員不得視為政府的僱員或代理                                  (6)   The Chief Executive shall determine—  (Amended 34 of 1999
            人，亦不得視為享有政府的地位、豁免權及特權。                                              s. 3)
                                                                                (a)   the emoluments; and

最後更新日期                                                                                                                               Last updated date
25.4.2013                     經核證文本                                                                    Verified Copy                         25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 26 of 164
                      《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


2-3                                                第2部       Part 2                                                                      2-4
第 486 章                                            第6條       Section 6                                                             Cap. 486

      (9)   獲委任為專員的人須 ——                                                    (b)   the terms and conditions of appointment,
            (a)   當作為《防止賄賂條例》( 第 201 章 ) 第 2 條所指的公                          of the person appointed to be the Commissioner.
                  職人員；及                                               (7)   The provisions of Schedule 2 shall have effect with respect to
            (b)   為該條例的施行而當作為公職人員。                                          the Commissioner.
                                                                      (8)   Subject to subsection (9), the Commissioner shall not be
                                                                            regarded as a servant or agent of the Government or as
                                                                            enjoying any status, immunity or privilege of the Government.
                                                                      (9)   The person appointed to be the Commissioner shall be
                                                                            deemed to be a public servant—
                                                                            (a)   within the meaning of section 2 of the Prevention of
                                                                                  Bribery Ordinance (Cap. 201); and
                                                                            (b)   for the purposes of that Ordinance.

6.    專員不得擔任其他職位                                             6.       Commissioner to hold no other office
      獲委任為專員的人不得在沒有行政長官明確的批准下 —— ( 由                                  The person appointed to be the Commissioner shall not, without
      1999 年第 34 號第 3 條修訂 )                                           the specific approval of the Chief Executive—   (Amended 34 of
            (a)   擔任其專員職位以外的任何有酬職位；或                                  1999 s. 3)
            (b)   為報酬而從事其職位的職能以外的任何職業。                                      (a)   hold any office of profit other than his office as
                                                                                  Commissioner; or
                                                                            (b)   engage in any occupation for reward outside the
                                                                                  functions of his office.

7.    臨時空缺的填補                                                7.       Filling of temporary vacancy
      (1)   如獲委任為專員的人 ——                                              (1)   Where the person appointed to be the Commissioner—
            (a)   去世；                                                       (a)   dies;
            (b)   辭職；                                                       (b)   resigns;
            (c)   被免任；                                                      (c)   is removed from office;
            (d)   不在香港；或                                                    (d)   is absent from Hong Kong; or
            (e)   因其他理由不能執行其職位的職能，

最後更新日期                                                                                                                       Last updated date
25.4.2013                 經核證文本                                                                Verified Copy                         25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 27 of 164
                      《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


2-5                                                第2部       Part 2                                                                       2-6
第 486 章                                            第8條       Section 8                                                              Cap. 486

            則行政長官可藉書面通知委任一人署理專員職位，直至                                        (e)    is for any other reason unable to perform the functions
            ( 視情況所需 ) ——  ( 由 1999 年第 34 號第 3 條修訂 )                                of his office,
            (i)    新的專員根據第 5(3) 條獲委任為止；或                                    then the Chief Executive may, by notice in writing, appoint
            (ii)   專員回任為止。                                                  a person to act as the Commissioner until, as the case
                                                                            requires—  (Amended 34 of 1999 s. 3)
      (2)   根據第 (1) 款獲委任署理專員職位的人，在他獲委任的期
            間 ——                                                            (i)    a new Commissioner is appointed under section 5(3); or
            (a)    須執行專員在本條例下的職能；及                                          (ii)   the Commissioner resumes his office.
            (b)    可行使專員在本條例下的權力。                                     (2)   A person appointed under subsection (1) to act as the
                                                                            Commissioner, whilst he is so appointed—
      (3)   第 6 條須適用於根據第 (1) 款獲委任署理專員職位的人，
            猶如該人是專員一樣。                                                      (a)    shall perform the functions; and
                                                                            (b)    may exercise the powers,
                                                                            of the Commissioner under this Ordinance.
                                                                      (3)   Section 6 shall apply to a person appointed under subsection
                                                                            (1) to act as the Commissioner as if that person were the
                                                                            Commissioner.

8.    專員的職能及權力                                               8.       Functions and powers of Commissioner
      (1)   專員須 ——                                                    (1)   The Commissioner shall—
            (a)    就遵守本條例條文作出監察及監管；                                         (a)    monitor and supervise compliance with the provisions of
            (b)    促進及協助代表資料使用者的團體為第 12 條的施行                                       this Ordinance;
                   擬備實務守則，以在遵守本條例條文 ( 尤其是各保                                 (b)    promote and assist bodies representing data users to
                   障資料原則 ) 方面提供指引；                                                 prepare, for the purposes of section 12, codes of practice
            (c)    促進對本條例的條文 ( 尤其是各保障資料原則 ) 的認                                     for guidance in complying with the provisions of this
                   識及理解以及遵守；                                                       Ordinance, in particular the data protection principles;
            (d)    對他認為可影響在個人資料方面的個人私隱的建議                                   (c)    promote awareness and understanding of, and
                   制定的法例 ( 包括附屬法例 ) 加以審核，並向建議制                                     compliance with, the provisions of this Ordinance, in
                   定該法例的人報告其審核結果；                                                  particular the data protection principles;
            (e)    進行視察，包括對屬政府部門或法定法團的資料使                                   (d)    examine any proposed legislation (including subsidiary
                   用者所使用的任何個人資料系統的視察；                                              legislation) that the Commissioner considers may affect
                                                                                   the privacy of individuals in relation to personal data

最後更新日期                                                                                                                        Last updated date
25.4.2013                 經核證文本                                                                 Verified Copy                         25.4.2013
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 28 of 164
                         《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


2-7                                                   第2部       Part 2                                                                        2-8
第 486 章                                               第8條       Section 8                                                               Cap. 486

            (f)   為更佳地執行他的其他職能而對資料處理及資訊科                                             and report the results of the examination to the person
                  技進行研究及監察其發展，以顧及該等發展在個人                                             proposing the legislation;
                  資料方面對個人私隱相當可能有的不利影響； ( 由                                     (e)   carry out inspections, including inspections of any
                  2012 年第 18 號第 4 條修訂 )                                              personal data systems used by data users which
            (g)   與 ——                                                               are departments of the Government or statutory
                  (i)    在香港以外任何地方執行專員認為與其在本條                                        corporations;
                         例下的任何職能相似 ( 不論全部或部分相似 )                               (f)   for the better performance of his other functions,
                         的職能的人，進行聯絡及合作；及                                             undertake research into, and monitor developments in,
                  (ii)   該等人士在某些相互關注的並涉及在個人資料                                        the processing of data and information technology in
                         方面的個人私隱的事項方面進行聯絡及合作；                                        order to take account of any likely adverse effects such
                         及                                                           developments may have on the privacy of individuals in
                                                                                     relation to personal data; (Amended 18 of 2012 s. 4)
            (h)   執行根據本條例或其他成文法則委予他的其他職能。
                                                                               (g)   liaise and co-operate with any person in any place
      (2)   專員可作出所有為更佳地執行其職能而需要作出的或對                                                 outside Hong Kong—
            此有助的所有事情，或為更佳地執行其職能而連帶須作
            出的所有事情，而在不影響前文的概括性原則下，專員                                                 (i)      performing in that place any functions which,
            尤可 ——                                                                             in the opinion of the Commissioner, are similar
                                                                                              (whether in whole or in part) to any of the
            (a)   在認為任何類別的財產對 ——                                                              Commissioner’s functions under this Ordinance;
                  (i)    為專員或任何訂明人員供給地方；或                                                     and
                  (ii)   專員可執行的任何職能的執行，                                              (ii)     in respect of matters of mutual interest concerning
                  屬必要時，取得及持有該財產，並可在持有該財產                                                      the privacy of individuals in relation to personal
                  所按的條款及條件的規限下，處置該財產；                                                         data; and
            (b)   訂立、履行、轉讓、更改或撤銷任何合約、協議或                                       (h)   perform such other functions as are imposed on him
                  其他義務，或接受他人所轉讓的合約、協議或其他                                             under this Ordinance or any other enactment.
                  義務；                                                    (2)   The Commissioner may do all such things as are necessary
            (c)   承辦或執行合法信託，但限於以推動專員在本條例                                       for, or incidental or conducive to, the better performance of
                  下須予執行或准予執行的職能為宗旨的信託及具有                                       his functions and in particular but without prejudice to the
                  其他類似宗旨的信託；                                                   generality of the foregoing, may—
            (d)   接受饋贈及捐贈，不論是否受信託所規限的饋贈或                                       (a)   acquire and hold property of any description if in the
                  捐贈；                                                                opinion of the Commissioner such property is necessary
                                                                                     for—


最後更新日期                                                                                                                            Last updated date
25.4.2013                    經核證文本                                                                    Verified Copy                       25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 29 of 164
                       《個人資料 ( 私隱 ) 條例》                                                 Personal Data (Privacy) Ordinance


2-9                                                 第2部       Part 2                                                                   2-10
第 486 章                                             第8條       Section 8                                                           Cap. 486

              (e)   在獲得行政長官事先批准下，成為任何關注 ( 不論                                     (i)      the accommodation of the Commissioner or of any
                    是完全或部分 ) 在個人資料方面的個人私隱的國際                                              prescribed officer; or
                    組織的正式成員或附屬成員； ( 由 1999 年第 34 號                               (ii)     the performance of any function which the
                    第 3 條修訂 )                                                             Commissioner may perform,
             (ea)   進行推廣或教育活動或服務；及 ( 由 2012 年第 18                                and, subject to the terms and conditions upon which
                    號第 4 條增補 )                                                   such property is held, dispose of it;
              (f)   行使本條例或其他成文法則賦予他的其他權力。                                 (b)    enter into, carry out, assign or accept the assignment
      (2A)   凡專員在執行其在本條例之下的職能的過程中，進行任                                            of, vary or rescind, any contract, agreement or other
             何推廣或教育活動或服務，或提供任何推廣或教育刊物                                            obligation;
             或 材 料，專 員 可 為 之 徵 收 合 理 收 費。 ( 由 2012 年第 18                   (c)   undertake and execute any lawful trust which has
             號第 4 條增補 )                                                          as an object the furtherance of any function which
       (3)    專員在執行其職能或行使其權力時，可製備及簽立任何                                           the Commissioner is required or is permitted by this
              文件；凡任何與他執行職能或行使權力所合理附帶或相                                           Ordinance to perform or any other similar object;
              應引起的事宜，專員亦可在與該等事宜有關連的情況下，                                   (d)    accept gifts and donations, whether subject to any trust
              製備及簽立任何文件。                                                         or not;
       (4)    任何文件如看來是以專員的印章簽立的，須予接納為證                                     (e)   with the prior approval of the Chief Executive, become
              據，在沒有相反證據的情況下須當作已妥為簽立。                                             a member of or affiliate to any international body
       (5)   為向資料使用者及資料當事人提供指引，專員可不時安                                            concerned with (whether in whole or in part) the privacy
             排擬備不抵觸本條例的指引以顯示他擬執行其在本條例                                            of individuals in relation to personal data; (Amended 34
             下任何職能或行使其在本條例下任何權力的方式，並安                                            of 1999 s. 3)
             排 將 該 指 引 藉 憲 報 公 告 刊 登。 ( 由 2012 年第 18 號第 4                 (ea)   carry out promotional or educational activities or
             條修訂 )                                                               services; and (Added 18 of 2012 s. 4)
                                                                           (f)   exercise such other powers as are conferred on him
                                                                                 under this Ordinance or any other enactment.
                                                                   (2A)    The Commissioner may impose reasonable charges for any
                                                                           promotional or educational activities or services carried out,
                                                                           or any promotional or educational publications or materials
                                                                           made available, by the Commissioner in the course of the
                                                                           performance of the Commissioner’s functions under this
                                                                           Ordinance. (Added 18 of 2012 s. 4)


最後更新日期                                                                                                                      Last updated date
25.4.2013                  經核證文本                                                                  Verified Copy                     25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 30 of 164
                      《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


2-11                                               第2部       Part 2                                                                   2-12
第 486 章                                            第9條       Section 9                                                           Cap. 486

                                                                      (3)   The Commissioner may make and execute any document in
                                                                            the performance of his functions or the exercise of his powers
                                                                            or in connection with any matter reasonably incidental to or
                                                                            consequential upon the performance of his functions or the
                                                                            exercise of his powers.
                                                                      (4)   Any document purporting to be executed under the seal of the
                                                                            Commissioner shall be admitted in evidence and shall, in the
                                                                            absence of evidence to the contrary, be deemed to have been
                                                                            duly executed.
                                                                      (5)   The Commissioner may from time to time cause to be
                                                                            prepared and published by notice in the Gazette, for the
                                                                            guidance of data users and data subjects, guidelines not
                                                                            inconsistent with this Ordinance, indicating the manner
                                                                            in which he proposes to perform any of his functions, or
                                                                            exercise any of his powers, under this Ordinance. (Amended
                                                                            18 of 2012 s. 4)

9.     專員的職員等                                                9.       Staff of Commissioner, etc.
       (1)   專員可 ——                                                   (1)   The Commissioner may—
             (a)   僱用他認為合適的人士 ( 包括從事技術工作的人士                                 (a)   employ such persons (including          technical    and
                   及專業人士 )；及                                                      professional persons); and
             (b)   以僱用以外的方法聘用他認為合適的從事技術工作                                   (b)   engage, other than by way of employment, such
                   的人士或專業人士，                                                      technical and professional persons,
             以協助他執行其在本條例下的職能及行使其在本條例下                                       as he thinks fit to assist him in the performance of his
             的權力。                                                           functions, and the exercise of his powers, under this
       (2)   專員須 ——                                                         Ordinance.
             (a)   釐定可根據第 (1)(a) 款僱用的任何人或任何屬於可                        (2)   The Commissioner shall determine—
                   根據該款僱用的某類別人士的人的薪酬及決定僱用                                   (a)   the remuneration and terms and conditions of
                   該人的條款及條件；                                                      employment of any person, or any person belonging
                                                                                  to a class of persons, who may be employed under
                                                                                  subsection (1)(a);


最後更新日期                                                                                                                     Last updated date
25.4.2013                 經核證文本                                                               Verified Copy                        25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 31 of 164
                      《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


2-13                                               第2部       Part 2                                                                  2-14
第 486 章                                            第 10 條    Section 10                                                         Cap. 486

             (b)   釐定可根據第 (1)(b) 款聘用的任何人或任何屬於可                              (b)   the remuneration and terms and conditions of
                   根據該款僱用的某類別人士的人的薪酬及決定聘用                                         engagement of any person, or any person belonging to a
                   該人的條款及條件。                                                      class of persons, who may be engaged under subsection
       (3)   專員可 ——                                                               (1)(b).
             (a)   發放或提供資金以備發放退休金、酬金及退休利益                             (3)   The Commissioner may—
                   予僱員；                                                     (a)   grant, or make provision for the grant of, pensions,
             (b)   為僱員及其受養人的福利，提供其他利益；                                            gratuities and retirement benefits to employees;
             (c)   批准付款予已去世的僱員的遺產代理人，或在該僱                                   (b)   provide other benefits for the welfare of employees and
                   員去世時倚靠他供養的任何人，不論付款是否在法                                         their dependants;
                   律上應付的。                                                   (c)   authorize payments, whether or not legally due, to the
       (4)   為提供資金作發放第 (3) 款所指的退休金、酬金、利益及                                         personal representatives of a deceased employee or to
             付款之用，專員可 ——                                                          any person who was dependent on such employee at his
                                                                                  death.
             (a)   設立、管理及掌管任何基金或計劃；或
                                                                      (4)   The Commissioner may—
             (b)   與任何公司或組織作出安排，由該公司或組織單獨
                   或聯同專員設立、管理及掌管任何基金或計劃。                                    (a)   establish, manage and control; or
       (5)   專員可向第 (4) 款所提述的基金或計劃供款，並可要求僱                                   (b)   enter into an arrangement with any company or
             員向該基金或計劃供款。                                                          association for the establishment, management and
                                                                                  control by that company or association either alone or
       (6)   在本條例中，僱員 (employees) 包括專員指明的任何類別                                     jointly with the Commissioner of,
             的僱員，而在第 (3) 款中，包括前度僱員。
                                                                            any fund or scheme for the purpose of providing for the
                                                                            pensions, gratuities, benefits and payments referred to in
                                                                            subsection (3).
                                                                      (5)   The Commissioner may make contributions to and may
                                                                            require employees to make contributions to any fund or
                                                                            scheme referred to in subsection (4).
                                                                      (6)   In this section employees (僱員) includes any class of
                                                                            employee which the Commissioner specifies and in subsection
                                                                            (3) includes former employees.

10.    專員作出轉授                                                10.      Delegations by Commissioner
       (1)   在不抵觸第 (2) 款的條文下，專員可在他認為合適的規限                             (1)   Subject to subsection (2), the Commissioner may delegate in
最後更新日期                                                                                                                    Last updated date
25.4.2013                 經核證文本                                                                Verified Copy                      25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 32 of 164
                       《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


2-15                                                   第2部       Part 2                                                                     2-16
第 486 章                                                第 11 條    Section 11                                                            Cap. 486

             條款及條件 ( 如有的話 ) 下，將他在本條例下的任何職能                                      writing any of his functions or powers under this Ordinance
             或權力，轉授予任何訂明人員，規限條款及條件 ( 如有的                                        to any prescribed officer subject to such terms and conditions,
             話 ) 須在授權書中指明。                                                      if any, as he thinks fit and specified in the delegation.
       (2)   專員不得轉授他在以下條文下的職能或權力 ——                                       (2)   The Commissioner shall not delegate any of his functions or
             (a)   第 (1) 款；                                                     powers under—
             (b)   在根據本條例訂立的規例中指明為不受第 (1) 款規限                                   (a)   subsection (1);
                   的該等規例的條文；                                                    (b)   any provisions of any regulations made under this
             (c)   在附表 2 中指明為不受第 (1) 款規限的該附表的條文。                                      Ordinance which are specified in the regulations as
                                                                                      provisions which shall not be subject to subsection (1);
       (3)   獲專員轉授職能或權力的人 ——
                                                                                (c)   any provisions of Schedule 2 which are specified in that
             (a)   須執行該等職能及可行使該等權力，猶如該人是專                                             Schedule as provisions which shall not be subject to
                   員一樣；及                                                              subsection (1).
             (b)   在沒有相反證據的情況下，須推定為按照有關的轉                                 (3)   A delegate of the Commissioner—
                   授行事。
                                                                                (a)   shall perform the delegated functions and may exercise
                                                                                      the delegated powers as if the delegate were the
                                                                                      Commissioner; and
                                                                                (b)   shall be presumed to be acting in accordance with the
                                                                                      relevant delegation in the absence of evidence to the
                                                                                      contrary.

11.    個人資料 ( 私隱 ) 諮詢委員會的設立                                      11.      Establishment of Personal Data (Privacy) Advisory Committee
       (1)   現 設 立 一 個 委 員 會，名 為 “ 個 人 資 料 ( 私 隱 ) 諮 詢 委 員                (1)   There is hereby established a committee by the name of the
             會 ”，諮詢委員會的設立目的為就任何與在個人資料方面                                         Personal Data (Privacy) Advisory Committee for the purpose
             的私隱有關的事宜，或在其他方面與本條例的施行有關                                           of advising the Commissioner upon any matter relevant to the
             的事宜，向專員提供意見。                                                       privacy of individuals in relation to personal data or otherwise
       (2)   諮詢委員會由以下人士組成 ——                                                    relevant to the operation of this Ordinance.
             (a)   專員，他須擔任主席；及                                            (2)   The Committee shall consist of—
             (b)   由政制及內地事務局局長委任的 4 名至 8 名其他人                                   (a)   the Commissioner, who shall be the chairman; and
                   士，其中 ——                                                      (b)   not less than 4 or more than 8 other persons, appointed
                                                                                      by the Secretary for Constitutional and Mainland Affairs,
                                                                                      of whom—
最後更新日期                                                                                                                           Last updated date
25.4.2013                     經核證文本                                                                Verified Copy                         25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 33 of 164
                      《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


2-17                                               第2部       Part 2                                                                        2-18
第 486 章                                           第 11A 條    Section 11A                                                               Cap. 486

               (i)    最少須有 1 名具備 5 年或 5 年以上處理資料的                                 (i)      not less than 1 shall have not less than 5 years’
                      經驗；及                                                                experience in the processing of data; and
               (ii)   公職人員不得多於 1 名。                                              (ii)     not more than 1 shall be a public officer.
       (3)   根據第 (2)(b) 款委任的諮詢委員會成員，須按政制及內地                           (3)   The members of the Committee appointed under subsection
             事務局局長在他們各自的委任書中指明的或不時指明的                                       (2)(b) shall hold office for such period and upon such terms
             任期及任職條款，擔任成員職位。                                                as the Secretary for Constitutional and Mainland Affairs
       (4)   根據第 (2)(b) 款委任的諮詢委員會成員可隨時藉向政制及                                 specifies in their respective appointments or from time to
             內地事務局局長遞交書面通知而辭去成員職位。                                          time.
       (5)   諮詢委員會可規管其程序。                                             (4)   A member of the Committee appointed under subsection (2)(b)
                                                                            may resign at any time by notice in writing delivered to the
       ( 由 1997 年第 362 號法律公告修訂；由 2007 年第 130 號法律                            Secretary for Constitutional and Mainland Affairs.
       公告修訂 )
                                                                      (5)   The Committee may regulate its procedure.
                                                                                                                  (Amended L.N. 130 of 2007)

11A.   豁免                                                    11A.     Immunity
       (1)   凡根據第 5(3) 條獲委任為專員的人或訂明人員在真誠執                             (1)   No civil liability is incurred by the person appointed to
             行 ( 或本意是真誠執行 ) 根據本條例委予專員或該人員的                                  be the Commissioner under section 5(3) or a prescribed
             職能的過程中，或在真誠行使 ( 或本意是真誠行使 ) 根據                                  officer in respect of anything done or omitted to be done
             本條例賦予專員或該人員的權力的過程中，作出或沒有                                       by the person or officer in good faith in the performance or
             作出任何事情，該人或該人員無須就該事情而招致民事                                       purported performance of any function, or the exercise or
             法律責任。                                                          purported exercise of any power, imposed or conferred on the
       (2)   根據第 (1) 款就已作出的或沒有作出的事情而賦予任何人                                   Commissioner or officer under this Ordinance.
             的保障，在任何方面均不影響專員作為單一法團而須為                                 (2)   The protection conferred under subsection (1) on any person
             該事情負上的民事法律責任。                                                  in respect of anything done or omitted to be done does not
                               ( 由 2012 年第 18 號第 5 條增補 )                    in any way affect the civil liability of the Commissioner as a
                                                                            corporation sole for that thing.
                                                                                                                       (Added 18 of 2012 s. 5)




最後更新日期                                                                                                                          Last updated date
25.4.2013                 經核證文本                                                                   Verified Copy                         25.4.2013
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 34 of 164
                     《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


3-1                                               第3部       Part 3                                                                      3-2
第 486 章                                           第 12 條    Section 12                                                            Cap. 486



                         第3部                                                                    Part 3
                        實務守則                                                            Codes of Practice
12.   實務守則由專員核准                                             12.      Approval of codes of practice by Commissioner
      (1)   在符合第 (8) 及 (9) 款的規定下，專員可為就施加予資料                          (1)   Subject to subsections (8) and (9), for the purpose of
            使用者的本條例下的規定提供實務性指引，而 ——                                        providing practical guidance in respect of any requirements
            (a)   核准及發出他認為對該目的屬適合的實務守則 ( 不                                 under this Ordinance imposed on data users, the
                  論是否由他擬備的 )；及                                             Commissioner may—
            (b)   核准他認為對該目的屬適合並由其他人或擬由其他                                   (a)   approve and issue such codes of practice (whether
                  人發出的實務守則。                                                      prepared by him or not) as in his opinion are suitable for
                                                                                 that purpose; and
      (2)   凡專員根據第 (1) 款核准任何實務守則，他須藉憲報公
            告 ——                                                           (b)   approve such codes of practice issued or proposed to
                                                                                 be issued otherwise than by him as in his opinion are
            (a)   示明有關的守則，並指明對其的核准的生效日期；                                         suitable for that purpose.
                  及
                                                                     (2)   Where a code of practice is approved under subsection (1),
            (b)   指明是為了本條例下的哪一或哪些規定而如此核准                                   the Commissioner shall, by notice in the Gazette—
                  該守則。
                                                                           (a)   identify the code concerned and specify the date on
      (3)   專員可 ——                                                               which its approval is to take effect; and
            (a)   不時修訂他根據本條擬備的實務守則的全部或其任                                   (b)   specify for which of the requirements under this
                  何部分；及                                                          Ordinance the code is so approved.
            (b)   核准對或擬對在當其時已根據本條核准的實務守則                             (3)   The Commissioner may—
                  的全部或任何部分作出的修訂，
                                                                           (a)   from time to time revise the whole or any part of any
            而第 (2) 款的條文在經必要的變通後，須就根據本款核准                                         code of practice prepared by him under this section; and
            修訂而適用，如同它們適用於根據第 (1) 款核准實務守則。
                                                                           (b)   approve any revision or proposed revision of the whole
      (4)   專員可在任何時間，撤回他給予任何已根據本條核准的                                             or any part of any code of practice for the time being
            實務守則的核准。                                                             approved under this section,
      (5)   凡專員根據第 (4) 款撤回他給予任何已根據本條核准的實                                   and the provisions of subsection (2) shall, with the necessary
            務守則的核准，他須藉憲報公告，示明有關的守則及指                                       modifications, apply in relation to the approval of any
            明他給予該守則的核准自何日起停止有效。

最後更新日期                                                                                                                      Last updated date
20.4.2018                經核證文本                                                                Verified Copy                         20.4.2018
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 35 of 164
                      《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


3-3                                                第3部       Part 3                                                                     3-4
第 486 章                                            第 12 條    Section 12                                                           Cap. 486

       (6)   本條例中提述核准實務守則之處，為提述該守則憑藉根                                       revision under this subsection as they apply in relation to the
             據本條核准的對該守則的全部或其任何部分的修訂而在                                       approval of a code of practice under subsection (1).
             當其時具有效力的版本。                                              (4)   The Commissioner may at any time withdraw his approval
       (7)   專員根據第 (1)(b) 款核准由或擬由專員以外的人發出的實                                 from any code of practice approved under this section.
             務守則的權力包括核准該等守則的一部分的權力，而在                                 (5)   Where under subsection (4) the Commissioner withdraws his
             本條例中實務守則 (code of practice) 據此可理解為包括該                          approval from a code of practice approved under this section,
             等守則的一部分。                                                       he shall, by notice in the Gazette, identify the code concerned
       (8)   在本條開始實施的日期後的 6 個月內或在民政事務局局                                     and specify the date on which his approval of it is to cease to
             長容許的不超過該限期之後 6 個月的較後期間內，專員                                     have effect.
             須就第 (1) 款所提述的所有或任何規定 ( 只要該等規定是                           (6)   References in this Ordinance to an approved code of practice
             關乎屬個人身分標識符的個人資料 ) 根據第 (1) 款核准實                                 are references to that code as it has effect for the time being
             務守則。 ( 由 1997 年第 362 號法律公告修訂 )                                 by virtue of any revision of the whole or any part of it
       (9)   專員在根據第 (1) 款核准實務守則或核准根據第 (3) 款對                                approved under this section.
             該守則作出的任何修訂或建議如此作出的修訂前 ——                                 (7)   The power of the Commissioner under subsection (1)(b) to
             (a)   如該守則或經如此修訂的守則 ( 視屬何情況而定 ) 將                              approve a code of practice issued or proposed to be issued
                   會適用 ( 不論是完全適用或部分適用 ) 於某些資料使                              otherwise than by him shall include power to approve a part
                   用者，他須諮詢他認為合適的並代表該等資料使用                                   of such a code and, accordingly, in this Ordinance code of
                   者的團體；及                                                   practice (實務守則) may be read as including a part of such
             (b)   他須諮詢他認為合適的其他有利害關係的人。                                     a code.
      (10)   為免生疑問，現聲明︰專員可為不同類別的資料使用者，                                (8)   The Commissioner shall, not later than 6 months after the day
             及為第 (1) 款所提述的相同或不同的規定，根據第 (1) 款                                on which this section comes into operation (or within such
             核准不同的實務守則 ( 包括第 (8) 款所提述的任何實務守                                 further period, not exceeding 6 months, as the Secretary for
             則 )。                                                           Home Affairs may allow), approve a code of practice under
                                                                            subsection (1) in respect of all or any requirements referred
                                                                            to in that subsection in so far as such requirements relate to
                                                                            personal data which is a personal identifier. (Amended 18 of
                                                                            2012 s. 2; 17 of 2018 s. 127)
                                                                      (9)   The Commissioner shall, before approving a code of practice
                                                                            under subsection (1) or any revision or proposed revision of
                                                                            the code under subsection (3), consult with—




最後更新日期                                                                                                                      Last updated date
20.4.2018                 經核證文本                                                                Verified Copy                        20.4.2018
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 36 of 164
                   《個人資料 ( 私隱 ) 條例》                                                 Personal Data (Privacy) Ordinance


3-5                                              第3部       Part 3                                                                       3-6
第 486 章                                          第 13 條    Section 13                                                             Cap. 486

                                                                           (a)   such bodies representative of data users to which the
                                                                                 code or the code as so revised, as the case may be, will
                                                                                 apply (whether in whole or in part); and
                                                                           (b)   such other interested persons,
                                                                           as he thinks fit.
                                                                    (10)   For the avoidance of doubt, it is hereby declared that different
                                                                           codes of practice may be approved under subsection (1)
                                                                           (including any code of practice referred to in subsection (8))
                                                                           for different classes of data users, and may be so approved for
                                                                           the same or different requirements referred to in subsection
                                                                           (1).

13.   在根據本條例進行的法律程序中使用核准實務守則                               13.       Use of approved codes of practice in proceedings under this
      (1)   凡任何資料使用者不依循核准實務守則的條文，此事本                                 Ordinance
            身不令他可在民事或刑事法律程序中被起訴，但如在根                                 (1)   A failure on the part of any data user to observe any provision
            據本條例進行的法律程序中，資料使用者被指稱為違反                                       of an approved code of practice shall not of itself render the
            本條例下的規定，而在指稱中的違反行為發生時，已有                                       data user liable to any civil or criminal proceedings but where
            關於該項規定的核准實務守則，則第 (2) 款須就該等法律                                   in any proceedings under this Ordinance a data user is alleged
            程序在該等守則方面具有效力。                                                 to have contravened a requirement under this Ordinance,
      (2)   凡有人指稱本條例下的某規定遭違反，指明當局覺得與                                       being a requirement for which there was an approved code of
            該規定有關的實務守則的條文，可在有關的根據本條例                                       practice at the time of the alleged contravention, subsection (2)
            進行的法律程序中獲接納為證據；如證明在關鍵時間有                                       shall have effect with respect to such code in relation to those
            不依循該守則任何條文的情況，而該指明當局覺得該守                                       proceedings.
            則的任何條文與它為確證違反該規定的情況須予證明的                                 (2)   Any provision of a code of practice which appears to
            事項有關，則在沒有證據證明該規定就該事項而言已以                                       a specified body to be relevant to a requirement under
            依循該條文以外的方式獲遵守的情況下，該事項須視為                                       this Ordinance alleged to have been contravened shall
            已獲證明。                                                          be admissible in evidence in the proceedings under this
      (3)   在根據本條例進行的法律程序中，指明當局覺得屬第 12                                     Ordinance concerned and if it is proved that there was at any
            條下的通知的標的之實務守則，在沒有相反證據的情況                                       material time a failure to observe any provision of the code
            下，須視為該通知的標的。                                                   which appears to that body to be relevant to any matter which
                                                                           it is necessary to prove in order to establish a contravention
      (4)   在本條中 ——                                                        of such requirement, that matter shall be taken as proved in
      指明當局 (specified body) 指 ——                                           the absence of evidence that such requirement was in respect
最後更新日期                                                                                                                      Last updated date
20.4.2018               經核證文本                                                                  Verified Copy                        20.4.2018
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 37 of 164
                      《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


3-7                                                 第3部       Part 3                                                                   3-8
第 486 章                                             第 13 條    Section 13                                                         Cap. 486

            (a)   裁判官；                                                       of that matter complied with otherwise than by way of
            (b)   法庭； ( 由 2012 年第 18 號第 6 條修訂 )                              observance of that provision.
            (c)   行政上訴委員會；或 ( 由 2012 年第 18 號第 6 條修訂 )                  (3)   In any proceedings under this Ordinance, a code of practice
                                                                             which appears to a specified body to be the subject of a
            (d)
          行 政 上 訴 委 員 會 主 席； ( 由 2012 年 第 18 號 第 6 條                         notice under section 12 shall be taken to be the subject of
          增補 )                                                               such notice in the absence of evidence to the contrary.
      根據本條例進行的法律程序 (proceedings under this Ordinance)                  (4)   In this section—
        在有資料使用者被指稱為因為違反本條例下的規定而犯
        罪行的情況下，包括刑事法律程序。                                               proceedings under this Ordinance (根據本條例進行的法律程序)
                                                                            includes any criminal proceedings where a data user is alleged
                                                                            to have committed an offence by reason of a contravention of
                                                                            a requirement under this Ordinance;
                                                                       specified body (指明當局) means—
                                                                             (a)   a magistrate;
                                                                             (b)   a court; (Amended 18 of 2012 s. 6)
                                                                             (c)   the Administrative Appeals Board; or (Amended 18 of
                                                                                   2012 s. 6)
                                                                             (d)   the chairman of the Administrative Appeals Board.
                                                                                   (Added 18 of 2012 s. 6)




最後更新日期                                                                                                                     Last updated date
20.4.2018                  經核證文本                                                                   Verified Copy                   20.4.2018
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 38 of 164
                         《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


4-1                                                   第4部       Part 4                                                                         4-2
第 486 章                                               第 14 條    Section 14                                                               Cap. 486



                             第4部                                                                       Part 4
          資料使用者申報表及資料使用者登記冊                                              Data User Returns and Register of Data Users
14.   資料使用者申報表                                                  14.       Data user returns
      (1)   在符合第 (2) 款的規定下，專員可藉憲報公告指明本條所                                 (1)   Subject to subsection (2), the Commissioner may, by notice in
            適用的某類別的資料使用者。                                                      the Gazette, specify a class of data users to which this section
      (2)   專員在根據第 (1) 款以公告指明某類別的資料使用者之                                        shall apply.
            前，須 ——                                                       (2)   The Commissioner shall, before specifying a class of data
            (a)   諮詢他認為合適的並代表屬於該類別的資料使用者                                       users in a notice under subsection (1), consult with—
                  的團體；及                                                        (a)   such bodies representative of data users belonging to
            (b)   諮詢他認為合適的其他有利害關係的人。                                                 that class; and
      (3)   除非資料使用者屬正在生效的在第 (1) 款下的公告中指明                                       (b)   such other interested persons,
            某類別的資料使用者，否則本條不適用於該資料使用者。                                          as he thinks fit.
      (4)   資 料 使 用 者 須 向 專 員 呈 交 一 份 申 報 表， 該 份 申 報                     (3)   This section shall not apply to a data user except a data user
            表 ——  ( 由 2012 年第 18 號第 7 條修訂 )                                    belonging to a class of data users specified in a notice under
            (a)   須符合指明格式；                                                     subsection (1) which is in force.
            (b)   須載有由該申報表就該資料使用者規定須有的訂明                                 (4)   A data user shall submit to the                 Commissioner       a
                  資訊；                                                          return—  (Amended 18 of 2012 s. 7)
            (c)   如是由 ——                                                       (a)   in the specified form;
                  (i)    在指明有關類別的資料使用者的第 (1) 款下的                               (b)   containing the prescribed information required by the
                         公告開始生效當日即屬於該類別的資料使用者                                        return in relation to the data user;
                         呈交的，須於該日後的每年同月同日當日或之                                  (c)   in the case of—
                         前的 3 個月內呈交；                                                 (i)     a data user which belongs to the class of data users
                  (ii)   在指明有關類別的資料使用者的第 (1) 款下的                                             concerned on the day on which the notice under
                         公告開始生效日期之後的某日才首次屬於該類                                                subsection (1) specifying that class commences,
                         別的資料使用者呈交的，須於該某日之後的每                                                not earlier than 3 months before, and not later than,
                         年同月同日當日或之前的 3 個月內呈交；及                                               each anniversary of that day;
            (d)   須附同訂明費用。

最後更新日期                                                                                                                             Last updated date
25.4.2013                    經核證文本                                                                   Verified Copy                         25.4.2013
                                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 39 of 164
                           《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


4-3                                                      第4部       Part 4                                                                         4-4
第 486 章                                                  第 14 條    Section 14                                                               Cap. 486

      (5)   專員須安排在每段 6 個月期間內最少刊登一次公告，該                                                  (ii)     a data user which first belongs to the class of data
            公告 ——                                                                                users concerned on a day after the day on which
            (a)   須 ——                                                                           the notice under subsection (1) specifying that
                                                                                                 class commences, not earlier than 3 months before,
                  (i)    在憲報刊登；及                                                                 and not later than, each anniversary of that first-
                  (ii)   在 1 份或 1 份以上的中文報章以中文刊登及在                                                mentioned day; and
                         1 份或多於 1 份的英文報章以英文刊登，該等                                  (d)   accompanied by the prescribed fee.
                         報章須是每日在香港行銷的；及
                                                                            (5)   The Commissioner shall cause a notice to be published not
            (b)   在不抵觸第 (6) 款的規定下，須為本條的施行而指明                                      less than once during every period of 6 months—
                  資料使用者申報表在何處及哪些時間內可供資料使
                  用者領取。                                                           (a)   in—
      (6)   專員不得行使他在第 (5)(b) 款下的權力而指明屬政府辦公                                              (i)      the Gazette; and
            室的地方，除非及直至他已獲政制及內地事務局局長的                                                    (ii)     not less than 1 Chinese language newspaper (and
            書面批准。 ( 由 1997 年第 362 號法律公告修訂；由 2007                                                 in the Chinese language) and not less than 1
            年第 130 號法律公告修訂 )                                                                     English language newspaper (and in the English
      (7)   專員須安排資料使用者申報表可供資料使用者 ——                                                              language), each of which shall be a newspaper
                                                                                                 circulating generally in Hong Kong; and
            (a)   免費領取；及
                                                                                  (b)   subject to subsection (6), specifying the places at
            (b)   在根據第 (5) 款刊登的最近一份公告所指明的地方及                                            which and the hours during which data user returns are
                  時間內領取。                                                                available to data users for the purposes of this section.
      (8)   凡根據第 (4) 款由資料使用者呈交予專員的資料使用者申                                                (Amended 18 of 2012 s. 7)
            報表中所載的訂明資訊，在申報表呈交後有所變更 ——                                       (6)   The Commissioner shall not exercise his power under
            (a)   如 ( 但只有在以下情況下 ) ——                                              subsection (5)(b) to specify places which are Government
                  (i)    該等資訊在該申報表中指明為本款所適用的資                                     offices unless and until he has the approval in writing of the
                         訊；及                                                      Secretary for Constitutional and Mainland Affairs to do so.
                                                                                  (Amended L.N. 130 of 2007)
                  (ii)   該申報表載有或附有 ——
                                                                            (7)   The Commissioner shall cause data user returns to be
                         (A)   本款的文本一份；或                                          available to data users—  (Amended 18 of 2012 s. 7)
                         (B)   一項摘要說明本款施加予資料使用者的規                                 (a)   free of charge; and
                               定的陳述，
                                                                                  (b)   at the places and during the hours specified in the last
                  該資料使用者須向專員送達指明該等變更的書面通
                                                                                        notice published under subsection (5).
                  知；及

最後更新日期                                                                                                                                Last updated date
25.4.2013                       經核證文本                                                                    Verified Copy                        25.4.2013
                            Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 40 of 164
                        《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


4-5                                                  第4部       Part 4                                                                           4-6
第 486 章                                              第 14 條    Section 14                                                                  Cap. 486

             (b)   該資料使用者須在該等變更發生後的 30 日內向專員                             (8)   Where any prescribed information contained in a data user
                   送達上述通知。                                                     return submitted under subsection (4) to the Commissioner
       (9)   現聲明 ——                                                            by a data user changes subsequent to the submission, then the
                                                                               data user shall serve a notice in writing on the Commissioner
             (a)   第 (1) 款下的公告是附屬法例；及 ( 由 2012 年第 18                           specifying such change—
                   號第 7 條修訂 )
                                                                               (a)   if, but only if—
             (b)   凡某資料使用者屬於在正生效的 2 份或 2 份以上的
                   第 (1) 款下的公告中指明的 2 個或 2 個以上的資料使                                    (i)      such information is specified in the return as
                   用者類別，則就本條而言，該資料使用者須當作屬                                                     information to which this subsection applies; and
                   於在憲報刊登的該等公告之中的第一份所指明的資                                            (ii)     the return contains, or has annexed to it—
                   料使用者類別。 ( 由 2012 年第 18 號第 7 條修訂 )                                         (A)   a copy of this subsection; or
             (c)   ( 由 2012 年第 18 號第 7 條廢除 )                                                 (B)   a statement summarizing the requirement
      (10)   ( 由 2012 年第 18 號第 7 條廢除 )                                                             imposed by this subsection on the data user;
      (11)   任何資料使用者明知或罔顧實情地在資料使用者申報表                                                              and
             中，或在變更通知中，提供任何在要項上屬虛假或具誤                                          (b)   not later than 30 days after such change.
             導性的資訊，充作遵守第 (4) 或 (8) 款，即屬犯罪，一經                             (9)   It is hereby declared that—
             定罪，可處第 3 級罰款及監禁 6 個月。 ( 由 2012 年第 18
             號第 7 條增補 )                                                        (a)   a notice under subsection (1) is subsidiary legislation;
                                                                                     and (Amended 18 of 2012 s. 7)
                                                                               (b)   where a data user belongs to 2 or more classes of data
                                                                                     users specified in 2 or more notices under subsection (1)
                                                                                     which are in force, then, for the purposes of this section,
                                                                                     that data user shall be deemed to belong only to that
                                                                                     class of data users specified in the first of those notices
                                                                                     to be published in the Gazette. (Amended 18 of 2012 s. 7)
                                                                               (c)   (Repealed 18 of 2012 s. 7)
                                                                        (10)   (Repealed 18 of 2012 s. 7)
                                                                        (11)   A data user who, in purported compliance with subsection (4)
                                                                               or (8), knowingly or recklessly in a data user return or change
                                                                               notice supplies any information which is false or misleading
                                                                               in a material particular, commits an offence and is liable


最後更新日期                                                                                                                             Last updated date
25.4.2013                    經核證文本                                                                    Verified Copy                        25.4.2013
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 41 of 164
                     《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


4-7                                                第4部      Part 4                                                                      4-8
第 486 章                                          第 14A 條    Section 14A                                                           Cap. 486

                                                                           on conviction to a fine at level 3 and to imprisonment for 6
                                                                           months. (Added 18 of 2012 s. 7)

14A.   資料使用者申報表的核實                                          14A.     Verification of data user returns
       (1)   為核實資料使用者申報表或變更通知中的資訊的準確性，                               (1)   For the purpose of verifying the accuracy of information in
             專員可向第 (2) 款指明的任何人送達書面通知，合理地要                                  a data user return or change notice, the Commissioner may,
             求該人 ——                                                        by written notice served on any of the persons specified in
             (a)   提供該書面通知指明的任何文件、紀錄、資訊或物                                  subsection (2), reasonably require the person—
                   品；及                                                     (a)   to provide any document, record, information or thing
             (b)   以書面回應該書面通知指明的任何問題。                                            specified in the written notice; and
       (2)   有關人士是 ——                                                      (b)   to respond in writing to any question specified in the
                                                                                 written notice.
             (a)   有關資料使用者；及
                                                                     (2)   The persons are—
             (b)   專員有合理理由相信也許能夠在核實有關資料使用
                   者申報表或變更通知中的任何資訊方面提供協助的                                  (a)   the data user; and
                   人。                                                      (b)   any other person whom the Commissioner has
       (3)   任何根據第 (1) 款獲送達通知的人，如根據任何其他條例                                        reasonable grounds to believe may be able to assist
             有權或有責任拒絕提供該通知指明的任何文件、紀錄、                                            in verifying any information in the data user return or
             資訊或物品，或拒絕回應該通知指明的任何問題，則可                                            change notice.
             如此拒絕提供或拒絕回應。                                            (3)   A person on whom a notice is served under subsection (1)
       (4)   如在顧及根據第 (1) 款提供的文件、紀錄、資訊或物品或                                  may refuse to provide any document, record, information or
             對問題的回應後，專員有合理理由相信某份資料使用者                                      thing, or any response to any question, specified in the notice,
             申報表或變更通知中的任何資訊屬不準確，專員可藉書                                      if the person is entitled or obliged under any other Ordinance
             面通知，要求有關資料使用者在該申報表或變更通知中                                      to do so.
             更正該資訊。                                                  (4)   If, having regard to any document, record, information
       (5)   除第 (3) 款另有規定外，根據第 (1) 或 (4) 款獲送達通知                            or thing, or any response to any question, provided under
             的人須在該通知指明的合理限期內，遵從有關要求。                                       subsection (1), the Commissioner has reasonable grounds to
                                                                           believe that any information in a data user return or change
       (6)   任何人違反第 (5) 款，即屬犯罪，一經定罪，可處第 3 級                                notice is inaccurate, the Commissioner may, by written notice,
             罰款。                                                           require the data user to correct the information in the data
       (7)   任何人明知或罔顧實情地提供任何在要項上屬虛假或具                                      user return or change notice.
             誤導性的文件、紀錄、資訊、物品或對問題的回應，充


最後更新日期                                                                                                                      Last updated date
25.4.2013                經核證文本                                                                Verified Copy                         25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 42 of 164
                       《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


4-9                                                  第4部      Part 4                                                                      4-10
第 486 章                                             第 15 條    Section 15                                                             Cap. 486

            作遵從第 (1) 款所指的通知，即屬犯罪，一經定罪，可處                               (5)   Subject to subsection (3), a person on whom a notice is
            第 3 級罰款及監禁 6 個月。                                                 served under subsection (1) or (4) must comply with the
      (8)   任何資料使用者明知或罔顧實情地在資料使用者申報表                                         requirement within such reasonable period as is specified in
            中，或在變更通知中，提供任何在要項上屬虛假或具誤                                         the notice.
            導性的資訊，充作遵從第 (4) 款所指的通知，即屬犯罪，                               (6)   A person who contravenes subsection (5) commits an offence
            一經定罪，可處第 3 級罰款及監禁 6 個月。                                          and is liable on conviction to a fine at level 3.
                                 ( 由 2012 年第 18 號第 8 條增補 )             (7)   A person who, in purported compliance with a notice
                                                                             under subsection (1), knowingly or recklessly provides any
                                                                             document, record, information or thing, or any response
                                                                             to any question, which is false or misleading in a material
                                                                             particular, commits an offence and is liable on conviction to a
                                                                             fine at level 3 and to imprisonment for 6 months.
                                                                       (8)   A data user who, in purported compliance with a notice under
                                                                             subsection (4), knowingly or recklessly in a data user return
                                                                             or change notice supplies any information which is false or
                                                                             misleading in a material particular, commits an offence and is
                                                                             liable on conviction to a fine at level 3 and to imprisonment
                                                                             for 6 months.
                                                                                                                       (Added 18 of 2012 s. 8)

15.   資料使用者登記冊                                                15.      Register of data users
      (1)   專員須使用資料使用者申報表及變更通知的資訊，以備                                   (1)   The Commissioner must keep and maintain a register of data
            存及維持一份已呈交該等申報表的資料使用者的登記冊。                                        users who have submitted data user returns, using information
            ( 由 2012 年第 18 號第 9 條代替 )                                        in those returns and in any change notices. (Replaced 18 of
      (2)   登記冊須 ——                                                          2012 s. 9)
            (a)   採用數據庫的形式；及                                           (2)   The register shall—
            (b)   就每一名已呈交資料使用者申報表的資料使用者，                                     (a)   be in the form of a database; and
                  載有在該申報表及任何變更通知中提供並且是專員                                     (b)   contain, in respect of each data user who has submitted
                  認 為 合 適 的 資 訊 的 詳 情。 ( 由 2012 年第 18 號第 9                         a data user return, such particulars of the information
                  條修訂 )                                                            supplied in that return and any change notice as the
                                                                                   Commissioner thinks fit. (Amended 18 of 2012 s. 9)


最後更新日期                                                                                                                         Last updated date
25.4.2013                   經核證文本                                                               Verified Copy                          25.4.2013
                                  Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 43 of 164
                             《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


4-11                                                       第4部       Part 4                                                                        4-12
第 486 章                                                    第 15 條    Section 15                                                               Cap. 486

        (3)   凡專員為在登記冊與某資料使用者有關的範圍內備存及                                        (3)   The Commissioner may, by notice in writing served on a data
              維持登記冊而合理地需要關於該資料使用者的訂明資訊，                                             user, require the data user to submit a notice in the specified
              專員可藉送達予該資料使用者的書面通知，要求該資料                                              form containing such prescribed information in relation to
              使用者呈交載有該等資訊並符合指明格式的通知，而該                                              the data user as the Commissioner may reasonably require in
              資料使用者須在專員所送達的通知中規定的期間 ( 該期                                            order to keep and maintain the register in so far as it relates
              間不得遲於通知送達後的 30 日 ) 內，以專員在通知中規                                         to that data user, and the data user shall so submit the second-
              定的方式，呈交該符合指明格式的通知。 ( 由 2012 年第                                        mentioned notice within such period (being a period of not
              18 號第 9 條修訂 )                                                         less than 30 days after service of the first-mentioned notice)
        (4)   凡根據第 (3) 款由某資料使用者呈交予專員的訂明資訊在                                          and in such manner as the Commissioner requires in the first-
              呈交後有所變更 ——                                                            mentioned notice. (Amended 18 of 2012 s. 9)
              (a)   如 ( 但只有在以下情況下 ) ——                                        (4)   Where any prescribed information submitted to the
                                                                                    Commissioner under subsection (3) by a data user changes
                    (i)    該等資訊在該款下的有關的通知中指明為本款                                     subsequent to the submission, then the data user shall serve
                           所適用的資訊，及                                                 a notice in writing on the Commissioner specifying such
                    (ii)   第 (i) 節所提述的通知載有或附有 ——                                    change—
                           (A)   本款的文本一份；或                                          (a)   if, but only if—
                           (B)   一項摘要說明本款施加予資料使用者的規                                       (i)      such information is specified in the notice
                                 定的陳述，                                                             concerned under that subsection as information to
                    該資料使用者須向專員送達指明該等變更的書面通                                                         which this subsection applies; and
                    知；及                                                                   (ii)     the notice referred to in subparagraph (i) contains,
              (b)   該資料使用者須在該等變更發生後的 30 日內向專員                                                      or has annexed to it—
                    送達上述通知。                                                                       (A)   a copy of this subsection; or
       (4A)   任何資料使用者明知或罔顧實情地在呈交予或送達專員                                                            (B)   a statement summarizing the requirement
              的通知中，提供任何在要項上屬虛假或具誤導性的資訊，                                                                 imposed by this subsection on the data user;
              充作遵守第 (3) 或 (4) 款，即屬犯罪，一經定罪，可處第                                                           and
              3 級罰款及監禁 6 個月。 ( 由 2012 年第 18 號第 9 條增補 )                              (b)   not later than 30 days after such change.
        (5)   如專員信納某人已不再是資料使用者，他可從登記冊中，                                   (4A)      A data user who, in purported compliance with subsection
              刪去其中所載的基於該人的資料使用者的身分而與他有                                              (3) or (4), knowingly or recklessly in a notice submitted to or
              關的任何詳情。                                                               served on the Commissioner supplies any information which
        (6)   已不再是資料使用者的人，可藉向專員送達符合訂明格                                              is false or misleading in a material particular, commits an
              式的通知，要求專員從登記冊中，刪去其中所載的基於                                              offence and is liable on conviction to a fine at level 3 and to
              該人的資料使用者的身分而與他有關的詳情，而除非該                                              imprisonment for 6 months. (Added 18 of 2012 s. 9)
最後更新日期                                                                                                                                  Last updated date
25.4.2013                         經核證文本                                                                    Verified Copy                        25.4.2013
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 44 of 164
                     《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


4-13                                              第4部       Part 4                                                                     4-14
第 486 章                                           第 16 條    Section 16                                                            Cap. 486

             人已撤回該項要求，專員須在收到該通知當日後的 3 個                              (5)   If the Commissioner is satisfied that a person has ceased to
             月內，依從該項要求。                                                    be a data user, he may delete from the register any particulars
       (7)   任何人在根據第 (6) 款送達專員的通知中，為了登記冊所                                  contained therein relating to that person in that person’s
             載的基於該人的資料使用者身分而與該人有關的詳情得                                      capacity as a data user.
             以刪除，而提供任何在要項上屬虛假或具誤導性的資訊，                               (6)   A person who has ceased to be a data user may, by notice
             即屬犯罪，一經定罪，可處第 3 級罰款及監禁 6 個月。 ( 由                              in the specified form served on the Commissioner, request
             2012 年第 18 號第 9 條增補 )                                         the Commissioner to delete from the register the particulars
                                                                           contained therein relating to that person in that person’s
                                                                           capacity as a data user, and the Commissioner shall, not later
                                                                           than 3 months after the date on which he receives that notice,
                                                                           comply with that request unless it has been withdrawn by that
                                                                           person.
                                                                     (7)   A person who, in a notice served on the Commissioner under
                                                                           subsection (6), supplies any information which is false or
                                                                           misleading in a material particular for the purpose of having
                                                                           the particulars contained in the register relating to that person
                                                                           in that person’s capacity as a data user deleted from the
                                                                           register, commits an offence and is liable on conviction to a
                                                                           fine at level 3 and to imprisonment for 6 months. (Added 18
                                                                           of 2012 s. 9)

16.    登記冊的查閱                                               16.      Inspection of register
       (1)   專員須提供設施以令登記冊中所載詳情 ——                                    (1)   The Commissioner shall provide facilities for making the
             (a)   可供任何人查閱；                                                particulars contained in the register available for inspection—
             (b)   可藉可觀看及可閱讀的形式供查閱；                                        (a)   by any person;
             (c)   可在一般辦公時間內供查閱；及                                          (b)   in visible and legible form;
             (d)   可免費供查閱。                                                 (c)   during ordinary office hours; and
       (2)   如專員 ——                                                        (d)   free of charge.
             (a)   收到由某人提出的符合指明格式的申請；及                               (2)   The Commissioner shall—
             (b)   收到訂明費用，                                                 (a)   on receipt of an application in the specified form from a
                                                                                 person; and

最後更新日期                                                                                                                      Last updated date
25.4.2013                經核證文本                                                                Verified Copy                         25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 45 of 164
                       《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


4-15                                                第4部       Part 4                                                                        4-16
第 486 章                                             第 17 條    Section 17                                                               Cap. 486

             他須以書面提供登記冊所載的關於該申請所指明的某資                                        (b)    on payment of the prescribed fee,
             料使用者 ( 或某類別的資料使用者 ) 詳情的複本。                                      provide a copy in writing of the particulars contained in the
                                                                             register in respect of the data user, or the class of data users,
                                                                             specified in the application.

17.    登記冊不得對本條例的施行做成局限等                                      17.      Register shall not limit, etc. operation of this Ordinance
       (1)   為免生疑問，現聲明 ——                                              (1)   For the avoidance of doubt, it is hereby declared that—
             (a)    登記冊是否載有關於某資料使用者的詳情此事；                                    (a)    whether or not the register contains any particulars;
             (b)    登記冊中載有的關於某資料使用者的詳情，                                      (b)    any particulars contained in the register,
             本身不得 ——                                                         in respect of a data user shall not of itself—
             (i)    局限、限制或規限本條例任何條文 ( 包括第 2(5) 條                             (i)    limit, restrict or qualify the operation of any of the
                    及各保障資料原則 ) 就該資料使用者的施行；                                          provisions of this Ordinance (including section 2(5) and
             (ii)   豁免該資料使用者使其不受本條例任何條文的施行                                          the data protection principles) in relation to the data
                    所管限。                                                            user;
       (2)   第 (1) 款不得損害在本條例其他條文中有所規定的任何局                                    (ii)   exempt the data user from the operation of any of the
             限、限制、規限或豁免的施行。                                                         provisions of this Ordinance.
                                                                       (2)   Subsection (1) shall not prejudice the operation of any
                                                                             limitation, restriction, qualification or exemption provided for
                                                                             in the other provisions of this Ordinance.




最後更新日期                                                                                                                           Last updated date
25.4.2013                  經核證文本                                                                  Verified Copy                          25.4.2013
                            Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 46 of 164
                        《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


5-1                                         第 5 部 —— 第 1 分部    Part 5—Division 1                                                         5-2
第 486 章                                             第 17A 條    Section 17A                                                         Cap. 486



                            第5部                                                                   Part 5
                     個人資料的查閱及更正                                        Access to and Correction of Personal Data
                    第 1 分部 —— 查閱個人資料                                          Division 1—Access to Personal Data
                                ( 由 2012 年第 18 號第 10 條增補 )                                                         (Added 18 of 2012 s. 10)

17A.   第 5 部的釋義                                                17A.   Interpretation of Part 5
       在 不 局 限 第 2(1) 條 中 有 關 人 士 的 定 義 的 原 則 下，在 本 部                 Without limiting the definition of relevant person in section 2(1),
       中 ——                                                           in this Part—
       有關人士 (relevant person) 就個人而言，亦包括獲該名個人以                         relevant person (有關人士), in relation to an individual, also
         書面授權代表該名個人提出以下要求的人 ——                                             includes a person authorized in writing by the individual to
              (a)   查閱資料要求；或                                               make, on behalf of the individual—
              (b)   改正資料要求。                                                  (a)   a data access request; or
             ( 由 2012 年第 18 號第 10 條增補。編輯修訂 ——2013 年第 1                       (b)   a data correction request.
                                         號編輯修訂紀錄 )                                      (Added 18 of 2012 s. 10. Amended E.R. 1 of 2013)

18.    查閱資料要求                                                  18.    Data access request
       (1)    任何個人或代表一名個人的有關人士可提出內容如下的                                (1)    An individual, or a relevant person on behalf of an individual,
              要求 ——                                                          may make a request—
              (a)   要求資料使用者告知他該使用者是否持有該名個人                                   (a)   to be informed by a data user whether the data user
                    屬其資料當事人的個人資料；                                                  holds personal data of which the individual is the data
              (b)   如該資料使用者持有該資料，要求該使用者提供一                                         subject;
                    份該資料的複本。 ( 由 2012 年第 18 號第 2 條修訂 )                       (b)   if the data user holds such data, to be supplied by the
       (2)    在第 (1) 款 (a) 及 (b) 段下的查閱資料要求，須視為單一項                                  data user with a copy of such data.
              要求，而本條例的條文須據此解釋。                                        (2)    A data access request under both paragraphs of subsection (1)
       (3)    在沒有相反證據的情況下，第 (1) 款 (a) 段下的查閱資料                                shall be treated as being a single request, and the provisions
              要求須視為該款 (a) 及 (b) 段下的查閱資料要求，而本條                                of this Ordinance shall be construed accordingly.
              例的條文 ( 包括第 (2) 款 ) 須據此解釋。

最後更新日期                                                                                                                       Last updated date
20.4.2018                   經核證文本                                                               Verified Copy                        20.4.2018
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 47 of 164
                     《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


5-3                                      第 5 部 —— 第 1 分部    Part 5—Division 1                                                         5-4
第 486 章                                           第 19 條    Section 19                                                          Cap. 486

      (4)   就個人資料而言，如某資料使用者 ——  ( 由 2012 年第                        (3)   A data access request under paragraph (a) of subsection (1)
            18 號第 2 條修訂 )                                                may, in the absence of evidence to the contrary, be treated
            (a)   不是持有該資料的；但                                             as being a data access request under both paragraphs of that
                                                                         subsection, and the provisions of this Ordinance (including
            (b)   控制該資料的使用，而控制的方式禁止實際持有該                                 subsection (2)) shall be construed accordingly.
                  資料的另一資料使用者依從 ( 不論是完全依從或部
                  分依從 ) 關乎該資料的查閱資料要求， ( 由 2012 年                   (4)   A data user who, in relation to personal data—
                  第 18 號第 2 條修訂 )                                        (a)    does not hold the data; but
            則他須當作持有該資料，而本條例的條文 ( 包括本條 ) 須                                (b)    controls the use of the data in such a way as to prohibit
            據此解釋。( 由 2012 年第 18 號第 2 條修訂 )                                      the data user who does hold the data from complying
      (5)   任何人在查閱資料要求中，為了令有關資料使用者 ——                                           (whether in whole or in part) with a data access request
                                                                                which relates to the data,
            (a)   告知該人該資料使用者是否持有屬該要求的標的之
                  個人資料；及                                                 shall be deemed to hold the data, and the provisions of
                                                                         this Ordinance (including this section) shall be construed
            (b)   ( 如適用 ) 提供一份該資料的複本，                                    accordingly. (Amended 18 of 2012 s. 11)
            而提供在要項上屬虛假或具誤導性的資訊，即屬犯罪。                               (5)   A person commits an offence if the person, in a data access
            ( 由 2012 年第 18 號第 11 條增補 )                                   request, supplies any information which is false or misleading
      (6)   任何人犯第 (5) 款所訂罪行，一經定罪，可處第 3 級罰款                               in a material particular for the purposes of having the data
            及監禁 6 個月。 ( 由 2012 年第 18 號第 11 條增補 )                         user—
                                                                         (a)    inform the person whether the data user holds any
                                                                                personal data which is the subject of the request; and
                                                                         (b)    if applicable, supply a copy of the data. (Added 18 of
                                                                                2012 s. 11)
                                                                   (6)   A person who commits an offence under subsection (5) is
                                                                         liable on conviction to a fine at level 3 and to imprisonment
                                                                         for 6 months. (Added 18 of 2012 s. 11)

19.   依從查閱資料要求                                              19.    Compliance with data access request
      (1)   在符合第 (2) 款及第 20 及 28(5) 條的規定下，資料使用者                    (1)   Subject to subsection (2) and sections 20 and 28(5), a data
            須在收到由某人提出的查閱資料要求後的 40 日內，以下                                  user must comply with a data access request within 40 days
            列方式，依從該項要求 ——                                                after receiving the request by—


最後更新日期                                                                                                                    Last updated date
20.4.2018                經核證文本                                                               Verified Copy                        20.4.2018
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 48 of 164
                          《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


5-5                                           第 5 部 —— 第 1 分部    Part 5—Division 1                                                            5-6
第 486 章                                                第 19 條    Section 19                                                             Cap. 486

             (a)   如該資料使用者持有屬該項要求的標的之個人資                                      (a)    if the data user holds any personal data which is the
                   料 ——                                                              subject of the request—
                   (i)    以書面告知提出要求者該資料使用者持有該資                                       (i)      informing the requestor in writing that the data
                          料；及                                                                 user holds the data; and
                   (ii)   提供一份該資料的複本；或                                               (ii)     supplying a copy of the data; or
             (b)   如該資料使用者並無持有屬該項要求的標的之個人                                     (b)    if the data user does not hold any personal data which
                   資料，以書面告知提出要求者該資料使用者並無持                                            is the subject of the request, informing the requestor
                   有該資料。 ( 由 2012 年第 18 號第 12 條代替 )                                  in writing that the data user does not hold the data.
      (1A)   儘管有第 (1)(b) 款的規定 ——                                                     (Replaced 18 of 2012 s. 12)
             (a)   有人就香港警務處是否持有某名個人的任何刑事犯                             (1A)    Despite subsection (1)(b), if—
                   罪紀錄，向香港警務處提出查閱資料要求；而                                       (a)    a data access request is made to the Hong Kong Police
             (b)   香港警務處並無持有該項紀錄，                                                    Force as to whether it holds any record of criminal
                                                                                     conviction of an individual; and
             香港警務處須以下述方式依從該項要求︰在接獲該要求
             後的 40 日內，以口頭告知提出要求者香港警務處並無持                                      (b)    it does not hold such record,
             有該項紀錄。 ( 由 2012 年第 18 號第 12 條增補 )                                it must comply with the request by informing the requestor
       (2)   凡資料使用者不能在第 (1) 或 (1A) 款指明的期間內依從                                  orally, within 40 days after receiving the request, that it does
             查閱資料要求，他 ——  ( 由 2012 年第 18 號第 12 條修訂 )                          not hold such record. (Added 18 of 2012 s. 12)
             (a)   須在該期間屆滿前 ——                                          (2)   A data user who is unable to comply with a data access
                                                                              request within the period specified in subsection (1) or (1A)
                   (i)    藉書面通知告知提出要求者他不能如此依從該                                shall—  (Amended 18 of 2012 s. 12)
                          項要求，以及其理由；及
                                                                              (a)    before the expiration of that period—
                   (ii)   在他能依從該項要求的範圍 ( 如有的話 ) 內，
                          依從該項要求；及                                                   (i)      by notice in writing inform the requestor that the
                                                                                              data user is so unable and of the reasons why the
             (b)   須在該期間屆滿後，在切實可行的範圍內盡快依從                                                     data user is so unable; and
                   或盡快完全依從 ( 視屬何情況而定 ) 該項要求。
                                                                                     (ii)     comply with the request to the extent, if any, that
       (3)   依從某項查閱資料要求而由資料使用者提供的個人資料                                                         the data user is able to comply with the request;
             複本 ——                                                                            and
             (a)   須以收到該項要求時的該資料為準而提供，但該複                                     (b)    as soon as practicable after the expiration of that period,
                   本可 ——  ( 由 2012 年第 18 號第 2 條修訂 )                                  comply or fully comply, as the case may be, with the
                   (i)    參照 ——                                                      request.

最後更新日期                                                                                                                            Last updated date
20.4.2018                     經核證文本                                                                   Verified Copy                       20.4.2018
                                      Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 49 of 164
                           《個人資料 ( 私隱 ) 條例》                                                          Personal Data (Privacy) Ordinance


5-7                                                   第 5 部 —— 第 1 分部    Part 5—Division 1                                                                5-8
第 486 章                                                        第 19 條    Section 19                                                                 Cap. 486

                         (A)   在收到該項要求的時間至供應該複本之時                               (3)   A copy of the personal data to be supplied by a data user in
                               之間作出的；及                                                compliance with a data access request shall—
                         (B)   不論有否收到該項要求亦會作出的，                                       (a)     be supplied by reference to the data at the time when
                         對該資料的處理；及                                                            the request is received except that the copy may take
                                                                                              account of—
                  (ii)   在符合第 (5) 款的規定下，參照在收到該項要
                         求的時間至供應該複本之時之間對該資料作出                                                 (i)      any processing of the data—
                         的改正；                                                                         (A)    made between that time and the time when
            (b)   在已對該資料作出 (a)(ii) 段所提述的任何改正的情                                                               the copy is supplied; and
                  況下，須附同一份通知，說明該資料已依據該段予                                                              (B)    that would have been made irrespective of the
                  以改正 ( 或相似意思的字眼 )；及                                                                         receipt of the request; and
            (c)   在切實可行範圍內 ——                                                                (ii)      subject to subsection (5), any correction to the data
                   (i)   須是清楚易明的，但如該複本是一份文件的真                                                          made between that time and the time when the
                         實複本，而該份文件 ——                                                                  copy is supplied;
                         (A)   載有該資料；而                                                (b)     where any correction referred to paragraph (a)(ii) has
                                                                                              been made to the data, be accompanied by a notice
                         (B)   在表面上不是清楚易明的，                                                   stating that the data has been corrected pursuant to that
                         則屬例外；                                                                paragraph (or words to the like effect); and (Amended
                  (ii)   在該資料使用者所使用的編碼已獲充分解說的                                                 18 of 2012 s. 12)
                         情況下，須是容易理解的；及                                                (c)     as far as practicable, be—
                  (iii) (A)    除 (B) 分節另有規定外，須採用該項要求                                          (i)      intelligible unless the copy is a true copy of a
                               所指明的語文 ( 可為中文或英文 )；如無如                                                  document which—
                               此指明語文，則可採用提出該項要求所採                                                     (A)    contains the data; and
                               用的語文 ( 可為中文或英文 )；
                                                                                                      (B)    is unintelligible on its face;
                         (B)   如 ( 但只有在以下情況下 ) ——
                                                                                             (ii)      readily comprehensible with any codes used by the
                                (I)    持有該資料所採用的語文，不是在該                                                data user adequately explained; and
                                       項要求所指明的語文或 ( 如沒有如此
                                       指明語文 ) 提出該項要求所採用的語                                    (iii)     in—
                                       文 ( 視屬何情況而定 )；而                                                (A)    subject to sub-subparagraph (B), the language
                               (II)    ( 在符合第 20(2)(b) 條的規定下 ) 該複                                            specified in the request or, if no language
                                       本是載有該資料的文件的真實複本，                                                      is so specified, the language in which the


最後更新日期                                                                                                                                        Last updated date
20.4.2018                             經核證文本                                                                     Verified Copy                         20.4.2018
                                  Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 50 of 164
                            《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


5-9                                               第 5 部 —— 第 1 分部    Part 5—Division 1                                                                5-10
第 486 章                                                    第 19 條    Section 19                                                                  Cap. 486

                                 須採用該項要求所指明的語文以外的語文                                                    request is made (which may be the Chinese
                                 或 ( 如沒有如此指明語文 ) 提出該項要求                                                or English language in either case);
                                 所採用的語文 ( 視屬何情況而定 ) 以外的                                          (B)   a language other than the language specified
                                 語文；                                                                   in the request or, if no language is so
                   (iv)   在不損害第 (iii) 節的概括性原則下但在不抵觸                                                    specified, the language in which the request is
                          第 (4) 款的條文下，須採用該項要求所指明 ( 如                                                   made, if, but only if—
                          有指明的話 ) 的形式或 ( 如指明一種形式以上 )                                                    (I)      the language in which the data is held is
                          其中一種形式；                                                                                not the language specified in the request
                   (v)    ( 如第 (iv) 節不適用 ) 須採用該資料使用者認為                                                           or, if no language is so specified, the
                          合適的形式。 ( 由 2012 年第 18 號第 2 條修訂 )                                                       language in which the request is made,
      (4)   凡 ——                                                                                                 as the case may be; and (Amended 18 of
                                                                                                                 2012 s. 12)
            (a)    查閱資料要求指明所尋求採用的為依從該項要求而
                   提供的個人資料的複本而須採用的一種或多於一種                                                              (II)      subject to section 20(2)(b), the copy is a
                   形式；及                                                                                          true copy of a document which contains
                                                                                                                 the data;
            (b)    有關的資料使用者不能提供採用該種形式或該等形
                   式中的一種 ( 視屬何情況而定 ) 的複本，而理由是該                                           (iv)     without prejudice to the generality of subparagraph
                   資料使用者如此行事並不切實可行，                                                               (iii) but subject to subsection (4), be in the form,
                                                                                                  or one of the forms, if any, specified in the request;
            則 ——
                                                                                         (v)      where subparagraph (iv) is not applicable, in such
            (i)    如該資料使用者提供該複本能採用的切實可行形式                                                         form as the data user thinks fit.
                   只有一種，該資料使用者須以該種形式提供該複本，
                   並附同一份書面通知，告知有關的提出要求者該種                                   (4)   Where—
                   形式是提供該複本可採用的唯一切實可行形式；                                          (a)    a data access request specifies the form or forms in
            (ii)   在其他情況下，該資料使用者須 ——                                                     which a copy of the personal data to be supplied in
                                                                                         compliance with the request is or are sought; and
                   (A)    在切實可行範圍內，盡快以書面通知告知該提
                          出要求者 ——                                                 (b)    the data user concerned is unable to supply the copy
                                                                                         in that form or any of those forms, as the case may be,
                          (I)    該資料使用者提供採用該項要求所指明的                                      because it is not practicable for the data user to do so,
                                 一種形式或 ( 如指明一種形式以上 ) 其中
                                 任何一種形式 ( 視屬何情況而定 ) 的複本，                          then the data user shall—
                                 並不切實可行；                                          (i)    where there is only one form in which it is practicable
                          (II)   該資料使用者提供該複本可採用的切實可                                      for the data user to supply the copy, supply the copy in
                                 行形式為何種形式；及                                              that form accompanied by a notice in writing informing

最後更新日期                                                                                                                                     Last updated date
20.4.2018                         經核證文本                                                                       Verified Copy                        20.4.2018
                                  Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 51 of 164
                            《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


5-11                                              第 5 部 —— 第 1 分部    Part 5—Division 1                                                            5-12
第 486 章                                                    第 20 條    Section 20                                                              Cap. 486

                         (III)   提出要求者可在收到該通知後的 14 日內，                                   the requestor that that form is the only form in which it
                                 用書面指明該複本須以第 (II) 分節中指明                                  is practicable for the data user to supply the copy;
                                 的形式中的哪一種形式提供；及                                   (ii)   in any other case—
                   (B)    在切實可行範圍內，盡快 ——                                                 (A)     as soon as practicable, by notice in writing inform
                           (I)   採用對 (A) 節所提述的通知書的回覆 ( 如                                         the requestor—
                                 有的話 ) 所指明的形式提供複本；                                               (I)   that it is not practicable for the data user to
                          (II)   ( 如在 (A)(III) 節所指明的期間內沒有該等                                            supply the copy in the form or any of the
                                 回覆 ) 採用 (A)(II) 節所提述的形式中該資                                            forms, as the case may be, specified in the
                                 料使用者認為合適的一種，提供複本。                                                     request;
       (5)   第 (3) 款 (a) 段第 (ii) 節及 (b) 段在指定日的 1 周年當日停                                          (II)   of the forms in which it is practicable for the
             止有效。                                                                                      data user to supply the copy; and
                                                                                               (III)   that the requestor may, not later than 14 days
                                                                                                       after the requestor has received the notice,
                                                                                                       specify in writing one of the forms referred to
                                                                                                       in sub-subparagraph (II) in which the copy is
                                                                                                       to be supplied; and
                                                                                         (B)     as soon as practicable, supply the copy—
                                                                                                 (I)   in the form specified in the response, if any,
                                                                                                       to the notice referred to in subparagraph (A);
                                                                                                (II)   if there is no such response within the period
                                                                                                       specified in subparagraph (A)(III), supply the
                                                                                                       copy in any one of the forms referred to in
                                                                                                       subparagraph (A)(II) as the data user thinks
                                                                                                       fit.
                                                                            (5)   Subparagraph (ii) of paragraph (a) and paragraph (b) of
                                                                                  subsection (3) shall expire on the 1st anniversary of the
                                                                                  appointed day.

20.    資料使用者須在或可在何種情況下拒絕依從查閱資料要求                                     20.    Circumstances in which data user shall or may refuse to
       (1)   在以下情況，資料使用者須拒絕依從查閱資料要求 ——                                      comply with data access request
             (a)   該資料使用者不獲提供他合理地要求 ——                                      (1)   A data user shall refuse to comply with a data access

最後更新日期                                                                                                                                 Last updated date
20.4.2018                          經核證文本                                                                 Verified Copy                         20.4.2018
                                 Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 52 of 164
                            《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


5-13                                             第 5 部 —— 第 1 分部    Part 5—Division 1                                                              5-14
第 486 章                                                   第 20 條    Section 20                                                                Cap. 486

                   (i)    以令他信納提出要求者的身分的資訊；                                      request—
                   (ii)   ( 如提出要求者看來是就另一名個人而屬有關                                  (a)    if the data user is not supplied with such information as
                          人士 ) 以令他 ——                                                   the data user may reasonably require—
                          (A)   信納該另一名個人的身分；及                                           (i)      in order to satisfy the data user as to the identity of
                          (B)   信納提出要求者確是就該另一名個人而屬                                               the requestor;
                                有關人士，                                                   (ii)     where the requestor purports to be a relevant
                          的資訊；                                                                   person, in order to satisfy the data user—
             (b)   ( 在符合第 (2) 款的規定下 ) 該資料使用者不能在不                                                (A)   as to the identity of the individual in relation
                   披露另一名個人屬其資料當事人的個人資料的情況                                                             to whom the requestor purports to be such a
                   下依從該項要求；但如該資料使用者信納該另一名                                                             person; and
                   個人已同意向該提出要求者披露該資料，則屬例外；                                                      (B)   that the requestor is such a person in relation
                   或 ( 由 2012 年第 18 號第 2 條修訂 )                                                        to that individual;
             (c)   ( 在其他情況下 ) 在當其時，依從該要求根據本條例                                    (b)    subject to subsection (2), if the data user cannot comply
                   或任何其他條例是被禁止的。 ( 由 2012 年第 18 號                                       with the request without disclosing personal data of
                   第 13 條修訂 )                                                           which any other individual is the data subject unless
       (2)   第 (1)(b) 款的施行不得 ——                                                         the data user is satisfied that the other individual has
                                                                                        consented to the disclosure of the data to the requestor;
             (a)   令該款提述另一名個人屬其資料當事人的個人資料                                               or
                   之處，包括提述識辨該名個人為有關的查閱資料要
                   求所關乎的個人資料的來源的資訊 ( 但如該名個人                                      (c)    in any other case, if compliance with the request is
                   在該等資訊被點名或該等資訊以其他方式明確識辨                                               for the time being prohibited under this or any other
                   該名個人的身分則除外 )；                                                        Ordinance. (Amended 18 of 2012 s. 13)
             (b)   令資料使用者無須在不披露該另一名個人的身分 ( 不                               (2)   Subsection (1)(b) shall not operate—
                   論是藉著略去姓名或其他能識辨身分的詳情或以其                                        (a)    so that the reference in that subsection to personal data
                   他方法 ) 的情況下，在有關的查閱資料要求是可予                                             of which any other individual is the data subject includes
                   依從的範圍內依從該項要求。                                                        a reference to information identifying that individual as
       (3)   在以下情況，資料使用者可拒絕依從查閱資料要求 ——                                                  the source of the personal data to which the data access
                                                                                        request concerned relates unless that information names
             (a)   該項要求既不是採用中文而以書面作出，亦不是採                                               or otherwise explicitly identifies that individual;
                   用英文而以書面作出；
                                                                                 (b)    so as to excuse a data user from complying with the data
             (b)   該資料使用者不獲提供他為找出該項要求所關乎的                                               access request concerned to the extent that the request
                   個人資料而合理地要求的資訊；                                                       may be complied with without disclosing the identity of

最後更新日期                                                                                                                                  Last updated date
20.4.2018                        經核證文本                                                                   Verified Copy                          20.4.2018
                                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 53 of 164
                            《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


5-15                                            第 5 部 —— 第 1 分部    Part 5—Division 1                                                             5-16
第 486 章                                                  第 20 條    Section 20                                                               Cap. 486

              (c)    該 項 要 求 關 乎 個 人 資 料，並 是 在 由 ——  ( 由 2012                           the other individual, whether by the omission of names,
                     年第 18 號第 2 條修訂 )                                                   or other identifying particulars, or otherwise.
                     (i)    就該資料屬資料當事人的個人； ( 由 2012 年第                    (3)    A data user may refuse to comply with a data access request
                            18 號第 2 條修訂 )                                        if—
                    (ii)    一名或一名以上代表該名個人的有關人士；或                                 (a)    the request is not in writing in the Chinese or English
                    (iii)   該名個人及該等有關人士的任何組合，                                           language;
                     所提出的 2 項或 2 項以上的類似要求之後提出，而                                 (b)     the data user is not supplied with such information
                     在所有有關情況下，要該資料使用者依從該項要求                                             as the data user may reasonably require to locate the
                     是不合理的； ( 由 2012 年第 18 號第 2 條修訂 )                                   personal data to which the request relates;
             (d)     ( 在符合第 (4) 款的規定下 ) 有另一資料使用者控制                               (c)    the request follows 2 or more similar requests made
                     該資料的使用，而控制的方式禁止本款所述的第一                                             by—
                     位資料使用者依從 ( 不論是完全依從或部分依從 ) 該                                        (i)      the individual who is the data subject in respect of
                     項要求； ( 由 2012 年第 18 號第 2 條修訂 )                                              the personal data to which the request relates;
              (e)    提出該項要求須採用的格式已根據第 67 條指明，而                                         (ii)      one or more relevant persons on behalf of that
                     該項要求並非採用該種格式； ( 由 2012 年第 18 號                                              individual; or
                     第 13 條修訂 )                                                        (iii)     any combination of that individual and those
             (ea)    根據本條例或任何其他條例，該資料使用者有權不                                                      relevant persons,
                     依從該項要求；或 ( 由 2012 年第 18 號第 13 條增補 )                                and it is unreasonable in all the circumstances for the
              (f)    ( 在其他情況下 ) 在當其時可根據本條例拒絕依從該                                         data user to comply with the request;
                     項要求，不論是憑藉第 8 部下的豁免或其他規定而                                   (d)     subject to subsection (4), any other data user controls
                     拒絕。                                                                the use of the data in such a way as to prohibit the first-
       (4)    如 ——                                                                      mentioned data user from complying (whether in whole
              (a)    查閱資料要求與第 18(1)(a) 條有關，第 (3)(d) 款的施                                 or in part) with the request;
                     行不得令有關的資料使用者在任何範圍內無須依從                                      (e)    the form in which the request shall be made has been
                     該項要求；                                                              specified under section 67 and the request is not made in
             (b)     查閱資料要求與第 18(1)(b) 條有關，第 (3)(d) 款的施                                 that form; (Amended 18 of 2012 s. 13)
                     行，不得令有關的資料使用者無須在能不違反有關                                     (ea)    the data user is entitled under this or any other
                     禁制而依從該項要求的範圍內依從該項要求。                                               Ordinance not to comply with the request; or (Added 18
                                                                                        of 2012 s. 13)



最後更新日期                                                                                                                                Last updated date
20.4.2018                       經核證文本                                                                    Verified Copy                        20.4.2018
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 54 of 164
                      《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


5-17                                      第 5 部 —— 第 1 分部    Part 5—Division 1                                                          5-18
第 486 章                                            第 20 條    Section 20                                                            Cap. 486

       (5)   儘管任何有關條例或其附屬法例中有任何關於文件透露                                     (f)    in any other case, compliance with the request may for
             及查閱的條文，在根據本條例進行的法律程序中，指明                                            the time being be refused under this Ordinance, whether
             當局 ——                                                               by virtue of an exemption under Part 8 or otherwise.
             (a)   可為裁斷關於某資料使用者是否根據本條必須或有                           (4)   Subsection (3)(d) shall not operate so as to excuse a data user
                   權拒絕依從某項查閱資料要求的爭議點，或為裁斷                                 from complying with the data access request concerned—
                   關乎該爭議點的任何問題，要求提供屬該項查閱資                                 (a)    in so far as the request relates to section 18(1)(a), to any
                   料要求的標的之個人資料供該當局審視；及                                           extent;
             (b)   除非決定該資料使用者須依從該項查閱資料要求，                                 (b)    in so far as the request relates to section 18(1)(b), to any
                   否則不得要求將該資料向該法律程序的任何一方披                                        extent that the data user can comply with the request
                   露 ( 不論是藉文件透露或其他方式披露 )。 ( 由 2012                               without contravening the prohibition concerned.
                   年第 18 號第 13 條增補 )
                                                                    (5)   Despite any provision in any relevant Ordinance or its
       (6)   在第 (5) 款中 ——                                                 subsidiary legislation in relation to discovery and inspection,
       有關條例 (relevant Ordinance) 指 ——                                     in any proceedings under this Ordinance, a specified body—
             (a) 《高等法院條例》( 第 4 章 )；                                       (a)    may, for the purpose of deciding on the issue as to
             (b) 《區域法院條例》( 第 336 章 )；或                                           whether a data user is required or entitled to refuse to
                                                                                 comply with a data access request under this section or
             (c) 《行政上訴委員會條例》( 第 442 章 )；                                         deciding on any question related to that issue, require
       指明當局 (specified body) 具有第 13(4) 條給予該詞的涵義；                                 the personal data which is the subject of the request to
       根據本條例進行的法律程序 (proceedings under this Ordinance)                           be made available for its inspection; and
         具有第 13(4) 條給予該詞的涵義。 ( 由 2012 年第 18 號第                            (b)    must not require the personal data to be disclosed to
         13 條增補 )                                                                any party to the proceedings, whether by discovery or
                     ( 編輯修訂 ——2013 年第 1 號編輯修訂紀錄 )                                otherwise, unless it has decided that the data user must
                                                                                 comply with the request. (Added 18 of 2012 s. 13)
                                                                    (6)   In subsection (5)—
                                                                    proceedings under this Ordinance (根據本條例進行的法律程序)
                                                                         has the same meaning given by section 13(4);
                                                                    relevant Ordinance (有關條例) means—
                                                                          (a)    the High Court Ordinance (Cap. 4);
                                                                          (b)    the District Court Ordinance (Cap. 336); or
                                                                          (c)    the Administrative Appeals Board Ordinance (Cap. 442);

最後更新日期                                                                                                                       Last updated date
20.4.2018                   經核證文本                                                              Verified Copy                         20.4.2018
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 55 of 164
                       《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


5-19                                       第 5 部 —— 第 2 分部    Part 5—Division 2                                                         5-20
第 486 章                                             第 22 條    Section 22                                                           Cap. 486

                                                                     specified body (指明當局) has the same meaning given by section
                                                                          13(4). (Added 18 of 2012 s. 13)
                                                                                                                 (Amended E.R. 1 of 2013)

21.    拒絕依從查閱資料要求的通知                                          21.    Notification of refusal to comply with data access request
       (1)   在不抵觸第 (2) 款的條文下，依據第 20 條拒絕依從某項                          (1)   Subject to subsection (2), a data user who pursuant to section
             查閱資料要求的資料使用者，須在收到該項要求後的 40                                    20 refuses to comply with a data access request shall, as
             日內，於切實可行範圍內盡快以書面通知告知提出要求                                      soon as practicable but, in any case, not later than 40 days
             者 ——                                                          after receiving the request, by notice in writing inform the
             (a)   拒絕該項要求一事；                                               requestor—
             (b)   ( 在不抵觸第 (2) 款的條文下 ) 拒絕的理由；及                             (a)    of the refusal;
             (c)   ( 如第 20(3)(d) 條適用 ) 有關的另一資料使用者的地                        (b)    subject to subsection (2), of the reasons for the refusal;
                   址及姓名或名稱。                                                       and
       (2)   如 ——                                                          (c)    where section 20(3)(d) is applicable, of the name and
                                                                                  address of the other data user concerned.
             (a)   資料使用者已依據第 20 條拒絕依從查閱資料要求；
                   而                                                 (2)   Where—
             (b)   該項要求憑藉第 63 條亦是與第 18(1)(a) 條有關，                          (a)    a data user has pursuant to section 20 refused to comply
                                                                                  with a data access request; and
             則該資料使用者可在根據第 (1) 款發出的有關通知中，告
             知有關的提出要求者該資料使用者並沒有他須向該提出                                      (b)    the refusal also relates to section 18(1)(a) by virtue of
             要求者披露其是否存在的個人資料 ( 或相似意思的字眼 )，                                        section 63,
             而不是告知該資料使用者須根據第 (1) 款告知該提出要求                                  then the data user may, in the notice under subsection (1)
             者的事宜。                                                         concerned, in place of the matters of which the data user is
                                                                           required to inform the requestor under that subsection, inform
                                                                           the requestor that the data user has no personal data the
                                                                           existence of which he is required to disclose to the requestor
                                                                           (or words to the like effect).

                   第 2 分部 —— 更正個人資料                                        Division 2—Correction of Personal Data
                               ( 由 2012 年第 18 號第 14 條增補 )                                                         (Added 18 of 2012 s. 14)

22.    改正資料要求                                                 22.    Data correction request

最後更新日期                                                                                                                       Last updated date
20.4.2018                  經核證文本                                                                Verified Copy                        20.4.2018
                            Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 56 of 164
                        《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


5-21                                         第 5 部 —— 第 2 分部    Part 5—Division 2                                                        5-22
第 486 章                                               第 22 條    Section 22                                                          Cap. 486

        (1)   在不抵觸第 (1A) 及 (2) 款的條文下，如 ——  ( 由 2012 年                  (1)   Subject to subsections (1A) and (2), where—  (Amended 18
              第 18 號第 15 條修訂 )                                               of 2012 s. 15)
              (a)   資料使用者已依從查閱資料要求而提供個人資料的                                   (a)    a copy of personal data has been supplied by a data user
                    複本；及                                                            in compliance with a data access request; and
              (b)   屬有關的資料當事人的個人或代表該名個人的有關                                   (b)    the individual, or a relevant person on behalf of the
                    人士認為該資料不準確，                                                     individual, who is the data subject considers that the
              則該名個人或有關人士 ( 視屬何情況而定 ) 可提出要該資                                         data is inaccurate, (Amended 18 of 2012 s. 15)
              料使用者對該資料作出所需的改正的要求。 ( 由 2012 年                                 then that individual or relevant person, as the case may be,
              第 18 號第 2 條修訂 )                                                may make a request that the data user make the necessary
       (1A)   如某名個人以書面授權某人代表該名個人作出查閱資料                                       correction to the data.
              要求，而該人僅因為該項授權而屬該名個人的有關人士，                              (1A)    If a person is a relevant person in relation to an individual
              該人無權提出改正資料要求。 ( 由 2012 年第 18 號第 15                             only because the person has been authorized in writing by
              條增補 )                                                          the individual to make a data access request on behalf of the
        (2)   就個人資料而言，如某資料使用者 ——  ( 由 2012 年第                                individual, the person is not entitled to make a data correction
              18 號第 2 條修訂 )                                                  request. (Added 18 of 2012 s. 15)
              (a)   不是持有該資料的；但                                         (2)   A data user who, in relation to personal data—
              (b)   控制該資料的處理，而控制的方式，禁止實際持有                                   (a)    does not hold the data; but
                    該資料的另一資料使用者就關乎該資料的改正資料                                   (b)    controls the processing of the data in such a way as
                    要求遵守 ( 不論是完全遵守或部分遵守 ) 第 23(1) 條，                                to prohibit the data user who does hold the data from
              則他須當作可向其提出該項要求的資料使用者，而本條                                              complying (whether in whole or in part) with section
              例 的 條 文 ( 包 括 第 (1) 款 ) 須 據 此 解 釋。 ( 由 2012 年 第                       23(1) in relation to a data correction request which
              18 號第 2 條修訂 )                                                         relates to the data,
        (3)   在不損害第 23(1)(c) 及 25(2) 條的概括性原則下，任何資                            shall be deemed to be a data user to whom such a request
              料使用者如在接獲一項改正資料要求後但在依據第 23 條                                    may be made, and the provisions of this Ordinance (including
              依從該要求前或在依據第 25 條拒絕依從該項要求前，向                                    subsection (1)) shall be construed accordingly.
              第三者披露該項要求所關乎的個人資料，則該使用者須                                 (3)   Without prejudice to the generality of sections 23(1)(c) and
              採取所有切實可行的步驟，以告知該第三者該資料為該                                       25(2), if a data user, subsequent to the receipt of a data
              使用者仍在考慮中的改正資料要求的標的 ( 或相似意思                                     correction request but before complying with the request
              的字眼 )。 ( 由 2012 年第 18 號第 15 條修訂；由 2018 年                       pursuant to section 23 or refusing to comply with the request
              第 17 號第 128 條修訂 )                                              pursuant to section 25, discloses to a third party the personal
                                                                             data to which the request relates, then the user shall take all

最後更新日期                                                                                                                        Last updated date
20.4.2018                   經核證文本                                                                Verified Copy                        20.4.2018
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 57 of 164
                          《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


5-23                                          第 5 部 —— 第 2 分部    Part 5—Division 2                                                             5-24
第 486 章                                                第 23 條    Section 23                                                               Cap. 486

       (4)   任何人在改正資料要求中，為了令有關的個人資料得以                                         practicable steps to advise the third party that the data is the
             按該要求所示的方式改正，而提供在要項上屬虛假或具                                         subject of a data correction request still under consideration
             誤導性的資訊，即屬犯罪，一經定罪，可處第 3 級罰款                                       by the user (or words to the like effect). (Amended 18 of 2012
             及監禁 6 個月。 ( 由 2012 年第 18 號第 15 條增補 )                             s. 15; 17 of 2018 s. 128)
                                                                        (4)   A person who, in a data correction request, supplies any
                                                                              information which is false or misleading in a material
                                                                              particular for the purpose of having the personal data
                                                                              corrected as indicated in the request, commits an offence and
                                                                              is liable on conviction to a fine at level 3 and to imprisonment
                                                                              for 6 months. (Added 18 of 2012 s. 15)

23.    依從改正資料要求                                                  23.    Compliance with data correction request
       (1)   除第 (2) 款及第 24 條另有規定外，如資料使用者信納改                             (1)   Subject to subsection (2) and section 24, a data user who
             正資料要求所關乎的個人資料屬不準確，在收到該項要                                         is satisfied that personal data to which a data correction
             求後的 40 日內 ——                                                     request relates is inaccurate shall, not later than 40 days after
             (a)   他須對該資料作出所需的改正；                                             receiving the request—  (Amended 18 of 2012 s. 2)
             (b)   他須向提出要求者提供經如此改正的該資料的複本                                     (a)    make the necessary correction to the data;
                   一份；及                                                       (b)    supply the requestor with a copy of the data as so
             (c)   除第 (3) 款另有規定外，如 ——                                                corrected; and
                   (i)    在緊接作出有關改正之前的 12 個月內該資料曾                             (c)    subject to subsection (3), if—
                          披露予第三者；及                                                   (i)      the data has been disclosed to a third party during
                   (ii)   該資料是為某目的 ( 包括任何直接有關的目的 )                                            the 12 months immediately preceding the day on
                          披露予該第三者，而該資料使用者沒有理由相                                                which the correction is made; and
                          信該第三者已停止將該資料用於該目的，                                         (ii)     the data user has no reason to believe that the third
                   他須採取所有切實可行的步驟，向該第三者提供經                                                     party has ceased using the data for the purpose
                   如此改正的該資料的複本一份，並附同一份述明改                                                     (including any directly related purpose) for which
                   正理由的書面通知。                                                                  the data was disclosed to the third party,
       (2)   如資料使用者不能在第 (1) 款指明的期間內就某項改正資                                            take all practicable steps to supply the third party with
             料要求遵守該款，他 ——                                                            a copy of the data as so corrected accompanied by a
                                                                                     notice in writing stating the reasons for the correction.
             (a)   須在該期間屆滿前 ——


最後更新日期                                                                                                                              Last updated date
20.4.2018                     經核證文本                                                                   Verified Copy                         20.4.2018
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 58 of 164
                          《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


5-25                                          第 5 部 —— 第 2 分部    Part 5—Division 2                                                            5-26
第 486 章                                                第 24 條    Section 24                                                              Cap. 486

                   (i)    藉書面通知告知提出要求者他不能如此遵守該                          (2)   A data user who is unable to comply with subsection (1)
                          款，以及其理由；及                                           in relation to a data correction request within the period
                   (ii)   在他能遵守該款的範圍 ( 如有的話 ) 內，遵守                            specified in that subsection shall—
                          該款；及                                                (a)    before the expiration of that period—
             (b)   須在該期間屆滿後，在切實可行的範圍內盡快遵守                                            (i)      by notice in writing inform the requestor that the
                   或盡快完全遵守 ( 視屬何情況而定 ) 該款。                                                    data user is so unable and of the reasons why the
       (3)   凡將個人資料向第三者作有關的披露，包含由該第三者                                                         data user is so unable; and
             查閱 ——                                                                   (ii)     comply with that subsection to the extent, if any,
             (a)   記入或以其他方式記錄該資料的；及                                                           that the data user is able to comply with that
                                                                                              subsection; and
             (b)   可供公眾查閱的，
                                                                              (b)    as soon as practicable after the expiration of that period,
             登記冊或其他相似文件，有關的資料使用者無須遵守第                                                comply or fully comply, as the case may be, with that
             (1)(c) 款，但如該第三者已獲供應該資料的由該使用者核                                           subsection.
             證或根據該使用者授權而核證為正確的複本，則本款不
             適用。                                                        (3)   A data user is not required to comply with subsection (1)(c)
                                                                              in any case where the disclosure concerned of the personal
                                   ( 由 2012 年第 18 號第 2 條修訂 )                  data to the third party consists of the third party’s inspection
                                                                              of a register or other like document—
                                                                              (a)    in which the data is entered or otherwise recorded; and
                                                                              (b)    which is available for inspection by the public,
                                                                              but this subsection shall not apply if the third party has been
                                                                              supplied with a copy, certified by or under the authority of the
                                                                              data user to be correct, of the data.
                                                                                                                        (Amended 18 of 2012 s. 2)

24.    資料使用者須在或可在何種情況下拒絕依從改正資料要求                                 24.    Circumstances in which data user shall or may refuse to
       (1)   除第 (2) 款另有規定外，如資料使用者不獲提供他合理地                               comply with data correction request
             要求 ——                                                      (1)   Subject to subsection (2), a data user shall refuse to comply
             (a)   以令他信納提出有關的改正資料要求的人的身分的                                     with section 23(1) in relation to a data correction request if
                   資訊；                                                        the data user is not supplied with such information as the data
                                                                              user may reasonably require—


最後更新日期                                                                                                                             Last updated date
20.4.2018                     經核證文本                                                                   Verified Copy                        20.4.2018
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 59 of 164
                          《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


5-27                                          第 5 部 —— 第 2 分部    Part 5—Division 2                                                           5-28
第 486 章                                                第 24 條    Section 24                                                             Cap. 486

             (b)   ( 如提出要求者看來是就另一人而屬有關人士 ) 以令                                 (a)    in order to satisfy the data user as to the identity of the
                   他 ——                                                              requestor;
                   (i)    信納該另一人的身分；及                                         (b)    where the requestor purports to be a relevant person, in
                   (ii)   信納提出要求者確是就該另一人而屬有關人士，                                      order to satisfy the data user—
                   的資訊，                                                              (i)      as to the identity of the individual in relation to
                                                                                              whom the requestor purports to be such a person;
             他須拒絕就該項要求遵守第 23(1) 條。                                                            and
       (2)   如改正資料要求是因為查閱資料要求而產生，而兩項要                                                (ii)     that the requestor is such a person in relation to
             求是由同一人提出的，則第 (1) 款不適用於該項改正資料                                                     that individual.
             要求。
                                                                        (2)   Subsection (1) shall not apply to a data correction request
       (3)   在以下情況，資料使用者可拒絕就某項改正資料要求遵                                         where the requestor is the same person as the requestor in
             守第 23(1) 條 ——                                                    respect of the data access request which gave rise to the data
             (a)   該項要求既不是採用中文而以書面作出，亦不是採                                     correction request.
                   用英文而以書面作出；                                           (3)   A data user may refuse to comply with section 23(1) in
             (b)   該資料使用者不信納該項要求所關乎的個人資料屬                                     relation to a data correction request if—
                   不準確；                                                       (a)    the request is not in writing in the Chinese or English
             (c)   該資料使用者合理地要求某些資訊，以確定該項要                                            language;
                   求所關乎的個人資料在哪些方面不準確，但是他不                                     (b)    the data user is not satisfied that the personal data to
                   獲提供該等資訊；                                                          which the request relates is inaccurate; (Amended 18 of
             (d)   資料使用者不信納屬該項要求的標的之改正是準確                                            2012 s. 2)
                   的；或                                                        (c)    the data user is not supplied with such information as
             (e)   ( 在符合第 (4) 款的規定下 ) 有另一資料使用者控制                                     the data user may reasonably require to ascertain in
                   該資料的處理，而控制的方式禁止本款所述的第一                                            what way the personal data to which the request relates
                   位資料使用者遵守 ( 不論是完全遵守或部分遵守 ) 該                                       is inaccurate; (Amended 18 of 2012 s. 2)
                   條。 ( 由 2012 年第 18 號第 2 條修訂 )                               (d)    the data user is not satisfied that the correction which is
       (4)   第 (3)(e) 款的施行，不得令資料使用者在能不違反有關禁                                          the subject of the request is accurate; or
             制而遵守第 23(1) 條的範圍內，無須遵守該條。                                        (e)    subject to subsection (4), any other data user controls
                                                                                     the processing of the personal data to which the request
                                                                                     relates in such a way as to prohibit the first-mentioned
                                                                                     data user from complying (whether in whole or in part)
                                                                                     with that section.

最後更新日期                                                                                                                            Last updated date
20.4.2018                     經核證文本                                                                   Verified Copy                       20.4.2018
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 60 of 164
                          《個人資料 ( 私隱 ) 條例》                                                 Personal Data (Privacy) Ordinance


5-29                                          第 5 部 —— 第 2 分部    Part 5—Division 2                                                         5-30
第 486 章                                                第 25 條    Section 25                                                           Cap. 486

                                                                        (4)   Subsection (3)(e) shall not operate so as to excuse a data
                                                                              user from complying with section 23(1) in relation to the
                                                                              data correction request concerned to the extent that the data
                                                                              user can comply with that section without contravening the
                                                                              prohibition concerned.

25.    拒絕依從改正資料要求等的通知                                            25.    Notification of refusal to comply with data correction request,
       (1)   依據第 24 條拒絕就某項改正資料要求遵守第 23(1) 條的                            etc.
             資料使用者，須在收到該項要求後的 40 日內，於切實可                                (1)   A data user who pursuant to section 24 refuses to comply
             行範圍內盡快以書面通知告知提出要求者 ——                                            with section 23(1) in relation to a data correction request
             (a)    拒絕該項要求一事及拒絕的理由；及                                          shall, as soon as practicable but, in any case, not later than 40
                                                                              days after receiving the request, by notice in writing inform
             (b)    ( 如第 24(3)(e) 條適用 ) 有關的另一資料使用者的地                          the requestor—
                    址及姓名或名稱。
                                                                              (a)    of the refusal and the reasons for the refusal; and
       (2)   在不損害第 (1) 款的概括性原則下，凡 ——
                                                                              (b)    where section 24(3)(e) is applicable, of the name and
             (a)    改正資料要求所關乎的個人資料是一項意見表達；                                           address of the other data user concerned.
                    而
                                                                        (2)   Without prejudice to the generality of subsection (1), where—
             (b)    有關的資料使用者不信納該項意見屬不準確，
                                                                              (a)    the personal data to which a data correction request
             則 ——                                                                    relates is an expression of opinion; and (Amended 18 of
             (i) (A)      如提出要求者就某些事宜認為該意見屬不準                                        2012 s. 2)
                          確，該資料使用者須作一項關於該等事宜的附                                (b)    the data user concerned is not satisfied that the opinion
                          註 ( 不論是附於該資料或附於別處 )；而                                      is inaccurate,
                    (B)   作出該項附註的方式，須令任何人 ( 包括該資                              then the data user shall—
                          料使用者及第三者 ) 不能在該人不會注意到該
                          項附註的情況下及不能在該項附註不能供該人                                (i)    make a note, whether annexed to that data or
                          查閱的情況下，使用該資料；及 ( 由 2012 年第                                 elsewhere—
                          18 號第 2 條修訂 )                                              (A)     of the matters in respect of which the opinion is
             (ii)   該資料使用者須將該項附註的複本一份，附於第 (1)                                                considered by the requestor to be inaccurate; and
                    款所提述的關乎該項要求的通知書上。                                                (B)     in such a way that that data cannot be used by a
       (3)   在本條中 ——                                                                         person (including the data user and a third party)
                                                                                             without the note being drawn to the attention of,
       意見表達 (expression of opinion) 包括斷言一項 ——

最後更新日期                                                                                                                          Last updated date
20.4.2018                     經核證文本                                                                  Verified Copy                      20.4.2018
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 61 of 164
                        《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


5-31                                         第 5 部 —— 第 3 分部    Part 5—Division 3                                                          5-32
第 486 章                                               第 26 條    Section 26                                                            Cap. 486

             (a)   不能核實的事實；或                                                             and being available for inspection by, that person;
             (b)   在有關個案的所有情況下，予以核實不是切實可行                                                and (Amended 18 of 2012 s. 2)
                   的事實。                                                      (ii)   attach a copy of the note to the notice referred to in
                                                                                    subsection (1) which relates to that request.
                                                                       (3)   In this section, expression of opinion (意見表達) includes an
                                                                             assertion of fact which—
                                                                             (a)    is unverifiable; or
                                                                             (b)    in all the circumstances of the case, is not practicable to
                                                                                    verify.

                     第 3 分部 —— 雜項條文                                                   Division 3—Miscellaneous
                                  ( 由 2012 年第 18 號第 16 條增補 )                                                         (Added 18 of 2012 s. 16)

26.    刪除不再需要的個人資料                                              26.    Erasure of personal data no longer required
       (1)   凡資料使用者持有的個人資料是用於某目的 ( 包括與該                                (1)   A data user must take all practicable steps to erase personal
             目的有直接關係的目的 )，但已不再為該等目的而屬有需                                      data held by the data user where the data is no longer required
             要的，則除在以下情況外，該資料使用者須採取所有切                                        for the purpose (including any directly related purpose) for
             實可行步驟刪除該資料 ——  ( 由 2012 年第 18 號第 2 及                            which the data was used unless—  (Amended 18 of 2012
             17 條修訂 )                                                        s. 17)
             (a)   該等刪除根據任何法律是被禁止的；或                                         (a)    any such erasure is prohibited under any law; or
             (b)   不刪除該資料是符合公眾利益 ( 包括歷史方面的利益 )                               (b)    it is in the public interest (including historical interest)
                   的。 ( 由 2012 年第 18 號第 2 條修訂 )                                     for the data not to be erased.
       (2)   為免生疑問，現聲明 ——                                              (2)   For the avoidance of doubt, it is hereby declared that—
             (a)   即使任何其他資料使用者 ( 前者 ) 控制 ( 不論是完全                             (a)    a data user must take all practicable steps to erase
                   控制或部分控制 ) 該資料的處理，持有有關資料的                                         personal data in accordance with subsection (1)
                   資料使用者 ( 後者 ) 須按照第 (1) 款，採取所有切實                                   notwithstanding that any other data user controls
                   可 行 步 驟 刪 除 個 人 資 料； ( 由 2012 年 第 18 號 第 2                       (whether in whole or in part) the processing of the data;
                   及 17 條修訂 )                                                       (Amended 18 of 2012 s. 17)
             (b)   後者不得就該等刪除而在前者為損害賠償而提出的                                    (b)    the first-mentioned data user shall not be liable in an
                   訴訟中負法律責任。                                                        action for damages at the suit of the second-mentioned
                                                                                    data user in respect of any such erasure.
最後更新日期                                                                                                                          Last updated date
20.4.2018                    經核證文本                                                                Verified Copy                         20.4.2018
                                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 62 of 164
                           《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


5-33                                            第 5 部 —— 第 3 分部    Part 5—Division 3                                                           5-34
第 486 章                                                  第 27 條    Section 27                                                             Cap. 486


27.    資料使用者須備存紀錄簿                                                 27.    Log book to be kept by data user
       (1)   資料使用者須備存及維持符合以下說明的紀錄簿 ——                                     (1)   A data user shall keep and maintain a log book—
             (a)   為本部的施行而備存及維持的；                                               (a)    for the purposes of this Part;
             (b)   採用中文或英文的；及                                                   (b)    in the Chinese or English language; and
             (c)   備存及維持方式令依據本條記入該紀錄簿的詳情在                                       (c)    such that any particulars entered in the log book
                   以下限期屆滿前不被刪除 ——                                                      pursuant to this section are not erased therefrom before
                   (i)    ( 除第 (ii) 節另有規定外 )，該資料如此記入的                                  the expiration of—
                          日 期 之 後 的 4 年； ( 由 2012 年 第 18 號 第 2 條                       (i)      subject to subparagraph (ii), 4 years after the day
                          修訂 )                                                                  on which they were so entered;
                   (ii)   根據第 70 條訂立的規例就一般情況或個別個案                                      (ii)     such longer or shorter period as may be prescribed,
                          訂明的較長或較短限期。                                                           either generally or in any particular case, by
       (2)   資料使用者 ——                                                                           regulations made under section 70.
             (a)   如依據第 20 條拒絕依從查閱資料要求，他須在紀錄                              (2)   A data user shall in accordance with subsection (3) enter in
                   簿內按照第 (3) 款記入拒絕理由的詳情；                                        the log book—
             (b)   如依據第 21(2) 條不遵守第 21(1) 條，他須在紀錄簿                              (a)    where pursuant to section 20 the data user refuses to
                   內，按照第 (3) 款記入如有關的查閱資料要求所關乎                                          comply with a data access request, particulars of the
                   的個人資料的存在與否被披露，將會對受在第 8 部                                            reasons for the refusal;
                   下的有關豁免所保障的利益做成的損害的詳情；                                        (b)    where pursuant to section 21(2) the data user does not
             (c)   如 依 據 第 24 條 拒 絕 就 某 項 改 正 資 料 要 求 遵 守 第                            comply with section 21(1), particulars of the prejudice
                   23(1) 條，他須在紀錄簿內，按照第 (3) 款記入拒絕                                       that would be caused to the interest protected by the
                   理由的詳情；                                                              exemption concerned under Part 8 if the existence
                                                                                       or non-existence of the personal data to which the
             (d)   須在紀錄簿內，按照第 (3) 款記入根據第 70 條訂立                                        data access request concerned relates was disclosed;
                   的規例所規定須記入紀錄簿內的任何其他詳情。                                               (Amended 18 of 2012 s. 2)
       (3)   第 (2) 款規定須由資料使用者記入紀錄簿的 ——                                          (c)    where pursuant to section 24 the data user refuses to
             (a)   該款 (a) 段所提述的詳情，須在第 21(1) 條下的通知                                      comply with section 23(1) in relation to a data correction
                   就該等詳情所關乎的拒絕而送達之時或之前記入紀                                              request, particulars of the reasons for the refusal;
                   錄簿；                                                          (d)    any other particulars required by regulations made under
                                                                                       section 70 to be entered in the log book.


最後更新日期                                                                                                                              Last updated date
20.4.2018                       經核證文本                                                                   Verified Copy                       20.4.2018
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 63 of 164
                      《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


5-35                                      第 5 部 —— 第 3 分部    Part 5—Division 3                                                         5-36
第 486 章                                            第 28 條    Section 28                                                           Cap. 486

             (b)   該款 (b) 段所提述的詳情，須在第 21(1) 條下的通知                   (3)   The particulars required by subsection (2) to be entered by a
                   就該等詳情所關乎的拒絕而送達之時或之前記入紀                                 data user in the log book shall be so entered—
                   錄簿；                                                    (a)    in the case of particulars referred to in paragraph (a) of
             (c)   該款 (c) 段所提述的詳情，須在第 25(1) 條下的通知                                that subsection, on or before the notice under section
                   就該等詳情所關乎的拒絕而送達之時或之前記入紀                                        21(1) is served in respect of the refusal to which those
                   錄簿；                                                           particulars relate;
             (d)   該款 (d) 段所提述的詳情，須在根據第 70 條訂立的                           (b)    in the case of particulars referred to in paragraph (b) of
                   規例就該等詳情所指明的期間內記入紀錄簿。                                          that subsection, on or before the notice under section
       (4)   資料使用者須 ——                                                           21(1) is served in respect of the refusal to which those
                                                                                 particulars relate;
             (a)   准許專員在任何合理時間查閱及抄錄或複製紀錄簿
                   ( 或其任何部分 )；及                                           (c)    in the case of particulars referred to in paragraph (c) of
                                                                                 that subsection, on or before the notice under section
             (b)   免費向專員提供專員為該等查閱及抄錄或複製的目                                        25(1) is served in respect of the refusal to which those
                   的而合理地要求的設施及協助。                                                particulars relate;
                       ( 編輯修訂 ——2013 年第 1 號編輯修訂紀錄 )                       (d)    in the case of particulars referred to in paragraph (d) of
                                                                                 that subsection, within the period specified in regulations
                                                                                 made under section 70 in respect of those particulars.
                                                                    (4)   A data user shall—
                                                                          (a)    permit the Commissioner to inspect and copy the log
                                                                                 book (or any part thereof) at any reasonable time; and
                                                                          (b)    without charge, afford the Commissioner such facilities
                                                                                 and assistance as the Commissioner may reasonably
                                                                                 require for the purposes of such inspection and copying.
                                                                                                                (Amended E.R. 1 of 2013)

28.    資料使用者徵收費用                                             28.    Imposition of fees by data user
       (1)   除獲本條明文准許外，資料使用者不得為依從或拒絕依                               (1)   A data user shall not impose a fee for complying or refusing
             從查閱資料要求或改正資料要求而徵收費用。                                         to comply with a data access request or data correction
       (2)   在符合第 (3) 及 (4) 款的規定下，資料使用者可為依從查                              request unless the imposition of the fee is expressly permitted
             閱資料要求而徵收費用。                                                  by this section.
       (3)   為依從查閱資料要求而徵收的費用不得超乎適度。
最後更新日期                                                                                                                      Last updated date
20.4.2018                 經核證文本                                                                Verified Copy                        20.4.2018
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 64 of 164
                       《個人資料 ( 私隱 ) 條例》                                                     Personal Data (Privacy) Ordinance


5-37                                            第 5 部 —— 第 3 分部      Part 5—Division 3                                                       5-38
第 486 章                                                    第 29 條    Section 29                                                         Cap. 486

       (4)   如 依 據 第 19(3)(c)(iv) 或 (v) 或 (4)(ii)(B)(II) 條，資 料 使 用          (2)   Subject to subsections (3) and (4), a data user may impose a
             者可藉提供查閱資料要求所關乎的個人資料的複本，依                                             fee for complying with a data access request.
             從該項要求，而複本是採用 2 種或以上的形式中的一種                                     (3)   No fee imposed for complying with a data access request
             的，則無論該資料使用者依從該項要求是採用何種形式，                                            shall be excessive.
             他為依從該項要求而徵收的費用，不得高於他為採用任
             何形式依從該項要求而徵收的最低費用。                                             (4)   Where pursuant to section 19(3)(c)(iv) or (v) or (4)(ii)(B)
                                                                                  (II) a data user may comply with a data access request by
       (5)   資料使用者可拒絕依從該項要求，除非及直至資料使用                                             supplying a copy of the personal data to which the request
             者為依從要求而徵收的費用已獲繳付。                                                    relates in one of 2 or more forms, the data user shall not,
       (6)   如 ——                                                                 and irrespective of the form in which the data user complies
             (a)   資料使用者已藉提供查閱資料要求所關乎的個人資                                         with the request, impose a fee for complying with the request
                   料的複本，依從該項要求；而                                                  which is higher than the lowest fee the data user imposes for
                                                                                  complying with the request in any of those forms.
             (b)   有關的資料當事人或代表他的有關人士，要求資料
                   使用者提供該資料的另一份複本， ( 由 2012 年第 18                           (5)   A data user may refuse to comply with a data access request
                   號第 2 條修訂 )                                                     unless and until any fee imposed by the data user for
                                                                                  complying with the request has been paid.
             則即使有該資料使用者為依從該項要求而徵收的費用，
             該資料使用者可為提供該另一份複本徵收費用，但該費                                       (6)   Where—
             用不得多於他為提供該另一份複本而招致的行政成本或                                             (a)    a data user has complied with a data access request
             其他成本。                                                                       by supplying a copy of the personal data to which the
                                                                                         request relates; and
                                                                                  (b)    the data subject, or a relevant person on behalf of the
                                                                                         data subject, requests the data user to supply a further
                                                                                         copy of that data, (Amended 18 of 2012 s. 2)
                                                                                  then the data user may, and notwithstanding the fee, if any,
                                                                                  that the data user imposed for complying with that data access
                                                                                  request, impose a fee for supplying that further copy which is
                                                                                  not more than the administrative and other costs incurred by
                                                                                  the data user in supplying that further copy.

29.    某些通知的送達及語文                                                    29.    Service and language of certain notices
       在不損害第 68 條的概括性原則下，凡依據查閱資料要求或改                                        Without prejudice to the generality of section 68, where pursuant
       正資料要求，資料使用者須藉或可藉書面通知告知提出要求                                           to a data access request or data correction request a data user is
                                                                            required to, or may, inform a requestor of any matter by notice in
最後更新日期                                                                                                                            Last updated date
20.4.2018                    經核證文本                                                                    Verified Copy                       20.4.2018
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 65 of 164
                     《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


5-39                                     第 5 部 —— 第 3 分部    Part 5—Division 3                                                       5-40
第 486 章                                           第 29 條    Section 29                                                         Cap. 486

       者任何事宜，而提出要求者須當作沒有被如上述般通知，除                                  writing, then the requestor shall be deemed not to be so informed
       非及直至 ——                                                     unless and until the requestor is served with the notice—
            (a)   採用該項要求所採用的語文 ( 如該語文是中文或英                               (a)    in the language in which the request is made if that
                  文 )；                                                          language is Chinese or English;
            (b)   ( 在其他情況下 ) 按該資料使用者視乎合適而採用中                             (b)    in any other case, in the Chinese or English language as
                  文或英文，                                                         the data user thinks fit.
       的通知送達提出要求者。




最後更新日期                                                                                                                   Last updated date
20.4.2018                經核證文本                                                               Verified Copy                       20.4.2018
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 66 of 164
                         《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


6-1                                                   第6部       Part 6                                                                         6-2
第 486 章                                               第 30 條    Section 30                                                               Cap. 486



                             第6部                                                                        Part 6
                  個人資料等的核對程序及轉移                                  Matching Procedures and Transfers of Personal Data,
                                                                                        etc.
30.   如無資料當事人同意等不得進行核對程序                                        30.      Matching procedure not to be carried out except with consent
      (1)   資料使用者不得進行 ( 不論是完全進行或部分進行 ) 核對                                of data subject, etc.
            程序 ——                                                        (1)   A data user shall not carry out, whether in whole or in part, a
            (a)   除非及直至屬核對程序的標的之個人資料的資料當                                       matching procedure—
                  事人已就進行該核對程序給予訂明同意；                                           (a)   unless and until each individual who is a data subject of
            (b)   除非及直至專員已根據第 32 條就進行該核對程序給                                          the personal data the subject of that procedure has given
                  予同意；                                                               his prescribed consent to the procedure being carried
                                                                                     out;
            (c)   除非核對程序 ——
                                                                               (b)   unless and until the Commissioner has consented under
                  (i)    屬於第 (2) 款下的公告所指明的核對程序類別；                                    section 32 to the procedure being carried out;
                         及
                                                                               (c)   unless the procedure—
                  (ii)   是按照該公告所指明的條件 ( 如有的話 ) 進行
                         的；或                                                         (i)      belongs to a class of matching procedures specified
                                                                                              in a notice under subsection (2); and
            (d)   除非核對程序是根據附表 4 所指明的任何條例的條
                  文規定須進行的或准許進行的。                                                     (ii)     is carried out in accordance with the conditions, if
                                                                                              any, specified in the notice; or
      (2)   專員可為本條的施行，藉憲報公告指明 ——
                                                                               (d)   unless it is required or permitted under any provision of
            (a)   某類別的核對程序；                                                          any Ordinance specified in Schedule 4.
            (b)   在符合第 (3) 款的規定下，屬於該類別的核對程序須                             (2)   For the purposes of this section, the Commissioner may, by
                  在其規限下進行的條件 ( 如有的話 )。                                         notice in the Gazette, specify—
      (3)   專員在根據第 (2) 款於公告中指明任何條件前，須諮詢專                                       (a)   a class of matching procedures;
            員認為合適的 ——
                                                                               (b)   subject to subsection (3), the conditions, if any, subject
            (a)   該等條件將 ( 不論是完全或部分 ) 對其適用的資料使                                        to which a matching procedure belonging to that class
                  用者的代表團體；及                                                          shall be carried out.
            (b)   其他有利害關係的人。

最後更新日期                                                                                                                             Last updated date
25.4.2013                    經核證文本                                                                    Verified Copy                        25.4.2013
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 67 of 164
                         《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


6-3                                                   第6部       Part 6                                                                       6-4
第 486 章                                               第 31 條    Section 31                                                             Cap. 486

      (4)   現聲明︰第 (2) 款下的公告是附屬法例。                                        (3)   The Commissioner shall, before specifying any conditions in
      (5)   除第 (6) 款另有規定外 ——                                                   a notice under subsection (2), consult with—
            (a)   除非資料使用者已向有關的個人送達書面通知 ——                                      (a)   such bodies representative of data users to which the
                                                                                     conditions will apply (whether in whole or in part); and
                  (i)    指明該資料使用者擬向該名個人採取的不利行
                         動及其理由；及                                               (b)   such other interested persons,
                  (ii)   述明該名個人可在收到該通知後 7 日內提出不                                as he thinks fit.
                         應該採取該行動的因由；及                                    (4)   It is hereby declared that a notice under subsection (2) is
            (b)   在該 7 日限期屆滿前，                                                 subsidiary legislation.
            該資料使用者不得因應 ( 不論是完全或部分 ) 核對程序而                                (5)   Subject to subsection (6), a data user shall not take adverse
            對該名個人採取該不利行動。                                                      action against an individual in consequence (whether in whole
                                                                               or in part) of the carrying out of a matching procedure—
      (6)   如遵守第 (5) 款的規定，會損害對犯罪行為或可能有的犯
            罪行為的調查，則第 (5) 款的施行不得阻止資料使用者對                                       (a)   unless the data user has served a notice in writing on the
            個人採取不利行動。 ( 由 2002 年第 23 號第 126 條修訂 )                                    individual—
                                                                                     (i)      specifying the adverse action it proposes to take
                                                                                              and the reasons therefor; and
                                                                                     (ii)     stating that the individual has 7 days after the
                                                                                              receipt of the notice within which to show cause
                                                                                              why that action should not be taken; and
                                                                               (b)   until the expiration of those 7 days.
                                                                         (6)   Subsection (5) shall not operate to prevent a data user from
                                                                               taking adverse action against an individual if compliance
                                                                               with the requirements of that subsection would prejudice
                                                                               any investigation into the commission of an offence or the
                                                                               possible commission of an offence.

31.   核對程序要求                                                    31.      Matching procedure request
      (1)   擬進行 ( 不論是完全進行或部分進行 ) 核對程序的資料使                                (1)   A data user proposing to carry out, whether in whole or in
            用者可作出符合以下說明的要求 ——                                                  part, a matching procedure may make a request—
            (a)   符合訂明格式的；                                                     (a)   in the specified form;
            (b)   向專員作出的；及                                                     (b)   to the Commissioner; and

最後更新日期                                                                                                                           Last updated date
25.4.2013                    經核證文本                                                                    Verified Copy                      25.4.2013
                            Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 68 of 164
                        《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


6-5                                                  第6部       Part 6                                                                      6-6
第 486 章                                              第 32 條    Section 32                                                            Cap. 486

            (c)   尋求專員就該核對程序的進行根據第 32 條給予同意                                   (c)   seeking the Commissioner’s consent under section 32 to
                  的。                                                                the carrying out of that procedure.
      (2)   如 2 名或 2 名以上的資料使用者可就同一核對程序各自                                (2)   Where 2 or more data users may each make a matching
            提出一項核對程序要求，則任何該等資料使用者可代表                                          procedure request in respect of the same matching procedure,
            所有該等資料使用者提出該項要求，而本條例的條文 ( 包                                       then any of those data users may make such a request on
            括第 (1) 款 ) 須據此解釋。                                                 behalf of all those data users, and the provisions of this
      (3)   在不損害第 (2) 款的概括性原則下，現聲明︰一項核對程                                      Ordinance (including subsection (1)) shall be construed
            序要求可就 2 項或 2 項以上的核對程序提出，或就一系                                      accordingly.
            列的核對程序提出，而本條例其他條文 ( 包括第 32 條 )                              (3)   Without prejudice to the generality of subsection (2), it is
            須據此解釋。                                                            hereby declared that a matching procedure request may be
      (4)   任何資料使用者在根據第 (1) 款提出的核對程序要求中，                                      made in relation to 2 or more matching procedures, or a
            為了取得專員對進行該項要求所關乎的核對程序的同意，                                         series of matching procedures, and the other provisions of
            而提供在要項上屬虛假或具誤導性的資訊，即屬犯罪，                                          this Ordinance (including section 32) shall be construed
            一經定罪，可處第 3 級罰款及監禁 6 個月。 ( 由 2012 年                                accordingly.
            第 18 號第 18 條增補 )                                            (4)   A data user who, in a matching procedure request made
                                                                              under subsection (1), supplies any information which is false
                                                                              or misleading in a material particular for the purpose of
                                                                              obtaining the Commissioner’s consent to the carrying out of
                                                                              the matching procedure to which the request relates, commits
                                                                              an offence and is liable on conviction to a fine at level 3 and
                                                                              to imprisonment for 6 months. (Added 18 of 2012 s. 18)

32.   核對程序要求的決定                                                32.      Determination of matching procedure request
      (1)   專員須 ——                                                      (1)   The Commissioner shall determine a matching procedure
            (a)   在收到核對程序要求後的 45 日內就該項要求作出決                                   request—
                  定；                                                          (a)   not later than 45 days after receiving the request; and
            (b)   藉考慮適用於該項要求的訂明事宜，並 ——                                        (b)   by taking into account the prescribed matters applicable
                  (i)   ( 在專員信納該等事宜時 ) 向提出要求者送達書                                    to the request and—
                        面通知，述明他同意該項要求所關乎的核對程                                        (i)     where he is satisfied as to those matters, serving
                        序在該通知所指明的條件 ( 如有的話 ) 的規限                                            a notice in writing on the requestor stating that
                        下進行；                                                                he consents to the carrying out of the matching


最後更新日期                                                                                                                         Last updated date
25.4.2013                   經核證文本                                                                   Verified Copy                      25.4.2013
                                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 69 of 164
                           《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


6-7                                                      第6部       Part 6                                                                       6-8
第 486 章                                                  第 32 條    Section 32                                                             Cap. 486

                  (ii)   ( 在專員不信納該等事宜時 ) 向提出要求者送達                                                procedure to which the request relates subject to
                         書面通知，述明 ——                                                              the conditions, if any, specified in the notice;
                         (A)   他拒絕同意該項要求所關乎的核對程序的                                       (ii)     where he is not so satisfied, serving a notice in
                               進行；及                                                              writing on the requestor stating—
                         (B)   他不信納哪些事宜及不信納的理由，                                                 (A)   that he refuses to consent to the carrying
                  而就該項要求作出決定。                                                                         out of the matching procedure to which the
                                                                                                      request relates; and
      (2)   為免生疑問，現聲明︰凡核對程序要求關乎某項核對程
            序，在第 (1)(b)(i) 款下的通知中所示的同意，不得阻止既                                                    (B)   such of those matters in respect of which he
            不是有關的提出要求者亦 ( 如第 31(2) 條適用於該項要求 )                                                         is not so satisfied and the reasons why he is
            不是有人代其提出該項要求的任何資料使用者進行該項                                                                  not so satisfied.
            程序，不論是完全進行或部分進行。                                                (2)   For the avoidance of doubt, it is hereby declared that a
      (3)   反對 ——                                                                 consent in a notice under subsection (1)(b)(i) to the carrying
                                                                                  out of a matching procedure to which a matching procedure
            (a)   在 ——                                                            request relates shall not operate to prevent a data user who
                  (i)    第 (1)(b)(i) 款下的通知所指明的條件；或                                is neither the requestor nor, where section 31(2) applies to
                  (ii)   第 (1)(b)(ii) 款下的通知所指明的拒絕，                                the request, any data user on whose behalf such request was
                                                                                  made, from carrying out, whether in whole or in part, the
                  的上訴，可向行政上訴委員會提出；                                                procedure.
            (b)   上述事項的上訴，可由獲送達有關通知的提出要求                                    (3)   An appeal may be made to the Administrative Appeals
                  者提出，或由有人代其提出有關的核對程序要求的                                          Board—
                  資料使用者提出。
                                                                                  (a)   against—
      (4)   在 本 條 中，訂明事宜 (prescribed matter) 指 附 表 5 所 指 明
            的事宜。                                                                        (i)      any conditions specified in a notice under
                                                                                                 subsection (1)(b)(i); or
      (5)   任何提出要求者違反第 (1)(b)(i) 款所指的通知指明的任
            何條件，即屬犯罪，一經定罪，可處第 3 級罰款。 ( 由                                                (ii)     any refusal specified in a notice under subsection
            2012 年第 18 號第 19 條增補 )                                                               (1)(b)(ii); and
                                                                                  (b)   by the requestor on whom the notice was served or
                                                                                        any data user on whose behalf the matching procedure
                                                                                        request concerned was made.
                                                                            (4)   In this section, prescribed matter (訂明事宜) means a matter
                                                                                  specified in Schedule 5.


最後更新日期                                                                                                                              Last updated date
25.4.2013                       經核證文本                                                                    Verified Copy                      25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 70 of 164
                          《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


6-9                                                    第6部       Part 6                                                                          6-10
第 486 章                                                第 33 條    Section 33                                                                 Cap. 486

                                                                          (5)   A requestor who contravenes any conditions specified in a
                                                                                notice under subsection (1)(b)(i) commits an offence and is
                                                                                liable on conviction to a fine at level 3. (Added 18 of 2012
                                                                                s. 19)

33.   禁止除在指明情況外將個人資料移轉至香港以外地方                                    33.      Prohibition against transfer of personal data to place outside
      ( 尚未實施 )                                                            Hong Kong except in specified circumstances
      (1)   除 ——                                                          (Not yet in operation)

            (a)    其收集、持有、處理或使用是在香港進行的個人資                                 (1)   This section shall not apply to personal data other than
                   料；或                                                          personal data the collection, holding, processing or use of
                                                                                which—
            (b)    其收集、持有、處理或使用是由主要業務地點是在
                   香港的人所控制的個人資料，                                                (a)    takes place in Hong Kong; or
            外，本條不適用於任何個人資料。                                                     (b)    is controlled by a data user whose principal place of
                                                                                       business is in Hong Kong.
      (2)   除非符合以下條件，否則資料使用者不得將個人資料移
            轉至香港以外的地方 ——                                                  (2)   A data user shall not transfer personal data to a place outside
                                                                                Hong Kong unless—
            (a)    該地方是為本條的施行而在第 (3) 款下的公告中指明
                   的；                                                           (a)    the place is specified for the purposes of this section in
                                                                                       a notice under subsection (3);
            (b)    該使用者有合理理由相信在該地方有與本條例大體
                   上相似或達致與本條例的目的相同的目的之法律正                                       (b)    the user has reasonable grounds for believing that there
                   在生效；                                                                is in force in that place any law which is substantially
                                                                                       similar to, or serves the same purposes as, this
            (c)    有關的資料當事人已以書面同意該項移轉；                                                 Ordinance;
            (d)    該使用者有合理理由相信在有關個案的所有情況                                        (c)    the data subject has consented in writing to the transfer;
                   下 ——
                                                                                (d)    the user has reasonable grounds for believing that, in all
                   (i)    該項移轉是為避免針對資料當事人的不利行動                                         the circumstances of the case—
                          或減輕該等行動的影響而作出的；
                                                                                       (i)      the transfer is for the avoidance or mitigation of
                  (ii)    獲取資料當事人對該項移轉的書面同意不是切                                                  adverse action against the data subject;
                          實可行的；及
                                                                                      (ii)      it is not practicable to obtain the consent in writing
                  (iii)   如獲取書面同意是切實可行的，則資料當事人                                                  of the data subject to that transfer; and
                          是會給予上述同意的；
                                                                                      (iii)     if it was practicable to obtain such consent, the
                                                                                                data subject would give it;
最後更新日期                                                                                                                                Last updated date
25.4.2013                     經核證文本                                                                     Verified Copy                         25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 71 of 164
                       《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


6-11                                                第6部       Part 6                                                                     6-12
第 486 章                                             第 34 條    Section 34                                                            Cap. 486

             (e)   該資料憑藉第 8 部下的豁免獲豁免而不受第 3 保障                                (e)   the data is exempt from data protection principle 3 by
                   資料原則所管限；或 ( 由 2012 年第 18 號第 2 條修訂 )                             virtue of an exemption under Part 8; or (Amended 18 of
             (f)   凡假使該資料在香港以某方式收集、持有、處理或                                          2012 s. 2)
                   使用，便會屬違反本條例下的規定，該使用者已採                                    (f)   the user has taken all reasonable precautions and
                   取所有合理的預防措施及已作出所有應作出的努力，                                         exercised all due diligence to ensure that the data will
                   以確保該資料不會在該地方以該方式收集、持有、                                          not, in that place, be collected, held, processed or used
                   處理或使用。 ( 由 2012 年第 18 號第 2 條修訂 )                                in any manner which, if that place were Hong Kong,
       (3)   凡專員有合理理由相信在香港以外的某地方有與本條例                                              would be a contravention of a requirement under this
             大體上相似或達致與本條例的目的相同的目的之法律正                                              Ordinance.
             在生效，他可藉憲報公告，為本條的施行指明該地方。                                  (3)   Where the Commissioner has reasonable grounds for
       (4)   凡專員有合理理由相信在第 (3) 款下的公告所指明的某地                                    believing that there is in force in a place outside Hong Kong
             方，已不再有與本條例大體上相似或達致與本條例的目                                        any law which is substantially similar to, or serves the same
             的相同的目的之法律正在生效，他須藉廢除或修訂該公                                        purposes as, this Ordinance, he may, by notice in the Gazette,
             告，令該地方停止被為本條的施行而指明。                                             specify that place for the purposes of this section.
       (5)   為免生疑問，現聲明 ——                                              (4)   Where the Commissioner has reasonable grounds for
                                                                             believing that in a place specified in a notice under subsection
             (a)   就第 (1)(b) 款而言，資料使用者如屬在香港成立為                               (3) there is no longer in force any law which is substantially
                   法團的公司，即為主要業務地點是在香港的資料使                                    similar to, or serves the same purposes as, this Ordinance, he
                   用者；                                                       shall, either by repealing or amending that notice, cause that
             (b)   第 (3) 款下的公告是附屬法例；及                                        place to cease to be specified for the purposes of this section.
             (c)   本條的施行不損害第 50 條的概括性。                                 (5)   For the avoidance of doubt, it is hereby declared that—
                        ( 編輯修訂 ——2013 年第 1 號編輯修訂紀錄 )                         (a)   for the purposes of subsection (1)(b), a data user which
                                                                                   is a company incorporated in Hong Kong is a data user
                                                                                   whose principal place of business is in Hong Kong;
                                                                             (b)   a notice under subsection (3) is subsidiary legislation;
                                                                                   and
                                                                             (c)   this section shall not operate to prejudice the generality
                                                                                   of section 50.

34.    ( 由 2012 年第 18 號第 20 條廢除 )                             34.      (Repealed 18 of 2012 s. 20)

35.    在相同情況下重複收集個人資料                                         35.      Repeated collections of personal data in same circumstances

最後更新日期                                                                                                                        Last updated date
25.4.2013                  經核證文本                                                                Verified Copy                         25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 72 of 164
                       《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


6-13                                                第6部       Part 6                                                                      6-14
第 486 章                                             第 35 條    Section 35                                                             Cap. 486

       (1)   凡資料使用者 ——                                                 (1)   A data user who—
             (a)    已就從有關的資料當事人收集任何個人資料 ( 首度                                 (a)    has complied with the provisions of data protection
                    收集 )，遵守第 1(3) 保障資料原則的條文；及                                       principle 1(3) in respect of the collection of any personal
             (b)
               在其後再次從該資料當事人收集個人資料 ( 繼後收                                             data from the data subject (first collection); and
               集 )，                                                          (b)    on any subsequent occasion again collects personal data
             則在以下情況下 ( 但只有在以下情況下 )，他無須就繼後                                           from the data subject (subsequent collection),
             收集遵守該等條文 ——                                                     is not required to comply with those provisions in respect of
             (i)    就該次繼後收集遵守該等條文，將會是在沒有重要                                   the subsequent collection if, but only if—
                    分別的情況下，重複已為就首度收集遵守該等條文                                   (i)    to comply with those provisions in respect of that
                    而作出的事情；及                                                        subsequent collection would be to repeat, without any
             (ii)   首度收集與該次繼後收集之間的相隔時間不超過 12                                        material difference, what was done to comply with that
                    個月。                                                             principle in respect of the first collection; and
       (2)   為免生疑問，現聲明︰如 ( 但只有在以下情況下 ) 有關的                                   (ii)   not more than 12 months have elapsed between the first
             資料使用者已就某次繼後收集遵守第 1(3) 保障資料原則，                                          collection and the subsequent collection.
             第 (1) 款的施行不得阻止該次繼後收集變為首度收集。                               (2)   For the avoidance of doubt, it is hereby declared that
                                                                             subsection (1) shall not operate to prevent a subsequent
                                                                             collection from becoming a first collection if, but only if,
                                                                             the data user concerned has complied with the provisions of
                                                                             data protection principle 1(3) in respect of the subsequent
                                                                             collection.




最後更新日期                                                                                                                         Last updated date
25.4.2013                  經核證文本                                                                  Verified Copy                        25.4.2013
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 73 of 164
                     《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


6A-1                                    第 6A 部 —— 第 1 分部    Part 6A—Division 1                                                         6A-2
第 486 章                                          第 35A 條    Section 35A                                                            Cap. 486



                         第 6A 部                                                                Part 6A
在直接促銷中使用個人資料及提供個人資料以供用於                                     Use of Personal Data in Direct Marketing and Provision
          直接促銷                                                   of Personal Data for Use in Direct Marketing
                       ( 第 6A 部由 2012 年第 18 號第 21 條增補 )                                                    (Part 6A added 18 of 2012 s. 21)

                     第 1 分部 —— 釋義                                                  Division 1—Interpretation
35A.   第 6A 部的釋義                                            35A.   Interpretation of Part 6A
       (1)   在本部中 ——                                               (1)    In this Part—
       同意 (consent) 就在直接促銷中使用個人資料而言，或就提供                           consent (同意), in relation to a use of personal data in direct
          個人資料以供在直接促銷中使用而言，包括表示不反對                                      marketing or a provision of personal data for use in direct
          該項使用或提供；                                                      marketing, includes an indication of no objection to the use or
       回應途徑 (response channel) 指由資料使用者根據第 35C(2)(c)                     provision;
          或 35J(2)(c) 條向資料當事人提供的途徑；                                direct marketing (直接促銷) means—
       直接促銷 (direct marketing) 指透過直接促銷方法 ——                               (a)    the offering, or advertising of the availability, of goods,
             (a)   要約提供貨品、設施或服務，或為該等貨品、設施                                        facilities or services; or
                   或服務可予提供而進行廣告宣傳；或                                       (b)    the solicitation of donations or contributions for
             (b)   為慈善、文化、公益、康體、政治或其他目的索求                                        charitable, cultural, philanthropic, recreational, political
                   捐贈或貢獻；                                                        or other purposes,
       直接促銷方法 (direct marketing means) 指 ——                               through direct marketing means;
             (a)   藉郵件、圖文傳真、電子郵件或其他形式的傳訊，                          direct marketing means (直接促銷方法) means—
                   向指名特定人士送交資訊或貨品；或                                       (a)    sending information or goods, addressed to specific
             (b)   以特定人士為致電對象的電話通話；                                              persons by name, by mail, fax, electronic mail or other
                                                                                 means of communication; or
       促銷標的 (marketing subject) 就直接促銷而言，指 ——
                                                                          (b)    making telephone calls to specific persons;
             (a)   被要約提供或就其可予提供而進行廣告宣傳的任何
                   貨品、設施或服務；或                                      marketing subject (促銷標的), in relation to direct marketing,
                                                                       means—
             (b)   任何索求捐贈或貢獻的目的；

最後更新日期                                                                                                                       Last updated date
5.12.2014                經核證文本                                                                 Verified Copy                         5.12.2014
                            Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 74 of 164
                       《個人資料 ( 私隱 ) 條例》                                                      Personal Data (Privacy) Ordinance


6A-3                                          第 6A 部 —— 第 1 分部       Part 6A—Division 1                                                          6A-4
第 486 章                                                  第 35A 條     Section 35A                                                             Cap. 486

       許可種類個人資料 (permitted kind of personal data) 就資料當事                            (a)    any goods, facility or service offered, or the availability
         人對某項擬進行的個人資料使用或提供的同意而言，指                                                         of which is advertised; or
         符合以下條件的種類的個人資料 ——                                                         (b)    any purpose for which donations or contributions are
             (a)   該種類的個人資料是在該當事人根據第 35C(2)(b)(i)                                         solicited;
                   或 35J(2)(b)(ii) 條獲提供的資訊中指明的；及                            permitted class of marketing subjects (許可類別促銷標的), in
             (b)   該同意是就該種類的個人資料給予的；                                            relation to a consent by a data subject to an intended use
       許可類別人士 (permitted class of persons) 就資料當事人對某項                            or provision of personal data, means a class of marketing
         擬進行的個人資料提供的同意而言，指符合以下條件的                                               subjects—
         類別的人士 ——                                                                  (a)    that is specified in the information provided to the data
             (a)   該類別的人士是在該當事人根據第 35J(2)(b)(iii) 條獲                                      subject under section 35C(2)(b)(ii) or 35J(2)(b)(iv); and
                   提供的資訊中指明的；及                                                     (b)    in relation to which the consent is given;
             (b)   該同意是就該類別的人士給予的；                                          permitted class of persons (許可類別人士), in relation to a
       許 可 類 別 促 銷 標 的 (permitted class of marketing subjects) 就 資              consent by a data subject to an intended provision of personal
           料當事人對某項擬進行的個人資料使用或提供的同意而                                             data, means a class of persons—
           言，指符合以下條件的類別的促銷標的 ——                                                    (a)    that is specified in the information provided to the data
             (a)   該類別的促銷標的是在該當事人根據第 35C(2)(b)(ii)                                        subject under section 35J(2)(b)(iii); and
                   或 35J(2)(b)(iv) 條獲提供的資訊中指明的；及                                   (b)    in relation to which the consent is given;
             (b)   該同意是就該類別的促銷標的給予的。                                        permitted kind of personal data (許可種類個人資料), in relation
       (2)   如某人提供個人資料，以獲得金錢或其他財產的回報，                                           to a consent by a data subject to an intended use or provision
             則不論 ——                                                             of personal data, means a kind of personal data—
             (a)   該項回報是否以某條件獲符合為前提；或                                              (a)    that is specified in the information provided to the data
                                                                                          subject under section 35C(2)(b)(i) or 35J(2)(b)(ii); and
             (b)   該人是否維持對該資料的使用的任何控制，
                                                                                   (b)    in relation to which the consent is given;
             就本部而言，該人即屬為得益而提供個人資料。
                                                                            response channel (回應途徑) means a channel provided by a data
                       ( 編輯修訂 ——2013 年第 1 號編輯修訂紀錄 )                              user to a data subject under section 35C(2)(c) or 35J(2)(c).
                                                                            (2)    For the purposes of this Part, a person provides personal data
                                                                                   for gain if the person provides personal data in return for
                                                                                   money or other property, irrespective of whether—
                                                                                   (a)    the return is contingent on any condition; or
                                                                                   (b)    the person retains any control over the use of the data.

最後更新日期                                                                                                                                 Last updated date
5.12.2014                    經核證文本                                                                      Verified Copy                          5.12.2014
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 75 of 164
                          《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


6A-5                                         第 6A 部 —— 第 2 分部    Part 6A—Division 2                                                         6A-6
第 486 章                                               第 35B 條    Section 35B                                                            Cap. 486

                                                                                                                        (Amended E.R. 1 of 2013)

          第 2 分部 —— 在直接促銷中使用個人資料                                    Division 2—Use of Personal Data in Direct Marketing
35B.   適用範圍                                                      35B.   Application
       本分部並不就要約提供以下服務或就有以下服務可予提供而                                       This Division does not apply in relation to the offering, or
       進行廣告宣傳而適用 ——                                                     advertising of the availability, of—
             (a)   由社會福利署營辦、資助或津貼的社會服務；                                        (a)    social services run, subvented or subsidized by the
             (b)   由醫院管理局或衞生署提供的醫護服務；或                                                Social Welfare Department;
             (c)   符合以下說明的任何其他社會或醫護服務：該項服                                      (b)    health care services provided by the Hospital Authority
                   務擬向某名個人提供，而如不向該名個人提供該項                                             or Department of Health; or
                   服務，便相當可能會對以下人士的身體或精神健康                                      (c)    any other social or health care services which, if not
                   造成嚴重損害 ——                                                          provided, would be likely to cause serious harm to the
                   (i)    該名個人；或                                                      physical or mental health of—
                   (ii)   任何其他個人。                                                     (i)     the individual to whom the services are intended to
                                                                                              be provided; or
                                                                                     (ii)     any other individual.

35C.   資料使用者將個人資料用於直接促銷前，須採取指明行動                                 35C.   Data user to take specified action before using personal data in
       (1)   除第 35D 條另有規定外，資料使用者如擬在直接促銷中，                               direct marketing
             使用某資料當事人的個人資料，須採取第 (2) 款指明的每                               (1)    Subject to section 35D, a data user who intends to use a data
             一項行動。                                                             subject’s personal data in direct marketing must take each of
       (2)   資料使用者須 ——                                                         the actions specified in subsection (2).
             (a)   告知有關資料當事人 ——                                         (2)    The data user must—
                   (i)    該資料使用者擬如此使用有關個人資料；及                                  (a)    inform the data subject—
                   (ii)   該資料使用者須收到該當事人對該擬進行的使                                        (i)     that the data user intends to so use the personal
                          用的同意，否則不得如此使用該資料；                                                   data; and
             (b)   向該當事人提供關於該擬進行的使用的以下資                                              (ii)     that the data user may not so use the data unless
                   訊 ——                                                                       the data user has received the data subject’s
                                                                                              consent to the intended use;
                   (i)    擬使用的個人資料的種類；及

最後更新日期                                                                                                                            Last updated date
5.12.2014                     經核證文本                                                                   Verified Copy                       5.12.2014
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 76 of 164
                          《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


6A-7                                         第 6A 部 —— 第 2 分部    Part 6A—Division 2                                                           6A-8
第 486 章                                               第 35D 條    Section 35D                                                               Cap. 486

                   (ii)   該資料擬就甚麼類別的促銷標的而使用；及                                  (b)    provide the data subject with the following information
             (c)   向該當事人提供一個途徑，讓該當事人可在無需向                                             in relation to the intended use—
                   該資料使用者繳費的情況下，透過該途徑，傳達該                                             (i)     the kinds of personal data to be used; and
                   當事人對上述的擬進行的使用的同意。                                                 (ii)     the classes of marketing subjects in relation to
       (3)   不論個人資料是否由有關資料使用者從有關資料當事人                                                         which the data is to be used; and
             收集的，第 (1) 款均適用。                                                   (c)    provide the data subject with a channel through which
       (4)   根據第 (2)(a) 及 (b) 款提供的資訊，須以易於理解的方式                                        the data subject may, without charge by the data user,
             呈示，如屬書面資訊，則亦須以易於閱讀的方式呈示。                                                 communicate the data subject’s consent to the intended
       (5)   除第 35D 條另有規定外，資料使用者未經採取第 (2) 款指                                          use.
             明的每一項行動，而在直接促銷中，使用某資料當事人                                   (3)    Subsection (1) applies irrespective of whether the personal
             的個人資料，即屬犯罪，一經定罪，可處罰款 $500,000                                     data is collected from the data subject by the data user.
             及監禁 3 年。                                                   (4)    The information provided under subsection (2)(a) and (b)
       (6)   在為第 (5) 款所訂罪行而提起的法律程序中，被控告的資                                      must be presented in a manner that is easily understandable
             料使用者如證明自己已採取所有合理預防措施，並已作                                          and, if in written form, easily readable.
             出一切應作出的努力，以避免犯該罪行，即可以此作為                                   (5)    Subject to section 35D, a data user who uses a data subject’s
             免責辯護。                                                             personal data in direct marketing without taking each of
       (7)   凡有法律程序為第 (5) 款所訂罪行而提起，在該程序之                                       the actions specified in subsection (2) commits an offence
             中，有關資料使用者負有舉證責任，證明由於第 35D 條，                                      and is liable on conviction to a fine of $500,000 and to
             本條並不適用。                                                           imprisonment for 3 years.
                                                                        (6)    In any proceedings for an offence under subsection (5), it
                                                                               is a defence for the data user charged to prove that the data
                                                                               user took all reasonable precautions and exercised all due
                                                                               diligence to avoid the commission of the offence.
                                                                        (7)    In any proceedings for an offence under subsection (5), the
                                                                               burden of proving that this section does not apply because of
                                                                               section 35D lies on the data user.


35D.   在何種情況下第 35C 條不適用                                          35D.   Circumstances under which section 35C does not apply
       (1)   如在本部生效日期之前 ——                                              (1)    If, before the commencement date—


最後更新日期                                                                                                                             Last updated date
5.12.2014                     經核證文本                                                                   Verified Copy                        5.12.2014
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 77 of 164
                          《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


6A-9                                         第 6A 部 —— 第 2 分部    Part 6A—Division 2                                                          6A-10
第 486 章                                               第 35D 條    Section 35D                                                              Cap. 486

             (a)   某資料當事人已獲某資料使用者以易於理解和 ( 如                                    (a)    a data subject had been explicitly informed by a data
                   以書面方式告知 ) 閱讀的方式明確告知，其個人資                                           user in an easily understandable and, if informed in
                   料擬在或在直接促銷中，就某類別的促銷標的而被                                             writing, easily readable manner of the intended use
                   使用；                                                                or use of the data subject’s personal data in direct
             (b)   該資料使用者已如此使用該當事人的任何資料；                                              marketing in relation to a class of marketing subjects;
             (c)   該當事人沒有要求該資料使用者停止如此使用該當                                      (b)    the data user had so used any of the data;
                   事人的任何資料；及                                                   (c)    the data subject had not required the data user to cease
             (d)   該資料使用者沒有就該項使用而違反於該項使用時                                             to so use any of the data; and
                   有效的本條例的任何條文，                                                (d)    the data user had not, in relation to the use, contravened
             而該資料使用者在本部生效日期 * 當日或之後，擬在或                                               any provision of this Ordinance as in force as at the
             在直接促銷中，就該類別的促銷標的而使用該當事人的                                                 time of the use,
             不時更新的有關個人資料，則第 35C 條並不就該項擬進                                       then section 35C does not apply in relation to the intended
             行的使用或使用而適用。                                                       use or use, on or after the commencement date*, of the data
       (2)   如 ——                                                              subject’s relevant personal data, as updated from time to
                                                                               time, in direct marketing in relation to the class of marketing
             (a)   某資料當事人的個人資料是由該當事人以外的另一                                      subjects.
                   人 ( 第三者 ) 提供予某資料使用者的；及
                                                                        (2)    If—
             (b)   該第三者已書面通知該資料使用者 ——
                                                                               (a)    a data subject’s personal data is provided to a data user
                   (i)    就提供該資料而言，第 35J 及 35K 條已獲遵守；                                 by a person other than the data subject (third person);
                          及                                                           and
                   (ii)   該資料使用者可在直接促銷中，就何種類別的                                 (b)    the third person has by notice in writing to the data
                          促銷標的 ( 該當事人已同意者 ) 使用該資料，                                    user—
             而該資料使用者擬在或在直接促銷中，就該類別的促銷                                                 (i)     stated that sections 35J and 35K have been
             標的而使用該資料，則第 35C 條並不就該項擬進行的使                                                      complied with in relation to the provision of data;
             用或使用而適用。                                                                         and
       (3)   在本條中 ——                                                                 (ii)     specified the class of marketing subjects in relation
       * 本部生效日期 (commencement date) 指本部開始實施的日期；                                               to which the data may be used in direct marketing
       有關個人資料 (relevant personal data) 就資料當事人而言，指該                                            by the data user, as consented to by the data
         當事人的符合以下說明的個人資料︰在緊接本部生效日                                                             subject,
         期前，該資料的使用，受某資料使用者控制。


最後更新日期                                                                                                                              Last updated date
5.12.2014                     經核證文本                                                                   Verified Copy                         5.12.2014
                                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 78 of 164
                            《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


6A-11                                          第 6A 部 —— 第 2 分部    Part 6A—Division 2                                                           6A-12
第 486 章                                                 第 35E 條    Section 35E                                                               Cap. 486

                                                                                 then section 35C does not apply in relation to the intended
        編輯附註：                                                                    use or use by the data user of the data in direct marketing in
        * 生效日期：2013 年 4 月 1 日。                                                   relation to that class of marketing subjects.
                                                                          (3)    In this section—
                                                                          *commencement date (本部生效日期) means the date on which
                                                                              this Part comes into operation;
                                                                          relevant personal data (有關個人資料), in relation to a data
                                                                               subject, means any personal data of the data subject over the
                                                                               use of which a data user had control immediately before the
                                                                               commencement date.

                                                                          Editorial Note:
                                                                          * Commencement date : 1 April 2013

35E.    如無資料當事人同意，資料使用者不得將個人資料用於直接                                 35E.   Data user must not use personal data in direct marketing
        促銷                                                                without data subject’s consent
        (1)   已遵守第 35C 條的資料使用者不得在直接促銷中，使用                                 (1)    A data user who has complied with section 35C must not use
              有關資料當事人的個人資料，但如以下條件獲符合，則                                           the data subject’s personal data in direct marketing unless—
              不在此限 ——                                                            (a)    the data user has received the data subject’s consent to
              (a)    該資料使用者已收到該當事人對擬如此使用 ( 如該                                           the intended use of personal data, as described in the
                     資料使用者根據第 35C(2)(b) 條提供的資訊所描述者 )                                    information provided by the data user under section
                     該個人資料的同意，不論是一般的同意或是選擇性                                             35C(2)(b), either generally or selectively;
                     的同意；                                                        (b)    if the consent is given orally, the data user has, within
              (b)    ( 如該項同意屬口頭同意 ) 該資料使用者已自收到該                                         14 days from receiving the consent, sent a written
                     項同意起計的 14 日內，向該當事人發出確認以下事                                          confirmation to the data subject, confirming—
                     宜的書面確認 ——                                                          (i)      the date of receipt of the consent;
                     (i)    收到該項同意的日期；                                                 (ii)      the permitted kind of personal data; and
                    (ii)    有關許可種類個人資料；及                                               (iii)     the permitted class of marketing subjects; and
                    (iii)   有關許可類別促銷標的；及                                         (c)    the use is consistent with the data subject’s consent.
              (c)    該項使用符合該當事人的同意。                                       (2)    For the purposes of subsection (1)(c), the use of personal data
        (2)   就第 (1)(c) 款而言，如 ——                                                 is consistent with the data subject’s consent if—
最後更新日期                                                                                                                                 Last updated date
5.12.2014                       經核證文本                                                                    Verified Copy                         5.12.2014
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 79 of 164
                      《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


6A-13                                    第 6A 部 —— 第 2 分部    Part 6A—Division 2                                                       6A-14
第 486 章                                           第 35F 條    Section 35F                                                           Cap. 486

              (a)   有關個人資料屬某許可種類個人資料；及                                     (a)    the personal data falls within a permitted kind of
              (b)   該資料是就某促銷標的而使用，而該促銷標的屬某                                        personal data; and
                    許可類別促銷標的，                                              (b)    the marketing subject in relation to which the data is
              則該項使用即屬符合該當事人的同意。                                                   used falls within a permitted class of marketing subjects.
        (3)   資料當事人可透過回應途徑或其他方法，向資料使用者                              (3)    A data subject may communicate to a data user the consent
              傳達對使用個人資料的同意。                                                to a use of personal data either through a response channel or
                                                                           other means.
        (4)   資料使用者違反第 (1) 款，即屬犯罪，一經定罪，可處罰
              款 $500,000 及監禁 3 年。                                   (4)    A data user who contravenes subsection (1) commits an
                                                                           offence and is liable on conviction to a fine of $500,000 and
        (5)   在為第 (4) 款所訂罪行而提起的法律程序中，被控告的資                                 to imprisonment for 3 years.
              料使用者如證明自己已採取所有合理預防措施，並已作
              出一切應作出的努力，以避免犯該罪行，即可以此作為                              (5)    In any proceedings for an offence under subsection (4), it
              免責辯護。                                                        is a defence for the data user charged to prove that the data
                                                                           user took all reasonable precautions and exercised all due
                                                                           diligence to avoid the commission of the offence.

35F.    資料使用者首次將個人資料用於直接促銷時須通知資料當事                           35F.   Data user must notify data subject when using personal data in
        人                                                           direct marketing for first time
        (1)   在將某資料當事人的個人資料首次在直接促銷中使用時，                             (1)    A data user must, when using a data subject’s personal data
              資料使用者須告知該當事人，如該當事人要求該資料使                                     in direct marketing for the first time, inform the data subject
              用者停止在直接促銷中使用該資料，該資料使用者須在                                     that the data user must, without charge to the data subject,
              不向該當事人收費的情況下，停止在直接促銷中使用該                                     cease to use the data in direct marketing if the data subject so
              資料。                                                          requires.
        (2)   不論個人資料是否由有關資料使用者從有關資料當事人                              (2)    Subsection (1) applies irrespective of whether the personal
              收集的，第 (1) 款均適用。                                              data is collected from the data subject by the data user.
        (3)   資料使用者違反第 (1) 款，即屬犯罪，一經定罪，可處罰                          (3)    A data user who contravenes subsection (1) commits an
              款 $500,000 及監禁 3 年。                                          offence and is liable on conviction to a fine of $500,000 and
        (4)   在為第 (3) 款所訂罪行而提起的法律程序中，被控告的資                                 to imprisonment for 3 years.
              料使用者如證明自己已採取所有合理預防措施，並已作                              (4)    In any proceedings for an offence under subsection (3), it
              出一切應作出的努力，以避免犯該罪行，即可以此作為                                     is a defence for the data user charged to prove that the data
              免責辯護。                                                        user took all reasonable precautions and exercised all due
                                                                           diligence to avoid the commission of the offence.


最後更新日期                                                                                                                       Last updated date
5.12.2014                 經核證文本                                                                Verified Copy                         5.12.2014
                            Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 80 of 164
                       《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


6A-15                                      第 6A 部 —— 第 2 分部    Part 6A—Division 2                                                        6A-16
第 486 章                                             第 35G 條    Section 35G                                                         Cap. 486


35G.    資料當事人可要求資料使用者停止將個人資料用於直接促銷                             35G.   Data subject may require data user to cease to use personal
        (1)   資料當事人可隨時要求資料使用者停止在直接促銷中使                                data in direct marketing
              用該當事人的個人資料。                                             (1)    A data subject may, at any time, require a data user to cease
        (2)   不論有關資料當事人 ——                                                   to use the data subject’s personal data in direct marketing.
              (a)   是否已自有關資料使用者，收到第 35C(2) 條規定須                       (2)    Subsection (1) applies irrespective of whether the data
                    就使用有關個人資料提供的資訊；或                                         subject—
              (b)   有否在較早前，向該資料使用者或第三者給予對該                                   (a)    has received from the data user the information required
                    項使用的同意，                                                         to be provided in relation to the use of personal data
                                                                                    under section 35C(2); or
              第 (1) 款均適用。
                                                                             (b)    has earlier given consent to the data user or a third
        (3)   資料使用者如收到資料當事人根據第 (1) 款作出的要求，                                          person to the use.
              須在不向該當事人收費的情況下，依從該項要求。
                                                                      (3)    A data user who receives a requirement from a data subject
        (4)   資料使用者違反第 (3) 款，即屬犯罪，一經定罪，可處罰                                   under subsection (1) must, without charge to the data subject,
              款 $500,000 及監禁 3 年。                                            comply with the requirement.
        (5)   在為第 (4) 款所訂罪行而提起的法律程序中，被控告的資                            (4)    A data user who contravenes subsection (3) commits an
              料使用者如證明自己已採取所有合理預防措施，並已作                                       offence and is liable on conviction to a fine of $500,000 and
              出一切應作出的努力，以避免犯該罪行，即可以此作為                                       to imprisonment for 3 years.
              免責辯護。
                                                                      (5)    In any proceedings for an offence under subsection (4), it
        (6)   本條不影響第 26 條的施行。                                                is a defence for the data user charged to prove that the data
                                                                             user took all reasonable precautions and exercised all due
                                                                             diligence to avoid the commission of the offence.
                                                                      (6)    This section does not affect the operation of section 26.

35H.    第 3 保障資料原則規定的對在直接促銷中使用個人資料的訂                           35H.   Prescribed consent for using personal data in direct marketing
        明同意                                                           under data protection principle 3
        儘管有第 2(3) 條的規定，凡根據第 3 保障資料原則，資料使                              Despite section 2(3), where a data user requires, under data
        用者在直接促銷中使用某資料當事人的任何個人資料，須獲                                    protection principle 3, the prescribed consent of a data subject for
        該當事人的訂明同意，該資料使用者如沒有違反第 35C、35E                                using any personal data of the data subject in direct marketing, the
        或 35G 條，即視為已取得該項同意。                                           data user is to be taken to have obtained the consent if the data
                                                                      user has not contravened section 35C, 35E or 35G.

最後更新日期                                                                                                                       Last updated date
5.12.2014                   經核證文本                                                                Verified Copy                       5.12.2014
                               Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 81 of 164
                           《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


6A-17                                         第 6A 部 —— 第 3 分部    Part 6A—Division 3                                                        6A-18
第 486 章                                                 第 35I 條   Section 35I                                                            Cap. 486



        第 3 分部 —— 提供個人資料以供用於直接促銷                                    Division 3—Provision of Personal Data for Use in Direct
                                                                                          Marketing
35I.    適用範圍                                                      35I.   Application
        (1)   如資料使用者並非為得益而將某資料當事人的個人資料，                                  (1)    This Division does not apply if a data user provides,
              提供予另一人，以供該人用於要約提供以下服務或就以                                          otherwise than for gain, personal data of a data subject to
              下服務可予提供而進行廣告宣傳 ——                                                 another person for use by that other person in offering, or
              (a)   由社會福利署營辦、資助或津貼的社會服務；                                        advertising the availability, of—
              (b)   由醫院管理局或衞生署提供的醫護服務；或                                         (a)    social services run, subvented or subsidized by the
                                                                                       Social Welfare Department;
              (c)   符合以下說明的任何其他社會或醫護服務：該項服
                    務擬向某名個人提供，而如不向該名個人提供該項                                      (b)    health care services provided by the Hospital Authority
                    服務，便相當可能會對以下人士的身體或精神健康                                             or Department of Health; or
                    造成嚴重損害 ——                                                   (c)    any other social or health care services which, if not
                    (i)    該名個人；或                                                      provided, would be likely to cause serious harm to the
                                                                                       physical or mental health of—
                    (ii)   任何其他個人，
                                                                                       (i)     the individual to whom the services are intended to
              則本分部不適用。                                                                         be provided; or
        (2)   如資料使用者將某資料當事人的個人資料，提供予該資                                                (ii)     any other individual.
              料使用者的代理人，以供該代理人在代表該資料使用者
              進行直接促銷的過程中使用，則本分部不適用。                                      (2)    This Division does not apply if a data user provides personal
                                                                                data of a data subject to an agent of the data user for use by
                                                                                the agent in carrying out direct marketing on the data user’s
                                                                                behalf.

35J.    資料使用者在提供個人資料前，須採取指明行動                                     35J.   Data user to take specified action before providing personal
        (1)   資料使用者如擬將某資料當事人的個人資料提供予另一                                   data
              人，以供該人在直接促銷中使用，該資料使用者須採取                                   (1)    A data user who intends to provide a data subject’s personal
              第 (2) 款指明的每一項行動。                                                  data to another person for use by that other person in
        (2)   資料使用者須 ——                                                         direct marketing must take each of the actions specified in
                                                                                subsection (2).
              (a)   以書面告知有關資料當事人 ——
                                                                         (2)    The data user must—
                    (i)    該資料使用者擬如此提供有關個人資料；及
最後更新日期                                                                                                                             Last updated date
5.12.2014                      經核證文本                                                                   Verified Copy                       5.12.2014
                                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 82 of 164
                            《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


6A-19                                          第 6A 部 —— 第 3 分部    Part 6A—Division 3                                                           6A-20
第 486 章                                                 第 35J 條    Section 35J                                                                Cap. 486

                    (ii)    該資料使用者須收到該當事人對該擬進行的提                                 (a)    inform the data subject in writing—
                            供的書面同意，否則不得如此提供該資料；                                         (i)      that the data user intends to so provide the personal
              (b)    向該當事人提供關於該擬進行的提供的以下書面資                                                      data; and
                     訊 ——                                                              (ii)      that the data user may not so provide the data
                     (i)    ( 如該資料是擬為得益而提供的 ) 該資料是擬如                                             unless the data user has received the data subject’s
                            此提供的；                                                                written consent to the intended provision;
                    (ii)    擬提供的個人資料的種類；                                         (b)    provide the data subject with the following written
                    (iii)   該資料擬提供予甚麼類別的人士；及                                            information in relation to the intended provision—
                    (iv)    該資料擬就甚麼類別的促銷標的而使用；及                                         (i)      if the data is to be provided for gain, that the data
                                                                                                 is to be so provided;
              (c)    向該當事人提供一個途徑，讓該當事人可在無需向
                     該資料使用者繳費的情況下，透過該途徑，以書面                                            (ii)      the kinds of personal data to be provided;
                     傳達該當事人對上述的擬進行的提供的同意。                                              (iii)     the classes of persons to which the data is to be
        (3)   不論個人資料是否由有關資料使用者從有關資料當事人                                                           provided; and
              收集的，第 (1) 款均適用。                                                          (iv)      the classes of marketing subjects in relation to
        (4)   根據第 (2)(a) 及 (b) 款提供的資訊，須以易於理解和閱讀                                                  which the data is to be used; and
              的方式呈示。                                                             (c)    provide the data subject with a channel through which
        (5)   資料使用者未經採取第 (2) 款指明的每一項行動，而將某                                              the data subject may, without charge by the data user,
              資料當事人的個人資料提供予另一人，以供該人在直接                                                  communicate the data subject’s consent to the intended
              促銷中使用，即屬犯罪，一經定罪 ——                                                        provision in writing.
              (a)    在 該 資 料 是 為 得 益 而 提 供 的 情 況 下，可 處 罰 款                (3)    Subsection (1) applies irrespective of whether the personal
                     $1,000,000 及監禁 5 年；或                                        data is collected from the data subject by the data user.
              (b)    在該資料並非是為得益而提供的情況下，可處罰款                               (4)    The information provided under subsection (2)(a) and (b)
                     $500,000 及監禁 3 年。                                           must be presented in a manner that is easily understandable
                                                                                 and easily readable.
        (6)   在為第 (5) 款所訂罪行而提起的法律程序中，被控告的資
              料使用者如證明自己已採取所有合理預防措施，並已作                                    (5)    A data user who provides personal data of a data subject to
              出一切應作出的努力，以避免犯該罪行，即可以此作為                                           another person for use by that other person in direct marketing
              免責辯護。                                                              without taking each of the actions specified in subsection (2)
                                                                                 commits an offence and is liable on conviction—
                                                                                 (a)    if the data is provided for gain, to a fine of $1,000,000
                                                                                        and to imprisonment for 5 years; or

最後更新日期                                                                                                                                 Last updated date
5.12.2014                       經核證文本                                                                    Verified Copy                         5.12.2014
                            Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 83 of 164
                        《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


6A-21                                      第 6A 部 —— 第 3 分部    Part 6A—Division 3                                                       6A-22
第 486 章                                             第 35K 條    Section 35K                                                           Cap. 486

                                                                             (b)    if the data is provided otherwise than for gain, to a fine
                                                                                    of $500,000 and to imprisonment for 3 years.
                                                                      (6)    In any proceedings for an offence under subsection (5), it
                                                                             is a defence for the data user charged to prove that the data
                                                                             user took all reasonable precautions and exercised all due
                                                                             diligence to avoid the commission of the offence.

35K.    如無資料當事人同意，資料使用者不得提供個人資料以供用                             35K.   Data user must not provide personal data for use in direct
        於直接促銷                                                         marketing without data subject’s consent
        (1)   已遵守第 35J 條的資料使用者，不得將有關資料當事人                             (1)    A data user who has complied with section 35J must not
              的個人資料提供予另一人，以供該人在直接促銷中使用，                                      provide the data subject’s personal data to another person for
              但如以下條件獲符合，則不在此限 ——                                             use by that other person in direct marketing unless—
              (a)   該資料使用者已收到該當事人對擬如此提供 ( 如該                                 (a)    the data user has received the data subject’s written
                    資料使用者根據第 35J(2)(b) 條提供的資訊所描述者 )                                 consent to the intended provision of personal data, as
                    該個人資料的書面同意，不論是一般的同意或是選                                          described in the information provided by the data user
                    擇性的同意；                                                          under section 35J(2)(b), either generally or selectively;
              (b)   ( 如該資料使用者是為得益而提供該資料的 ) 擬如此                               (b)    if the data is provided for gain, the intention to so
                    提供該資料的意向，已在第 35J(2)(b)(i) 條所指的資                                 provide was specified in the information under section
                    訊中指明；及 ( 由 2014 年第 18 號第 172 條修訂 )                              35J(2)(b)(i); and
              (c)   該項提供符合該當事人的同意。                                           (c)    the provision is consistent with the data subject’s
        (2)   就第 (1)(c) 款而言，如 ——                                                    consent.
              (a)   有關個人資料屬某許可種類個人資料；                                 (2)    For the purposes of subsection (1)(c), the provision of
                                                                             personal data is consistent with the data subject’s consent if—
              (b)   獲提供該資料的人屬某許可類別人士；及
                                                                             (a)    the personal data falls within a permitted kind of
              (c)   該資料是就某促銷標的而使用，而該促銷標的屬某                                          personal data;
                    許可類別促銷標的，
                                                                             (b)    the person to whom the data is provided falls within a
              則該項提供即屬符合該當事人的同意。                                                     permitted class of persons; and
        (3)   資料當事人可透過回應途徑或其他書面方法，向資料使                                       (c)    the marketing subject in relation to which the data is
              用者傳達對提供個人資料的同意。                                                       to be used falls within a permitted class of marketing
        (4)   資料使用者違反第 (1) 款，即屬犯罪，一經定罪 ——                                           subjects.


最後更新日期                                                                                                                         Last updated date
5.12.2014                   經核證文本                                                                Verified Copy                         5.12.2014
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 84 of 164
                       《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


6A-23                                     第 6A 部 —— 第 3 分部    Part 6A—Division 3                                                       6A-24
第 486 章                                            第 35L 條    Section 35L                                                           Cap. 486

              (a)   在該資料使用者是為得益而提供有關個人資料的情                           (3)    A data subject may communicate to a data user the consent to
                    況下，可處罰款 $1,000,000 及監禁 5 年；或                            a provision of personal data either through a response channel
              (b)   在該資料使用者並非是為得益而提供有關個人資料                                  or other written means.
                    的情況下，可處罰款 $500,000 及監禁 3 年。                      (4)    A data user who contravenes subsection (1) commits an
        (5)   在為第 (4) 款所訂罪行而提起的法律程序中，被控告的資                                  offence and is liable on conviction—
              料使用者如證明自己已採取所有合理預防措施，並已作                                      (a)    if the data user provides the personal data for gain, to a
              出一切應作出的努力，以避免犯該罪行，即可以此作為                                             fine of $1,000,000 and to imprisonment for 5 years; or
              免責辯護。                                                         (b)    if the data user provides the personal data otherwise
                                                                                   than for gain, to a fine of $500,000 and to imprisonment
                                                                                   for 3 years.
                                                                     (5)    In any proceedings for an offence under subsection (4), it
                                                                            is a defence for the data user charged to prove that the data
                                                                            user took all reasonable precautions and exercised all due
                                                                            diligence to avoid the commission of the offence.

35L.    資料當事人可要求資料使用者停止提供個人資料以供用於直                            35L.   Data subject may require data user to cease to provide personal
        接促銷                                                          data for use in direct marketing
        (1)   獲資料使用者根據第 35J(2)(b) 條提供資訊的資料當事人                        (1)    A data subject who has been provided with information by a
              可隨時要求該資料使用者 ——                                                data user under section 35J(2)(b) may, at any time, require the
              (a)   停止將該當事人的個人資料提供予任何其他人，以                                  data user—
                    供該人在直接促銷中使用；及                                           (a)    to cease to provide the data subject’s personal data to
              (b)   通知獲得如此提供該資料的任何人，停止在直接促                                         any other person for use by that other person in direct
                    銷中使用該資料。                                                       marketing; and
        (2)   不論有關資料當事人有否在較早前，同意有關個人資料                                      (b)    to notify any person to whom the data has been so
              的提供，第 (1) 款均適用。                                                      provided to cease to use the data in direct marketing.
        (3)   資料使用者如收到資料當事人根據第 (1) 款作出的要求，                           (2)    Subsection (1) applies irrespective of whether the data subject
              須在不向該當事人收費的情況下，依從該項要求。                                        has earlier given consent to the provision of the personal data.
        (4)   如資料使用者須按第 (1)(b) 款提述的要求，通知某人停止                         (3)    A data user who receives a requirement from a data subject
              在直接促銷中使用有關資料當事人的個人資料，該資料                                      under subsection (1) must, without charge to the data subject,
              使用者須將該事宜以書面通知該人。                                              comply with the requirement.


最後更新日期                                                                                                                        Last updated date
5.12.2014                  經核證文本                                                                Verified Copy                         5.12.2014
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 85 of 164
                         《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


6A-25                                        第 6A 部 —— 第 3 分部    Part 6A—Division 3                                                        6A-26
第 486 章                                               第 35L 條    Section 35L                                                         Cap. 486

        (5)   某人如收到資料使用者根據第 (4) 款發出的書面通知，須                              (4)    If a data user is required to notify a person to cease to use
              按照該通知，停止在直接促銷中使用有關個人資料。                                          a data subject’s personal data in direct marketing under a
        (6)   資料使用者違反第 (3) 款，即屬犯罪，一經定罪 ——                                      requirement referred to in subsection (1)(b), the data user
                                                                               must so notify the person in writing.
              (a)   在該項違反涉及為得益而提供某資料當事人的個人
                    資 料 的 情 況 下，可 處 罰 款 $1,000,000 及 監 禁 5 年；           (5)    A person who receives a written notification from a data user
                    或                                                          under subsection (4) must cease to use the personal data in
                                                                               direct marketing in accordance with the notification.
              (b)   在其他情況下，可處罰款 $500,000 及監禁 3 年。
                                                                        (6)    A data user who contravenes subsection (3) commits an
        (7)   任 何 人 違 反 第 (5) 款，即 屬 犯 罪，一 經 定 罪，可 處 罰 款                        offence and is liable on conviction—
              $500,000 及監禁 3 年。
                                                                               (a)    if the contravention involves a provision of personal
        (8)   在為第 (6) 或 (7) 款所訂罪行而提起的法律程序中，被控                                         data of a data subject for gain, to a fine of $1,000,000
              告的資料使用者或人士如證明自己已採取所有合理預防                                                and to imprisonment for 5 years; or
              措施，並已作出一切應作出的努力，以避免犯該罪行，
              即可以此作為免責辯護。                                                      (b)    in any other case, to a fine of $500,000 and to
                                                                                      imprisonment for 3 years.
        (9)   本條不影響第 26 條的施行。
                                                                        (7)    A person who contravenes subsection (5) commits an offence
                                                                               and is liable on conviction to a fine of $500,000 and to
                                                                               imprisonment for 3 years.
                                                                        (8)    In any proceedings for an offence under subsection (6) or (7),
                                                                               it is a defence for the data user or person charged to prove
                                                                               that the data user or person took all reasonable precautions
                                                                               and exercised all due diligence to avoid the commission of
                                                                               the offence.
                                                                        (9)    This section does not affect the operation of section 26.




最後更新日期                                                                                                                         Last updated date
5.12.2014                     經核證文本                                                                Verified Copy                       5.12.2014
                    Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 86 of 164
                《個人資料 ( 私隱 ) 條例》                                            Personal Data (Privacy) Ordinance


6A-27                              第 6A 部 —— 第 3 分部    Part 6A—Division 3                                                   6A-28
第 486 章                                     第 35M 條    Section 35M                                                       Cap. 486

35M.    第 3 保障資料原則規定的對提供個人資料以供用於直接促銷                   35M.   Prescribed consent for providing personal data for use in direct
        的訂明同意                                                 marketing under data protection principle 3
        儘管有第 2(3) 條的規定，凡根據第 3 保障資料原則，資料使                      Despite section 2(3), where a data user requires, under data
        用者將某資料當事人的個人資料提供予另一人，以供在直接                            protection principle 3, the prescribed consent of a data subject for
        促銷中使用，須獲該當事人的訂明同意，該資料使用者如沒                            providing any personal data of the data subject to another person
        有違反第 35J、35K 或 35L 條，即視為已取得該項同意。                      for use in direct marketing, the data user is to be taken to have
                                                              obtained the consent if the data user has not contravened section
                                                              35J, 35K or 35L.




最後更新日期                                                                                                             Last updated date
5.12.2014           經核證文本                                                             Verified Copy                        5.12.2014
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 87 of 164
                         《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


7-1                                                   第7部       Part 7                                                                         7-2
第 486 章                                               第 36 條    Section 36                                                               Cap. 486



                             第7部                                                                        Part 7
                         視察、投訴及調查                                         Inspections, Complaints and Investigations
36.   個人資料系統的視察                                                 36.      Inspections of personal data systems
      在不損害第 38 條的概括性原則下，專員可對 ——                                          Without prejudice to the generality of section 38, the Commissioner
            (a)    資料使用者所使用的任何個人資料系統；或                                   may carry out an inspection of—
            (b)    屬於某資料使用者類別的資料使用者所使用的任何                                      (a)    any personal data system used by a data user; or
                   個人資料系統，                                                     (b)    any personal data system used by a data user belonging
      進行視察，目的在確定資訊以協助專員 ——                                                            to a class of data users,
            (i)    在 ——                                                  for the purposes of ascertaining information to assist the
                                                                         Commissioner in making recommendations—
                   (A)   (a) 段適用時，向有關的資料使用者；
                                                                               (i)    to—
                   (B)   (b) 段適用時，向有關的資料使用者所屬於的一
                         個類別的資料使用者，                                                   (A)     where paragraph (a) is applicable, the relevant data
                                                                                              user;
                   作出建議；及
                                                                                      (B)     where paragraph (b) is applicable, the class of data
            (ii)   作出關於促進有關的資料使用者或有關的資料使用                                                     users to which the relevant data user belongs; and
                   者所屬於的一個類別的資料使用者 ( 視屬何情況而定 )
                   遵守本條例的條文 ( 尤其是各保障資料原則 ) 的建議。                                (ii)   relating to the promotion of compliance with the
                                                                                      provisions of this Ordinance, in particular the data
                                                                                      protection principles, by the relevant data user, or the
                                                                                      class of data users to which the relevant data user
                                                                                      belongs, as the case may be.

37.   投訴                                                        37.      Complaints
      (1)   任何個人或代表個人的任何有關人士可就符合以下說明                                     (1)   An individual, or a relevant person on behalf of an individual,
            的作為或行為向專員作出投訴 ——                                                   may make a complaint to the Commissioner about an act or
            (a)    在該項投訴中指明的；及                                                 practice—
            (b)    是 ——                                                        (a)    specified in the complaint; and
                                                                               (b)    that—

最後更新日期                                                                                                                             Last updated date
25.4.2013                    經核證文本                                                                    Verified Copy                        25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 88 of 164
                          《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


7-3                                                    第7部       Part 7                                                                         7-4
第 486 章                                                第 38 條    Section 38                                                               Cap. 486

                   (i)    已經或正在 ( 視屬何情況而定 ) 由在該項投訴                                     (i)      has been done or engaged in, or is being done or
                          中指明的資料使用者作出或從事的；                                                      engaged in, as the case may be, by a data user
                  (ii)    關乎該名個人的個人資料的，而該人是或 ( 如                                                specified in the complaint;
                          在有關個案中該資料使用者倚賴在第 8 部下的                                      (ii)      relates to personal data of which the individual is
                          豁免 ) 可能是有關的資料當事人；及                                                    or, in any case in which the data user is relying
                  (iii)   可能屬違反本條例 ( 包括第 28(4) 條 ) 下的規定                                         upon an exemption under Part 8, may be, the data
                          的。                                                                    subject; and
      (2)   凡 2 名或 2 名以上的個人可就同一作為或行為各自作出                                              (iii)     may be a contravention of a requirement under this
            一項投訴，則任何該等個人或代表他們的任何有關人士，                                                           Ordinance (including section 28(4)).
            可代表所有該等個人作出該項投訴，而本條例的條文 ( 包                                   (2)   Where 2 or more individuals may each make a complaint
            括第 (1) 款 ) 須據此解釋。                                                   about the same act or practice, then any of those individuals,
      (3)   投訴 ——                                                               or any relevant person on behalf of any of those individuals,
                                                                                may make such a complaint on behalf of all those individuals,
            (a)    須用中文或英文以書面作出；或                                               and the provisions of this Ordinance (including subsection (1))
            (b)    須採用專員所接受的其他形式而作出。                                            shall be construed accordingly.
      (4)   凡任何個人或代表個人的有關人士欲作出投訴並要求協                                      (3)   A complaint shall be—
            助以擬訂該項投訴，專員及根據第 9(1)(a) 條僱用的每名                                      (a)    in writing in the Chinese or English language; or
            訂明人員均有責任向他提供適當協助。
                                                                                (b)    in such other form as the Commissioner may accept.
                           ( 編輯修訂 ——2013 年第 1 號編輯修訂紀錄 )
                                                                          (4)   It shall be the duty of the Commissioner and each prescribed
                                                                                officer who has been employed under section 9(1)(a) to
                                                                                provide appropriate assistance to an individual, or a relevant
                                                                                person on behalf of an individual, who wishes to make a
                                                                                complaint and requires assistance to formulate the complaint.
                                                                                                                          (Amended E.R. 1 of 2013)

38.   由專員進行的調查                                                   38.      Investigations by Commissioner
      凡專員 ——                                                              Where the Commissioner—
            (a)    收到一項投訴；或                                                     (a)    receives a complaint; or
            (b)    有合理理由相信有符合以下說明的作為或行為 ——                                      (b)    has reasonable grounds to believe that an act or
                                                                                       practice—


最後更新日期                                                                                                                              Last updated date
25.4.2013                      經核證文本                                                                    Verified Copy                       25.4.2013
                               Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 89 of 164
                           《個人資料 ( 私隱 ) 條例》                                                     Personal Data (Privacy) Ordinance


7-5                                                     第7部       Part 7                                                                         7-6
第 486 章                                                 第 39 條    Section 39                                                               Cap. 486

                    (i)    已經或正在 ( 視屬何情況而定 ) 由資料使用者                                      (i)      has been done or engaged in, or is being done or
                           作出或從事的；                                                                engaged in, as the case may be, by a data user;
                   (ii)    關乎個人資料的；及                                                    (ii)      relates to personal data; and
                   (iii)   可能屬違反本條例下的規定的，                                               (iii)     may be a contravention of a requirement under this
      則 ——                                                                                        Ordinance,
            (i)     如 (a) 段適用，除第 39 條另有規定外，專員須就有                           then—
                    關的資料使用者進行調查，以確定在有關的投訴中                                       (i)     where paragraph (a) is applicable, the Commissioner
                    指明的作為或行為是否屬違反本條例下的規定；                                                shall, subject to section 39, carry out an investigation
            (ii)    如 (b) 段適用，專員可就有關的資料使用者進行調                                            in relation to the relevant data user to ascertain whether
                    查，以確定該段所提述的作為或行為是否屬違反本                                               the act or practice specified in the complaint is a
                    條例下的規定。                                                              contravention of a requirement under this Ordinance;
                                                                                 (ii)    where paragraph (b) is applicable, the Commissioner
                                                                                         may carry out an investigation in relation to the relevant
                                                                                         data user to ascertain whether the act or practice referred
                                                                                         to in that paragraph is a contravention of a requirement
                                                                                         under this Ordinance.

39.   對由投訴引發的調查的限制                                                39.      Restrictions on investigations initiated by complaints
      (1)   即 使 由 本 條 例 賦 予 專 員 的 權 力 有 其 概 括 性，在 以 下 情                    (1)   Notwithstanding the generality of the powers conferred on
            況 下，專 員 可 拒 絕 進 行 或 決 定 終 止 由 投 訴 引 發 的 調                            the Commissioner by this Ordinance, the Commissioner may
            查 ——  ( 由 2012 年第 18 號第 22 條修訂 )                                     refuse to carry out or decide to terminate an investigation
            (a)     投訴人 ( 如投訴人是就某名個人而屬有關人士的有                                     initiated by a complaint if—  (Amended 18 of 2012 s. 22)
                    關人士，則指該名個人 ) 在超過緊接專員收到該項                                     (a)     the complainant (or, if the complainant is a relevant
                    投訴當日之前的 2 年的時間內，已實際知悉有在該                                             person, the individual in respect of whom the
                    投訴中指明的作為或行為，但如專員信納在該個案                                               complainant is such a person) has had actual knowledge
                    的所有情況下，進行或不終止 ( 視屬何情況而定 ) 該                                          of the act or practice specified in the complaint for more
                    項調查是恰當的，則屬例外；                                                        than 2 years immediately preceding the date on which
            (b)     該項投訴是匿名者作出的；                                                         the Commissioner received the complaint, unless the
                                                                                         Commissioner is satisfied that in all the circumstances
            (c)     投訴人的身分無法識辨或無法尋獲投訴人；                                                  of the case it is proper to carry out or not to terminate,
            (d)     就該項投訴所指明的作為或行為而言，以下所有條                                               as the case may be, the investigation;
                    件均不獲符合 ——                                                    (b)     the complaint is made anonymously;
最後更新日期                                                                                                                               Last updated date
25.4.2013                      經核證文本                                                                      Verified Copy                      25.4.2013
                                 Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 90 of 164
                            《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


7-7                                                       第7部       Part 7                                                                       7-8
第 486 章                                                   第 39 條    Section 39                                                             Cap. 486

                   (i)    在有人作出或從事有關作為或行為 ( 視屬何情                                 (c)    the complainant cannot be identified or traced;
                          況而定 ) 的任何時間 ——                                         (d)    none of the following conditions is fulfilled in respect of
                          (A)   投訴人 ( 如投訴人是就某名個人而屬有關                                    the act or practice specified in the complaint—
                                人士的有關人士，則指該名個人 ) 是居於                                    (i)      either—
                                香港的；或
                                                                                                (A)   the complainant (or, if the complainant is a
                          (B)   有關的資料使用者能夠在香港控制有關的                                                    relevant person, the individual in respect of
                                個人資料的收集、持有、處理或使用或能                                                    whom the complainant is such a person) was
                                夠從香港行使該項控制的；                                                          resident in Hong Kong; or
                  (ii)    在有人作出或從事有關作為或行為 ( 視屬何情                                                (B)   the relevant data user was able to control, in
                          況而定 ) 的任何時間，投訴人 ( 如投訴人是就                                                    or from Hong Kong, the collection, holding,
                          某名個人而屬有關人士的有關人士，則指該名                                                        processing or use of the personal data
                          個人 ) 是在香港的；                                                                 concerned,
                  (iii)   專員認為有關的作為或行為 ( 視屬何情況而定 )                                               at any time the act or practice was done or engaged
                          可能損害投訴人 ( 如投訴人是就某名個人而屬                                                 in, as the case may be;
                          有關人士的有關人士，則指該名個人 ) 強制執
                          行在香港獲取或產生的權利或行使在香港獲取                                         (ii)      the complainant (or, if the complainant is a
                          或產生的特權；或                                                               relevant person, the individual in respect of whom
                                                                                                 the complainant is such a person) was in Hong
            (e)    專員信納有關的資料使用者在不少於緊接專員收到                                                        Kong at any time the act or practice was done or
                   該項投訴當日之前的 2 年的期間內，不曾是資料使                                                      engaged in, as the case may be;
                   用者。
                                                                                       (iii)     in the opinion of the Commissioner, the act or
      (2)   如專員在顧及有關個案的所有情況後，信納有以下情況，                                                            practice done or engaged in, as the case may be,
            他可拒絕進行或決定終止由投訴引發的調查 ——  ( 由                                                          may prejudice the enforcement of any right, or
            2012 年第 18 號第 22 條修訂 )                                                               the exercise of any privilege, acquired or accrued
            (a)    該項投訴或一項在性質上大體與其相似的投訴已在                                                        in Hong Kong by the complainant (or, if the
                   先前引發一項調查，而專員在進行該項先前的調查                                                        complainant is a relevant person, the individual in
                   後信納沒有違反本條例下的規定的情況；                                                            respect of whom the complainant is such a person);
            (b)    在該項投訴中指明的作為或行為微不足道；                                                           or
            (c)    該項投訴屬瑣屑無聊或無理取鬧，或不是真誠作出                                        (e)    the Commissioner is satisfied that the relevant data user
                   的；                                                                   has not been a data user for a period of not less than
                                                                                        2 years immediately preceding the date on which the
                                                                                        Commissioner received the complaint.


最後更新日期                                                                                                                               Last updated date
25.4.2013                        經核證文本                                                                     Verified Copy                     25.4.2013
                            Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 91 of 164
                        《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


7-9                                                  第7部       Part 7                                                                        7-10
第 486 章                                              第 39 條    Section 39                                                               Cap. 486

             (ca)   該項投訴所指明的作為或行為顯示，該項投訴的主                              (2)    The Commissioner may refuse to carry out or decide to
                    要標的事宜，與關乎個人資料的個人私隱無關；或                                     terminate an investigation initiated by a complaint if he is of
                    ( 由 2012 年第 18 號第 22 條增補 )                                 the opinion that, having regard to all the circumstances of the
             (d)    因為任何其他理由，調查或進一步調查是不必要的。                                    case—  (Amended 18 of 2012 s. 22)
       (3)    凡專員根據本條拒絕進行一項由投訴引發的調查，他須                                         (a)   the complaint, or a complaint of a substantially similar
              於收到該項投訴後的 45 日內，在切實可行範圍內，盡快                                            nature, has previously initiated an investigation as a
              藉向投訴人送達一份附同第 (4) 款的文本的書面通知，告                                           result of which the Commissioner was of the opinion
              知該投訴人 ——  ( 由 2012 年第 18 號第 22 條修訂 )                                   that there had been no contravention of a requirement
                                                                                     under this Ordinance;
              (a)   該項拒絕一事；及
                                                                              (b)    the act or practice specified in the complaint is trivial;
             (b)    拒絕的理由。
                                                                               (c)   the complaint is frivolous or vexatious or is not made in
      (3A)    如在一項由投訴引發的調查完成之前，專員決定終止該                                               good faith;
              項調查，專員須在切實可行範圍內，盡快向有關投訴人
              送達附有第 (4) 款的文本的書面通知，將以下事宜告知該                                    (ca)   the primary subject matter of the complaint, as shown
              投訴人 ——                                                                 by the act or practice specified in it, is not related to
                                                                                     privacy of individuals in relation to personal data; or
              (a)   該項決定；及                                                           (Added 18 of 2012 s. 22)
             (b)    該項決定的理由。 ( 由 2012 年第 18 號第 22 條增補 )                       (d)    any investigation or further investigation is for any other
       (4)    反對 ——                                                                  reason unnecessary.
              (a)   第 (3) 款下的通知所指明的拒絕或第 (3A) 款下的通                       (3)    Where the Commissioner refuses under this section to carry
                    知所指明的終止而提出的上訴，可向行政上訴委員                                     out an investigation initiated by a complaint, he shall, as soon
                    會提出；及                                                      as practicable but, in any case, not later than 45 days after
             (b)    上述拒絕或終止而提出的上訴，可由獲送達該項通                                     receiving the complaint, by notice in writing served on the
                    知的投訴人提出；如投訴人是就某名個人而屬有關                                     complainant accompanied by a copy of subsection (4), inform
                    人士的有關人士，則可由該投訴人或該名個人提出。                                    the complainant—  (Amended 18 of 2012 s. 22)
                                ( 由 2012 年第 18 號第 22 條修訂 )                     (a)   of the refusal; and
                                                                              (b)    of the reasons for the refusal.
                                                                    (3A)       If the Commissioner decides to terminate an investigation
                                                                               initiated by a complaint before its completion, the
                                                                               Commissioner must, as soon as practicable by notice in
                                                                               writing served on the complainant accompanied by a copy of
                                                                               subsection (4), inform the complainant—

最後更新日期                                                                                                                            Last updated date
25.4.2013                   經核證文本                                                                  Verified Copy                          25.4.2013
                       Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 92 of 164
                   《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


7-11                                            第7部       Part 7                                                                     7-12
第 486 章                                         第 40 條    Section 40                                                            Cap. 486

                                                                         (a)   of the decision; and
                                                                         (b)   of the reasons for the decision. (Added 18 of 2012 s. 22)
                                                                   (4)   An appeal may be made to the Administrative Appeals
                                                                         Board—
                                                                         (a)   against any refusal or termination specified in a notice
                                                                               under subsection (3) or (3A); and
                                                                         (b)   by the complainant on whom the notice was served (or,
                                                                               if the complainant is a relevant person, the individual in
                                                                               respect of whom the complainant is such a person, or
                                                                               either).
                                                                                                            (Amended 18 of 2012 s. 22)

40.    即使投訴被撤回專員仍可進行或繼續進行由投訴引發的調查                         40.      Commissioner may carry out or continue investigation initiated
       即使有投訴引發調查而投訴人撤回該項投訴，如專員認為進                                  by complaint notwithstanding withdrawal of complaint
       行或繼續進行該項調查是符合公眾利益的，他可進行或繼續                                  Where the Commissioner is of the opinion that it is in the public
       進行該項調查，而在此情況下，本條例的條文須適用於該項                                  interest so to do, he may carry out or continue an investigation
       投訴及該投訴人，猶如該項投訴沒有被撤回一樣。                                      initiated by a complaint notwithstanding that the complainant has
                                                                   withdrawn the complaint and, in any such case, the provisions of
                                                                   this Ordinance shall apply to the complaint and the complainant as
                                                                   if the complaint had not been withdrawn.

41.    專員須將視察或調查告知有關的資料使用者                                41.      Commissioner to inform relevant data user of inspection or
       (1)   在進行視察前，或 ( 除第 (2) 款另有規定外 ) 在進行調查                      investigation
             前，專員須藉送達有關的資料使用者的書面通知，將專                              (1)   The Commissioner shall, before carrying out an inspection
             員進行視察或調查 ( 視屬何情況而定 ) 的意向，告知有關                               or, subject to subsection (2), an investigation, by notice in
             的資料使用者。                                                     writing served on the relevant data user, inform the data user
       (2)   如就任何調查而言，專員有合理理由相信遵守第 (1) 款可                                of his intention to carry out the inspection or investigation, as
             能損害該項調查的目的，則專員無須遵守第 (1) 款。                                  the case may be.
                                                                   (2)   The Commissioner is not required to comply with subsection
                                                                         (1) in the case of any investigation in respect of which he
                                                                         has reasonable grounds to believe that to so comply may
                                                                         prejudice the purposes of the investigation.

最後更新日期                                                                                                                    Last updated date
25.4.2013              經核證文本                                                                Verified Copy                         25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 93 of 164
                          《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


7-13                                                   第7部       Part 7                                                                        7-14
第 486 章                                                第 42 條    Section 42                                                               Cap. 486


42.    為視察或調查而進入處所的權力                                            42.      Power of entry on premises for the purposes of an inspection
       (1)   在 符 合 第 (3) 及 (8) 款 的 規 定 下，專 員 可 為 視 察 的 目                  or investigation
             的 ——                                                         (1)   Subject to subsections (3) and (8), the Commissioner may, for
             (a)   在以下情況下進入在其內有屬於該項視察對象的個                                       the purposes of an inspection—
                   人資料系統或個人資料系統的任何部分的處所 ——                                      (a)   where the personal data system, or any part thereof, the
                   (i)    如屬非住宅處所，可在任何合理時間進入該處                                        subject of the inspection is situated in—
                          所；                                                          (i)      non-domestic premises, enter the premises at any
                   (ii)   如屬住宅處所，須在於該處居住的任何人 ( 未                                               reasonable time;
                          成年人除外 ) 的同意下進入該處所；                                          (ii)     domestic premises, enter the premises with the
             (b)   在該處所內進行該項視察。                                                                consent of any person (other than a minor) resident
                                                                                               therein;
       (2)   在 符 合 第 (3) 及 (8) 款 的 規 定 下，專 員 可 為 調 查 的 目
             的 ——                                                               (b)   carry out in the premises the inspection.
             (a)   進入 ——                                                  (2)   Subject to subsections (3) and (8), the Commissioner may, for
                                                                                the purposes of an investigation—
                   (i)    由有關的資料使用者佔用的；或
                                                                                (a)   enter any premises—
                   (ii)   在其內有有關的資料使用者所使用的個人資料
                          系統或個人資料系統的任何部分，                                             (i)      occupied by the relevant data user; or
                   的任何處所；                                                             (ii)     in which is situated the personal data system, or
                                                                                               any part thereof, used by the relevant data user;
             (b)   在該處所內進行該項調查。
                                                                                (b)   carry out in the premises the investigation.
       (3)   除第 (4) 及 (5) 款另有規定外，專員在就任何處所行使他
             在第 (1) 或 (2) 款下的權力的至少 14 日以前，藉送達有關                           (3)   Subject to subsections (4) and (5), the Commissioner shall,
             的資料使用者的書面通知，告知該資料使用者 ——                                            not less than 14 days before exercising his power under
                                                                                subsection (1) or (2) in respect of any premises, by notice
             (a)   他擬就甚麼處所行使該權力；及                                               in writing served on the relevant data user, inform the data
             (b)   在該通知送達後的 14 日屆滿前，該權力將不會如此                                    user—
                   行使。                                                          (a)   of the premises in respect of which he proposes to
       (4)   在不損害第 (5) 款的概括性原則下，凡專員擬就第 (3) 款                                          exercise that power; and
             所指的通知中所指明的任何住宅處所行使他在第 (2) 款下                                       (b)   that the power will not be so exercised before the
             的權力，除非專員在送達該通知後的 14 日內獲得於該處                                              expiration of 14 days after service of the notice.


最後更新日期                                                                                                                              Last updated date
25.4.2013                     經核證文本                                                                    Verified Copy                        25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 94 of 164
                       《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


7-15                                                第7部       Part 7                                                                    7-16
第 486 章                                             第 42 條    Section 42                                                           Cap. 486

              居住的人 ( 未成年人除外 ) 的同意，否則在未獲得同意前                            (4)   Without prejudice to the generality of subsection (5),
              不得就該處所行使該項權力。                                                  where any domestic premises are specified in a notice
        (5)   專員可依據根據第 (6) 款發出的手令，在不遵守第 (3) 款                                under subsection (3) in respect of which the Commissioner
              的情況下就該手令所指明的處所行使他在第 (2) 款下的權                                   proposes to exercise his power under subsection (2), then
              力。                                                             the Commissioner shall not exercise that power in respect of
                                                                             those premises unless and until a person (other than a minor)
        (6)   裁判官如因專員或任何訂明人員所作的經宣誓的告發，                                       resident therein consents thereto before the expiration of 14
              信納有合理理由相信如專員在就任何處所行使他在第 (2)                                    days after service of the notice.
              款下的權力前，須遵守第 (3) 款，便可能對任何調查的目
              的造成重大損害，該裁判官可 ——                                         (5)   The Commissioner may, pursuant to a warrant issued under
                                                                             subsection (6), exercise his power under subsection (2) in
              (a)   發出符合附表 6 第 1 部所指明的格式的手令；及                                respect of the premises specified in the warrant without
              (b)   就該處所發出該手令。                                               complying with subsection (3).
        (7)   裁判官如因專員或任何訂明人員經宣誓而作的告發，信                                 (6)   A magistrate may, if satisfied by information upon oath
              納有合理理由相信如專員因第 (4) 款的實施而不能就任何                                   by the Commissioner or any prescribed officer that there
              住宅處所行使他在第 (2) 款下的權力，便可能對某項調查                                   are reasonable grounds for believing that the purposes of
              的目的造成重大損害，則該裁判官可 ——                                            any investigation may be substantially prejudiced if the
              (a)   發出符合附表 6 第 2 部所指明的格式的手令；及                                Commissioner were required to comply with subsection (3)
                                                                             before exercising his power under subsection (2) in respect of
              (b)   以該手令批准專員就該處所行使該項權力。
                                                                             any premises, issue a warrant—
        (8)   如專員就某處所以某方式行使他在第 (1) 或 (2) 款下的權                                (a)   in the form specified in Part 1 of Schedule 6; and
              力，便會對該處所內正進行的作業 ( 不論是由有關的資料
              使用者或其他人進行的 ) 做成不當打擾，則專員不得以該                                    (b)   in respect of those premises.
              種方式就該處所行使該權力。                                            (7)   A magistrate may, if satisfied by information upon oath
        (9)   凡專員行使他在第 (1) 或 (2) 款下的權力，有關的資料使                                by the Commissioner or any prescribed officer that there
              用者須免費向專員提供專員可為有關視察或調查而合理                                       are reasonable grounds for believing that the purposes of
              地要求的設施及協助。                                                     an investigation may be substantially prejudiced if the
                                                                             Commissioner is prevented by the operation of subsection (4)
       (10)   凡專員依據根據第 (6) 款發出的手令，就該手令所指明的
                                                                             from exercising his power under subsection (2) in respect of
              處所行使他在第 (2) 款下的權力，如在該處所內的任何人
                                                                             any domestic premises, issue a warrant—
              質疑專員就該處所行使該權力的權限，專員須出示該手
              令以供該人查閱。                                                       (a)   in the form specified in Part 2 of Schedule 6; and
       (11)   在本條及附表 6 中 ——                                                  (b)   authorizing the Commissioner to exercise that power in
                                                                                   respect of those premises.


最後更新日期                                                                                                                       Last updated date
25.4.2013                  經核證文本                                                                Verified Copy                        25.4.2013
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 95 of 164
                     《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


7-17                                              第7部       Part 7                                                                    7-18
第 486 章                                           第 43 條    Section 43                                                           Cap. 486

       住宅處所 (domestic premises) 指興建作或擬作居住用途的任何                        (8)   The Commissioner shall not exercise his power under
          處所；                                                               subsection (1) or (2) in respect of any premises in such a
       非住宅處所 (non-domestic premises) 指不屬住宅處所的任何處                            way as to unduly disrupt any operations being carried out in
          所；                                                                the premises, whether by the relevant data user or any other
                                                                            person.
       處所 (premises) ——
                                                                      (9)   Where the Commissioner exercises his power under
             (a)   指其中並無任何部分被分開佔用的建築物，並包括
                                                                            subsection (1) or (2), the relevant data user shall, without
                   任何附屬於該建築物的土地；
                                                                            charge, afford the Commissioner such facilities and assistance
             (b)   在任何其他情況下，指建築物中任何被分開佔用的                                   as the Commissioner may reasonably require for the purposes
                   部分，並包括任何附屬於該部分的土地。                                       of the inspection or investigation concerned.
                                                                     (10)   Where the Commissioner, pursuant to a warrant issued under
                                                                            subsection (6), exercises his power under subsection (2) in
                                                                            respect of the premises specified in the warrant, he shall
                                                                            produce the warrant for inspection by any person found in
                                                                            those premises who questions his authority to exercise that
                                                                            power in respect of those premises.
                                                                     (11)   In this section and Schedule 6—
                                                                      domestic premises (住宅處所) means any premises which are
                                                                          constructed or intended to be used for habitation;
                                                                      non-domestic premises (非住宅處所) means any premises other
                                                                          than domestic premises;
                                                                      premises (處所) means—
                                                                            (a)   any building where no part of the building is separately
                                                                                  occupied, and includes any land appertaining to the
                                                                                  building;
                                                                            (b)   in any other case, any part of a building which is
                                                                                  separately occupied, and includes any land appertaining
                                                                                  to such part.

43.    專員的處事程序                                              43.       Proceedings of Commissioner
       (1)   在 符 合 本 條 例 的 規 定 下，專 員 可 為 任 何 調 查 的 目 的                (1)   Subject to the provisions of this Ordinance, the Commissioner

最後更新日期                                                                                                                     Last updated date
25.4.2013                 經核證文本                                                                Verified Copy                       25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 96 of 164
                      《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


7-19                                               第7部       Part 7                                                                    7-20
第 486 章                                            第 44 條    Section 44                                                           Cap. 486

             而 ——                                                           may, for the purposes of any investigation—
             (a)   自他認為合適的人處獲提供他認為合適的資訊、文                                   (a)   be furnished with any information, document or thing,
                   件或物品，及作出他認為合適的查訊；及                                             from such persons, and make such inquiries, as he thinks
             (b)   以他認為合適的方式規管本身的程序。                                              fit; and
       (2)   除在以下情況外，為調查的目的而進行的聆訊須公開進                                       (b)   regulate his procedure in such manner as he thinks fit.
             行 ——                                                     (2)   Any hearing for the purposes of an investigation shall be
             (a)   專員認為在有關個案的所有情況下，調查應在不公                                   carried out in public unless—
                   開情況下進行；或                                                 (a)   the Commissioner is of the opinion that, in all the
             (b)   ( 如調查是由投訴引發的 ) 投訴人以書面要求調查不                                     circumstances of the case, the investigation should be
                   在公開情況下進行。                                                      carried out in private; or
       (3)   在為調查的目的而進行的聆訊中，大律師及律師在專員                                       (b)   if the investigation was initiated by a complaint, the
             席前沒有發言的權利，但如專員認為合適，大律師及律                                             complainant requests in writing that the investigation be
             師可到其席前。                                                              carried out in private.
       (4)   專員不一定要為調查的目的而進行聆訊，而沒有人有向                                 (3)   Counsel and solicitors shall not have any right of audience
             專員發言的當然權利。                                                     before the Commissioner at any hearing for the purposes of
                                                                            an investigation, but may appear before him if he thinks fit.
       (5)   如在某項調查的進行過程中的任何時間，專員覺得可能
             會有充分理由支持他作出可能會批評某人或對某人有不                                 (4)   It shall not be necessary for the Commissioner to hold any
             利影響的報告或建議，專員須給予該人發言的機會。                                        hearing for the purposes of an investigation and no person
                                                                            shall be entitled to be heard by the Commissioner.
                                                                      (5)   If at any time during the course of an investigation it appears
                                                                            to the Commissioner that there may be sufficient grounds for
                                                                            him to make any report or recommendation that may criticize
                                                                            or adversely affect any person he shall give to the person an
                                                                            opportunity to be heard.

44.    證據                                                    44.      Evidence
       (1)   在不抵觸第 (2) 款及第 45 條的條文下，專員可為調查的                           (1)   Subject to subsection (2) and section 45, the Commissioner
             目的 ——                                                          may, for the purposes of any investigation, summon before
             (a)   傳召他認為能夠提供任何關於該等目的的資訊的人                                   him any person who—
                   到他席前；                                                    (a)   in the opinion of the Commissioner, is able to give any
                                                                                  information relevant to those purposes;

最後更新日期                                                                                                                      Last updated date
25.4.2013                 經核證文本                                                                Verified Copy                        25.4.2013
                                 Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 97 of 164
                             《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


7-21                                                      第7部       Part 7                                                                       7-22
第 486 章                                                   第 44 條    Section 44                                                              Cap. 486

              (b)    在該項調查是由投訴引發的情況下，傳召有關的投                                        (b)    where the investigation was initiated by a complaint,
                     訴人或 ( 如投訴人是就某名個人而屬有關人士的有                                             is the complainant (or, if the complainant is a
                     關人士 ) 有關的個人或該兩人到其席前，                                                 relevant person, the individual in respect of whom the
              並可訊問該人及規定他向專員提交任何資訊，或向專員                                                    complainant is such a person, or both),
              出示專員認為是與該等目的有關並由該人所管有或控制                                             and may examine any such person and require him to furnish
              的文件或物品。                                                              to the Commissioner any information and to produce any
       (2)    凡 ——                                                                 document or thing which, in the opinion of the Commissioner,
                                                                                   is relevant to those purposes and which may be in the
              (a)    有任何調查已由投訴引發；                                                  possession or under the control of any such person.
              (b)    該項投訴的全部或部分是關乎第 61(1) 條所提述的個                             (2)   Where—
                     人資料的；
                                                                                   (a)    an investigation has been initiated by a complaint;
              (c)    專員為該項調查的目的已根據第 (1)(a) 款傳召任何
                     人到他席前；及                                                       (b)    the complaint relates, whether in whole or in part, to
                                                                                          personal data referred to in section 61(1);
              (d)    該人在回應專員根據第 (1) 款作出的須向專員提供資
                     料或出示文件或物件的規定時，聲言 ——                                           (c)    the Commissioner has, for the purposes of that
                                                                                          investigation, under subsection (1)(a) summoned before
                     (i)    遵從該項規定會直接或間接將有關的個人 ( 該                                        him a person; and
                            資料的全部或部分是收集自該名個人的 ) 的身
                            分披露；或 ( 由 2012 年第 18 號第 2 條修訂 )                        (d)    that person asserts, in response to any requirement under
                                                                                          subsection (1) by the Commissioner to furnish him with
                     (ii)   他憑藉任何普通法特權而不須遵從該項規定，                                          information or to produce a document or thing, that—
              則 ——                                                                        (i)      to comply with that requirement would directly or
              (i)    即使本條例有任何其他規定，專員不得就該規定向                                                        indirectly disclose the identity of the individual
                     該人送達執行通知；                                                                     from whom that data was collected (whether in
             (ii)    專員可在獲悉該聲言的 28 日內，向原訟法庭作出申                                                     whole or in part); or (Amended 18 of 2012 s. 23)
                     請，要求一項指示該人須遵從該規定的命令； ( 由                                             (ii)     he is not required to comply with that requirement
                     1998 年第 25 號第 2 條修訂 )                                                         by virtue of any common law privilege,
             (iii)   原訟法庭只有在顧及所有情況 ( 包括投訴人的情況 )                                    then—
                     後，才可作出命令 ——  ( 由 1998 年第 25 號第 2 條                            (i)    notwithstanding any other provision of this Ordinance,
                     修訂 )                                                                 the Commissioner shall not serve an enforcement notice
                     (A)    如有關投訴所指明的作為或行為證實是本條例                                          on that person in relation to that requirement;
                            下某項規定的違反，則該項違反的嚴重性足以                                   (ii)   the Commissioner may, not later than 28 days after that
                            構成該人須遵從 (d) 段所提述規定的理由；                                        assertion is made known to him, make an application
最後更新日期                                                                                                                                Last updated date
25.4.2013                        經核證文本                                                                     Verified Copy                      25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 98 of 164
                          《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


7-23                                                   第7部       Part 7                                                                          7-24
第 486 章                                                第 44 條    Section 44                                                                 Cap. 486

                    (B)   如 (d) 段所提述的規定不獲遵從，會對該項調                                       to the Court of First Instance for an order directing that
                          查造成重大損害；                                                      person to comply with that requirement; (Amended 25 of
                    (C)   在顧及相當可能會對該項調查所產生的利益                                           1998 s. 2)
                          後，遵從 (d) 段所提述的規定是符合公眾利益                               (iii)   the Court of First Instance may make the order if,
                          的；及                                                           but only if, it is satisfied, having regard to all the
                    (D)   在 (d)(ii) 段所適用的任何個案中，所聲言的普                                    circumstances (including the circumstances of the
                          通法特權並不適用；及                                                    complainant), that—  (Amended 25 of 1998 s. 2)
             (iv)   在聆訊申請時，專員、該人及投訴人各須有權就申                                              (A)     if the act or practice specified in the complaint
                    請發言及傳召任何證人，並向其訊問及盤問。                                                        were proven to be a contravention of a requirement
                                                                                                under this Ordinance, the contravention would
       (3)   凡 ——                                                                               be of sufficient gravity to warrant that person
             (a)    任何人已遵從第 (2)(d) 款所提述的規定，即該款所                                                 complying with the requirement referred to in
                    提述的聲言的標的；及                                                                  paragraph (d);
             (b)    關乎該項規定的調查的 ( 全部或部分 ) 結果，是專員                                         (B)     that investigation would be substantially prejudiced
                    認為第 (2)(d)(i) 款所提述的有關個人並無就引發該                                               if the requirement referred to in paragraph (d) were
                    項調查的投訴標的所關乎的事宜違反在本條例下的                                                      not compiled with;
                    規定，                                                                 (C)     it is in the public interest, having regard to the
             則即使本條例的任何其他條文有所規定，專員及訂明人                                                           benefit likely to accrue to that investigation, that
             員均不得向投訴人披露該名個人的身分。                                                                 the requirement referred to in paragraph (d) be
       (4)   原訟法庭可藉本身的意願或就該目的向其作出的申請，                                                           complied with; and
             以命令推翻、更改或撤銷一項根據第 (2)(iii) 款作出的命                                            (D)     in any case to which paragraph (d)(ii) is applicable,
             令或暫緩該項命令的施行。 ( 由 1998 年第 25 號第 2 條修訂 )                                             the common law privilege asserted does not apply;
       (5)   法院可 ——                                                                             and
             (a)    就根據第 (2)(iii) 或 (4) 款向原訟法庭作出的申請；                            (iv)    on the hearing of the application, the Commissioner, that
                                                                                        person and the complainant shall each be entitled to be
             (b)    就一般任何與該申請有關的原訟法庭程序，                                                 heard on the application and to call, examine and cross-
             訂立法院規則。 ( 由 1998 年第 25 號第 2 條修訂 )                                          examine any witness.
       (6)   第 (5) 款並不損害一般任何現有訂立規則的權力。                                    (3)    Where—
       (7)   如專員認為合適，他可為根據第 (1) 款進行訊問的目的而                                        (a)    a person has complied with a requirement referred to in
             監誓。                                                                        subsection (2)(d) the subject of an assertion referred to
       (8)   現聲明 ——                                                                     in that subsection; and


最後更新日期                                                                                                                                Last updated date
25.4.2013                     經核證文本                                                                     Verified Copy                         25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 99 of 164
                       《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


7-25                                                第7部       Part 7                                                                     7-26
第 486 章                                             第 44 條    Section 44                                                            Cap. 486

              (a)   就正在或曾經由第 (1) 款所提述的人所管有或控制的                               (b)   the result (whether in whole or in part) of the
                    資訊、文件或其他物品保密的責任，以及由法律施                                         investigation to which that requirement relates is that
                    加的對該等資訊、文件或物品的披露的其他限制，                                         the Commissioner is of the opinion that the individual
                    均不適用於將該等資訊、文件或物品為一項調查的                                         concerned referred to in subsection (2)(d)(i) has not
                    目的而披露；及                                                        contravened a requirement under this Ordinance in
              (b)   由專員作出的須將 (a) 段所提述的該等資訊、文件或                                     relation to the matter the subject of the complaint which
                    物品為一項調查的目的而披露或出示的規定，即為                                         initiated the investigation,
                    將它向專員披露或出示的充分權限。                                         then, notwithstanding any other provision of this Ordinance,
        (9)   專員可支付投訴人 ( 如投訴人是就某名個人而屬有關人                                     neither the Commissioner nor any prescribed officer shall
              士的有關人士，包括該名個人 ) 及證人在一項調查的進行                                    disclose the identity of that individual to the complainant.
              過程中所招致的合理支出。                                             (4)   The Court of First Instance may, of its own volition or on
       (10)   任何人違反第 (3) 款，即屬犯罪，一經定罪，可處第 3 級                                 an application made to it for the purpose, by order reverse,
              罰款及監禁 6 個月。 ( 由 2012 年第 18 號第 23 條增補 )                         vary or discharge an order made under subsection (2)(iii) or
                                                                             suspend the operation of such an order. (Amended 25 of 1998
                                                                             s. 2)
                                                                       (5)   Provision may be made by rules of court—
                                                                             (a)   with respect to applications to the Court of First Instance
                                                                                   under subsection (2)(iii) or (4);
                                                                             (b)   generally with respect to procedure before the Court
                                                                                   of First Instance in relation to any such application.
                                                                                   (Amended 25 of 1998 s. 2)
                                                                       (6)   Subsection (5) is without prejudice to the generality of any
                                                                             existing power to make rules.
                                                                       (7)   The Commissioner may administer an oath for the purposes
                                                                             of an examination under subsection (1) if he thinks fit.
                                                                       (8)   It is hereby declared that—
                                                                             (a)   no obligation to maintain secrecy or other restriction,
                                                                                   imposed by law, upon the disclosure of any information,
                                                                                   document or other thing, that is or has been in the
                                                                                   possession or under the control of any person referred


最後更新日期                                                                                                                        Last updated date
25.4.2013                  經核證文本                                                                 Verified Copy                        25.4.2013
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 100 of 164
                    《個人資料 ( 私隱 ) 條例》                                                 Personal Data (Privacy) Ordinance


7-27                                              第7部       Part 7                                                                      7-28
第 486 章                                          第 45 條     Section 45                                                             Cap. 486

                                                                                  to in subsection (1), shall apply to its disclosure for the
                                                                                  purposes of an investigation; and
                                                                            (b)   any requirement by the Commissioner that any such
                                                                                  information, document or thing as is referred to in
                                                                                  paragraph (a) be disclosed or produced for the purposes
                                                                                  of an investigation shall be sufficient authority for its
                                                                                  disclosure or production to the Commissioner.
                                                                      (9)   The Commissioner may pay the reasonable expenses of
                                                                            complainants (including, if the complainant is a relevant
                                                                            person, the individual in respect of whom the complainant is
                                                                            such a person) and witnesses incurred during the course of an
                                                                            investigation.
                                                                     (10)   A person who contravenes subsection (3) commits an
                                                                            offence and is liable on conviction to a fine at level 3 and to
                                                                            imprisonment for 6 months. (Added 18 of 2012 s. 23)

45.    證人等的保障                                              45.        Protection of witnesses, etc.
       (1)   就為一項調查的目的而提供資訊、回答問題及出示文件                                 (1)   Every person shall have the same privileges in relation to
             或物品而言，任何人均享有與高等法院民事法律程序中                                       the giving of information, the answering of questions, and
             的證人所享有的特權相同的特權，但如任何成文法則或                                       the production of documents and things, for the purposes
             法律規則准許或規定以披露有關文件或物品或回答有關                                       of an investigation, as witnesses have in civil proceedings
             問題會損害公眾利益為理由而不提供該文件或物品或不                                       in the High Court but any enactment or rule of law which
             回答該問題 ( 視屬何情況而定 )，該成文法則或法律規則                                   authorizes or requires the withholding of any document or
             不得就任何調查而適用。 ( 由 1998 年第 25 號第 2 條修訂；                           thing, or the refusal to answer any question, on the ground
             由 2012 年第 18 號第 24 條修訂 )                                       that the disclosure of the document or thing or the answering
       (2)   除在就某人的經宣誓而作的證供而對他控以作偽證罪的                                       of the question, as the case may be, would be injurious to the
             審訊，及在對他控以本條例所訂罪行的審訊外，該人或                                       public interest, shall not apply in respect of any investigation.
             任何其他人在調查進行過程中所作的陳述或所給予的答                                       (Amended 25 of 1998 s. 2; 18 of 2012 s. 24)
             案，不得在任何裁判官席前或在任何法庭、任何研訊或                                 (2)   Except on the trial of any person for perjury in respect of his
             任何其他法律程序中獲接納為針對該人的證據，而關於                                       sworn testimony, or for an offence under this Ordinance, no
             調查的證據亦不得針對任何人而提出。                                              statement made or answer given by that or any other person
                                                                            in the course of any investigation shall be admissible in
                                                                            evidence against any person, before any magistrate or in any
最後更新日期                                                                                                                       Last updated date
25.4.2013               經核證文本                                                                   Verified Copy                        25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 101 of 164
                          《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


7-29                                                    第7部       Part 7                                                                       7-30
第 486 章                                                第 46 條     Section 46                                                               Cap. 486

       (3)   凡任何資訊的提供、任何問題的回答或任何文件或物品                                            court or at any inquiry or in any other proceedings, and no
             的出示將會涉及在沒有行政長官的同意下披露行政會議                                            evidence in respect of an investigation shall be given against
             的商議內容，專員不得規定須提供該等資訊或答案或出                                            any person.
             示該等文件或物品 ( 視屬何情況而定 )。 ( 由 1999 年第                             (3)   Where the giving of any information or the answering of any
             34 號第 3 條修訂 )                                                       question or the production of any document or thing would
                                                                                 involve the disclosure, without the consent of the Chief
                                                                                 Executive, of the deliberations of the Executive Council, the
                                                                                 Commissioner shall not require the information or answer to
                                                                                 be given or, as the case may be, the document or thing to be
                                                                                 produced. (Amended 34 of 1999 s. 3)

46.    專員等須保密                                                    46.       Commissioner, etc. to maintain secrecy
       (1)   除第 (2)、(3)、(7) 及 (8) 款另有規定外，專員及每一訂明                           (1)   Subject to subsections (2), (3), (7) and (8), the Commissioner
             人員均須將他們在執行在本部下的職能或行使其在本部                                            and every prescribed officer shall maintain secrecy in respect
             下的權力的過程中實際得知的所有事宜保密。 ( 由 2012                                       of all matters that come to their actual knowledge in the
             年第 18 號第 25 條修訂 )                                                   performance of their functions and the exercise of their
       (2)   第 (1) 款的施行不得阻止專員或任何訂明人員 ——                                          powers under this Part. (Amended 18 of 2012 s. 25)
             (a)   除第 (8) 款另有規定外，在披露任何事宜是對妥善執                              (2)   Subsection (1) shall not operate so as to prevent the
                   行專員在本條例之下的職能或妥善行使專員在本條                                        Commissioner or any prescribed officer from—
                   例之下的權力屬必要的情況下，披露該事宜； ( 由                                      (a)   subject to subsection (8), disclosing any matter if the
                   2012 年第 18 號第 25 條增補 )                                              disclosure is necessary for the proper performance of the
             (b)   在 ——                                                                Commissioner’s functions or the proper exercise of the
                                                                                       Commissioner’s powers under this Ordinance; (Added
                   (i)    為本條例所訂罪行而進行的；及                                               18 of 2012 s. 25)
                   (ii)   在任何法庭或裁判官席前進行的，                                        (b)   disclosing in the course of proceedings—
                   法律程序過程中，披露與該等程序有關的事宜；                                               (i)      for an offence under this Ordinance; and
             (c)   向他認為適當的有關當局報告任何罪行的證據；                                               (ii)     before any court or magistrate,
             (d)   將專員或訂明人員認為可能是某人作出投訴的理由                                              any matter relevant to those proceedings;
                   的第 (1) 款所提述的任何事宜，向該人披露。 ( 由
                   2012 年第 18 號第 25 條修訂 )                                        (c)   reporting evidence of any crime to such authority as he
                                                                                       considers appropriate;
       (3)   在符合第 (4) 款的規定下，除專員認為若被披露便會涉及
             披露憑藉第 8 部下的豁免而不受第 6 保障資料原則所管

最後更新日期                                                                                                                              Last updated date
25.4.2013                     經核證文本                                                                     Verified Copy                       25.4.2013
                                   Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 102 of 164
                            《個人資料 ( 私隱 ) 條例》                                                       Personal Data (Privacy) Ordinance


7-31                                                         第7部       Part 7                                                                         7-32
第 486 章                                                     第 46 條     Section 46                                                                Cap. 486

             限的個人資料的事宜外，專員可在其根據本條例作出的                                                 (d)   disclosing to a person any matter referred to
             報告中，披露他認為為確立他的裁斷或建議所基於的理                                                       in subsection (1) which, in the opinion of the
             由而應披露的事宜。                                                                      Commissioner or prescribed officer, may be ground for
       (4)   如專員在進行視察或調查後作出報告，而該報告載有個                                                       a complaint by that person. (Amended 18 of 2012 s. 25)
             人資料，則除非以下條件獲符合，否則專員不得發表該                                           (3)   Subject to subsection (4), the Commissioner may disclose
             報告 ——  ( 由 2012 年第 18 號第 25 條修訂 )                                        in any report made by him under this Ordinance any matter
             (a)   符合在其發表時將會採用的格式的該報告文本一份，                                            that in his opinion ought to be disclosed in order to establish
                   已提供予有關資料使用者；                                                       grounds for his findings and recommendations other than a
                                                                                      matter the disclosure of which in his opinion would involve
             (b)   該文本附同一項書面通知，該通知邀請該資料使用                                             the disclosure of personal data that is exempt from data
                   者在獲送達該文本後的 28 日內，以書面向專員說                                           protection principle 6 by virtue of an exemption under Part 8.
                   明 ——                                                               (Amended 18 of 2012 s. 25)
                   (i)    該資料使用者認為在該文本內是否有任何若被                                  (4)   If a report is made by the Commissioner on an inspection
                          披露便會涉及披露憑藉第 8 部下的豁免而不受                                      or investigation, and the report contains personal data, the
                          第 6 保障資料原則的條文所管限的個人資料的                                      Commissioner must not publish the report unless—  (Amended
                          事宜；及                                                        18 of 2012 s. 25)
                   (ii)   該資料使用者是否反對披露該事宜；及                                           (a)   a copy of the report in the form in which it is to be
             (c)   (i)    (b) 段所提述的期間已屆滿而專員沒有收到任何                                           published has been supplied to the relevant data user;
                          該等說明；或                                                      (b)   that copy is accompanied by a notice in writing inviting
                   (ii)   專員收到該等說明，並 ——                                                     the data user to advise the Commissioner, in writing and
                          (A)   從該報告中刪去屬該項說明的標的之事                                           not later than 28 days after being served with the copy,
                                宜；或                                                         whether—
                          (B)   決定不從該報告中刪去屬該項說明的標的                                          (i)      in the opinion of the data user there is any matter
                                之事宜，而 ——                                                             in the copy the disclosure of which would involve
                                                                                                     the disclosure of personal data that is exempt from
                                 (I)   第 (6) 款所提述的期間屆滿，而該資
                                                                                                     the provisions of data protection principle 6 by
                                       料使用者沒有根據該款提出上訴反對
                                                                                                     virtue of an exemption under Part 8; and (Amended
                                       該決定；或
                                                                                                     18 of 2012 s. 25)
                                (II)   該上訴不成功或被撤回。                                          (ii)     the data user objects to the disclosure of the matter;
       (5)   凡專員作出第 (4)(c)(ii)(B) 款所提述的決定，他須向作出                                                      and
             有關的說明的有關資料使用者送達 ——
                                                                                      (c)   either—
             (a)   述明其決定；

最後更新日期                                                                                                                                     Last updated date
25.4.2013                              經核證文本                                                                 Verified Copy                         25.4.2013
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 103 of 164
                         《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


7-33                                                    第7部      Part 7                                                                            7-34
第 486 章                                                 第 46 條   Section 46                                                                   Cap. 486

              (b)   告知該資料使用者他可根據第 (6) 款提出上訴反對該                                        (i)      the period referred to in paragraph (b) has expired
                    決定；及                                                                       without the Commissioner receiving any such
              (c)   附同本條的文本一份，                                                                 advice; or
              的書面通知。                                                                  (ii)     such advice is received by the Commissioner
                                                                                               and—
        (6)   在第 (5) 款下的述明第 (4)(c)(ii)(B) 款所提述的專員的決
              定的通知送達有關資料使用者後的 14 日內，該資料使用                                                     (A)   the Commissioner deletes from the report the
              者可向行政上訴委員會提出上訴，反對該決定。                                                                 matter the subject of the advice; or
        (7)   如以下條件獲符合，專員可為令香港以外地方的主管當                                                        (B)   the Commissioner decides not to delete that
              局 能 夠 執 行 該 主 管 當 局 的 有 關 職 能，或 協 助 該 主 管 當                                           matter from the report and—
              局 執 行 該 主 管 當 局 的 有 關 職 能，向 該 主 管 當 局 披 露 事                                            (I)      the period referred to in subsection (6)
              宜 ——                                                                                            expires without the data user making an
              (a)   該主管當局已承諾受專員所施加的保密規定所約束；                                                                   appeal under that subsection against that
                    及                                                                                         decision; or
              (b)   專員認為在該地方，有與本條例大體上相似的法律                                                          (II)      such an appeal is unsuccessful or
                    正在生效，或有與本條例達致相同目的之法律正在                                                                    withdrawn.
                    生效。 ( 由 2012 年第 18 號第 25 條增補 )                        (5)   Where the Commissioner makes a decision referred to in
        (8)   如以下條件獲符合，專員可為妥善執行專員在本條例之                                          subsection (4)(c)(ii)(B), he shall serve on the relevant data
              下的職能或妥善行使專員在本條例之下的權力，向在香                                          user who gave the advice concerned a notice in writing—
              港以外地方執行有關職能的主管當局披露事宜 ——                                           (a)   stating his decision;
              (a)   該主管當局已承諾受專員所施加的保密規定所約束；                                     (b)   informing the data user that he may appeal under
                    及                                                                 subsection (6) against that decision; and
              (b)   第 (10) 款 指 明 的 任 何 條 件 獲 符 合。 ( 由 2012 年 第                  (c)   accompanied by a copy of this section.
                    18 號第 25 條增補 )                                        (6)   An appeal may be made to the Administrative Appeals
        (9)   在第 (7) 及 (8) 款中 ——                                                Board against a decision of the Commissioner referred to
        有關職能 (relevant function) 就香港以外地方的主管當局而言，                                in subsection (4)(c)(ii)(B) by the relevant data user not later
          指關乎以下事宜的職能︰對懷疑違反該地方在個人資料                                              than 14 days after the notice under subsection (5) stating that
          方面保障個人私隱的法律規定或規管性質規定，進行調                                              decision has been served on the data user.
          查，以及執行該等規定。 ( 由 2012 年第 18 號第 25 條增補 )                          (7)   The Commissioner may, for the purpose of enabling or
       (10)   有關條件如下 ——                                                         assisting an authority of a place outside Hong Kong to
                                                                                perform a relevant function of that authority, disclose matters
                                                                                to that authority, if—
最後更新日期                                                                                                                                  Last updated date
25.4.2013                     經核證文本                                                                        Verified Copy                        25.4.2013
                                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 104 of 164
                            《個人資料 ( 私隱 ) 條例》                                                 Personal Data (Privacy) Ordinance


7-35                                                      第7部       Part 7                                                                    7-36
第 486 章                                                  第 46 條     Section 46                                                           Cap. 486

              (a)    專員認為在有關地方，有與本條例大體上相似的法                                         (a)   that authority has undertaken to be bound by the secrecy
                     律正在生效，或有與本條例達致相同目的之法律正                                               requirements imposed by the Commissioner; and
                     在生效；                                                           (b)   in the opinion of the Commissioner, there is in force in
              (b)    有關事宜所關乎的資料當事人已以書面同意有關披                                               that place any law which is substantially similar to, or
                     露；                                                                   serves the same purposes as, this Ordinance. (Added 18
              (c)    專 員 有 合 理 理 由 相 信，在 有 關 個 案 的 整 體 情 況                                of 2012 s. 25)
                     下 ——                                                     (8)   The Commissioner may, for the proper performance of the
                     (i)    有關披露是避免針對有關資料當事人的不利行                                    Commissioner’s functions or the proper exercise of the
                            動，或減輕該等不利行動的影響而作出的；                                     Commissioner’s powers under this Ordinance, disclose
                                                                                    matters to an authority of a place outside Hong Kong that
                    (ii)    獲取該當事人對該項披露的書面同意，並非切                                    performs a relevant function, if—
                            實可行；及
                                                                                    (a)   that authority has undertaken to be bound by the secrecy
                    (iii)   假使尋求該項同意屬切實可行，該當事人便會                                          requirements imposed by the Commissioner; and
                            給予該項同意；
                                                                                    (b)   any of the conditions specified in subsection (10) is
              (d)    由於一項第 8 部所規定的豁免，有關事宜所關乎的                                             satisfied. (Added 18 of 2012 s. 25)
                     個人資料獲豁免而不受第 3 保障資料原則的條文所
                     管限；或                                                     (9)   In subsections (7) and (8)—
              (e)    專員已採取所有合理預防措施，並已作出一切應作                                   relevant function (有關職能), in relation to an authority of a place
                     出的努力，確保有關事宜所關乎的個人資料不會在                                        outside Hong Kong, means a function relating to investigation
                     有關地方被人以某種形式收集、持有、處理或使用，                                       into a suspected contravention, and enforcement, of legal
                     而假使該地方是香港，以該種形式收集、持有、處                                        or regulatory requirements in that place concerning the
                     理或使用該個人資料便會是違反本條例之下的規定                                        protection of privacy of individuals in relation to personal
                     的。 ( 由 2012 年第 18 號第 25 條增補 )                                 data. (Added 18 of 2012 s. 25)
       (11)   任何人違反第 (1) 款，即屬犯罪，一經定罪，可處第 3 級                                 (10)   The conditions are—
              罰款及監禁 6 個月。 ( 由 2012 年第 18 號第 25 條增補 )                                (a)   in the opinion of the Commissioner, there is in force in
                             ( 編輯修訂 ——2013 年第 1 號編輯修訂紀錄 )                                 that place any law which is substantially similar to, or
                                                                                          serves the same purposes as, this Ordinance;
                                                                                    (b)   the data subject to whom the matter relates has
                                                                                          consented in writing to the disclosure;
                                                                                    (c)   the Commissioner has reasonable grounds for believing
                                                                                          that, in all the circumstances of the case—


最後更新日期                                                                                                                             Last updated date
25.4.2013                       經核證文本                                                                  Verified Copy                       25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 105 of 164
                      《個人資料 ( 私隱 ) 條例》                                                      Personal Data (Privacy) Ordinance


7-37                                                第7部       Part 7                                                                           7-38
第 486 章                                            第 47 條     Section 47                                                                  Cap. 486

                                                                                     (i)      the disclosure is for the avoidance or mitigation of
                                                                                              adverse action against the data subject;
                                                                                    (ii)      it is not practicable to obtain the consent in writing
                                                                                              of the data subject to that disclosure; and
                                                                                    (iii)     if it was practicable to obtain such consent, the
                                                                                              data subject would give it;
                                                                              (d)    the personal data to which the matters relate is exempt
                                                                                     from the provisions of data protection principle 3
                                                                                     because of an exemption under Part 8; or
                                                                              (e)    the Commissioner has taken all reasonable precautions
                                                                                     and exercised all due diligence to ensure that the
                                                                                     personal data to which the matters relate will not, in
                                                                                     that place, be collected, held, processed or used in any
                                                                                     manner which, if that place were Hong Kong, would be
                                                                                     a contravention of a requirement under this Ordinance.
                                                                                     (Added 18 of 2012 s. 25)
                                                                       (11)   A person who contravenes subsection (1) commits an
                                                                              offence and is liable on conviction to a fine at level 3 and to
                                                                              imprisonment for 6 months. (Added 18 of 2012 s. 25)
                                                                                                                        (Amended E.R. 1 of 2013)

47.    須獲告知視察或調查結果的人                                         47.        Persons to be informed of result of inspection or investigation
       (1)   凡 專 員 已 完 成 一 項 視 察，他 須 以 他 認 為 合 適 的 方 式 及                (1)   Where the Commissioner has completed an inspection, he
             在 他 認 為 合 適 的 時 間，將 以 下 事 宜 告 知 有 關 資 料 使 用                      shall, in such manner and at such time as he thinks fit, inform
             者 ——                                                             the relevant data user of—
             (a)   該項視察的結果；                                                   (a)    the result of the inspection;
             (b)   由該項視察引致的、專員認為是適合作出的關乎促                                     (b)    any recommendations arising from the inspection that
                   進該資料使用者遵守本條例條文 ( 尤其是各保障資                                          the Commissioner thinks fit to make relating to the
                   料原則 ) 的任何建議；                                                      promotion of compliance with the provisions of this
             (c)   由該項視察引致的、專員擬根據第 48 條發表的任何                                         Ordinance, in particular the data protection principles,
                   報告；及                                                              by the data user;

最後更新日期                                                                                                                              Last updated date
25.4.2013                 經核證文本                                                                       Verified Copy                         25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 106 of 164
                       《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


7-39                                                 第7部       Part 7                                                                    7-40
第 486 章                                             第 47 條     Section 47                                                           Cap. 486

              (d)   由該項視察引致的、專員認為適合作出的任何其他                                    (c)   any report arising from the inspection that he proposes
                    評論。                                                             to publish under section 48; and
        (2)   凡 專 員 已 完 成 一 項 調 查，他 須 以 他 認 為 合 適 的 方 式 及                     (d)   such other comments arising from the inspection as he
              在 他 認 為 合 適 的 時 間，將 以 下 事 宜 告 知 有 關 資 料 使 用                           thinks fit to make.
              者 ——                                                      (2)   Where the Commissioner has completed an investigation, he
              (a)   該項調查的結果；                                                  shall, in such manner and at such time as he thinks fit, inform
              (b)   由該項調查引致的、專員認為是適合作出的關乎促                                    the relevant data user of—
                    進該資料使用者遵守本條例條文 ( 尤其是各保障資                                  (a)   the result of the investigation;
                    料原則 ) 的任何建議；                                              (b)   any recommendations arising from the investigation
              (c)   由該項調查引致的、專員擬根據第 48 條發表的任何                                       that the Commissioner thinks fit to make relating to the
                    報告；                                                             promotion of compliance with the provisions of this
              (d)   他是否已決定因應該項調查向該資料使用者送達執                                          Ordinance, in particular the data protection principles,
                    行通知；及                                                           by the data user;
              (e)   由該項調查引致的、專員認為適合作出的任何其他                                    (c)   any report arising from the investigation that he
                    評論。                                                             proposes to publish under section 48;
       (2A)   如專員決定因應一項調查，向資料使用者送達執行通知，                                       (d)   whether or not he has decided to serve an enforcement
              專員可在根據第 (2) 款將關乎該項調查的資訊告知該資料                                          notice on the data user in consequence of the
              使用者的同一時間，送達該通知。 ( 由 2012 年第 18 號                                      investigation; and
              第 26 條增補 )                                                      (e)   such other comments arising from the investigation as
        (3)   凡專員已完成一項由投訴引發的調查，他須以他認為合                                              he thinks fit to make.
              適的方式及在他認為合適的時間，將以下事宜告知有關                              (2A)      If the Commissioner decides to serve an enforcement notice
              的投訴人 ——                                                         on a data user in consequence of an investigation, the
              (a)   該項調查的結果；                                                  Commissioner may serve the notice at the same time when
                                                                              informing the data user of the information relating to the
              (b)   根據第 (2)(b) 款向有關資料使用者作出的任何建議；                              investigation under subsection (2). (Added 18 of 2012 s. 26)
              (c)   由該項調查引致的、專員擬根據第 48 條發表的任何                           (3)   Where the Commissioner has completed an investigation
                    報告；                                                       initiated by a complaint, he shall, in such manner and at such
              (d)   有關資料使用者或其代表對該等建議或報告作出的                                    time as he thinks fit, inform the complainant of—
                    任何評論；                                                     (a)   the result of the investigation;
              (e)   專員有否或是否已決定因應該項調查向有關資料使                                    (b)   any recommendations made to the relevant data user
                    用者送達執行通知；                                                       under subsection (2)(b);
最後更新日期                                                                                                                        Last updated date
25.4.2013                  經核證文本                                                                  Verified Copy                       25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 107 of 164
                       《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


7-41                                                 第7部       Part 7                                                                    7-42
第 486 章                                             第 48 條     Section 48                                                           Cap. 486

              (f)   ( 如專員沒有如此送達執行通知，並已決定不如此送                                  (c)   any report arising from the investigation that he
                    達該通知 ) 投訴人根據第 (4) 款對此提出反對的權利；                                   proposes to publish under section 48;
                    及                                                         (d)   any comments made by or on behalf of the relevant data
              (g)   由該項調查引致的、專員認為適合作出的任何其他                                          user on any such recommendations or report;
                    評論。                                                       (e)   whether or not he has served, or has decided to serve,
       (3A)   如投訴人已撤回其投訴，第 (3) 款不適用。 ( 由 2012 年                                     an enforcement notice on the relevant data user in
              第 18 號第 26 條增補 )                                                      consequence of the investigation;
        (4)   投訴人可向行政上訴委員會提出上訴 ( 如投訴人是就某                                      (f)   if the Commissioner has not so served, and has decided
              名個人而屬有關人士的有關人士，則上訴可由該名個人                                              not to so serve, such enforcement notice, his right to
              提出或由投訴人及該名個人其中一人提出 )，反對符合以                                            object thereto under subsection (4); and
              下說明的由專員作出的決定 ——                                                 (g)   such other comments arising from the investigation as
              (a)   決定的效果是專員沒有因應有關的調查而向有關資                                          he thinks fit to make.
                    料使用者送達執行通知，並已決定不會如此行事；                          (3A)      Subsection (3) does not apply if the complainant has
                    及                                                         withdrawn the complaint. (Added 18 of 2012 s. 26)
              (b)   該投訴人是因根據第 (3) 款送達予他的通知而獲告知                          (4)   The complainant (or, if the complainant is a relevant person,
                    該項決定的。                                                    the individual in respect of whom the complainant is such a
                                ( 由 2012 年第 18 號第 26 條修訂 )                    person, or either) may appeal to the Administrative Appeals
                                                                              Board against a decision of the Commissioner—
                                                                              (a)   to the effect that he has not served, and has decided not
                                                                                    to serve, an enforcement notice on the relevant data user
                                                                                    in consequence of the investigation concerned; and
                                                                              (b)   of which the complainant was informed in the notice
                                                                                    concerned under subsection (3) served on him.
                                                                                                                 (Amended 18 of 2012 s. 26)

48.     專員作出的報告                                               48.       Reports by Commissioner
        (1)   在符合第 (3) 款的規定下，專員在第 36(b) 條適用的情況                          (1)   Subject to subsection (3), the Commissioner may, after
              下完成一項視察後，可 ——                                                   completing an inspection where section 36(b) is applicable,
              (a)   發表列明由該項視察引致的、專員認為是適合作出                                    publish a report—
                    的關乎促進有關資料使用者所屬的某類別資料使用                                    (a)   setting out any recommendations arising from the
                                                                                    inspection that the Commissioner thinks fit to make
最後更新日期                                                                                                                        Last updated date
25.4.2013                  經核證文本                                                                 Verified Copy                        25.4.2013
                               Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 108 of 164
                           《個人資料 ( 私隱 ) 條例》                                                     Personal Data (Privacy) Ordinance


7-43                                                     第7部       Part 7                                                                         7-44
第 486 章                                                 第 49 條     Section 49                                                                Cap. 486

                    者遵守本條例條文 ( 尤其是各保障資料原則 ) 的任何                                          relating to the promotion of compliance with the
                    建議的報告；及                                                              provisions of this Ordinance, in particular the data
             (b)    以他認為合適的方式發表該報告。                                                      protection principles, by the class of data users to which
                                                                                         the relevant data user belongs; and
       (2)   在符合第 (3) 款的規定下，專員在完成一項調查後，如認
             為如此行事是符合公眾利益的，可 ——                                                   (b)    in such manner as he thinks fit.
             (a)    發表列明以下事項的報告 ——                                          (2)   Subject to subsection (3), the Commissioner may, after
                                                                                  completing an investigation and if he is of the opinion that it
                    (i)    該項調查的結果；                                               is in the public interest to do so, publish a report—
                   (ii)    由該項調查引致的、專員認為是適合作出的關                                   (a)    setting out—
                           乎促進有關資料使用者所屬的某類別的資料使
                           用者遵守本條例條文 ( 尤其是各保障資料原則 )                                      (i)      the result of the investigation;
                           的任何建議；及                                                      (ii)      any recommendations arising from the investigation
                   (iii)   由該項調查引致的、專員認為適合作出的任何                                                   that the Commissioner thinks fit to make relating
                           其他評論；及                                                                 to the promotion of compliance with the provisions
                                                                                                  of this Ordinance, in particular the data protection
             (b)    以他認為合適的方式發表該報告。                                                               principles, by the class of data users to which the
       (3)   除第 (4) 款另有規定外，根據第 (1) 或 (2) 款發表的報告                                                   relevant data user belongs; and
             的擬訂形式，須以防止可從報告中確定任何個人的身分                                                   (iii)     such other comments arising from the investigation
             為準。                                                                                  as he thinks fit to make; and
       (4)   第 (3) 款不適用於屬以下人士的個人 ——                                               (b)    in such manner as he thinks fit.
             (a)    專員或訂明人員；                                                (3)   Subject to subsection (4), a report published under subsection
             (b)    有關資料使用者。                                                      (1) or (2) shall be so framed as to prevent the identity of any
                                                                                  individual being ascertained from it. (Amended 18 of 2012
                                                                                  s. 27)
                                                                            (4)   Subsection (3) shall not apply to any individual who is—
                                                                                  (a)    the Commissioner or a prescribed officer;
                                                                                  (b)    the relevant data user.

49.    第 47 及 48 條不適用的情況                                          49.       Cases in which sections 47 and 48 shall not apply
       凡 ——                                                                 Where—
             (a)    專員已完成一項調查 ( 不論是否由投訴引發的調查 )；

最後更新日期                                                                                                                                 Last updated date
25.4.2013                      經核證文本                                                                      Verified Copy                        25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 109 of 164
                          《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


7-45                                                    第7部       Part 7                                                                       7-46
第 486 章                                                第 50 條     Section 50                                                              Cap. 486

             (b)    調查的結果是︰屬調查對象的作為或行為因為第 8                                      (a)    the Commissioner has completed an investigation (and
                    部下的豁免，而不屬違反本條例下的規定；及                                                whether or not the investigation was initiated by a
             (c)    第 47 及 48 條如就該項調查而適用，便相當可能會                                         complaint);
                    損害受該項豁免所保障的利益，                                               (b)    the result of the investigation is that the act or practice
       則 ——                                                                             the subject of the investigation is not a contravention
                                                                                        of a requirement under this Ordinance because of an
             (i)    為 47 及 48 條不得就該項調查而適用；而                                             exemption under Part 8; and
             (ii)   專員須以他認為合適的方式及在他認為合適的時                                        (c)    the interest protected by that exemption would be likely
                    間 ——                                                                to be prejudiced if sections 47 and 48 applied in relation
                    (A)   將該項調查的結果及該項調查引致的、他認為                                          to the investigation,
                          合適的其他評論，告知有關資料使用者；                               then—
                    (B)   ( 如該項調查是由投訴引發的 ) 告知有關的投訴                               (i)    those sections shall not apply in relation to the
                          人謂該項調查的結果是︰專員信納屬調查對象                                          investigation; and
                          的作為或行為不屬違反本條例下的規定 ( 或相
                          似意思的字眼 )。                                              (ii)   the Commissioner shall, in such manner and at such
                                                                                        time as he thinks fit—
                           ( 編輯修訂 ——2013 年第 1 號編輯修訂紀錄 )
                                                                                        (A)     inform the relevant data user of the result of the
                                                                                                investigation and such other comments arising
                                                                                                from the investigation as he thinks fit;
                                                                                        (B)     if the investigation was initiated by a complaint,
                                                                                                inform the complainant that the result of the
                                                                                                investigation is that he is satisfied that the act
                                                                                                or practice the subject of the investigation is
                                                                                                not a contravention of a requirement under this
                                                                                                Ordinance (or words to the like effect).
                                                                                                                          (Amended E.R. 1 of 2013)

50.    執行通知                                                      50.       Enforcement notices
       (1)   如專員在完成一項調查後，認為有關資料使用者正在或                                      (1)   If, following the completion of an investigation, the
             已經違反本條例之下的規定，專員可向該資料使用者送                                            Commissioner is of the opinion that the relevant data user
             達書面通知，指示該資料使用者糾正該項違反，以及 ( 如                                         is contravening or has contravened a requirement under this
                                                                                 Ordinance, the Commissioner may serve on the data user

最後更新日期                                                                                                                              Last updated date
25.4.2013                     經核證文本                                                                     Verified Copy                       25.4.2013
                               Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 110 of 164
                           《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


7-47                                                     第7部       Part 7                                                                           7-48
第 486 章                                                 第 50 條     Section 50                                                                Cap. 486

              適 當 的 話 ) 防 止 該 項 違 反 再 發 生。 ( 由 2012 年第 18 號                       a notice in writing, directing the data user to remedy and,
              第 28 條代替 )                                                          if appropriate, prevent any recurrence of the contravention.
       (1A)   第 (1) 款所指的執行通知須 ——                                                  (Replaced 18 of 2012 s. 28)
              (a)   述明專員持有第 (1) 款提述的意見，以及專員持有該                          (1A)      An enforcement notice under subsection (1) must—
                    意見的理由；                                                        (a)   state that the Commissioner is of the opinion referred to
              (b)   指明 ——                                                               in subsection (1) and the reason for that opinion;
                    (i)    專員認為正在或已遭違反的規定；及                                       (b)   specify—
                    (ii)   構成該項違反的作為或不作為；                                               (i)      the requirement which, in the opinion of the
                                                                                                 Commissioner, is being or has been contravened;
              (c)   指明有關資料使用者須採取甚麼步驟 ( 包括停止任                                                     and
                    何作為或行為 ) 以糾正該項違反，以及 ( 如適當的話 )
                    防止該項違反再發生；                                                          (ii)     the act or omission           that   constitutes    the
                                                                                                 contravention;
              (d)   指明須於何日或之前採取該等步驟；及
                                                                                  (c)   specify the steps that the data user must take (including
              (e)   附有本條的文本。 ( 由 2012 年第 18 號第 28 條增補 )                                 ceasing any act or practice) to remedy and, if
       (1B)   第 (1A)(d) 款指明的日期，不得早於第 (7) 款指明的可針                                         appropriate, prevent any recurrence of the contravention;
              對有關通知提出上訴的限期屆滿之時。 ( 由 2012 年第 18                                    (d)   specify the date on or before which the steps must be
              號第 28 條增補 )                                                               taken; and
        (2)   在決定是否送達執行通知時，專員須考慮該通知所關乎                                            (e)   be accompanied by a copy of this section. (Added 18 of
              的違反，是否已對或是否相當可能會對屬該違反所關乎                                                  2012 s. 28)
              的個人資料的資料當事人的個人，做成損害或困擾。 ( 由
              2012 年第 18 號第 28 條修訂 )                                    (1B)      The date specified in subsection (1A)(d) must be a date
                                                                                  which is not earlier than the expiry of the period specified in
        (3)   執行通知所指明的糾正該通知所關乎的違反的步驟，以                                            subsection (7) within which an appeal against the notice may
              及 ( 如適當的話 ) 防止該項違反再發生的步驟，可 ——                                       be made. (Added 18 of 2012 s. 28)
              (a)   在任何程度上，藉提述任何核准實務守則而擬訂；                                  (2)   In deciding whether to serve an enforcement notice the
                    及                                                             Commissioner shall consider whether the contravention
              (b)   按所需形式擬訂，以讓有關資料使用者可從不同的                                        to which the notice relates has caused or is likely to cause
                    糾正方式中，以及 ( 如適當的話 ) 防止方式中，作出                                   damage or distress to any individual who is the data subject
                    選擇。 ( 由 2012 年第 18 號第 28 條代替 )                                of any personal data to which the contravention relates.
        (4)   除第 (5) 款另有規定外，執行通知所指明的採取該通知所                                        (Amended 18 of 2012 s. 28)
              指明的步驟的限期不得在第 (7) 款所指明的上訴限期完結


最後更新日期                                                                                                                                 Last updated date
25.4.2013                      經核證文本                                                                     Verified Copy                         25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 111 of 164
                       《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


7-49                                                 第7部       Part 7                                                                    7-50
第 486 章                                             第 50 條     Section 50                                                           Cap. 486

             前屆滿，而如有該等上訴提出，在該上訴有決定或被撤                                   (3)   The steps specified in an enforcement notice to remedy and,
             回前不需採取該等步驟。                                                      if appropriate, prevent any recurrence of any contravention to
       (5)   如專員認為因為特殊情況，執行通知所指明的步驟因事                                         which the notice relates may be framed—
             態緊急而應即採取 ——                                                      (a)   to any extent by reference to any approved code of
             (a)    他可在該通知中加入一項有該意思的陳述及他持該                                          practice; and
                    意見的理由；                                                    (b)   so as to afford the relevant data user a choice between
             (b)    凡專員如此加入該項陳述，第 (4) 款即不適用，但該                                      different ways of remedying and, if appropriate,
                    通知不得規定須在該通知送達當日起計的 7 日期間                                        preventing any recurrence of the contravention.
                    屆滿前採取該等步驟。                                                      (Replaced 18 of 2012 s. 28)
       (6)   專員可藉送達有關資料使用者的書面通知，撤銷執行通                                   (4)   Subject to subsection (5), the period specified in an
             知。                                                               enforcement notice for taking the steps specified in it shall
                                                                              not expire before the end of the period specified in subsection
       (7)   有關資料使用者可在執行通知送達後 14 日內，向行政上                                      (7) within which an appeal against the notice may be made
             訴委員會提出上訴反對該通知。                                                   and, if such an appeal is made, those steps need not be taken
       (8)   凡專員 ——                                                           pending the determination or withdrawal of the appeal.
             (a)    在調查完成前的任何時間就有關資料使用者持第 (1)                           (5)   If the Commissioner is of the opinion that by reason of
                    款所提述的意見；並                                                 special circumstances the steps specified in an enforcement
             (b)    同時認為因為特殊情況，執行通知因事態緊急而應                                    notice should be taken as a matter of urgency—
                    即送達有關資料使用者，                                               (a)   he may include a statement to that effect in the notice
             則即使該項調查未完成，他可如此送達該通知，而在該                                               together with the reasons why he is of that opinion;
             等情況下 ——                                                          (b)   where such a statement is so included, subsection (4)
             (i)    專員須在不損害須加入該通知任何其他事宜的原則                                          shall not apply but the notice shall not require those
                    下，在該通知中指明他持 (b) 段所提述的意見的理                                       steps to be taken before the end of the period of 7 days
                    由；而                                                             beginning with the date on which the notice was served.
             (ii)   本條例其他條文 ( 包括本條 ) 須據此解釋。                             (6)   The Commissioner may cancel an enforcement notice by
                                                                              notice in writing served on the relevant data user.
                                                                        (7)   An appeal may be made to the Administrative Appeals Board
                                                                              against an enforcement notice by the relevant data user not
                                                                              later than 14 days after the notice was served.
                                                                        (8)   Where the Commissioner—


最後更新日期                                                                                                                        Last updated date
25.4.2013                  經核證文本                                                                 Verified Copy                        25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 112 of 164
                          《個人資料 ( 私隱 ) 條例》                                                     Personal Data (Privacy) Ordinance


7-51                                                    第7部       Part 7                                                                        7-52
第 486 章                                               第 50A 條     Section 50A                                                              Cap. 486

                                                                                 (a)    forms an opinion referred to in subsection (1) in
                                                                                        respect of the relevant data user at any time before the
                                                                                        completion of an investigation; and
                                                                                 (b)    is also of the opinion that, by reason of special
                                                                                        circumstances, an enforcement notice should be served
                                                                                        on the relevant data user as a matter of urgency,
                                                                                 he may so serve such notice notwithstanding that the
                                                                                 investigation has not been completed and, in any such case—
                                                                                 (i)    the Commissioner shall, without prejudice to any other
                                                                                        matters to be included in such notice, specify in the
                                                                                        notice the reasons as to why he is of the opinion referred
                                                                                        to in paragraph (b); and
                                                                                 (ii)   the other provisions of this Ordinance (including this
                                                                                        section) shall be construed accordingly.

50A.   關乎執行通知的罪行                                                 50A.      Offences relating to enforcement notices
       (1)   資料使用者違反執行通知，即屬犯罪 ——                                           (1)   A data user who contravenes an enforcement notice commits
             (a)   一經首次定罪 ——                                                     an offence and is liable—
                   (i)    可處第 5 級罰款及監禁 2 年；及                                     (a)    on a first conviction—
                   (ii)   如罪行在定罪後持續，可處每日罰款 $1,000；                                      (i)      to a fine at level 5 and to imprisonment for 2
                          及                                                                      years; and
             (b)   一經再次定罪 ——                                                            (ii)     if the offence continues after the conviction, to a
                                                                                                 daily penalty of $1,000; and
                   (i)    可處第 6 級罰款及監禁 2 年；及
                                                                                 (b)    on a second or subsequent conviction—
                   (ii)   如罪行在定罪後持續，可處每日罰款 $2,000。
                                                                                        (i)      to a fine at level 6 and to imprisonment for 2
       (2)   在為第 (1) 款所訂罪行而提起的法律程序中，被控告的資                                                        years; and
             料使用者如證明自己已作出一切應作出的努力，以遵從
             有關執行通知，即可以此作為免責辯護。                                                         (ii)     if the offence continues after the conviction, to a
                                                                                                 daily penalty of $2,000.
       (3)   如資料使用者在遵從某執行通知之後，故意作出某作為
             或有某不作為，違反本條例下的規定，而該作為或不作                                      (2)   In any proceedings for an offence under subsection (1), it is
                                                                                 a defence for the data user charged to show that the data user

最後更新日期                                                                                                                               Last updated date
25.4.2013                     經核證文本                                                                      Verified Copy                       25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 113 of 164
                          《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


7-53                                                    第7部       Part 7                                                                        7-54
第 486 章                                               第 50B 條     Section 50B                                                              Cap. 486

             為與根據第 50(1A)(b) 條在該執行通知中指明者相同，該                                     exercised all due diligence to comply with the enforcement
             資料使用者即屬犯罪，一經定罪 ——                                                   notice.
             (a)   可處第 5 級罰款及監禁 2 年；及                                      (3)   A data user who, having complied with an enforcement
             (b)   如罪行在定罪後持續，可處每日罰款 $1,000。                                      notice, intentionally does the same act or makes the same
                                                                                 omission in contravention of the requirement under this
                                   ( 由 2012 年第 18 號第 29 條增補 )                    Ordinance, as specified in the enforcement notice under
                                                                                 section 50(1A)(b), commits an offence and is liable on
                                                                                 conviction—
                                                                                 (a)   to a fine at level 5 and to imprisonment for 2 years; and
                                                                                 (b)   if the offence continues after the conviction, to a daily
                                                                                       penalty of $1,000.
                                                                                                                           (Added 18 of 2012 s. 29)

50B.   關乎沒有遵從專員的要求等的罪行                                           50B.      Offences relating to failure to comply with requirements of
       (1)   任何人如有以下情況，即屬犯罪 ——                                             Commissioner etc.
             (a)   該人無合法辯解而妨礙、阻撓或抗拒專員或任何訂                                  (1)   A person commits an offence if the person—
                   明人員執行其在本部之下的職能 ( 或行使其在本部                                      (a)   without lawful excuse, obstructs, hinders or resists the
                   之下的權力 )；                                                            Commissioner or a prescribed officer in performing the
             (b)   該人無合法辯解而沒有遵從專員或任何訂明人員根                                              functions or exercising the powers of the Commissioner
                   據本部作出的合法要求；或                                                        or the officer under this Part;
             (c)   該人在專員或在任何訂明人員執行本部之下的職能                                        (b)   without lawful excuse, fails to comply with any lawful
                   或行使本部之下的權力的過程中 ——                                                   requirement of the Commissioner or a prescribed officer
                                                                                       under this Part; or
                   (i)    向專員或該人員作出該人知道屬虛假或不相信
                          屬真實的陳述；或                                               (c)   in the course of the performance or exercise by the
                                                                                       Commissioner or a prescribed officer of functions or
                   (ii)   以其他方式在知情下誤導專員或該人員。                                           powers under this Part—
                                                                                       (i)      makes to the Commissioner or the officer a
                                                                                                statement which the person knows to be false or
                                                                                                does not believe to be true; or
                                                                                       (ii)     otherwise knowingly misleads the Commissioner
                                                                                                or the officer.

最後更新日期                                                                                                                               Last updated date
25.4.2013                     經核證文本                                                                     Verified Copy                        25.4.2013
                       Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 114 of 164
                   《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


7-55                                             第7部       Part 7                                                                   7-56
第 486 章                                        第 50B 條     Section 50B                                                         Cap. 486

       (2)   任何人犯第 (1) 款所訂罪行，一經定罪，可處第 3 級罰款                         (2)   A person who commits an offence under subsection (1) is
             及監禁 6 個月。                                                    liable on conviction to a fine at level 3 and to imprisonment
                            ( 由 2012 年第 18 號第 29 條增補 )                    for 6 months.
                                                                                                               (Added 18 of 2012 s. 29)




最後更新日期                                                                                                                   Last updated date
25.4.2013              經核證文本                                                                Verified Copy                        25.4.2013
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 115 of 164
                     《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


8-1                                                第8部       Part 8                                                                      8-2
第 486 章                                           第 51 條     Section 51                                                            Cap. 486



                         第8部                                                                     Part 8
                          豁免                                                                 Exemptions
51.    釋義                                                   51.       Interpretation
       凡任何個人資料憑藉本部獲豁免而不受本條例任何條文管限，                                    Where any personal data is exempt from any provision of this
       則就該資料而言及在該項豁免範圍內，該條文既不對任何人                                     Ordinance by virtue of this Part, then, in respect of that data and
       賦予任何權利，亦不對其施加任何規定，而與該條文有關 ( 不                                  to the extent of that exemption, that provision neither confers any
       論是直接有關或間接有關 ) 的本條例其他條文須據此解釋。                                   right nor imposes any requirement on any person, and the other
                                                                      provisions of this Ordinance which relate (whether directly or
                                                                      indirectly) to that provision shall be construed accordingly.
                                                                                                                 (Amended 18 of 2012 s. 2)

51A.   執行司法職能                                               51A.      Performance of judicial functions
       (1)   由法院、裁判官或司法人員在執行司法職能的過程中持                                 (1)   Personal data held by a court, a magistrate or a judicial officer
             有的個人資料，獲豁免而不受各保障資料原則、第 4 及 5                                   in the course of performing judicial functions is exempt from
             部及第 36 及 38(b) 條的條文所管限。                                        the provisions of the data protection principles and Parts 4
       (2)   在本條中 ——                                                        and 5 and sections 36 and 38(b).
       司法人員 (judicial officer) 具有《司法人員推薦委員會條例》( 第                     (2)   In this section—
           92 章 ) 第 2 條給予該詞的涵義。                                       judicial officer (司法人員) has the same meaning given by section
        ( 由 2012 年第 18 號第 30 條增補。編輯修訂 ——2013 年第 1                          2 of the Judicial Officers Recommendation Commission
                                        號編輯修訂紀錄 )                          Ordinance (Cap. 92).
                                                                                        (Added 18 of 2012 s. 30. Amended E.R. 1 of 2013)

52.    家居用途                                                 52.       Domestic purposes
       由個人持有並 ——                                                      Personal data held by an individual and—
             (a)   只與其私人事務、家庭事務或家居事務有關的個人                                   (a)   concerned only with the management of his personal,
                   資料；或                                                           family or household affairs; or
             (b)   只是為消閒目的而如此持有的個人資料，                                       (b)   so held only for recreational purposes,


最後更新日期                                                                                                                       Last updated date
25.4.2013                經核證文本                                                                 Verified Copy                         25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 116 of 164
                          《個人資料 ( 私隱 ) 條例》                                                     Personal Data (Privacy) Ordinance


8-3                                                     第8部       Part 8                                                                          8-4
第 486 章                                                第 53 條     Section 53                                                                Cap. 486

      獲豁免而不受各保障資料原則、第 4 和 5 部及第 36 和 38(b) 條                               is exempt from the provisions of the data protection principles,
      的條文所管限。                                                              Parts 4 and 5 and sections 36 and 38(b).
                           ( 編輯修訂 ——2013 年第 1 號編輯修訂紀錄 )                                                   (Amended 18 of 2012 s. 2; E.R. 1 of 2013)

53.   僱傭 —— 職工策劃                                                 53.       Employment—staff planning
      包含與 ——                                                               Personal data which consists of information relevant to any staff
            (a)    填補任何系列的現正出缺或可能會出缺的僱傭職位；                                 planning proposal to—  (Amended 18 of 2012 s. 2)
                   或                                                             (a)    fill any series of positions of employment which are
            (b)    終止任何組別的個人的僱用，                                                        presently, or may become, unfilled; or
      的職工策劃建議有關的資訊的個人資料獲豁免而不受第 6 保                                               (b)    cease any group of individuals’ employment,
      障資料原則及第 18(1)(b) 條的條文所管限。                                            is exempt from the provisions of data protection principle 6 and
                                                                           section 18(1)(b).
                                                                                                                           (Amended 18 of 2012 s. 2)

54.   僱傭 —— 過渡性條文                                                54.       Employment—transitional provisions
      (1)   凡個人資料 ——                                                       (1)   Personal data—
            (a)    是 ——                                                          (a)    held by a data user—
                   (i)    在緊接指定日之前被持有；                                                  (i)      immediately before the appointed day;
                  (ii)    由屬有關的資料當事人的僱主的資料使用者持                                         (ii)      who is the employer of the data subject; and
                          有；及                                                          (iii)     relating to the employment of the subject; and
                  (iii)   與該當事人的僱用有關；及                                           (b)    provided by an individual on the implicit or explicit
            (b)    是由一名個人提供，並是在該當事人不會有途徑接                                               condition that the subject would not have access to the
                   觸該資料的暗喻或明示條件的規限下提供的，                                                 data,
            該資料獲豁免而不受第 6 保障資料原則及第 18(1)(b) 條的                                    is exempt from the provisions of data protection principle
            條文所管限，直至緊接本條例制定之後的 7 年屆滿為止。                                          6 and section 18(1)(b) until the expiration of 7 years
      (2)   凡個人資料 ——                                                             immediately following the enactment of this Ordinance.
            (a)    屬第 (1)(a) 款所適用的個人資料；或                                   (2)   Personal data—
            (b)    是 ——                                                          (a)    to which subsection (1)(a) applies; or
                   (i)    在指定日當日或以後才被持有；                                         (b)    held by a data user—

最後更新日期                                                                                                                                Last updated date
25.4.2013                     經核證文本                                                                      Verified Copy                        25.4.2013
                                 Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 117 of 164
                            《個人資料 ( 私隱 ) 條例》                                                      Personal Data (Privacy) Ordinance


8-5                                                        第8部       Part 8                                                                           8-6
第 486 章                                                   第 55 條     Section 55                                                                  Cap. 486

                  (ii)    由屬有關的資料當事人的僱主的資料使用者持                                             (i)      but not so held at any time before the appointed
                          有；及                                                                       day;
                  (iii)   與該當事人的僱用有關，                                                     (ii)      who is the employer of the data subject; and
            該資料獲豁免而不受第 6 保障資料原則及第 18(1)(b) 條的                                             (iii)     relating to the employment of the subject,
            條文所管限，直至 1996 年 7 月 1 日為止。                                              is exempt from the provisions of data protection principle 6
                                       ( 由 2012 年第 18 號第 2 條修訂 )                    and section 18(1)(b) until 1 July 1996.
                                                                                                                              (Amended 18 of 2012 s. 2)

55.   有關程序                                                          55.       Relevant process
      (1)   屬有關程序的標的之個人資料獲豁免而不受第 6 保障資                                        (1)   Personal data the subject of a relevant process is exempt
            料原則及第 18(1)(b) 條的條文所管限，直至該程序完成為                                         from the provisions of data protection principle 6 and section
            止。                                                                      18(1)(b) until the completion of that process. (Amended 18 of
      (2)   在本條中 ——                                                                 2012 s. 2)
      有關程序 (relevant process) ——                                              (2)   In this section—
            (a)    除 (b) 段另有規定外，指任何程序，而個人資料是在                                 completion (完成), in relation to a relevant process, means
                   該程序下由一個或多於一個的人為決定以下事宜 ( 或                                      the making of the determination concerned referred to in
                   為使以下事宜得予決定 ) 予以考慮的 ——                                          paragraph (a) of the definition of relevant process;
                   (i)    就 ——                                                relevant process (有關程序)—
                          (A)   僱用或委任以擔任職位；                                         (a)    subject to paragraph (b), means any process whereby
                                                                                           personal data is considered by one or more persons
                          (B)   在僱用或職位方面的晉升或繼續留任；                                          for the purpose of determining, or enabling there to be
                          (C)   解僱或免除職位；或                                                  determined—  (Amended 18 of 2012 s. 2)
                          (D)   授予任何合約、名銜 ( 包括學術及專業資                                       (i)      the suitability, eligibility or qualifications of the
                                格 )、獎學金、榮譽或其他利益，                                                    data subject for—
                          而言，有關的資料當事人的合適程度、是否合                                                     (A)   employment or appointment to office;
                          乎資格或具資歷；                                                                 (B)   promotion in employment or office or
                  (ii)    與有關的資料當事人有關的任何合約、名銜 ( 包                                                        continuance in employment or office;
                          括學術及專業資格 )、獎學金、榮譽或利益應否                                                   (C)   removal from employment or office; or
                          予以延續、修改或撤銷；或



最後更新日期                                                                                                                                    Last updated date
25.4.2013                        經核證文本                                                                      Verified Copy                         25.4.2013
                               Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 118 of 164
                           《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


8-7                                                      第8部       Part 8                                                                          8-8
第 486 章                                                 第 56 條     Section 56                                                                Cap. 486

                   (iii)   應否為有關的資料當事人違反其僱用條款或委                                                 (D)   the awarding of contracts, awards (including
                           任以擔任職位的條款而對他採取紀律行動；                                                        academic and professional qualifications),
            (b)     如在某程序中，針對該等決定提出上訴 ( 不論是根                                                          scholarships, honours or other benefits;
                    據條例或其他依據提出 ) 是不獲容許的，則不包括                                           (ii)      whether any contract, award (including academic
                    該等程序；                                                                        and professional qualifications), scholarship,
      完成 (completion)，就有關程序而言，指有關程序 的定義 (a) 段                                                    honour or benefit relating to the data subject should
         所提述的有關決定的作出。                                                                            be continued, modified or cancelled; or
                                                                                       (iii)     whether any disciplinary action should be taken
                                                                                                 against the data subject for a breach of the terms of
                                                                                                 his employment or appointment to office;
                                                                                (b)     does not include any such process where no appeal,
                                                                                        whether under an Ordinance or otherwise, may be made
                                                                                        against any such determination.

56.   個人評介                                                        56.       Personal references
      由資料使用者持有並包含符合以下說明的個人評介的個人資                                            Personal data held by a data user which consists of a personal
      料 ——                                                                  reference—  (Amended 18 of 2012 s. 2)
            (a)     由一名個人在其職業的正常過程以外作出的；及                                        (a)    given by an individual other than in the ordinary course
            (b)     與就現正出缺或可能會出缺的僱傭職位或其他職位                                              of his occupation; and
                    的填補而言另一名個人的合適程度或其他條件有關                                      (b)     relevant to another individual’s suitability or otherwise
                    的，                                                                  to fill any position of employment or office which is
      獲豁免，而 ——                                                                          presently, or may become, unfilled,
            (i)     在任何情況下，不受第 6 保障資料原則及第 18(1)(b)                          is exempt from the provisions of data protection principle 6 and
                    條的條文所管限，但如 (a) 段所提述的個人已以書面                              section 18(1)(b)—  (Amended 18 of 2012 s. 2)
                    告知該資料使用者他不反對該評介被 (b) 段所提述的                                   (i)    in any case, unless the individual referred to in
                    個人閱覽 ( 或用相似意思的字句 )，則屬例外；或                                           paragraph (a) has informed the data user in writing that
            (ii)    在該評介是在本條開始實施之日或以後作出的情況                                              he has no objection to the reference being seen by the
                    下，不 受 第 6 保 障 資 料 原 則 及 第 18(1)(b) 條 的 條 文                          individual referred to in paragraph (b) (or words to the
                    所管限，直至 (b) 段所提述的個人已獲書面告知他已                                          like effect); or
                    被接納或已被拒絕以填補該僱傭職位或其他職位 ( 或                                   (ii)    in the case of a reference given on or after the day
                    用相似意思的字句 ) 為止，                                                      on which this section comes into operation, until the

最後更新日期                                                                                                                                 Last updated date
25.4.2013                      經核證文本                                                                     Verified Copy                         25.4.2013
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 119 of 164
                     《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


8-9                                                第8部       Part 8                                                                     8-10
第 486 章                                           第 57 條     Section 57                                                            Cap. 486

      以先發生者為準。                                                                    individual referred to in paragraph (b) has been informed
                                                                                  in writing that he has been accepted or rejected to fill
                                                                                  that position or office (or words to the like effect),
                                                                      whichever first occurs.

57.   關於香港的保安等                                              57.       Security, etc. in respect of Hong Kong
      (1)   凡個人資料是為保障關於香港的保安、防衞或國際關係                                  (1)   Personal data held by or on behalf of the Government for the
            的目的而由政府或代政府持有，則如第 6 保障資料原則                                      purposes of safeguarding security, defence or international
            及第 18(1)(b) 條的條文適用於該資料，便相當可能會損害                                 relations in respect of Hong Kong is exempt from the
            本款所述的任何事宜的話，該資料獲豁免而不受該等條                                        provisions of data protection principle 6 and section 18(1)(b)
            文所管限。 ( 由 2012 年第 18 號第 2 條修訂 )                                 where the application of those provisions to the data would
      (2)   凡 ——                                                            be likely to prejudice any of the matters referred to in this
                                                                            subsection. (Amended 18 of 2012 s. 2)
            (a)   個人資料是為第 (1) 款所提述的目的而使用 ( 不論該
                  資料是否為該等目的而持有 )；及                                    (2)   Personal data is exempt from the provisions of data protection
                                                                            principle 3 in any case in which—  (Amended 18 of 2012 s. 2)
            (b)   第 3 保障資料原則的條文就該等使用而適用便相當
                  可能會損害該款所提述的任何事宜，                                          (a)   the use of the data is for any of the purposes referred to
                                                                                  in subsection (1) (and whether or not the data is held for
            該資料獲豁免而不受第 3 保障資料原則的條文所管限，                                            any of those purposes); and (Amended 18 of 2012 s. 2)
            而在為任何人違反任何該等條文而針對他進行的法律程
            序中，如該人證明他當時有合理理由相信不如此使用該                                        (b)   the application of those provisions in relation to such
            資料便相當可能會損害任何該等事宜，即為免責辯護。                                              use would be likely to prejudice any of the matters
            ( 由 2012 年第 18 號第 2 條修訂 )                                             referred to in that subsection,
      (3)   就任何個人資料是否需有第 (1) 款下的豁免或曾否在任                                     and in any proceedings against any person for a contravention
            何時間需有第 (1) 款下的豁免的問題，可由行政長官或政                                    of any of those provisions it shall be a defence to show that
            務司司長決定，而一份由行政長官或政務司司長簽署並                                        he had reasonable grounds for believing that failure to so use
            證明需有或曾在任何時間需有該項豁免的證明書，即為                                        the data would have been likely to prejudice any of those
            該事實的證據。 ( 由 1997 年第 362 號法律公告修訂；由                               matters.
            1999 年第 34 號第 3 條修訂 )                                     (3)   Any question whether an exemption under subsection (1) is
      (4)   就第 (2) 款而言，一份由行政長官或政務司司長簽署的證                                    or at any time was required in respect of any personal data
            明個人資料是為或曾為第 (1) 款所提述的任何目的而使用                                    may be determined by the Chief Executive or Chief Secretary
            的證明書，即為該事實的證據。 ( 由 1997 年第 362 號法                               for Administration; and a certificate signed by the Chief
            律公告修訂；由 1999 年第 34 號第 3 條修訂 )                                   Executive or Chief Secretary for Administration certifying
                                                                            that the exemption is or at any time was so required shall be

最後更新日期                                                                                                                       Last updated date
25.4.2013                經核證文本                                                                  Verified Copy                        25.4.2013
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 120 of 164
                     《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


8-11                                               第8部       Part 8                                                                    8-12
第 486 章                                           第 58 條     Section 58                                                           Cap. 486

       (5)   行政長官或政務司司長可在第 (3) 或 (4) 款所提述的證明                                evidence of that fact. (Amended L.N. 362 of 1997; 34 of 1999
             書中，就該證明書所關乎的個人資料及為該證明書所指                                       s. 3)
             明的理由，指示專員不得進行視察或調查，而在此情況                                 (4)   For the purposes of subsection (2), a certificate signed by
             下，專員須遵從該項指示。 ( 由 1997 年第 362 號法律公                              the Chief Executive or Chief Secretary for Administration
             告修訂；由 1999 年第 34 號第 3 條修訂 )                                    certifying that personal data is or has been used for any
       (6)   看來是第 (3) 或 (4) 款所提述的證明書的文件，須獲收取                                purpose referred to in subsection (1) shall be evidence of that
             為證據，而在沒有相反證據的情況下，該文件須當作為                                       fact. (Amended L.N. 362 of 1997; 34 of 1999 s. 3; 18 of 2012
             該等證明書。                                                         s. 2)
       (7)   在本條中 ——                                                  (5)   The Chief Executive or Chief Secretary for Administration
       保安 (security) 包括防止或排拒無權進入香港及留在香港的人                                   may, in a certificate referred to in subsection (3) or (4), in
          ( 包 括 按 照《入 境 條 例》( 第 115 章 ) 的 條 文 被 扣 留 的 人 )                   respect of the personal data to which the certificate relates
          進 入 香 港 及 留 在 香 港； ( 由 1997 年 第 80 號 第 103(1) 條                   and for the reasons specified in that certificate, direct the
         修訂 )                                                               Commissioner not to carry out an inspection or investigation
                                                                            and, in any such case, the Commissioner shall comply with
       國際關係 (international relations) 包括與任何國際組織的關係。                         the direction. (Amended L.N. 362 of 1997; 34 of 1999 s. 3)
                                                                      (6)   A document purporting to be a certificate referred to in
                                                                            subsection (3) or (4) shall be received in evidence and, in the
                                                                            absence of evidence to the contrary, shall be deemed to be
                                                                            such a certificate.
                                                                      (7)   In this section—
                                                                      international relations (國際關係) includes relations with any
                                                                           international organization;
                                                                      security (保安) includes the prevention or preclusion of persons
                                                                           (including persons detained in accordance with the provisions
                                                                           of the Immigration Ordinance (Cap. 115)) entering and
                                                                           remaining in Hong Kong who do not have the right to enter
                                                                           and remain in Hong Kong.

58.    罪行等                                                  58.       Crime, etc.
       (1)   為 ——                                                     (1)   Personal data held for the purposes of—
             (a)   罪行的防止或偵測；                                                (a)   the prevention or detection of crime;


最後更新日期                                                                                                                      Last updated date
25.4.2013                經核證文本                                                                 Verified Copy                        25.4.2013
                                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 121 of 164
                            《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


8-13                                                      第8部       Part 8                                                                       8-14
第 486 章                                                  第 58 條     Section 58                                                              Cap. 486

              (b)    犯罪者的拘捕、檢控或拘留；                                               (b)    the apprehension, prosecution or detention of offenders;
              (c)    任何稅項的評定或收取；                                                 (c)    the assessment or collection of any tax or duty;
              (d)    任何人所作的不合法或嚴重不當的行為、或不誠實                                      (d)    the prevention, preclusion or remedying (including
                     的行為或舞弊行為的防止、排除或糾正 ( 包括懲處 )；                                        punishment) of unlawful or seriously improper conduct,
              (e)    防止或排除因 ——                                                          or dishonesty or malpractice, by persons;
                     (i)    任何人輕率的業務經營手法或活動；或                                    (e)    the prevention or preclusion of significant financial loss
                                                                                        arising from—
                     (ii)   任何人所作的不合法或嚴重不當的行為、或不
                            誠實的行為或舞弊行為，                                                 (i)      any imprudent business practices or activities of
                                                                                                 persons; or
                     而引致的重大經濟損失；
                                                                                        (ii)     unlawful or seriously improper conduct, or
              (f)    確定有關的資料當事人的品格或活動是否相當可能                                                      dishonesty or malpractice, by persons;
                     對以下事情有重大不利影響 ——
                                                                                 (f)    ascertaining whether the character or activities of the
                     (i)    由該資料使用者執行法定職能所關乎的事情；                                        data subject are likely to have a significantly adverse
                            或                                                           impact on any thing—
                     (ii)   與本段憑藉第 (3) 款而適用的職能的執行有關                                     (i)      to which the discharge of statutory functions by the
                            的事情；或                                                                data user relates; or
              (g)    本段憑藉第 (3) 款而適用的職能的執行，                                              (ii)     which relates to the discharge of functions to which
              而持有的個人資料，在以下情況下獲豁免而不受第 6 保                                                         this paragraph applies by virtue of subsection (3);
              障資料原則及第 18(1)(b) 條的條文所管限 ——                                                        or
              (i)    該等條文適用於該資料便相當可能會損害本款所提                                      (g)    discharging functions to which this paragraph applies by
                     述的任何事宜；或                                                           virtue of subsection (3),
              (ii)   該等條文適用於該資料便相當可能會直接或間接識                                      is exempt from the provisions of data protection principle 6
                     辨屬該資料來源的人的身分。 ( 由 2012 年第 18 號                              and section 18(1)(b) where the application of those provisions
                     第 2 條修訂 )                                                   to the data would be likely to—  (Amended 18 of 2012 s. 31)
       (1A)   如 ——                                                               (i)    prejudice any of the matters referred to in this
              (a)    與香港以外某地區的政府有訂立根據《稅務條例》( 第                                          subsection; or
                     112 章 ) 第 49(1A) 條有效的安排；而                                   (ii)   directly or indirectly identify the person who is the
              (b)    該地區的某稅項屬該等安排中某條文之標的，而該                                             source of the data.
                     條文是規定須披露關乎該地區的稅項資料的，                                (1A)    In subsection (1)(c), tax (稅項) includes any tax of a territory
                                                                                 outside Hong Kong if—

最後更新日期                                                                                                                                Last updated date
25.4.2013                       經核證文本                                                                    Verified Copy                        25.4.2013
                                  Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 122 of 164
                             《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


8-15                                                         第8部      Part 8                                                                     8-16
第 486 章                                                     第 58 條    Section 58                                                            Cap. 486

             則在第 (1)(c) 款中，稅項 (tax) 包括該稅項。 ( 由 2010 年                                (a)   arrangements having effect under section 49(1A) of the
             第 1 號第 9 條增補 )                                                                Inland Revenue Ordinance (Cap. 112) are made with the
       (2)   凡 ——                                                                          government of that territory; and
             (a)   個人資料是為第 (1) 款所提述的目的而使用 ( 不論該                                      (b)   that tax is the subject of a provision of the arrangements
                   資料是否為該等目的而持有 )；及                                                        that requires disclosure of information concerning tax of
                                                                                           that territory. (Added 1 of 2010 s. 9)
             (b)   第 3 保障資料原則的條文就該等使用而適用便相當
                   可能會損害該款所提述的任何事宜，                                            (2)   Personal data is exempt from the provisions of data protection
                                                                                     principle 3 in any case in which—   (Amended 18 of 2012
             則該資料獲豁免而不受第 3 保障資料原則的條文所管限，
                                                                                     s. 31)
             而在為任何人違反任何該等條文而針對他進行的法律程
             序中，如該人證明他當時有合理理由相信不如此使用該                                                (a)   the use of the data is for any of the purposes referred to
             資料便相當可能會損害任何該等事宜，即為免責辯護。                                                      in subsection (1) (and whether or not the data is held for
             ( 由 2012 年第 18 號第 2 條修訂 )                                                     any of those purposes); and (Amended 18 of 2012 s. 31)
       (3)   第 (1) 款 (f)(ii) 及 (g) 段 適 用 於 財 經 規 管 者 的 以 下 職                         (b)   the application of those provisions in relation to such
             能 ——                                                                          use would be likely to prejudice any of the matters
                                                                                           referred to in that subsection,
             (a)   保障公眾免受因以下事情導致的財政損失的職
                   能 ——                                                              and in any proceedings against any person for a contravention
                                                                                     of any of those provisions it shall be a defence to show that
                   (i)     屬 ——                                                      he had reasonable grounds for believing that failure to so use
                           (A)   從事銀行、保險、投資或其他財經服務的                                  the data would have been likely to prejudice any of those
                                 提供；                                                 matters.
                           (B)   從事公司的管理；                                      (3)   Paragraphs (f)(ii) and (g) of subsection (1) apply to any
                          (BA)   從事已根據《強制性公積金計劃條例》( 第                                functions of a financial regulator—
                                 485 章 ) 註 冊 的 公 積 金 計 劃 的 管 理； ( 由                  (a)   for protecting members of the public against financial
                                 1998 年第 4 號第 14 條增補 )                                     loss arising from—
                           (C)   從 事《職 業 退 休 計 劃 條 例》( 第 426 章 ) 所                         (i)     dishonesty, incompetence, malpractice or seriously
                                 指的職業退休計劃的管理；或                                                     improper conduct by persons—
                           (D)   公司股東，                                                            (A)   concerned in the provision of banking,
                           的人的不誠實行為、不勝任、不良行為或嚴重                                                         insurance, investment or other financial
                           不當的行為；或                                                                      services;
                   (ii)    已獲或未獲解除破產令的破產人的行為；                                                     (B)   concerned in the management of companies;


最後更新日期                                                                                                                                Last updated date
25.4.2013                          經核證文本                                                                   Verified Copy                      25.4.2013
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 123 of 164
                        《個人資料 ( 私隱 ) 條例》                                                       Personal Data (Privacy) Ordinance


8-17                                                      第8部      Part 8                                                                             8-18
第 486 章                                                  第 58 條    Section 58                                                                    Cap. 486

             (b)   維持或促進提供 (a)(i)(A) 段所提述的任何服務的任                                               (BA)   concerned in the administration of provident
                   何體系的一般穩定性或有效運作的職能；或                                                                fund schemes registered under the Mandatory
             (c)   為本款的施行而在第 (4) 款下的公告中指明的職能。                                                         Provident     Fund    Schemes       Ordinance
                                                                                                      (Cap. 485); (Added 4 of 1998 s. 14)
       (4)   行政長官可為第 (3) 款的施行藉憲報公告指明財經規管者
             的職能。 ( 由 1999 年第 34 號第 3 條修訂 )                                                     (C)   concerned in the management of occupational
                                                                                                      retirement schemes within the meaning of the
       (5)   現聲明 ——                                                                                   Occupational Retirement Schemes Ordinance
             (a)   第 (3) 款 的 施 行 不 得 損 害 第 (1) 款 (a)、(b)、(c)、(d)                                      (Cap. 426); or
                   及 (f)(i) 段就財經規管者而施行的概括性；                                                     (D)   who are shareholders in companies; or
             (b)   第 (4) 款下的公告是附屬法例。                                                    (ii)     the conduct      of     discharged   or    undischarged
       (6)   在本條中 ——                                                                             bankrupts;
       犯罪者 (offender) 指干犯罪行的人；                                                    (b)   for maintaining or promoting the general stability or
       罪行 (crime) 指 ——                                                                  effective working of any of the systems which provide
                                                                                        any of the services referred to in paragraph (a)(i)(A); or
             (a)   香港法律所訂的罪行；或
                                                                                  (c)   specified for the purposes of this subsection in a notice
             (b)   ( 如個人資料是在與香港和香港以外地方的法律合作
                                                                                        under subsection (4).
                   或執法合作有關連的情況下持有或使用的 ) 該地方
                   的法律所訂的罪行。 ( 由 2012 年第 18 號第 31 條增補 )                     (4)   For the purposes of subsection (3), the Chief Executive may,
                                                                                  by notice in the Gazette, specify a function of a financial
                                                                                  regulator. (Amended 34 of 1999 s. 3)
                                                                            (5)   It is hereby declared that—
                                                                                  (a)   subsection (3) shall not operate to prejudice the
                                                                                        generality of the operation of paragraphs (a), (b), (c),
                                                                                        (d) and (f)(i) of subsection (1) in relation to a financial
                                                                                        regulator;
                                                                                  (b)   a notice under subsection (4) is subsidiary legislation.
                                                                            (6)   In this section—
                                                                            crime (罪行) means—
                                                                                  (a)   an offence under the laws of Hong Kong; or
                                                                                  (b)   if personal data is held or used in connection with legal
                                                                                        or law enforcement cooperation between Hong Kong

最後更新日期                                                                                                                                     Last updated date
25.4.2013                     經核證文本                                                                      Verified Copy                             25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 124 of 164
                      《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


8-19                                                第8部       Part 8                                                                   8-20
第 486 章                                           第 58A 條     Section 58A                                                         Cap. 486

                                                                                   and a place outside Hong Kong, an offence under the
                                                                                   laws of that place;
                                                                       offender (犯罪者) means a person who commits a crime. (Added
                                                                            18 of 2012 s. 31)

58A. 《截取通訊及監察條例》所指的受保護成果及有關紀錄                                58A.      Protected product and relevant records under Interception of
       (1)   如個人資料系統是由資料使用者為收集、持有、處理或                                  Communications and Surveillance Ordinance
             使用屬受保護成果或有關紀錄的個人資料或包含於受保                                  (1)   A personal data system is exempt from the provisions of this
             護成果或有關紀錄內的個人資料的目的而使用的，則該                                        Ordinance to the extent that it is used by a data user for the
             個人資料系統在它被如此使用的範圍內獲豁免，不受本                                        collection, holding, processing or use of personal data which
             條例的條文管限。                                                        is, or is contained in, protected product or relevant records.
       (2)   屬受保護成果或有關紀錄的個人資料或包含於受保護成                                  (2)   Personal data which is, or is contained in, protected product
             果或有關紀錄內的個人資料獲豁免，不受本條例的條文                                        or relevant records is exempt from the provisions of this
             管限。                                                             Ordinance.
       (3)   在本條中 ——                                                   (3)   In this section—
       有關紀錄 (relevant records) 指 ——                                    device retrieval warrant (器材取出手令) has the meaning assigned
             (a)   關乎根據《截取通訊及監察條例》( 第 589 章 ) 為尋求                           to it by section 2(1) of the Interception of Communications
                   發出訂明授權或器材取出手令或將訂明授權續期而                                   and Surveillance Ordinance (Cap. 589);
                   提出的申請的文件及紀錄；或                                       prescribed authorization (訂明授權) has the meaning assigned to
             (b)   關乎根據該條例發出或續期的任何訂明授權或器材                                   it by section 2(1) of the Interception of Communications and
                   取出手令 ( 包括依據該授權或手令作出或就該授權                                 Surveillance Ordinance (Cap. 589);
                   或手令而作出的任何事宜 ) 的文件及紀錄；                               protected product (受保護成果) has the meaning assigned to it
       受保護成果 (protected product) 具有《截取通訊及監察條例》( 第                           by section 2(1) of the Interception of Communications and
         589 章 ) 第 2(1) 條給予該詞的涵義；                                           Surveillance Ordinance (Cap. 589);
       訂明授權 (prescribed authorization) 具有《截取通訊及監察條例》                   relevant records (有關紀錄) means documents and records relating
         ( 第 589 章 ) 第 2(1) 條給予該詞的涵義；                                       to—
       器材取出手令 (device retrieval warrant) 具有《截取通訊及監察                          (a)   any application for the issue or renewal of any
         條例》( 第 589 章 ) 第 2(1) 條給予該詞的涵義。                                           prescribed authorization or device retrieval warrant
                                                                                   under the Interception of Communications and
                               ( 由 2006 年第 20 號第 68 條增補 )                          Surveillance Ordinance (Cap. 589); or



最後更新日期                                                                                                                      Last updated date
25.4.2013                 經核證文本                                                                 Verified Copy                       25.4.2013
                             Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 125 of 164
                        《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


8-21                                                   第8部       Part 8                                                                      8-22
第 486 章                                               第 59 條     Section 59                                                             Cap. 486

                                                                                (b)    any prescribed authorization or device retrieval warrant
                                                                                       issued or renewed under that Ordinance (including
                                                                                       anything done pursuant to or in relation to such
                                                                                       prescribed authorization or device retrieval warrant).
                                                                                            (Added 20 of 2006 s. 68. Amended 18 of 2012 s. 2)

59.    健康                                                       59.       Health
       (1)   與有關的資料當事人的身體健康或精神健康有關的                                       (1)   Personal data relating to the physical or mental health of the
             個 人 資 料，獲 豁 免 而 不 受 以 下 任 何 或 所 有 條 文 所 管                          data subject is exempt from the provisions of either or both
             限 ——  ( 由 2012 年第 18 號第 32 條修訂 )                                   of—  (Amended 18 of 2012 s. 32)
             (a)    第 6 保障資料原則及第 18(1)(b) 條的條文；                                 (a)    data protection principle 6 and section 18(1)(b);
             (b)    第 3 保障資料原則的條文，                                              (b)    data protection principle 3,
             但上述豁免僅在以下情況適用 ——                                                   in any case in which the application of those provisions to the
             (i)    該等條文適用於該資料便相當可能會對該資料當事                                      data would be likely to cause serious harm to the physical or
                    人 的 身 體 健 康 或 精 神 健 康 造 成 嚴 重 損 害；或 ( 由                     mental health of—
                    2012 年第 18 號第 2 條修訂 )                                       (i)    the data subject; or
             (ii)   該等條文適用於該資料便相當可能會對任何其他個                                      (ii)   any other individual.
                    人的身體健康或精神健康造成嚴重損害。 ( 由 2012                           (2)   Personal data relating to the identity or location of a data
                    年第 18 號第 2 條修訂 )                                            subject is exempt from the provisions of data protection
       (2)   如第 3 保障資料原則的條文適用於關乎某資料當事人的                                         principle 3 if the application of those provisions to the data
             身分或所在的個人資料，便相當可能會對 ——                                              would be likely to cause serious harm to the physical or
             (a)    該資料當事人的身體或精神健康造成嚴重損害；或                                      mental health of—
             (b)    任何其他個人的身體或精神健康造成嚴重損害，                                       (a)    the data subject; or
             則該資料獲豁免而不受該等條文所管限。 ( 由 2012 年第                                     (b)    any other individual. (Added 18 of 2012 s. 32)
             18 號第 32 條增補 )

59A.   未成年人的照顧及監護                                               59A.      Care and guardianship of minors
       凡香港警務處或香港海關向未成年人的有關人士轉移或披露                                         Personal data in relation to a minor transferred or disclosed by the
       該未成年人的個人資料，如以下條件獲符合，該資料獲豁免                                         Hong Kong Police Force or Customs and Excise Department to a
       而不受第 3 保障資料原則的條文所管限 ——

最後更新日期                                                                                                                            Last updated date
25.4.2013                    經核證文本                                                                   Verified Copy                        25.4.2013
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 126 of 164
                     《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


8-23                                               第8部       Part 8                                                                     8-24
第 486 章                                           第 60 條     Section 60                                                            Cap. 486

             (a)   該項轉移或披露的目的，是利便該有關人士對該未                             relevant person of the minor is exempt from the provisions of data
                   成年人行使妥善照顧及監護；                                      protection principle 3 if—
             (b)   該項轉移或披露符合該未成年人的利益；及                                      (a)   the purpose of the transfer or disclosure is to facilitate
             (c)   該等條文就該項轉移或披露而適用，便相當可能會                                         the relevant person to exercise proper care and
                   損害該有關人士對該未成年人行使妥善照顧及監護，                                        guardianship of the minor;
                   或相當可能會損害該未成年人的利益。                                        (b)   the transfer or disclosure is in the interest of the minor;
                              ( 由 2012 年第 18 號第 33 條增補 )                          and
                                                                            (c)   the application of those provisions in relation to such
                                                                                  transfer or disclosure would be likely to prejudice the
                                                                                  exercise of proper care and guardianship of the minor
                                                                                  by the relevant person or the interest of the minor.
                                                                                                                   (Added 18 of 2012 s. 33)

60.    法律專業保密權                                              60.       Legal professional privilege
       假如在法律上就某些資訊而享有法律專業保密權的聲稱是能                                     Personal data is exempt from the provisions of data protection
       夠成立的，包含該等資訊的個人資料獲豁免而不受第 6 保障                                   principle 6 and section 18(1)(b) if the data consists of information
       資料原則及第 18(1)(b) 條的條文所管限。                                       in respect of which a claim to legal professional privilege could be
                                                                      maintained in law.
                                                                                                                 (Amended 18 of 2012 s. 2)

60A.   導致自己入罪                                               60A.      Self incrimination
       (1)   如資料使用者就任何個人資料依從根據第 6 保障資料原                               (1)   If, as a result of complying with a request under a provision
             則的條文或第 18(1)(b) 條提出的要求的後果，是該資料使                                of data protection principle 6 or section 18(1)(b) in relation
             用者可能會在任何法律程序中就並非由本條例訂定的罪                                       to any personal data, a data user might be incriminated in any
             行而入罪，該資料獲豁免而不受該條文或該條所管限。                                       proceedings for any offence other than an offence under this
       (2)   如資料使用者依從根據第 6 保障資料原則的條文或第                                      Ordinance, the data is exempt from that provision or section.
             18(1)(b) 條提出的要求而披露某項資訊，則在就本條例所                           (2)   Information disclosed by a data user in compliance with a
             訂罪行而提起的法律程序中，該項資訊不得獲接納為對                                       request under a provision of data protection principle 6 or
             該資料使用者不利的證據。                                                   section 18(1)(b) is not admissible against the data user in any
                              ( 由 2012 年第 18 號第 34 條增補 )                    proceedings for an offence under this Ordinance.
                                                                                                                   (Added 18 of 2012 s. 34)

最後更新日期                                                                                                                       Last updated date
25.4.2013                經核證文本                                                                  Verified Copy                        25.4.2013
                            Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 127 of 164
                        《個人資料 ( 私隱 ) 條例》                                                 Personal Data (Privacy) Ordinance


8-25                                                  第8部       Part 8                                                                     8-26
第 486 章                                             第 60B 條     Section 60B                                                           Cap. 486


60B.   法律程序等                                                   60B.      Legal proceedings etc.
       如個人資料是 ——                                                         Personal data is exempt from the provisions of data protection
             (a)    由任何成文法則、法律規則或香港法院的命令所規                               principle 3 if the use of the data is—
                    定或授權使用的，或是根據任何成文法則而規定或                                     (a)    required or authorized by or under any enactment, by
                    授權使用的；                                                            any rule of law or by an order of a court in Hong Kong;
             (b)    在與於香港進行的法律程序有關連的情況下被規定                                     (b)    required in connection with any legal proceedings in
                    而使用的；或                                                            Hong Kong; or
             (c)    為確立、行使或維護在香港的法律權利所需要而使                                     (c)    required for establishing, exercising or defending legal
                    用的，                                                               rights in Hong Kong.
       該資料獲豁免而不受第 3 保障資料原則的條文所管限。                                                                                     (Added 18 of 2012 s. 34)
                                 ( 由 2012 年第 18 號第 34 條增補 )

61.    新聞                                                      61.       News
       (1)   由 ——                                                        (1)   Personal data held by a data user—
             (a)    其業務或部分業務包含新聞活動的資料使用者持有；                                    (a)    whose business, or part of whose business, consists of a
                    及                                                                 news activity; and
             (b)    該使用者純粹為該活動 ( 及任何直接有關的活動 ) 的                                (b)    solely for the purpose of that activity (or any directly
                    目的而持有，                                                            related activity),
             的個人資料，獲豁免而 ——                                                     is exempt from the provisions of—  (Amended 18 of 2012 s. 2)
             (i)    不受第 6 保障資料原則及第 18(1)(b) 及 38(i) 條的條                         (i)   data protection principle 6 and sections 18(1)(b) and
                    文所管限，除非及直至該資料已發表或播放 ( 不論                                          38(i) unless and until the data is published or broadcast
                    在何處或藉何方法 )；                                                       (wherever and by whatever means);
             (ii)   不受第 36 及 38(b) 條的條文所管限。                                    (ii)   sections 36 and 38(b).
       (2)   在以下情況，個人資料獲豁免而不受第 3 保障資料原則                                  (2)   Personal data is exempt from the provisions of data protection
             的條文所管限 ——                                                         principle 3 in any case in which—  (Amended 18 of 2012 s. 2)
             (a)    該資料的使用包含向第 (1) 款所提述的資料使用者披                                 (a)    the use of the data consists of disclosing the data to a
                    露該資料；及                                                            data user referred to in subsection (1); and
                                                                               (b)    such disclosure is made by a person who has reasonable
                                                                                      grounds to believe (and reasonably believes) that the
最後更新日期                                                                                                                          Last updated date
25.4.2013                   經核證文本                                                                  Verified Copy                        25.4.2013
                               Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 128 of 164
                           《個人資料 ( 私隱 ) 條例》                                                     Personal Data (Privacy) Ordinance


8-27                                                     第8部       Part 8                                                                         8-28
第 486 章                                                 第 62 條     Section 62                                                                Cap. 486

             (b)    作出該項披露的人有合理理由相信 ( 並合理地相信 )                                           publishing or broadcasting (wherever and by whatever
                    發表及播放 ( 不論在何處及藉何方法 ) 該資料 ( 不論                                        means) of the data (and whether or not it is published or
                    是否實際有發表或播放該資料 ) 是符合公眾利益的。                                            broadcast) is in the public interest.
       (3)   在本條中 ——                                                        (3)   In this section—
       新聞活動 (news activity) 指任何新聞工作活動，並包括 ——                                news activity (新聞活動) means any journalistic activity and
             (a)    為向公眾發布的目的而進行 ——                                             includes—
                    (i)    新聞的搜集；                                                 (a)    the—
                   (ii)    關於新聞的文章或節目的製備或編纂；或                                            (i)      gathering of news;
                   (iii)   對新聞或時事所作的評析；或                                                (ii)      preparation or compiling of articles or programmes
                                                                                                  concerning news; or
             (b)    向公眾發布 ——
                                                                                        (iii)     observations on news or current affairs,
                    (i)    屬新聞的或關於新聞的文章或節目；或
                                                                                         for the purpose of dissemination to the public; or
                   (ii)    對新聞或時事所作的評析。
                                                                                  (b)    the dissemination to the public of—
                                     ( 由 2012 年第 18 號第 2 條修訂 )
                                                                                         (i)      any article or programme of or concerning news;
                                                                                                  or
                                                                                        (ii)      observations on news or current affairs.
                                                                                                                            (Amended 18 of 2012 s. 2)

62.    統計及研究                                                      62.       Statistics and research
       在以下情況，個人資料獲豁免而不受第 3 保障資料原則的條                                         Personal data is exempt from the provisions of data protection
       文所管限 ——                                                              principle 3 where—  (Amended 18 of 2012 s. 2)
             (a)    該資料將會用於製備統計數字或進行研究；                                           (a)    the data is to be used for preparing statistics or carrying
             (b)    該資料不會用於任何其他目的；及                                                      out research;
             (c)    所得的統計數字或研究成果不會以識辨各有關的資                                        (b)    the data is not to be used for any other purpose; and
                    料當事人或其中任何人的身分的形式提供。                                           (c)    the resulting statistics or results of the research are
                                     ( 由 2012 年第 18 號第 2 條修訂 )                           not made available in a form which identifies the data
                                                                                         subjects or any of them.
                                                                                                                            (Amended 18 of 2012 s. 2)


最後更新日期                                                                                                                                 Last updated date
25.4.2013                      經核證文本                                                                      Verified Copy                        25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 129 of 164
                      《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


8-29                                                第8部       Part 8                                                                     8-30
第 486 章                                             第 63 條    Section 63                                                            Cap. 486


63.    第 18(1)(a) 條的豁免                                       63.       Exemption from section 18(1)(a)
       凡查閱資料要求關乎獲豁免而憑藉第 57 或 58 條不受第 18(1)(b)                          Where a data access request relates to personal data which is or, if
       條所管限的個人資料 ( 或如該資料曾存在，則本會獲該項豁                                    the data existed, would be exempt from section 18(1)(b) by virtue
       免 )，則如披露該資料的存在或不存在此事相當可能會損害受                                    of section 57 or 58, then the data is also exempt from section
       該項豁免保障的利益，該資料亦獲豁免而不受第 18(1)(a) 條所                               18(1)(a) if the interest protected by that exemption would be likely
       管限。                                                             to be prejudiced by the disclosure of the existence or non-existence
                                ( 由 2012 年第 18 號第 2 條修訂 )              of that data.
                                                                                                                 (Amended 18 of 2012 s. 2)

63A.   人類胚胎等                                                 63A.      Human embryos, etc.
       (1)   包含顯示某名身分可被辨別的個人是或可能是經由《人類                                 (1)   Personal data which consists of information showing that
             生殖科技條例》( 第 561 章 ) 所指的生殖科技程序而誕生                                 an identifiable individual was, or may have been, born
             的資訊的個人資料，獲豁免而不受第 6 保障資料原則及                                      in consequence of a reproductive technology procedure
             第 18(1)(b) 條的條文所管限，但如根據該等條文而按照該                                 within the meaning of the Human Reproductive Technology
             條例第 33 條披露該資料，則屬例外。                                             Ordinance (Cap. 561) is exempt from the provisions of data
       (2)   凡 查 閱 資 料 要 求 是 關 乎 憑 藉 第 (1) 款 獲 豁 免 而 不 受 第                   protection principle 6 and section 18(1)(b) except so far as its
             18(1)(b) 條所管限的個人資料的，或是關乎假如存在便會                                  disclosure under those provisions is made in accordance with
             獲該項豁免的個人資料的，則在披露該資料的存在或不                                        section 33 of that Ordinance.
             存在相當可能會損害受該項豁免保障的利益的情況下，                                  (2)   Where a data access request relates to personal data which is
             該資料亦獲豁免而不受第 18(1)(a) 條所管限。                                      or, if the data existed, would be exempt from section 18(1)(b)
       ( 由 2000 年第 47 號第 48 條增補。由 2012 年第 18 號第 2 條修訂 )                      by virtue of subsection (1), then the data is also exempt from
                                                                             section 18(1)(a) if the interest protected by that exemption
                                                                             would be likely to be prejudiced by the disclosure of the
                                                                             existence or non-existence of the data.
                                                                                        (Added 47 of 2000 s. 48. Amended 18 of 2012 s. 2)

63B.   盡職審查                                                  63B.      Due diligence exercise
       (1)   凡一項建議商業交易涉及 ——                                            (1)   Personal data transferred or disclosed by a data user for
             (a)   屬於資料使用者的業務或財產的轉移，或資料使用                                    the purpose of a due diligence exercise to be conducted
                   者股本的股份的轉移；                                                in connection with a proposed business transaction that
                                                                             involves—
             (b)   資料使用者的股權的變動；或

最後更新日期                                                                                                                        Last updated date
25.4.2013                  經核證文本                                                                Verified Copy                         25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 130 of 164
                          《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


8-31                                                    第8部       Part 8                                                                        8-32
第 486 章                                               第 63B 條     Section 63B                                                              Cap. 486

             (c)   資料使用者與另一團體合併，                                                 (a)   a transfer of the business or property of, or any shares
             如該資料使用者在與該項建議交易有關連的情況下，為                                                  in, the data user;
             進行一項盡職審查而轉移或披露個人資料，而第 (2) 款指                                        (b)   a change in the shareholdings of the data user; or
             明的每項條件均獲符合，該項轉移或披露獲豁免而不受                                            (c)   an amalgamation of the data user with another body,
             第 3 保障資料原則的條文所管限。
                                                                                 is exempt from the provisions of data protection principle 3 if
       (2)   有關條件如下 ——                                                           each of the conditions specified in subsection (2) is satisfied.
             (a)   被轉移或披露的個人資料不超過進行該項盡職審查                                  (2)   The conditions are—
                   所需者；
                                                                                 (a)   the personal data transferred or disclosed is not more
             (b)   在該項建議交易完成時，將會由該項交易的一方或                                              than necessary for the purpose of the due diligence
                   因為該項交易而組織的新團體提供予有關資料當事                                              exercise;
                   人的貨品、設施或服務，與該資料使用者提供予該
                   當事人者相同或類似；                                                    (b)   goods, facilities or services which are the same as
                                                                                       or similar to those provided by the data user to the
             (c)   取得有關資料當事人對該項轉移或披露的訂明同意，                                             data subject are to be provided to the data subject, on
                   並非切實可行。                                                             completion of the proposed business transaction, by a
       (3)   如建議商業交易的主要目的，是轉移、披露或為得益而                                                  party to the transaction or a new body formed as a result
             提供有關個人資料，第 (1) 款不適用。                                                      of the transaction;
       (4)   如資料使用者為一項就第 (1) 款描述的建議商業交易而進                                        (c)   it is not practicable to obtain the prescribed consent of
             行的盡職審查的目的，而轉移或披露個人資料予某人，                                                  the data subject for the transfer or disclosure.
             該人 ——                                                         (3)   Subsection (1) does not apply if the primary purpose of the
             (a)   須只為該目的而使用該資料；及                                                proposed business transaction is the transfer, disclosure or
             (b)   須在該項盡職審查完成後，在切實可行範圍內，盡                                        provision for gain of the personal data.
                   快 ——                                                    (4)   If a data user transfers or discloses personal data to a person
                   (i)    將該資料歸還該資料使用者；及                                         for the purpose of a due diligence exercise to be conducted in
                                                                                 connection with a proposed business transaction described in
                   (ii)   銷毀該人所保存的該資料的紀錄。                                        subsection (1), the person—
       (5)   任何人違反第 (4) 款，即屬犯罪，一經定罪，可處第 5 級                                      (a)   must only use the data for that purpose; and
             罰款及監禁 2 年。
                                                                                 (b)   must, as soon as practicable after the completion of the
       (6)   在本條中 ——                                                                   due diligence exercise—
       為得益而提供 (provision for gain) 就個人資料而言，指提供該                                        (i)     return the personal data to the data user; and
         資料，以獲得金錢或其他財產的回報，而不論 ——


最後更新日期                                                                                                                               Last updated date
25.4.2013                     經核證文本                                                                    Verified Copy                         25.4.2013
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 131 of 164
                     《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


8-33                                                第8部      Part 8                                                                        8-34
第 486 章                                           第 63C 條    Section 63C                                                              Cap. 486

             (a)   該項回報是否以某條件獲符合為前提；或                                             (ii)     destroy any record of the personal data that is kept
             (b)   提供該資料的人，是否維持對該資料的使用的任何                                                  by the person.
                   控制；                                                (5)   A person who contravenes subsection (4) commits an
       盡職審查 (due diligence exercise) 就 建 議 商 業 交 易 而 言，指 審                  offence and is liable on conviction to a fine at level 5 and to
         視該項交易的標的，以令交易一方能夠決定是否進行該                                           imprisonment for 2 years.
         項交易。                                                         (6)   In this section—
                              ( 由 2012 年第 18 號第 35 條增補 )              due diligence exercise (盡職審查), in relation to a proposed
                                                                          business transaction, means the examination of the subject
                                                                          matter of the transaction to enable a party to decide whether
                                                                          to proceed with the transaction;
                                                                      provision for gain (為得益而提供), in relation to personal data,
                                                                           means provision of the data in return for money or other
                                                                           property, irrespective of whether—
                                                                            (a)   the return is contingent on any condition; or
                                                                            (b)   the person who provides the data retains any control
                                                                                  over the use of the data.
                                                                                                                      (Added 18 of 2012 s. 35)

63C.   危急處境                                                  63C.     Emergency situations
       (1)   如第 1(3) 保障資料原則及第 3 保障資料原則的條文適用                           (1)   Personal data is exempt from the provisions of data protection
             於個人資料，便相當可能會損害以下任何事宜 ——                                        principle 1(3) and data protection principle 3 if the application
             (a)   識辨某名個人的身分，而該人合理地被懷疑處於或                                   of those provisions to the data would be likely to prejudice
                   該人正處於一個危及生命的處境之中；                                        any of the following matters—
             (b)   將該名個人處於該處境一事，告知該人的家人或有                                   (a)   identifying an individual who is reasonably suspected to
                   關人士；                                                           be, or is, involved in a life-threatening situation;
             (c)   進行緊急拯救行動或提供緊急救助服務，                                       (b)   informing the individual’s immediate family members or
                                                                                  relevant persons of the individual’s involvement in the
             則該項個人資料獲豁免而不受該等條文所管限。                                                life-threatening situation;
       (2)   在本條中 ——                                                        (c)   the carrying out of emergency rescue operations or
       家 人 (immediate family member) 就 某 人 而 言，指 藉 血 緣、婚                          provision of emergency relief services.
          姻、領養或姻親關係而與該人有關係的另一人。

最後更新日期                                                                                                                          Last updated date
25.4.2013                 經核證文本                                                                    Verified Copy                        25.4.2013
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 132 of 164
                    《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


8-35                                              第8部       Part 8                                                                    8-36
第 486 章                                         第 63D 條     Section 63D                                                          Cap. 486

                             ( 由 2012 年第 18 號第 35 條增補 )              (2)   In this section—
                                                                     immediate family member (家人), in relation to a person, means
                                                                         another person who is related to the person by blood,
                                                                         marriage, adoption or affinity.
                                                                                                                 (Added 18 of 2012 s. 35)

63D.   轉移紀錄予政府檔案處                                          63D.      Transfer of records to Government Records Service
       轉移予政府檔案處的紀錄所載的個人資料，在政府檔案處僅                                    Personal data contained in records that are transferred to the
       為以下目的而使用該等紀錄的情況下，獲豁免而不受第 3 保                                  Government Records Service is exempt from the provisions of
       障資料原則的條文所管限 ——                                                data protection principle 3 when the records are used by the
            (a)   評核該等紀錄，以決定它們是否須予保存；或                               Government Records Service solely for the purpose of—
            (b)   整理及保存該等紀錄。                                               (a)   appraising the records to decide whether they are to be
                                                                                 preserved; or
                             ( 由 2012 年第 18 號第 35 條增補 )
                                                                           (b)   organizing and preserving the records.
                                                                                                                 (Added 18 of 2012 s. 35)




最後更新日期                                                                                                                     Last updated date
25.4.2013               經核證文本                                                                 Verified Copy                        25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 133 of 164
                     《個人資料 ( 私隱 ) 條例》                                                 Personal Data (Privacy) Ordinance


9-1                                                 第9部       Part 9                                                                    9-2
第 486 章                                            第 64 條     Section 64                                                          Cap. 486



                           第9部                                                                    Part 9
                          罪行及補償                                                    Offences and Compensation
64.   披露未經資料使用者同意而取得的個人資料屬罪行                                 64.       Offences for disclosing personal data obtained without consent
      (1)   任何人披露未經資料使用者同意而取自該資料使用者的                                   from data users
            某資料當事人的任何個人資料，而該項披露是出於以下                                   (1)   A person commits an offence if the person discloses any
            意圖的，該人即屬犯罪 ——                                                    personal data of a data subject which was obtained from a
            (a)   獲取金錢得益或其他財產得益，不論是為了令該人                                     data user without the data user’s consent, with an intent—
                  或另一人受惠而獲取；或                                                (a)   to obtain gain in money or other property, whether for
            (b)   導致該當事人蒙受金錢損失或其他財產損失。                                             the benefit of the person or another person; or
      (2)   如 ——                                                             (b)   to cause loss in money or other property to the data
                                                                                   subject.
            (a)   任何人披露未經資料使用者同意而取自該資料使用
                  者的某資料當事人的任何個人資料；而                                    (2)   A person commits an offence if—
            (b)   該項披露導致該當事人蒙受心理傷害，                                          (a)   the person discloses any personal data of a data subject
                                                                                   which was obtained from a data user without the data
            該人即屬犯罪。                                                                user’s consent; and
      (3)   任何人犯第 (1) 或 (2) 款所訂罪行，一經定罪，可處罰款                                  (b)   the disclosure causes psychological harm to the data
            $1,000,000 及監禁 5 年。                                                    subject.
      (4)   在 為 第 (1) 或 (2) 款 所 訂 罪 行 而 提 起 的 法 律 程 序 中，被              (3)   A person who commits an offence under subsection (1) or
            控 告 的 人 如 證 明 任 何 以 下 事 宜，即 可 以 此 作 為 免 責 辯                      (2) is liable on conviction to a fine of $1,000,000 and to
            護 ——                                                             imprisonment for 5 years.
            (a)   該人合理地相信，有關披露對防止或偵測罪行屬必                               (4)   In any proceedings for an offence under subsection (1) or (2),
                  要；                                                         it is a defence for the person charged to prove that—
            (b)   任何成文法則、法律規則或法院命令規定作出或授                                     (a)   the person reasonably believed that the disclosure was
                  權作出有關披露，或根據任何成文法則而規定作出                                           necessary for the purpose of preventing or detecting
                  或授權作出有關披露；                                                       crime;
            (c)   該人合理地相信有關資料使用者已同意有關披露；                                     (b)   the disclosure was required or authorized by or under
                  或                                                                any enactment, by any rule of law or by an order of a
            (d)   該人 ——                                                            court;

最後更新日期                                                                                                                      Last updated date
25.4.2013                  經核證文本                                                                Verified Copy                       25.4.2013
                               Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 134 of 164
                           《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


9-3                                                       第9部      Part 9                                                                        9-4
第 486 章                                                 第 64A 條    Section 64A                                                             Cap. 486

                    (i)    是為第 61(3) 條所界定的新聞活動的目的，或                               (c)   the person reasonably believed that the data user had
                           是為與該新聞活動直接相關的活動的目的，而                                         consented to the disclosure; or
                           披露該個人資料；而                                              (d)   the person—
                    (ii)   有合理理由相信，發表或播放該個人資料，是                                         (i)      disclosed the personal data for the purpose of a
                           符合公眾利益的。                                                              news activity as defined by section 61(3) or a
                                    ( 由 2012 年第 18 號第 36 條代替 )                                   directly related activity; and
                                                                                        (ii)     had reasonable grounds to believe that the
                                                                                                 publishing or broadcasting of the personal data was
                                                                                                 in the public interest.
                                                                                                                         (Replaced 18 of 2012 s. 36)

64A.   雜項罪行                                                        64A.     Miscellaneous offences
       (1)    任何資料使用者無合理辯解而違反本條例下任何規定，                                      (1)   A data user who, without reasonable excuse, contravenes any
              即屬犯罪，一經定罪，可處第 3 級罰款。                                                requirement under this Ordinance commits an offence and is
       (2)    第 (1) 款並不就以下違反而適用 ——                                                liable on conviction to a fine at level 3.
              (a)   違反保障資料原則；                                               (2)   Subsection (1) does not apply in relation to—
              (b)   根 據 第 14(11)、14A(6)、(7) 或 (8)、15(4A) 或 (7)、                   (a)   a contravention of a data protection principle;
                    18(5)、22(4)、31(4)、32(5)、44(10)、46(11)、50A(1)                  (b)   a contravention that constitutes an offence under section
                    或 (3)、50B(1)、63B(5) 或 64(1) 或 (2) 條屬罪行的違                            14(11), 14A(6), (7) or (8), 15(4A) or (7), 18(5), 22(4),
                    反；或                                                                 31(4), 32(5), 44(10), 46(11), 50A(1) or (3), 50B(1),
              (c)   違反第 6A 部下的規定。                                                       63B(5) or 64(1) or (2); or
             ( 由 2012 年第 18 號第 37 條增補。編輯修訂 ——2013 年第 1                            (c)   a contravention of any requirement under Part 6A.
                                         號編輯修訂紀錄 )                                               (Added 18 of 2012 s. 37. Amended E.R. 1 of 2013)

64B.   提出告發等的時限                                                    64B.     Time limit for laying of information etc.
       (1)    儘 管 有《裁 判 官 條 例》( 第 227 章 ) 第 26 條 的 規 定，針 對                  (1)   Despite section 26 of the Magistrates Ordinance (Cap. 227),
              本條例所訂罪行的申訴或告發，可在該罪行發生當日後                                            a complaint or information in respect of an offence under this
              起計的 2 年內，向裁判官作出或提出。                                                 Ordinance may be made to or laid before a magistrate within
                                                                                  2 years from the date of commission of the offence.



最後更新日期                                                                                                                               Last updated date
25.4.2013                      經核證文本                                                                     Verified Copy                       25.4.2013
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 135 of 164
                    《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


9-5                                                 第9部      Part 9                                                                        9-6
第 486 章                                             第 65 條   Section 65                                                              Cap. 486

      (2)   凡違反本條例所訂罪行是在《2012 年個人資料 ( 私隱 )( 修                         (2)   Subsection (1) does not apply in relation to the making of
            訂 ) 條例》(2012 年第 18 號 ) 第 37 條生效日期 * 之前發生                        any complaint or laying of any information in respect of an
            的，第 (1) 款並不適用於就該罪行作出申訴或提出告發。                                    offence under this Ordinance which was committed before
                                ( 由 2012 年第 18 號第 37 條增補 )                  the commencement date* of section 37 of the Personal Data
                                                                            (Privacy) (Amendment) Ordinance 2012 (18 of 2012).
      編輯附註：                                                                                                          (Added 18 of 2012 s. 37)
      * 生效日期：2012 年 10 月 1 日。
                                                                      Editorial Note:
                                                                      * Commencement date: 1 October 2012.

65.   僱主及主事人的法律責任                                            65.      Liability of employers and principals
      (1)   任何人在其受僱用中所作出的任何作為或所從事的任何                                  (1)   Any act done or practice engaged in by a person in the course
            行為，就本條例而言須視為亦是由其僱主所作出或從事                                        of his employment shall be treated for the purposes of this
            的，不論其僱主是否知悉或批准他作出該作為或從事該                                        Ordinance as done or engaged in by his employer as well as
            行為。                                                             by him, whether or not it was done or engaged in with the
      (2)   任何作為另一人的代理人並獲該另一人授權 ( 不論是明                                      employer’s knowledge or approval.
            示或默示，亦不論是事前或事後授權 ) 的人所作出的任何                               (2)   Any act done or practice engaged in by a person as agent for
            作為或所從事的任何行為，就本條例而言須視為亦是由                                        another person with the authority (whether express or implied,
            該另一人作出或從事的。                                                     and whether precedent or subsequent) of that other person
      (3)   在根據本條例對任何人就其僱員被指稱作出的作為或從                                        shall be treated for the purposes of this Ordinance as done or
            事的行為 ( 視屬何情況而定 ) 而提出的法律程序中，該人                                   engaged in by that other person as well as by him.
            如證明他已採取切實可行的步驟，以防止該僱員作出該                                  (3)   In proceedings brought under this Ordinance against any
            作為或從事該行為或在其受僱用過程中作出該類作為或                                        person in respect of an act or practice alleged to have been
            從事該類行為，即為免責辯護。                                                  done or engaged in, as the case may be, by an employee of
      (4)   為免生疑問，現聲明︰本條不就刑事法律程序而適用。                                        his it shall be a defence for that person to prove that he took
                                                                            such steps as were practicable to prevent the employee from
                                                                            doing that act or engaging in that practice, or from doing
                                                                            or engaging in, in the course of his employment, acts or
                                                                            practices, as the case may be, of that description.
                                                                      (4)   For the avoidance of doubt, it is hereby declared that this
                                                                            section shall not apply for the purposes of any criminal
                                                                            proceedings.

最後更新日期                                                                                                                         Last updated date
25.4.2013                經核證文本                                                                    Verified Copy                        25.4.2013
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 136 of 164
                    《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


9-7                                               第9部       Part 9                                                                     9-8
第 486 章                                          第 66 條     Section 66                                                           Cap. 486


66.   補償                                                   66.       Compensation
      (1)   除第 (4) 款另有規定外，任何個人如因符合以下說明的違                             (1)   Subject to subsection (4), an individual who suffers damage
            反事項而蒙受損害，則該名個人有權就該損害向有關的                                       by reason of a contravention—
            資料使用者申索補償 ——                                                   (a)   of a requirement under this Ordinance;
            (a)   遭違反的是本條例下的規定；                                            (b)   by a data user; and
            (b)   違反規定者是資料使用者；及                                            (c)   which relates, whether in whole or in part, to personal
            (c)   該違反規定事項全部或部分關乎個人資料而該名個                                         data of which that individual is the data subject,
                  人是資料當事人。                                                 shall be entitled to compensation from that data user for that
      (2)   為免生疑問，現聲明︰第 (1) 款所提述的損害可以是或可                                   damage.
            包括對感情的傷害。                                                (2)   For the avoidance of doubt, it is hereby declared that damage
      (3)   在憑藉本條針對任何人提出的法律程序中，如證明以下                                       referred to in subsection (1) may be or include injury to
            事項，即為免責辯護 ——                                                   feelings.
            (a)   該人已採取在所有情況下屬合理所需的謹慎措施，                             (3)   In any proceedings brought against any person by virtue of
                  以避免有關的違反規定事項發生；或                                         this section it shall be a defence to show that—
            (b)   在因有關的個人資料不準確而發生的有關違反規定                                   (a)   he had taken such care as in all the circumstances
                  事項的個案中，該個人資料準確地記錄有關的資料                                         was reasonably required to avoid the contravention
                  使用者從資料當事人或第三者處所收到或取得的資                                         concerned; or
                  料。                                                       (b)   in any case where the contravention concerned occurred
      (4)   凡因有關的個人資料不準確而發生第 (1) 款所提述的違反                                         because the personal data concerned was inaccurate,
            規定事項，並因此而導致有關的個人蒙受該款所提述的                                             the data accurately record data received or obtained by
            損害，則不得就緊接本條開始實施後 1 年期屆滿前的任                                           the data user concerned from the data subject or a third
            何時間所發生的損害，根據該款獲支付補償。                                                 party. (Amended 18 of 2012 s. 38)
      (5)   由某名個人倚賴第 (1) 款提起的法律程序須在區域法院提                             (4)   Where an individual suffers damage referred to in subsection
            起，但可在原訟法庭取得的所有補救，均可在該等法律                                       (1) by reason of a contravention referred to in that subsection
            程序中取得。 ( 由 2012 年第 18 號第 38 條增補 )                              which occurred because the personal data concerned was
                                                                           inaccurate, then no compensation shall be payable under
                                                                           that subsection in respect of so much of that damage that
                                                                           has occurred at any time before the expiration of 1 year
                                                                           immediately following the day on which this section
                                                                           commences. (Amended 18 of 2012 s. 38)

最後更新日期                                                                                                                     Last updated date
25.4.2013               經核證文本                                                                 Verified Copy                        25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 137 of 164
                       《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


9-9                                                  第9部       Part 9                                                                     9-10
第 486 章                                            第 66A 條     Section 66A                                                           Cap. 486

                                                                        (5)   Proceedings brought by an individual in reliance on
                                                                              subsection (1) are to be brought in the District Court but all
                                                                              such remedies are obtainable in those proceedings as would
                                                                              be obtainable in the Court of First Instance. (Added 18 of
                                                                              2012 s. 38)

66A.   協助受屈人士取得資料等                                            66A.      Help for aggrieved persons in obtaining information, etc.
       (1)   以幫助某人 ( 受屈人士 ) 決定是否根據第 66 條提起法律                            (1)   With a view to helping a person (the person aggrieved) to
             程序及 ( 如該人如此行事 ) 以最有效的方式擬訂及展呈其                                    decide whether to institute proceedings under section 66 and,
             論點為出發點，專員可訂明 ——                                                  if the person does so, to formulate and present his or her
             (a)   受屈人士用以就以下事宜詰問答辯人的格式︰答辯                                     case in the most effective manner, the Commissioner may
                   人作出任何有關作為的理由，以及屬或可能屬有關                                     prescribe—
                   的任何其他事宜；及                                                  (a)   forms by which the person aggrieved may question the
             (b)   答辯人如意欲的話可用以答覆任何詰問的格式。                                            respondent on the respondent’s reasons for doing any
                                                                                    relevant act, or on any other matter which is or may be
       (2)   如受屈人士詰問 ( 不論是否按照第 (1) 款提述的格式作出                                         relevant; and
             的 ) 答辯人 ——
                                                                              (b)   forms by which the respondent may, if he or she so
             (a)   有關的問題及答辯人的任何答覆 ( 不論是否按照該                                         wishes, reply to any questions.
                   等表格作出的 ) 在第 (3)、(4) 及 (5) 款的規限下，可
                   在有關法律程序中獲接納為證據；及                                     (2)   If the person aggrieved questions the respondent (whether or
                                                                              not in accordance with a form referred to in subsection (1))—
             (b)   如區域法院覺得答辯人故意地在無合理辯解的情況
                   下，沒有在一段合理期間內作出答覆，或覺得答辯                                     (a)   the question and any reply by the respondent (whether
                   人的答覆言詞閃爍或含糊不清，區域法院可從此事                                           or not in accordance with such a form) are, subject to
                   中作出它認為公正及公平的推論。                                                  subsections (3), (4) and (5), admissible as evidence in
                                                                                    the proceedings; and
       (3)   專員可 ——
                                                                              (b)   if it appears to the District Court that the respondent,
             (a)   訂明詰問須於甚麼期間內送達，方可根據第 (2)(a) 款                                     deliberately and without reasonable excuse, omitted to
                   獲接納為證據；及                                                         reply within a reasonable period or that the respondent’s
             (b)   訂明詰問及答辯人的答覆可用何種方式送達。                                             reply is evasive or equivocal, the Court may draw any
       (4)   根據《區域法院條例》( 第 336 章 ) 訂立的規則，可賦權予                                       inference from that fact it considers just and equitable to
             受理第 66 條所指的申索的區域法院在該項申索的擇定聆                                            draw.
             訊日期之前，裁定一項詰問或答覆是否根據本條而屬可                                   (3)   The Commissioner may—
             獲接納的證據。

最後更新日期                                                                                                                         Last updated date
25.4.2013                  經核證文本                                                                  Verified Copy                        25.4.2013
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 138 of 164
                     《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


9-11                                                 第9部       Part 9                                                                        9-12
第 486 章                                            第 66B 條     Section 66B                                                              Cap. 486

       (5)   本條不損害規管區域法院所審理的法律程序中的非正審                                         (a)   prescribe the period within which questions must be
             或初步事宜的任何其他成文法則或法律規則，並在規管                                               served in order to be admissible under subsection (2)(a);
             證據可否在該等程序中獲接納的成文法則或法律規則的                                               and
             規限下，具有效力。                                                        (b)   prescribe the manner in which a question and any reply
       (6)   在本條中 ——                                                                by the respondent may be served.
       答辯人 (respondent) 包括將會成為答辯人的人。                                    (4)   Rules under the District Court Ordinance (Cap. 336) may
                                ( 由 2012 年第 18 號第 39 條增補 )                    empower the District Court entertaining a claim under section
                                                                              66 to determine, before the date fixed for the hearing of the
                                                                              claim, whether a question or reply is admissible under this
                                                                              section or not.
                                                                        (5)   This section is without prejudice to any other enactment or
                                                                              rule of law regulating interlocutory and preliminary matters in
                                                                              proceedings before the District Court, and has effect subject
                                                                              to any enactment or rule of law regulating the admissibility of
                                                                              evidence in such proceedings.
                                                                        (6)   In this section—
                                                                        respondent (答辯人) includes a prospective respondent.
                                                                                                                     (Added 18 of 2012 s. 39)

66B.   專員可就法律程序給予協助                                           66B.      Commissioner may grant assistance in respect of proceedings
       (1)   根據第 66 條可提起法律程序以尋求補償的人可向專員提                                (1)   A person who may institute proceedings to seek compensation
             出申請，要求就該程序給予協助。                                                  under section 66 may make an application to the
       (2)   專員可考慮第 (1) 款所指的申請，如專員認為合適，可批                                     Commissioner for assistance in respect of those proceedings.
             准申請，在以下情況下，專員尤其可批准申請 ——                                    (2)   The Commissioner must consider an application under
             (a)   有關個案帶出一個原則性問題；或                                            subsection (1) and may grant it if the Commissioner thinks fit
                                                                              to do so, in particular if—
             (b)   在顧及有關個案的複雜性、申請人相對於答辯人或
                   受牽涉的另一人的位置或任何其他事宜下，期望申                                     (a)   the case raises a question of principle; or
                   請人在沒有協助下處理有關個案，是不合理的。                                      (b)   it is unreasonable, having regard to the complexity of
       (3)   專員根據本條給予的協助可包括 ——                                                      the case or the applicant’s position in relation to the
                                                                                    respondent or another person involved or any other
             (a)   提供意見；

最後更新日期                                                                                                                            Last updated date
25.4.2013                  經核證文本                                                                  Verified Copy                           25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 139 of 164
                      《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


9-13                                                第9部       Part 9                                                                    9-14
第 486 章                                           第 66B 條     Section 66B                                                          Cap. 486

             (b)   安排由律師或大律師提供意見或協助；                                               matter, to expect the applicant to deal with the case
             (c)   安排由任何人代表行事，包括通常由律師或大律師                                          unaided.
                   在法律程序的初步步驟或附帶步驟中給予的協助，                              (3)   Assistance by the Commissioner under this section may
                   或在達致或執行和解以避免或結束法律程序中給予                                    include—
                   的協助；及                                                     (a)   giving advice;
             (d)   專員認為適當的其他形式的協助。                                           (b)   arranging for the giving of advice or assistance by a
       (4)   除了在根據按照《區域法院條例》( 第 336 章 ) 第 73F 條訂                                   solicitor or counsel;
             立的規則准許的範圍內，第 (3)(c) 款不影響規管甚麼種類                                  (c)   arranging for representation by any person, including
             的人可在法律程序中出庭、進行法律程序、抗辯及向法                                              all such assistance as is usually given by a solicitor
             庭陳詞的法律及常規。                                                            or counsel in the steps preliminary or incidental to
       (5)   如專員因根據本條向申請人提供協助而招致開支，該等                                              any proceedings, or in arriving at or giving effect
             開支 ( 以《法院規則》所訂明的方式評定或評核者 ) 的追                                         to a compromise to avoid or bring to an end any
             討構成使專員受益的對以下項目的第一押記 ——                                                proceedings; and
             (a)   須由任何其他人 ( 不須憑藉區域法院的判決或命令、                                 (d)   any other form of assistance which the Commissioner
                   協議或其他依據 ) 就該項協助所關乎的事宜而付予                                        may consider appropriate.
                   該申請人的任何訟費或費用；及                                      (4)   Subsection (3)(c) does not affect the law and practice
             (b)   在就該事宜達致避免或結束任何法律程序的妥協或                                    regulating the descriptions of persons who may appear in,
                   和解安排之下，該申請人所具有的權利 ( 在該等權                                  conduct, defend and address a court in, any proceedings
                   利關乎任何訟費或費用的範圍內 )。                                         except to the extent permitted under rules made in accordance
                                                                             with section 73F of the District Court Ordinance (Cap. 336).
                                                                       (5)   If expenses are incurred by the Commissioner in providing
                                                                             the applicant with assistance under this section, the recovery
                                                                             of those expenses (as taxed or assessed in such manner as
                                                                             may be prescribed by relevant rules) constitutes a first charge
                                                                             for the benefit of the Commissioner—
                                                                             (a)   on any costs or expenses which are payable to the
                                                                                   applicant by any other person (whether by virtue of a
                                                                                   judgment or order of the District Court or an agreement
                                                                                   or otherwise) in respect of the matter in connection with
                                                                                   which the assistance is given; and



最後更新日期                                                                                                                       Last updated date
25.4.2013                 經核證文本                                                                 Verified Copy                        25.4.2013
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 140 of 164
                    《個人資料 ( 私隱 ) 條例》                                                Personal Data (Privacy) Ordinance


9-15                                              第9部       Part 9                                                                    9-16
第 486 章                                         第 66B 條     Section 66B                                                          Cap. 486

       (6)   第 (5) 款所設定的押記，受《法律援助條例》( 第 91 章 ) 下                           (b)   on the applicant’s rights (so far as those rights relate
             的押記所規限，亦受該條例中關乎將任何款項付入根據                                            to any costs or expenses) under any compromise or
             該條例設立的法律援助輔助計劃基金的條文所規限。                                             settlement arrived at in connection with that matter to
       (7)   在本條中 ——                                                             avoid or bring to an end any proceedings.
       《法院規則》(relevant rules) 指根據《區域法院條例》( 第 336 章 )                 (6)   The charge created by subsection (5) is subject to any
          訂立的規則；                                                           charge under the Legal Aid Ordinance (Cap. 91) and to any
                                                                           provision in that Ordinance for payment of any sum into
        答辯人 (respondent) 包括將會成為答辯人的人。                                      the Supplementary Legal Aid Fund established under that
                             ( 由 2012 年第 18 號第 39 條增補 )                    Ordinance.
                                                                     (7)   In this section—
                                                                     relevant rules (《法院規則》) means any rules made under the
                                                                          District Court Ordinance (Cap. 336);
                                                                     respondent (答辯人) includes a prospective respondent.
                                                                                                                 (Added 18 of 2012 s. 39)




最後更新日期                                                                                                                     Last updated date
25.4.2013               經核證文本                                                                 Verified Copy                        25.4.2013
                                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 141 of 164
                          《個人資料 ( 私隱 ) 條例》                                                       Personal Data (Privacy) Ordinance


10-1                                                     第 10 部     Part 10                                                                       10-2
第 486 章                                                  第 67 條     Section 67                                                               Cap. 486



                                第 10 部                                                                      Part 10
                             雜項條文                                                                      Miscellaneous
67.    專員指明格式的權力                                                   67.        Power of Commissioner to specify forms
       (1)   在符合第 (2) 款的規定下，專員可就本條例規定須符合指                                     (1)   Subject to subsection (2), the Commissioner may specify the
             明格式的任何文件，及就為本條例的施行而須有的其他                                               form of any document required under this Ordinance to be
             文件，訂明他認為合適的格式。                                                         in the specified form and the form of such other documents
       (2)   第 (1) 款賦予專員的權力，須受本條例下任何指明格式或                                           required for the purposes of this Ordinance as he thinks fit.
             其他格式的內容須予遵從的任何明文規定所規限，但專                                         (2)   The Commissioner’s power under subsection (1) shall be
             員如認為他就有關格式行使該權力並不違反該明文規定，                                              subject to any express requirement under this Ordinance
             則該規定不得限制他就有關格式行使該權力。                                                   for a form, whether specified or otherwise, to comply with
       (3)   專員可行使第 (1) 款賦予他的權力，以 ——                                                that requirement, but that requirement shall not restrict the
                                                                                    exercise of that power in respect of that form to the extent
             (a)   在第 (1) 款所提述的任何文件的指明格式內加入一                                        that, in the opinion of the Commissioner, his exercise of
                   項 ——                                                             that power in respect of that form does not contravene that
                   (i)    須由以該格式填備表格的人作出；及                                          requirement.
                   (ii)   須表明該格式內所載詳情是否盡該人所知所信                                (3)   The Commissioner’s power under subsection (1) may be
                          屬真實及正確，                                                   exercised in such a way as to—
                   的法定聲明；                                                           (a)   include in the specified form of any document referred
             (b)   按他認為合適的情況，為第 (1) 款所提述的任何文件                                             to in that subsection a statutory declaration—
                   指明 2 款或 2 款以上的格式，以供選擇，或供在某                                             (i)      to be made by the person completing the form; and
                   些情況下或在某些個案中使用。                                                         (ii)     as to whether the particulars contained in the form
       (4)   根據本條指明格式的表格 ——                                                                        are true and correct to the best of that person’s
             (a)   須按照表格中指明的指引或指示填寫；                                                               knowledge and belief;
             (b)   須附同表格中指明的文件；及                                                    (b)   specify 2 or more forms of any document referred to in
                                                                                          that subsection, whether as alternatives, or to provide
             (c)   若需在填妥後交予 ——                                                            for particular circumstances or particular cases, as the
                   (i)    專員；                                                             Commissioner thinks fit.
                   (ii)   代專員行事的另一人；或                                         (4)   A form specified under this section shall be—

最後更新日期                                                                                                                                 Last updated date
25.4.2013                       經核證文本                                                                      Verified Copy                       25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 142 of 164
                          《個人資料 ( 私隱 ) 條例》                                                     Personal Data (Privacy) Ordinance


10-3                                                   第 10 部     Part 10                                                                         10-4
第 486 章                                                第 68 條     Section 68                                                                 Cap. 486

                  (iii)   任何其他人，                                                 (a)    completed in accordance with such directions and
                   須以在該表格中指明的方式 ( 如有的話 ) 如此提交。                                          instructions as are specified in the form;
                                                                                 (b)    accompanied by such documents as are specified in the
                                                                                        form; and
                                                                                 (c)    if the completed form is required to be provided to—
                                                                                        (i)      the Commissioner;
                                                                                       (ii)      another person on behalf of the Commissioner; or
                                                                                       (iii)     any other person,
                                                                                        so provided in the manner, if any, specified in the form.

68.    通知的送達                                                     68.        Service of notices
       根據本條例須向或可向某人 ( 不論如何描述該人 ) 送達的通知                                      A notice (howsoever described) which is required to be served under
       ( 不論如何描述該通知 )，在以下情況，在沒有相反證據的情                                        this Ordinance, or which may be served under this Ordinance, on a
       況下即須當作已經送達 ——                                                        person (howsoever described) shall, in the absence of evidence to
            (a)    就個人而言，該通知已 ——                                            the contrary, be deemed to be so served if—
                   (i)    遞交予他；                                                  (a)    in the case of an individual, it is—
                  (ii)    留在他在香港最後為人所知的供送達用途的地                                          (i)      delivered to him;
                          址，或他在香港最後為人所知的居住地點或營                                         (ii)      left at his last known address for service, or at his
                          業地點；                                                                   last known place of residence or business, in Hong
                  (iii)   以郵遞方式寄往他在香港最後為人所知的供送                                                   Kong;
                          達用途的地址，或他在香港最後為人所知的郵                                         (iii)     sent by post to him at his last known address for
                          遞地址；或                                                                  service, or at his last known postal address, in
                  (iv)    以電傳、圖文傳真或其他相似方法傳送到他在                                                   Hong Kong; or
                          香港最後為人所知的供送達用途的地址，或他                                         (iv)      sent by telex, facsimile transmission or other
                          在香港最後為人所知的郵遞地址，或他在香港                                                   similar method to him at his last known address
                          最後為人所知的居住地點或營業地點；                                                      for service, or at his last known postal address, or
            (b)    就公司而言，該通知已 ——                                                                 at his last known place of residence or business, in
                                                                                                 Hong Kong;
                   (i)    交予或送達該公司的高級人員；
                                                                                 (b)    in the case of a company, it is—
                                                                                        (i)      given to or served on an officer of the company;

最後更新日期                                                                                                                                 Last updated date
25.4.2013                     經核證文本                                                                      Verified Copy                         25.4.2013
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 143 of 164
                          《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


10-5                                                   第 10 部     Part 10                                                                      10-6
第 486 章                                                第 68 條     Section 68                                                              Cap. 486

                  (ii)    留在該公司在香港最後為人所知的供送達用途                                       (ii)      left at the company’s last known address for
                          的地址，或該公司在香港最後為人所知的營業                                                 service, or at its last known place of business, in
                          地點；                                                                  Hong Kong;
                  (iii)   以郵遞方式寄往該公司在香港最後為人所知的                                       (iii)     sent by post to the company at its last known
                          供送達用途的地址，或該公司在香港最後為人                                                 address for service, or at its last known postal
                          所知的郵遞地址；或                                                            address, in Hong Kong; or
                  (iv)    以電傳、圖文傳真或其他相似方法傳送到該公                                       (iv)      sent by telex, facsimile transmission or other
                          司在香港最後為人所知的供送達用途的地址，                                                 similar method to the company at its last known
                          或該公司在香港最後為人所知的郵遞地址，或                                                 address for service, or at its last known postal
                          該公司在香港最後為人所知的營業地點；                                                   address, or at its last known place of business, in
            (c)    就合夥而言 ——                                                                    Hong Kong;
                   (i)    該通知按照 (a) 段遞交予、留給、寄予或傳送予                             (c)    in the case of a partnership, it is—
                          屬個人的任何合夥人；或                                                 (i)      delivered, left or sent in accordance with paragraph
                  (ii)    該通知按照 (b) 段交予、送達、留給、寄予或傳                                             (a) in respect of any partner who is an individual;
                          送予屬公司的任何合夥人；                                                         or
            (d)    就持有授權書而根據該授權書獲授權代另一人接受                                            (ii)      given, served, left or sent in accordance with
                   所送達的文件的人 ( 獲授權人 ) 而言 ——                                                     paragraph (b) in respect of any partner which is a
                                                                                               company;
                   (i)    若獲授權人屬個人，指該通知已按照 (a) 段遞
                          交、留下、寄出或傳送；                                          (d)    in the case of a person (attorney) holding a power of
                                                                                      attorney under which the attorney is authorized to accept
                  (ii)    若獲授權人屬公司，指該通知已按照 (b) 段交                                     service in respect of another person, it is—
                          付、送達、留下、寄出或傳送；
                                                                                      (i)      delivered, left or sent in accordance with paragraph
                  (iii)   若獲授權人屬合夥，指該通知已按照 (a) 段遞                                              (a) where the attorney is an individual;
                          交予、留給、寄予或傳送予屬個人的任何合夥
                          人；或                                                        (ii)      given, served, left or sent in accordance with
                                                                                               paragraph (b) where the attorney is a company;
                  (iv)    若獲授權人屬合夥，指該通知已按照 (b) 段交
                          予、送達、留給、寄予或傳送予屬公司的任何                                       (iii)     delivered, left or sent in accordance with paragraph
                          合夥人。                                                                 (a) in respect of any partner who is an individual
                                                                                               where the attorney is a partnership; or
                                                                                     (iv)      given, served, left or sent in accordance with
                                                                                               paragraph (b) in respect of any partner which is a
                                                                                               company where the attorney is a partnership.

最後更新日期                                                                                                                              Last updated date
25.4.2013                     經核證文本                                                                    Verified Copy                        25.4.2013
                            Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 144 of 164
                       《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


10-7                                                 第 10 部     Part 10                                                                      10-8
第 486 章                                              第 69 條     Section 69                                                              Cap. 486


69.    規例 —— 費用                                                69.        Regulations—fees
       (1)   專員可訂立規例訂明須就任何事項、服務或設施 ( 根據本                                  (1)   The Commissioner may make regulations to prescribe the
             條例是須就該事項、服務或設施繳付訂明費用予專員的 )                                         fees to be paid in respect of any matter, service or facility
             付給專員的費用。                                                           in respect of which a prescribed fee is payable to the
       (2)   根據第 (1) 款訂立的規例所訂明的任何費用款額，不須受                                       Commissioner under this Ordinance.
             以參照有關的行政成本或其他成本的方式的限制 ( 該等                                   (2)   The amount of any fee prescribed in regulations made
             行政成本及其他成本是指就提供有關費用所關乎的事項、                                          under subsection (1) shall not be limited by reference to the
             服務或設施而招致或相當可能招致的 )；專員亦可就規例                                         amount of administrative or other costs incurred or likely
             中指明的某些情況或某些個案而為相同的事項、服務或                                           to be incurred in relation to providing the matter, service or
             設施訂明不同的費用。                                                         facility to which such fee relates, and different fees may be
                                                                                so prescribed for the same matter, service or facility in order
                                                                                to provide for particular circumstances or particular cases
                                                                                specified in the regulations.

70.    規例 —— 一般條文                                              70.        Regulations—general
       (1)   政制及內地事務局局長可就以下所有或任何事項訂立規                                     (1)   The Secretary for Constitutional and Mainland Affairs
             例 ——  ( 由 1997 年第 362 號法律公告修訂；由 2007 年                             may make regulations for all or any of the following
             第 130 號法律公告修訂 )                                                    matters—  (Amended L.N. 130 of 2007)
             (a)   在 資 料 使 用 者 紀 錄 簿 內 所 須 記 入 的 詳 情，包 括 第                      (a)   the particulars to be entered in the log book of a data
                   27(2)(a)、(b) 及 (c) 條所提述的詳情；                                        user, including particulars referred to in section 27(2)(a),
             (b)   訂明任何根據本條例須予訂明或可予訂明的事情。                                             (b) and (c);
       (2)   根據本條訂立的任何規例可 ——                                                    (b)   prescribing anything that is required or permitted to be
                                                                                      prescribed under this Ordinance.
             (a)   授權專員就一般情況或就某個案豁免任何人使其無
                   須遵守有關規例；                                               (2)   Any regulations made under this section may—
             (b)   就不同的情況訂定不同的條文，及為某個案或某類                                       (a)   empower the Commissioner to grant exemptions from
                   個案訂定條文；                                                            the regulations, either generally or in a particular case;
             (c)   限於只適用於其本身所訂明的情況。                                             (b)   make different provisions for different circumstances
                                                                                      and provide for a particular case or class of case;
       (3)   根 據 本 條 訂 立 的 任 何 規 例，可 就 違 反 規 例 訂 明 罪 行，
             並可規定就任何該等罪行可處不超逾第 3 級的罰款及                                          (c)   be made so as to apply only in such circumstances as
                                                                                      are prescribed by the regulations.

最後更新日期                                                                                                                            Last updated date
25.4.2013                   經核證文本                                                                   Verified Copy                         25.4.2013
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 145 of 164
                 《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


10-9                                             第 10 部     Part 10                                                                 10-10
第 486 章                                          第 71 條     Section 71                                                           Cap. 486

            監禁不超逾 2 年；如屬持續罪行，可處每日罰款不超逾                                (3)   Any regulations made under this section may prescribe
            $1,000。                                                         offences in respect of contraventions of the regulations, and
                                                                            may provide for the imposition in respect of any such offence
                                                                            of a fine not exceeding level 3 and of imprisonment for a
                                                                            period not exceeding 2 years and, in the case of a continuing
                                                                            offence, to a daily penalty not exceeding $1,000.

71.    附表 2、4 及 6 的修訂                                      71.        Amendment of Schedules 2, 4 and 6
       行政長官會同行政會議可藉憲報公告修訂附表 2、4 及 6。                                  The Chief Executive in Council may, by notice in the Gazette,
                              ( 由 1999 年第 34 號第 3 條修訂 )               amend Schedule 2, 4 or 6.
                                                                                                                (Amended 34 of 1999 s. 3)

72-73. ( 已失時效而略去 ——2013 年第 1 號編輯修訂紀錄 )                     72-73. (Omitted as spent—E.R. 1 of 2013)




最後更新日期                                                                                                                     Last updated date
25.4.2013               經核證文本                                                                 Verified Copy                        25.4.2013
                               Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 146 of 164
                           《個人資料 ( 私隱 ) 條例》                                                    Personal Data (Privacy) Ordinance


S1-1                                                       附表 1      Schedule 1                                                               S1-2
第 486 章                                                    第1條       Section 1                                                            Cap. 486



                                附表 1                                                                   Schedule 1
                                                [ 第 2(1) 及 (6) 條 ]                                                                  [ss. 2(1) & (6)]

                            保障資料原則                                                        Data Protection Principles
1.     第 1 原則 —— 收集個人資料的目的及方式                                        1.     Principle 1—purpose and manner of collection of personal data
       (1)   除非 ——                                                          (1)   Personal data shall not be collected unless—
             (a)   個人資料是為了直接與將會使用該資料的資料使用                                         (a)   the data is collected for a lawful purpose directly related
                   者的職能或活動有關的合法目的而收集；                                                   to a function or activity of the data user who is to use
             (b)   在符合 (c) 段的規定下，資料的收集對該目的是必需                                           the data;
                   的或直接與該目的有關的；及                                                  (b)   subject to paragraph (c), the collection of the data is
             (c)   就該目的而言，資料屬足夠但不超乎適度，                                                  necessary for or directly related to that purpose; and
             否則不得收集資料。                                                            (c)   the data is adequate but not excessive in relation to that
                                                                                        purpose.
       (2)   個人資料須以 ——
                                                                            (2)   Personal data shall be collected by means which are—
             (a)   合法；及
                                                                                  (a)   lawful; and
             (b)   在有關個案的所有情況下屬公平，
                                                                                  (b)   fair in the circumstances of the case.
             的方法收集。
                                                                            (3)   Where the person from whom personal data is or is to be
       (3)   凡從或將會從某人收集個人資料，而該人是資料當事人，                                            collected is the data subject, all practicable steps shall be
             須採取所有切實可行的步驟，以確保 ——                                                  taken to ensure that—  (Amended 18 of 2012 s. 40)
             (a)   他在收集該資料之時或之前，以明確或暗喻方式而                                         (a)   he is explicitly or implicitly informed, on or before
                   獲告知 ——  ( 由 2012 年第 18 號第 2 條修訂 )                                    collecting the data, of—
                   (i)    他有責任提供該資料抑或是可自願提供該資                                           (i)      whether it is obligatory or voluntary for him to
                          料；及                                                                    supply the data; and
                   (ii)   ( 如他有責任提供該資料 ) 他若不提供該資料便                                      (ii)     where it is obligatory for him to supply the data,
                          會承受的後果；及                                                               the consequences for him if he fails to supply the
             (b)   他 ——                                                                          data; and
                   (i)    在 該 資 料 被 收 集 之 時 或 之 前， 獲 明 確 告                        (b)   he is explicitly informed—
                          知 ——  ( 由 2012 年第 18 號第 2 條修訂 )
最後更新日期                                                                                                                              Last updated date
20.4.2018                      經核證文本                                                                     Verified Copy                      20.4.2018
                                 Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 147 of 164
                            《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


S1-3                                                       附表 1      Schedule 1                                                                S1-4
第 486 章                                                    第2條       Section 2                                                             Cap. 486

                          (A)   該資料將會用於甚麼目的 ( 須一般地或具                                    (i)      on or before collecting the data, of—
                                體地說明該等目的 )；及                                                    (A)   the purpose (in general or specific terms) for
                          (B)   該資料可能移轉予甚麼類別的人；及                                                      which the data is to be used; and
                   (ii)   在該資料首次用於它們被收集的目的之時或之                                                  (B)   the classes of persons to whom the data may
                          前，獲 明 確 告 知 ——  ( 由 2012 年 第 18 號 第 2                                       be transferred; and
                          條修訂 )                                                         (ii)     on or before first use of the data for the purpose
                          (A)   他要求查閱該資料及要求改正該資料的權                                               for which it was collected, of—  (Amended 18 of
                                利；                                                               2012 s. 40)
                          (B)   處理向有關資料使用者提出的該等要求的                                              (A)   his rights to request access to and to request
                                個人的姓名 ( 或職銜 ) 及其地址， ( 由 2012                                          the correction of the data; and
                                年第 18 號第 40 條代替 )                                               (B)   the name or job title, and address, of the
             但在以下情況屬例外︰該資料是為了在本條例第 8 部中                                                               individual who is to handle any such request
             指明為個人資料就其而獲豁免而不受第 6 保障資料原則                                                               made to the data user, (Replaced 18 of 2012
             的條文所管限的目的而收集，而遵守本款條文相當可能                                                                 s. 40)
             會損害該目的。                                                              unless to comply with the provisions of this subsection
        ( 由 2012 年第 18 號第 2 條修訂；編輯修訂 ——2013 年第 1 號                                would be likely to prejudice the purpose for which the data
                                      編輯修訂紀錄 )                                    was collected and that purpose is specified in Part 8 of this
                                                                                  Ordinance as a purpose in relation to which personal data is
                                                                                  exempt from the provisions of data protection principle 6.
                                                                                                         (Amended 18 of 2012 s. 40; E.R. 1 of 2013)

2.     第 2 原則 —— 個人資料的準確性及保留期間                                      2.      Principle 2—accuracy and duration of retention of personal
       (1)   須採取所有切實可行的步驟，以 ——                                              data
             (a)   確保在顧及有關的個人資料被使用於或會被使用於                                   (1)   All practicable steps shall be taken to ensure that—
                   的目的 ( 包括任何直接有關的目的 ) 下，該個人資料                                    (a)   personal data is accurate having regard to the purpose
                   是準確的；                                                                (including any directly related purpose) for which the
             (b)   若有合理理由相信在顧及有關的個人資料被使用於                                               personal data is or is to be used;
                   或會被使用於的目的 ( 包括任何直接有關的目的 )                                      (b)   where there are reasonable grounds for believing that
                   下，該 個 人 資 料 是 不 準 確 時，確 保 ——  ( 由 2012                               personal data is inaccurate having regard to the purpose
                   年第 18 號第 2 條修訂 )                                                     (including any directly related purpose) for which the
                                                                                        data is or is to be used—  (Amended 18 of 2012 s. 40)

最後更新日期                                                                                                                               Last updated date
20.4.2018                         經核證文本                                                                  Verified Copy                       20.4.2018
                               Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 148 of 164
                           《個人資料 ( 私隱 ) 條例》                                                  Personal Data (Privacy) Ordinance


S1-5                                                     附表 1      Schedule 1                                                                  S1-6
第 486 章                                                  第2條       Section 2                                                               Cap. 486

                   (i)    除非該等理由不再適用於該資料 ( 不論是藉着                                      (i)      the data is not used for that purpose unless and
                          更正該資料或其他方式 ) 及在此之前，該資料                                               until those grounds cease to be applicable to the
                          不得使用於該目的；或                                                           data, whether by the rectification of the data or
                   (ii)   該資料被刪除；                                                              otherwise; or
             (c)   在於有關個案的整體情況下知悉以下事項屬切實可                                             (ii)     the data is erased;
                   行時 ——                                                        (c)   where it is practicable in all the circumstances of the
                   (i)    在指定日當日或之後向第三者披露的個人資                                         case to know that—
                          料，在顧及該資料被使用於或會被使用於的目                                        (i)      personal data disclosed on or after the appointed
                          的 ( 包括任何直接有關的目的 ) 下，在要項上                                             day to a third party is materially inaccurate having
                          是不準確的；及                                                              regard to the purpose (including any directly
                   (ii)   該資料在如此披露時是不準確的，                                                      related purpose) for which the data is or is to be
                                                                                               used by the third party; and
                   確保第三者 ——
                                                                                      (ii)     that data was inaccurate at the time of such
                   (A)    獲告知該資料是不準確的；及                                                        disclosure,
                   (B)    獲提供所需詳情，以令他能在顧及該目的下更                                        that the third party—
                          正該資料。 ( 由 2012 年第 18 號第 2 條修訂 )
                                                                                      (A)      is informed that the data is inaccurate; and
       (2)   須採取所有切實可行的步驟，以確保個人資料的保存時
             間不超過將其保存以貫徹該資料被使用於或會被使用於                                                 (B)      is provided with such particulars as will enable the
             的目的 ( 包括任何直接有關的目的 ) 所需的時間。 ( 由                                                    third party to rectify the data having regard to that
             2012 年第 18 號第 2 及 40 條修訂 )                                                        purpose. (Amended 18 of 2012 s. 40)
       (3)   在不局限第 (2) 款的原則下，如資料使用者聘用 ( 不論是                               (2)   All practicable steps must be taken to ensure that personal
             在香港或香港以外聘用 ) 資料處理者，以代該資料使用者                                        data is not kept longer than is necessary for the fulfillment of
             處理個人資料，該資料使用者須採取合約規範方法或其                                           the purpose (including any directly related purpose) for which
             他方法，以防止轉移予該資料處理者的個人資料的保存                                           the data is or is to be used. (Amended 18 of 2012 s. 40)
             時間超過處理該資料所需的時間。 ( 由 2012 年第 18 號                             (3)   Without limiting subsection (2), if a data user engages a data
             第 40 條增補 )                                                         processor, whether within or outside Hong Kong, to process
       (4)   在第 (3) 款中 ——                                                       personal data on the data user’s behalf, the data user must
                                                                                adopt contractual or other means to prevent any personal data
       資料處理者 (data processor) 指符合以下兩項說明的人 ——                                    transferred to the data processor from being kept longer than
             (a)   代另一人處理個人資料；及                                                 is necessary for processing of the data. (Added 18 of 2012
             (b)   並不為該人本身目的而處理該資料。 ( 由 2012 年第                                 s. 40)
                   18 號第 40 條增補 )                                         (4)   In subsection (3)—

最後更新日期                                                                                                                               Last updated date
20.4.2018                      經核證文本                                                                   Verified Copy                         20.4.2018
                                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 149 of 164
                            《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


S1-7                                                      附表 1      Schedule 1                                                                 S1-8
第 486 章                                                   第3條       Section 3                                                              Cap. 486

                                                                           data processor (資料處理者) means a person who—
                                                                                 (a)    processes personal data on behalf of another person; and
                                                                                 (b)    does not process the data for any of the person’s own
                                                                                        purposes. (Added 18 of 2012 s. 40)

3.     第 3 原則 —— 個人資料的使用                                           3.      Principle 3—use of personal data
       (1)   如無有關的資料當事人的訂明同意，個人資料不得用於                                      (1)   Personal data shall not, without the prescribed consent of the
             新目的。 ( 由 2012 年第 18 號第 40 條修訂 )                                     data subject, be used for a new purpose. (Amended 18 of 2012
       (2)   資料當事人的有關人士可在以下條件獲符合的情況下，                                            s. 40)
             代該當事人給予為新目的而使用其個人資料所規定的訂                                      (2)   A relevant person in relation to a data subject may, on his or
             明同意 ——                                                              her behalf, give the prescribed consent required for using his
             (a)    該資料當事人 ——                                                    or her personal data for a new purpose if—
                    (i)    是未成年人；                                                (a)    the data subject is—
                   (ii)    無能力處理本身的事務；或                                                 (i)      a minor;
                   (iii)   屬《精神健康條例》( 第 136 章 ) 第 2 條所指的精                              (ii)      incapable of managing his or her own affairs; or
                           神上無行為能力；                                                    (iii)     mentally incapacitated within the meaning
             (b)    該資料當事人無能力理解該新目的，亦無能力決定                                                       of section 2 of the Mental Health Ordinance
                    是否給予該項訂明同意；及                                                                 (Cap. 136);
             (c)    該有關人士有合理理由相信，為該新目的而使用該                                       (b)    the data subject is incapable of understanding the new
                    資料明顯是符合該資料當事人的利益。 ( 由 2012 年                                        purpose and deciding whether to give the prescribed
                    第 18 號第 40 條增補 )                                                    consent; and
       (3)   即使資料使用者為新目的而使用資料當事人的個人資料                                            (c)    the relevant person has reasonable grounds for believing
             一事，已得到根據第 (2) 款給予的訂明同意，除非該資料                                               that the use of the data for the new purpose is clearly in
             使用者有合理理由相信，如此使用該資料明顯是符合該                                                   the interest of the data subject. (Added 18 of 2012 s. 40)
             當事人的利益，否則該資料使用者不得如此使用該資料。                                     (3)   A data user must not use the personal data of a data subject
             ( 由 2012 年第 18 號第 40 條增補 )                                          for a new purpose even if the prescribed consent for so
       (4)   在本條中 ——                                                             using that data has been given under subsection (2) by a
                                                                                 relevant person, unless the data user has reasonable grounds
       新目的 (new purpose) 就使用個人資料而言，指下列目的以外                                       for believing that the use of that data for the new purpose is
         的任何目的 ——                                                                clearly in the interest of the data subject. (Added 18 of 2012
             (a)    在收集該資料時擬將該資料用於的目的；或                                          s. 40)
最後更新日期                                                                                                                               Last updated date
20.4.2018                       經核證文本                                                                    Verified Copy                       20.4.2018
                           Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 150 of 164
                       《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


S1-9                                                 附表 1      Schedule 1                                                            S1-10
第 486 章                                              第4條       Section 4                                                          Cap. 486

             (b)   直接與 (a) 段提述的目的有關的目的。 ( 由 2012 年                    (4)   In this section—
                   第 18 號第 40 條增補 )                                   new purpose (新目的), in relation to the use of personal data,
                                                                          means any purpose other than—
                                                                            (a)   the purpose for which the data was to be used at the
                                                                                  time of the collection of the data; or
                                                                            (b)   a purpose directly related to the purpose referred to in
                                                                                  paragraph (a). (Added 18 of 2012 s. 40)

4.     第 4 原則 —— 個人資料的保安                                      4.      Principle 4—security of personal data
       (1)   須採取所有切實可行的步驟，以確保由資料使用者持有                                 (1)   All practicable steps shall be taken to ensure that any
             的個人資料 ( 包括採用不能切實可行地予以查閱或處理                                     personal data (including data in a form in which access to
             的形式的資料 ) 受保障而不受未獲准許的或意外的查閱、                                    or processing of the data is not practicable) held by a data
             處理、刪除、喪失或使用所影響，尤其須考慮 ——  ( 由                                   user is protected against unauthorized or accidental access,
             2012 年第 18 號第 40 條修訂 )                                         processing, erasure, loss or use having particular regard
             (a)   該資料的種類及如該等事情發生便能做成的損害；                                   to—  (Amended 18 of 2012 s. 40; 17 of 2018 s. 129)
             (b)   儲存該資料的地點；                                                (a)   the kind of data and the harm that could result if any of
                                                                                  those things should occur;
             (c)   儲存該資料的設備所包含 ( 不論是藉自動化方法或
                   其他方法 ) 的保安措施；                                            (b)   the physical location where the data is stored; (Amended
                                                                                  18 of 2012 s. 40)
             (d)   為確保能查閱該資料的人的良好操守、審慎態度及
                   辦事能力而採取的措施；及                                             (c)   any security measures incorporated (whether by
                                                                                  automated means or otherwise) into any equipment in
             (e)   為確保在保安良好的情況下傳送該資料而採取的措                                         which the data is stored; (Amended 18 of 2012 s. 40)
                   施。 ( 由 2012 年第 18 號第 2 條修訂 )
                                                                            (d)   any measures taken for ensuring the integrity, prudence
       (2)   在不局限第 (1) 款的原則下，如資料使用者聘用 ( 不論是                                       and competence of persons having access to the data;
             在香港或香港以外聘用 ) 資料處理者，以代該資料使用者                                          and
             處理個人資料，該資料使用者須採取合約規範方法或其
             他方法，以防止轉移予該資料處理者作處理的個人資料                                       (e)   any measures taken for ensuring the secure transmission
             未獲准許或意外地被查閱、處理、刪除、喪失或使用。                                             of the data.
             ( 由 2012 年第 18 號第 40 條增補 )                               (2)   Without limiting subsection (1), if a data user engages a data
       (3)   在第 (2) 款中 ——                                                   processor, whether within or outside Hong Kong, to process
                                                                            personal data on the data user’s behalf, the data user must
                                                                            adopt contractual or other means to prevent unauthorized or

最後更新日期                                                                                                                      Last updated date
20.4.2018                   經核證文本                                                              Verified Copy                        20.4.2018
                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 151 of 164
                          《個人資料 ( 私隱 ) 條例》                                                   Personal Data (Privacy) Ordinance


S1-11                                                   附表 1      Schedule 1                                                                       S1-12
第 486 章                                                 第5條       Section 5                                                                     Cap. 486

        資料處理者 (data processor) 具有第 2 保障資料原則第 (4) 款給                            accidental access, processing, erasure, loss or use of the data
          予該詞的涵義。 ( 由 2012 年第 18 號第 40 條增補 )                                   transferred to the data processor for processing. (Added 18 of
                                                                               2012 s. 40)
                                                                         (3)   In subsection (2)—
                                                                         data processor (資料處理者) has the same meaning given by
                                                                              subsection (4) of data protection principle 2. (Added 18 of
                                                                              2012 s. 40)

5.      第 5 原則 —— 資訊須在一般情況下可提供                                   5.      Principle 5—information to be generally available
        須採取所有切實可行的步驟，以確保任何人 ——                                           All practicable steps shall be taken to ensure that a person can—
            (a)    能確定資料使用者在個人資料方面的政策及實務；                                      (a)    ascertain a data user’s policies and practices in relation
            (b)    能獲告知資料使用者所持有的個人資料的種類；                                              to personal data;
            (c)    能獲告知資料使用者持有的個人資料是為或將會為                                      (b)    be informed of the kind of personal data held by a data
                   甚麼主要目的而使用的。                                                        user;
                                                                               (c)    be informed of the main purposes for which personal
                                                                                      data held by a data user is or is to be used. (Amended 18
                                                                                      of 2012 s. 40)

6.      第 6 原則 —— 查閱個人資料                                         6.      Principle 6—access to personal data
        資料當事人有權 ——                                                       A data subject shall be entitled to—
            (a)    確定資料使用者是否持有他屬其資料當事人的個人                                      (a)    ascertain whether a data user holds personal data of
                   資料；                                                                which he is the data subject;
            (b)    要求 ——                                                       (b)    request access to personal data—
                   (i)    在合理時間內查閱；                                                   (i)      within a reasonable time;
                  (ii)    在支付並非超乎適度的費用 ( 如有的話 ) 下查                                   (ii)      at a fee, if any, that is not excessive;
                          閱；                                                         (iii)     in a reasonable manner; and
                  (iii)   以合理方式查閱；及                                                  (iv)      in a form that is intelligible;
                  (iv)    查閱採用清楚易明的形式的，                                        (c)    be given reasons if a request referred to in paragraph (b)
                   個人資料；                                                              is refused;
            (c)    在 (b) 段所提述的要求被拒絕時獲提供理由；                                     (d)    object to a refusal referred to in paragraph (c);
最後更新日期                                                                                                                                    Last updated date
20.4.2018                     經核證文本                                                                    Verified Copy                              20.4.2018
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 152 of 164
                     《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


S1-13                                              附表 1      Schedule 1                                                               S1-14
第 486 章                                            第6條       Section 6                                                              Cap. 486

            (d)   反對 (c) 段所提述的拒絕；                                         (e)   request the correction of personal data;
            (e)   要求改正個人資料；                                               (f)   be given reasons if a request referred to in paragraph (e)
            (f)   在 (e) 段所提述的要求被拒絕時獲提供理由；及                                      is refused; and
            (g)   反對 (f) 段所提述的拒絕。                                         (g)   object to a refusal referred to in paragraph (f).




最後更新日期                                                                                                                      Last updated date
20.4.2018                經核證文本                                                                Verified Copy                         20.4.2018
                               Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 153 of 164
                           《個人資料 ( 私隱 ) 條例》                                                     Personal Data (Privacy) Ordinance


S2-1                                                        附表 2     Schedule 2                                                                   S2-2
第 486 章                                                    第1條       Section 1                                                                Cap. 486



                                附表 2                                                                    Schedule 2
                                        [ 第 5(7)、10(2)(c) 及 71 條 ]                                                            [ss. 5(7), 10(2)(c) & 71]

                          專員的財務事宜等                                                      Finances, etc. of Commissioner
1.     專員的資源等                                                        1.     Resources of Commissioner
       (1)   專員的資源計有 ——                                                     (1)   The resources of the Commissioner shall consist of—
             (a)   以下一切款項 ——                                                      (a)    all money—
                   (i)    經立法會撥作委員會用途並由政府付予專員的                                           (i)      paid by the Government to the Commissioner and
                          款項；及 ( 由 1999 年第 34 號第 3 條修訂 )                                          appropriated for that purpose by the Legislative
                   (ii)   由政府以其他方式提供予專員的款項；及                                                      Council; and
             (b)   所有其他款項及財產，包括專員所收的饋贈、捐贈、                                               (ii)     otherwise provided to the Commissioner by the
                   費用、租金、利息及累積的收益。                                                                Government; and
       (2)   財經事務及庫務局局長可就專員在任何財政年度內可支                                             (b)    all other money and property, including gifts, donations,
             出的款額，向專員發出一般性或具體的書面指示，而專                                                    fees, rent, interest and accumulations of income received
             員 須 予 遵 從。 ( 由 1997 年 第 362 號 法 律 公 告 修 訂；由                                 by the Commissioner.
             2002 年第 106 號法律公告修訂 )                                          (2)   The Secretary for Financial Services and the Treasury may
       (3)   為免生疑問，現聲明︰須付予 ——                                                     give directions in writing of a general or specific character to
                                                                                  the Commissioner in relation to the amount of money which
             (a)   專員；或                                                           may be expended by the Commissioner in any financial year
             (b)   根據本條例第 9(1) 條僱用或聘用的人，                                          and the Commissioner shall comply with those directions.
             的薪酬或其他利益及其開銷費須自專員的資源撥付。                                              (Amended L.N. 106 of 2002)
                                                                            (3)   For the avoidance of doubt, it is hereby declared that any
                                                                                  remuneration or other benefit payable to, and any expenses
                                                                                  of—
                                                                                  (a)    the Commissioner; or
                                                                                  (b)    any person employed or engaged under section 9(1) of
                                                                                         this Ordinance,
                                                                                  shall be paid out of the resources of the Commissioner.

最後更新日期                                                                                                                                  Last updated date
25.4.2013                      經核證文本                                                                      Verified Copy                         25.4.2013
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 154 of 164
                    《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


S2-3                                              附表 2      Schedule 2                                                              S2-4
第 486 章                                           第2條       Section 2                                                           Cap. 486


2.     借款權力                                                2.      Borrowing powers
       (1)   在符合第 (2) 款的規定下，專員為履行其在本條例下的責                          (1)   Subject to subsection (2), the Commissioner may borrow
             任或執行其在本條例下的職能，可以透支方式借入所需                                    by way of overdraft such money as he may require for
             款項。                                                         meeting his obligations or performing his functions under this
       (2)   政制及內地事務局局長經諮詢財經事務及庫務局局長後                                    Ordinance.
             可就專員根據第 (1) 款可借入的款額，向專員發出一般性                          (2)   The Secretary for Constitutional and Mainland Affairs may,
             或具體的書面指示，而專員須予遵從。                                           after consulting with the Secretary for Financial Services and
       (3)   專員為履行其在本條例下的責任或執行其在本條例下的                                    the Treasury, give directions in writing of a general or specific
             職能，可藉透支以外的方式借入所需款項，但須得到政                                    character to the Commissioner in relation to the amount of
             制及內地事務局局長經諮詢財經事務及庫務局局長後給                                    money which may be borrowed under subsection (1) and the
             予的批准。                                                       Commissioner shall comply with those directions.
       (4)   貸款給專員的人無須查究專員借款是否合法或合乎規定，                             (3)   The Commissioner may with the approval of the Secretary for
             或所籌集的款項是否妥為運用，亦無須因為有任何不合                                    Constitutional and Mainland Affairs given after the Secretary
             法或不合乎規定的事，或有關款項運用不當或不予運用                                    has consulted with the Secretary for Financial Services and
             而蒙受不利。                                                      the Treasury borrow, otherwise than by way of overdraft,
                                                                         such money as he may require for meeting his obligations or
             ( 由 1997 年第 362 號法律公告修訂；由 2002 年第 106 號                     performing his functions under this Ordinance.
                  法律公告修訂；由 2007 年第 130 號法律公告修訂 )
                                                                   (4)   A person lending money to the Commissioner shall not be
                                                                         concerned to inquire whether the borrowing of the money
                                                                         is legal or regular or whether the money raised has been
                                                                         properly applied and shall not be prejudiced by any illegality
                                                                         or irregularity or by misapplication or non-application of the
                                                                         money.
                                                                                        (Amended L.N. 106 of 2002; L.N. 130 of 2007)

3.     盈餘資金的投資                                             3.      Investment of surplus funds
       (1)   在符合第 (2) 款的規定下，專員可將非即時需支用的款項                          (1)   Subject to subsection (2), the Commissioner may invest
             投資。                                                         money that is not immediately required to be expended.
       (2)   專員依據第 (1) 款將其款項投資的方式，必須得到政制及                          (2)   The Commissioner shall not invest money pursuant to
             內地事務局局長經諮詢財經事務及庫務局局長後給予的                                    subsection (1) except in such forms of investment as the
                                                                         Secretary for Constitutional and Mainland Affairs, after

最後更新日期                                                                                                                    Last updated date
25.4.2013               經核證文本                                                               Verified Copy                         25.4.2013
                          Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 155 of 164
                      《個人資料 ( 私隱 ) 條例》                                              Personal Data (Privacy) Ordinance


S2-5                                                附表 2      Schedule 2                                                              S2-6
第 486 章                                             第4條       Section 4                                                           Cap. 486

             批 准。 ( 由 1997 年 第 362 號 法 律 公 告 修 訂；由 2002 年                  consulting with the Secretary for Financial Services and the
             第 106 號法律公告修訂；由 2007 年第 130 號法律公告修訂 )                         Treasury, approves. (Amended L.N. 106 of 2002; L.N. 130 of
       (3)   第 (1) 款不受本條例第 10(1) 條規限。                                      2007)
                                                                     (3)   Subsection (1) shall not be subject to section 10(1) of this
                                                                           Ordinance.

4.     專員的帳目、審計及年報                                           4.      Accounts, audit and annual report of Commissioner
       (1)   專員須就其所有財務往來安排備存妥善的帳目。                                   (1)   The Commissioner shall cause proper accounts to be kept of
       (2)   在財政年度屆滿後，專員須在切實可行範圍內盡快擬備                                      all his financial transactions.
             專員帳目的報表，其中須包括收支結算表及資產負債表。                               (2)   The Commissioner shall, as soon as practicable after the
       (3)   專員須委任一名核數師，該核數師須在切實可行範圍內                                      expiry of a financial year, prepare a statement of the accounts
             盡快審計第 (1) 款規定須備存的帳目及第 (2) 款規定須擬                               of the Commissioner, which statement shall include an
             備的帳目報表，並就該報表向專員提交報告。                                          income and expenditure account and a balance sheet.
       (4)   在財政年度屆滿後 9 個月內 ( 或在政務司司長准許的較長                           (3)   The Commissioner shall appoint an auditor who shall,
             期間內 )，專員須在切實可行範圍內盡快將以下文件提交                                    as soon as practicable, audit the accounts required under
             政務司司長，而政務司司長則須安排將之提交立法會省                                      subsection (1) and the statement of accounts required under
             覽 ——  ( 由 1997 年第 362 號法律公告修訂；由 1999 年                        subsection (2) and shall submit a report on the statement to
             第 34 號第 3 條修訂 )                                               the Commissioner.
             (a)   一份專員在該年度內的事務的報告，報告須包括一                            (4)   The Commissioner shall, as soon as practicable and in any
                   項縱覽，內容是在專員職能範圍之內的事宜，在該                                  case not later than 9 months after the expiry of a financial
                   年度內的發展；                                                 year (or such further period as the Chief Secretary for
                                                                           Administration allows), furnish—
             (b)   第 (2) 款規定的該年度帳目報表一份；及
                                                                           (a)   a report on the activities of the Commissioner during
             (c)   核數師就該帳目報表所作的報告。                                               that year including a general survey of developments,
       (5)   本條不受本條例第 10(1) 條規限。                                                 during that year, in respect of matters falling within the
                                                                                 scope of the Commissioner’s functions;
                                                                           (b)   a copy of the statement of accounts required under
                                                                                 subsection (2); and
                                                                           (c)   the auditor’s report on the statement,




最後更新日期                                                                                                                      Last updated date
25.4.2013                  經核證文本                                                              Verified Copy                         25.4.2013
                        Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 156 of 164
                    《個人資料 ( 私隱 ) 條例》                                             Personal Data (Privacy) Ordinance


S2-7                                              附表 2      Schedule 2                                                           S2-8
第 486 章                                           第5條       Section 5                                                        Cap. 486

                                                                         to the Chief Secretary for Administration who shall cause
                                                                         the same to be tabled in the Legislative Council. (Amended
                                                                         L.N. 362 of 1997)
                                                                   (5)   This section shall not be subject to section 10(1) of this
                                                                         Ordinance.

5.     審計署署長的審核                                            5.      Director of Audit’s examination
       (1)   審計署署長可就任何財政年度，對專員在執行其職能及                              (1)   The Director of Audit may, in respect of any financial year,
             行使其權力時使用其資源是否合乎經濟原則及講求效率                                    conduct an examination into the economy, efficiency and
             及效驗的情況，進行審核。                                                effectiveness with which the Commissioner has expended
       (2)   在符合第 (3) 款的規定下，審計署署長有權在任何合理時                                his resources in performing his functions and exercising his
             間，查閱他為進行本條下的審核而可能合理地需要的一                                    powers.
             切文件，並有權向持有該等文件的人或對該等文件負責                              (2)   Subject to subsection (3), the Director of Audit shall have a
             的人，要求提交他認為為該目的而合理地需要的資料及                                    right of access at all reasonable times to all such documents
             解釋。                                                         as he may reasonably require for conducting an examination
       (3)   第 (2) 款只適用於由專員保管及控制的文件。                                     under this section and shall be entitled to require from any
                                                                         person holding or being accountable for any such document
       (4)   審計署署長可向立法會主席提交關於他根據本條進行的                                    such information and explanation as he considers reasonably
             審核的結果的報告。 ( 由 1999 年第 34 號第 3 條修訂 )                         necessary for that purpose.
       (5)   第 (1) 款的施行不得令審計署署長有權質疑專員的政策目                          (3)   Subsection (2) applies only to documents in the custody and
             的是否可取。                                                      control of the Commissioner.
                           ( 由 1997 年第 362 號法律公告修訂 )               (4)   The Director of Audit may report to the President of the
                                                                         Legislative Council the results of an examination conducted
                                                                         by him under this section.
                                                                   (5)   Subsection (1) shall not operate to entitle the Director of
                                                                         Audit to question the merits of the policy objectives of the
                                                                         Commissioner.

6.     豁免徵稅                                                6.      Exemption from taxation
       (1)   專員豁免繳交《稅務條例》( 第 112 章 ) 下的徵稅。                         (1)   The Commissioner shall be exempt from taxation under the
                                                                         Inland Revenue Ordinance (Cap. 112).


最後更新日期                                                                                                                 Last updated date
25.4.2013               經核證文本                                                              Verified Copy                       25.4.2013
                       Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 157 of 164
                   《個人資料 ( 私隱 ) 條例》                                            Personal Data (Privacy) Ordinance


S2-9                                             附表 2      Schedule 2                                                       S2-10
第 486 章                                          第6條       Section 6                                                     Cap. 486

       (2)   為免生疑問，現聲明︰第 (1) 款不適用於第 1(3) 條所提述                     (2)   For the avoidance of doubt, it is hereby declared that
             的由專員的資源撥付予專員的薪酬、利益或開銷費，亦                                   subsection (1) does not apply to or in relation to any
             不就該等薪酬，利益或支出而適用。                                           remuneration, benefits or expenses referred to in section
                                                                        1(3) paid out of the resources of the Commissioner to the
                                                                        Commissioner.




最後更新日期                                                                                                             Last updated date
25.4.2013              經核證文本                                                             Verified Copy                     25.4.2013
                    Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 158 of 164
                《個人資料 ( 私隱 ) 條例》                                             Personal Data (Privacy) Ordinance


S3-1                                          附表 3      Schedule 3                                                              S3-2
第 486 章                                                                                                                     Cap. 486



                     附表 3                                                             Schedule 3
                                            [第2條]                                                                           [s. 2]
                         ( 由 2012 年第 18 號第 41 條修訂 )                                                     (Amended 18 of 2012 s. 41)

                   訂明資訊                                                       Precribed Information

1.     資料使用者的地址及姓名或名稱。                                 1.      The name and address of the data user.


2.     凡資料使用者就個人資料而屬資料使用者，一項對該資料所                      2.      A description of the kind of personal data in respect of which the
       屬的種類的描述。 ( 由 2012 年第 18 號第 2 條修訂 )                      data user is a data user.


3.     凡第 2 項所提述的個人資料是或將會是由資料使用者為某目                    3.      A description of the purpose or purposes for which the personal
       的或某些目的而收集、持有、處理或使用的，一項對該目的或                             data referred to in item 2 is or is to be collected, held, processed or
       該等目的的描述。                                                used by the data user. (Amended 18 of 2012 s. 41)


4.     凡資料使用者向或擬向或可能欲向某類別的人披露第 2 項所                    4.      A description of any classes of persons to whom the data user
       提述的個人資料，一項對該類別的描述。                                      discloses, intends to disclose or may wish to disclose the personal
                                                               data referred to in item 2.

5.     凡資料使用者將或擬將或可能欲將第 2 項所提述的個人的資
       料移轉至香港以外的某些地方，該等地方的名稱或一項對該                      5.      The names or a description of any places outside Hong Kong to
       等地方的描述。                                                 which the data user transfers, intends to transfer or may wish to
                                                               transfer, the personal data referred to in item 2.
6.     處理向資料使用者作出的查閱資料要求的個人的姓名 ( 或職銜 )
       及其地址。 ( 由 2012 年第 18 號第 41 條代替 )                6.      The name or job title, and address, of the individual who is to
                                                               handle data access requests made to the data user. (Replaced 18 of
                                                               2012 s. 41)




最後更新日期                                                                                                                Last updated date
25.4.2013           經核證文本                                                               Verified Copy                         25.4.2013
                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 159 of 164
            《個人資料 ( 私隱 ) 條例》                                          Personal Data (Privacy) Ordinance


S4-1                                          附表 4     Schedule 4                                                       S4-2
第 486 章                                                                                                             Cap. 486



                 附表 4                                                         Schedule 4
                               [ 第 30(1)(d) 及 71 條 ]                                                      [ss. 30(1)(d) & 71]

規定須進行或准許進行的核對程序所根據的各條例的                                    Provisions of Ordinance under which Matching
           條文                                                  Procedures are Required or Permitted




最後更新日期                                                                                                        Last updated date
25.4.2013       經核證文本                                                           Verified Copy                         25.4.2013
                         Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 160 of 164
                     《個人資料 ( 私隱 ) 條例》                                               Personal Data (Privacy) Ordinance


S5-1                                                 附表 5     Schedule 5                                                            S5-2
第 486 章                                                                                                                         Cap. 486



                          附表 5                                                              Schedule 5
                                              [ 第 32(4) 條 ]                                                                     [s. 32(4)]

                        訂明事宜                                                          Prescribed Matters

1.     進行有關的核對程序是否符合公眾利益。                                     1.     Whether the carrying out of the matching procedure is in the public
                                                                     interest.

2.     將成為有關的核對程序的標的之個人資料的種類。
                                                              2.     The kind of personal data to be the subject of the matching
                                                                     procedure.
3.     假使有關的核對程序導致對有關的資料當事人採取不利行動，
       便相當可能對該人做成的後果。
                                                              3.     The likely consequences to a data subject if the matching procedure
                                                                     were to result in any adverse action taken against the data subject.
4.     將會予以依循以令資料當事人能夠 —— ( 由 2002 年第 23 號
       第 126 條修訂 )
            (a)   就由有關的核對程序所產生或核實的個人資料； ( 由                   4.     The practices and procedures, if any, that will be followed to
                  2012 年第 18 號第 42 條修訂 )                             enable a data subject to make a data correction request—
            (b)   在有任何不利行動對資料當事人採取前，                                       (a)   in respect of the personal data produced or verified by
                                                                                 the matching procedure; (Amended 18 of 2012 s. 42)
       作出改正資料要求的實務及程序 ( 如有的話 )。
                                                                           (b)   before any adverse action is taken against the data
                             ( 由 2002 年第 23 號第 126 條修訂 )                         subject.


5.     將會予以依循以在切實可行範圍內確保由有關的核對程序所                             5.     The practices and procedures, if any, that will be followed to
       產生或核實的任何個人資料的準確性的實務及程序 ( 如有的                                  ensure, so far as is practicable, the accuracy of any personal data
       話 )。                                                          produced or verified by the matching procedure.




最後更新日期                                                                                                                    Last updated date
25.4.2013                經核證文本                                                                Verified Copy                       25.4.2013
                  Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 161 of 164
              《個人資料 ( 私隱 ) 條例》                                            Personal Data (Privacy) Ordinance


S5-3                                        附表 5      Schedule 5                                                         S5-4
第 486 章                                                                                                              Cap. 486

6.     任何該等資料當事人是否會在有關的程序首次進行前獲告知                    6.      Whether any such data subject is to be informed of the procedure
       該項程序。                                                 before it is first carried out.


7.     有關的核對程序是否有切實可行的交替性措施。                         7.      Whether there is any practicable alternative to the matching
                                                             procedure.

8.     進行有關的核對程序將會帶來的利益。
                                                     8.      The benefits to be derived from carrying out the matching
                                                             procedure.




最後更新日期                                                                                                         Last updated date
25.4.2013         經核證文本                                                             Verified Copy                      25.4.2013
                                                  Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 162 of 164
                                         《個人資料 ( 私隱 ) 條例》                                                                                                  Personal Data (Privacy) Ordinance


 S6-1                                                                                     附表 6 —— 第 1 部                     Schedule 6—Part 1                                                                                      S6-2
 第 486 章                                                                                                                                                                                                                     Cap. 486



                                                    附表 6                                                                                                                Schedule 6
                                                                                   [ 第 42(6)、(7) 及 (11)                                                                                           [ss. 42(6), (7) & (11) & 71]
                                                                                              及 71 條 ]

                                                    第1部                                                                                                                      Part 1

 授權個人資料私隱專員在不告知有關資料使用者的情                                                                                                         Warrant Authorizing Privacy Commissioner for
       況下進入指明處所的手令                                                                                                              Personal Data to Enter Specified Premises without
                                                                                                                                         Informing Relevant Data User
致︰個人資料私隱專員
                                                                                                                           To the Privacy Commissioner for Personal Data.
             鑑於本席已因經宣誓／聲明 * 而作的告發而信納有合理理由相
信如你在根據《個人資料 ( 私隱 ) 條例》( 第 486 章 ) 就位於.....................                                                                              Having been satisfied by information upon oath/declaration*
.......................................................................................................... [ 有關資           that there are reasonable grounds for believing that the purposes of an
料使用者所佔用的處所的地址／有關資料使用者所使用的個人資料系                                                                                             investigation under the Personal Data (Privacy) Ordinance (Cap. 486) in
統或其部分所處的處所的地址 *] 的處所行使你在該條例第 42(2) 條下                                                                                      relation to ..................................................................................................
的權力前，須遵守該條例第 42(3) 條的話，便可能對一項根據該條例                                                                                         [name of relevant data user] may be substantially prejudiced if you were
就.......................................................................................................................   required to comply with section 42(3) of that Ordinance before exercising
[ 有關資料使用者的姓名或名稱 ] 進行的調查的目的造成重大損害︰                                                                                          your power under section 42(2) of that Ordinance in respect of the
                                                                                                                           premises at ................................................................................................
   現授權你在無須遵守該條例第 42(3) 條的情況下就上述處所行                                                                                         ........................................................................................................ [address
使你在該條例第 42(2) 條下的權力，並可帶同所需的助理人員，但本                                                                                         of premises occupied by the relevant data user/in which is situated the
手令只授權在本手令發出日期後的 14 日內行使該權力。                                                                                                personal data system, or any part thereof, used by the relevant data user*]:

            19.......... 年.......... 月.......... 日                                                                                 YOU ARE HEREBY AUTHORIZED, with such assistants as may
                                                                                                                           be necessary, to exercise your power under section 42(2) of that Ordinance
                                                                                                                           in respect of those premises without complying with section 42(3) of that
                                                                 .......................................................   Ordinance provided that such power is exercised before the expiration of
                                                                                ( 簽署 ) 裁判官                                 14 days after the date on which this warrant is issued.


最後更新日期                                                                                                                                                                                                                Last updated date
25.4.2013                                           經核證文本                                                                                                                  Verified Copy                                      25.4.2013
                                              Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 163 of 164
                                     《個人資料 ( 私隱 ) 條例》                                                                                                   Personal Data (Privacy) Ordinance


 S6-3                                                                                 附表 6 —— 第 2 部                     Schedule 6—Part 2                                                                                           S6-4
 第 486 章                                                                                                                                                                                                                      Cap. 486

* 刪去不適用者。                                                                                                                          Dated this .............. day of ..................... 19 ..........


                                                                                                                                                                                      .......................................................
                                                                                                                                                                                                (Signature) Magistrate
                                                                                                                       * Delete whichever is inapplicable.


                                                第2部                                                                                                                      Part 2

      授權個人資料私隱專員進入指明住宅處所的手令                                                                                                  Warrant Authorizing Privacy Commissioner for
                                                                                                                           Personal Data to Enter Specified Domestic Premises
致︰個人資料私隱專員
                                                                                                                       To the Privacy Commissioner for Personal Data.
             鑑於本席已因經宣誓／聲明 * 而作的告發而信納有合理理由相
信如你因《個人資料 ( 私隱 ) 條例》( 第 486 章 ) 第 42(4) 條的實施而不                                                                                      Having been satisfied by information upon oath/declaration*
能就位於...........................................................................................................        that there are reasonable grounds for believing that the purposes of the
[ 有關資料使用者所佔用的住宅處所的地址／有關資料使用者所使用                                                                                        investigation into .....................................................................................
的個人資料系統或其部分所處的處所的地址 *] 的處所行使你在該條                                                                                       [name of relevant data user] may be substantially prejudiced if you are
例第 42(2) 條下的權力的話，便可能對一項就............................................                                                   prevented by the operation of section 42(4) of the Personal Data (Privacy)
..................................................................................................... [ 有 關 資 料        Ordinance (Cap. 486) from exercising your power under section 42(2)
使用者的姓名或名稱 ] 進行的調查的目的造成重大損害︰                                                                                            of that Ordinance in respect of the domestic premises at ..........................
                                                                                                                       ....................................................................................................... [address of
   現授權你就上述處所行使該權力，並可帶同所需的助理人員，                                                                                         domestic premises occupied by the relevant data user/in which is situated
但本手令只授權在本手令發出日期後的 14 日內行使該權力。                                                                                          the personal data system, or any part thereof, used by the relevant data
                                                                                                                       user*]:
                                                                                                                               YOU ARE HEREBY AUTHORIZED, with such assistants as may
           19.......... 年.......... 月.......... 日
                                                                                                                       be necessary, to exercise that power in respect of those premises provided
                                                                                                                       that such power is exercised before the expiration of 14 days after the date
                                                             .......................................................   on which this warrant is issued.
                                                                            ( 簽署 ) 裁判官

最後更新日期                                                                                                                                                                                                               Last updated date
25.4.2013                                       經核證文本                                                                                                                   Verified Copy                                        25.4.2013
                Case 3:18-cr-00465-MMC Document 69-9 Filed 09/25/19 Page 164 of 164
            《個人資料 ( 私隱 ) 條例》                                                 Personal Data (Privacy) Ordinance


S6-5                              附表 6 —— 第 2 部     Schedule 6—Part 2                                                                                S6-6
第 486 章                                                                                                                                        Cap. 486

* 刪去不適用者。                                                  Dated this .............. day of ..................... 19 ..........
            ( 格式變更 ——2013 年第 1 號編輯修訂紀錄 )
                                                                                                       .......................................................
                                                                                                                 (Signature) Magistrate
                                                   * Delete whichever is inapplicable.
                                                                                                      (Format changes—E.R. 1 of 2013)




最後更新日期                                                                                                                                Last updated date
25.4.2013       經核證文本                                                                      Verified Copy                                      25.4.2013
